Exhibit 10.1

Execution Version

CREDIT AGREEMENT

among

BALDWIN RISK PARTNERS, LLC,

as Borrower,

the Guarantors from time to time party hereto,

the several Lenders from time to time party hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of October 14, 2020

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

CAPITAL ONE, NATIONAL ASSOCIATION

CADENCE BANK, N.A.

and

LAKE FOREST BANK & TRUST COMPANY, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

and

CAPITAL ONE, NATIONAL ASSOCIATION

as Co-Syndication Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

SECTION 1. DEFINITIONS

     1  

1.1

  Defined Terms      1  

1.2

  Other Interpretive Provisions      89  

1.3

  Accounting      90  

1.4

  Limited Condition Transactions      90  

1.5

  Financial Ratio Calculations      91  

1.6

  Currency Equivalents Generally      92  

1.7

  Treatment of Subsidiaries Prior to Joinder      92  

1.8

  Interest Rates; Eurocurrency Notification      93  

1.9

  Divisions      93  

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     93  

2.1

  Term Commitments      93  

2.2

  Procedure for Borrowing Term Loans      94  

2.3

  Repayment of Term Loans      94  

2.4

  Revolving Commitments      94  

2.5

  Procedure for Borrowing of Revolving Loans      95  

2.6

  Designated Acquisition Swingline Commitment      96  

2.7

  Procedure for Designated Acquisition Swingline Borrowing; Refunding of
Designated Acquisition Swingline Loans      96  

2.8

  Commitment Fees, etc.      98  

2.9

  Termination or Reduction of Revolving Commitments      98  

2.10

  Optional Prepayments      99  

2.11

  Mandatory Prepayments and Commitment Reductions      99  

2.12

  Conversion and Continuation Options      102  

2.13

  Limitations on Eurocurrency Tranches      103  

2.14

  Interest Rates and Payment Dates      103  

2.15

  Computation of Interest and Fees      104  

2.16

  Inability to Determine Interest Rate; Illegality      104  

2.17

  Pro Rata Treatment and Payments      107  

2.18

  Requirements of Law      108  

2.19

  Taxes      109  

2.20

  [Reserved]      113  

2.21

  Indemnity      113  

2.22

  Change of Lending Office      113  

2.23

  Replacement of Lenders      114  

2.24

  Notes      114  

2.25

  Incremental Credit Extensions      115  

2.26

  Refinancing Amendments      119  

2.27

  Defaulting Lenders      121  

2.28

  Loan Modification Offers      123  

SECTION 3. LETTERS OF CREDIT

     124  

3.1

  L/C Commitment      124  

3.2

  Procedure for Issuance of Letter of Credit      125  

3.3

  Fees and Other Charges      127  



--------------------------------------------------------------------------------

3.4

  L/C Participations      127  

3.5

  Reimbursement Obligation of the Borrower      128  

3.6

  Obligations Absolute      129  

3.7

  Letter of Credit Payments      129  

3.8

  Applications      130  

3.9

  Letter of Credit Amounts      130  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     130  

4.1

  Financial Condition      130  

4.2

  No Change      130  

4.3

  Existence; Compliance with Law      130  

4.4

  Power; Authorization; Enforceable Obligations      131  

4.5

  No Legal Bar      131  

4.6

  Litigation      131  

4.7

  Ownership of Property; Liens      131  

4.8

  Intellectual Property      132  

4.9

  Taxes      132  

4.10

  Federal Regulations      132  

4.11

  Employee Benefit Plans      132  

4.12

  Affected Financial Institution. No Loan Party is an Affected Financial
Institution      133  

4.13

  Investment Company Act      133  

4.14

  Environmental Matters      133  

4.15

  Accuracy of Information, etc.      133  

4.16

  Security Documents      134  

4.17

  Solvency      134  

4.18

  Patriot Act; FCPA; OFAC; Sanctions Laws      134  

4.19

  Status as Senior Indebtedness      135  

SECTION 5. CONDITIONS PRECEDENT

     135  

5.1

  Conditions to Closing Date      135  

5.2

  Conditions to Each Borrowing Date      137  

SECTION 6. AFFIRMATIVE COVENANTS

     138  

6.1

  Financial Statements      138  

6.2

  Certificates; Other Information      139  

6.3

  Payment of Taxes      141  

6.4

  Maintenance of Existence; Compliance with Law      141  

6.5

  Maintenance of Property; Insurance      141  

6.6

  Inspection of Property; Books and Records; Discussions      142  

6.7

  Notices      142  

6.8

  Environmental Laws      143  

6.9

  Additional Collateral, etc.      143  

6.10

  Credit Ratings      145  

6.11

  Further Assurances      145  

6.12

  Designation of Unrestricted Subsidiaries      145  

6.13

  Employee Benefit Plans      146  

6.14

  Use of Proceeds      146  

6.15

  Post-Closing Matters      146  

6.16

  FCPA; OFAC      146  

6.17

  Lender Calls      146  

 

-ii-



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

     146  

7.1

  Financial Covenants      147  

7.2

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      147  

7.3

  Limitation on Restricted Payments; Restricted Debt Payments; Investments     
153  

7.4

  Dividend and Other Payment Restrictions Affecting Subsidiaries      159  

7.5

  Asset Sales      162  

7.6

  Transactions with Affiliates      163  

7.7

  Liens      166  

7.8

  Fundamental Changes      166  

7.9

  Use of Proceeds      168  

7.10

  Changes in Fiscal Periods      168  

7.11

  Negative Pledge Clauses      168  

7.12

  Lines of Business      169  

7.13

  Amendments to Organizational Documents      169  

SECTION 8. GUARANTEE

     169  

8.1

  The Guarantee      169  

8.2

  Obligations Unconditional      169  

8.3

  Reinstatement      171  

8.4

  No Subrogation      171  

8.5

  Remedies      171  

8.6

  [Reserved]      171  

8.7

  Continuing Guarantee      171  

8.8

  General Limitation on Guarantor Obligations      171  

8.9

  Release of Guarantors      172  

8.10

  Right of Contribution      172  

8.11

  Keepwell      172  

SECTION 9. EVENTS OF DEFAULT

     173  

9.1

  Events of Default      173  

9.2

  Action in Event of Default      175  

9.3

  Right to Cure      177  

9.4

  Application of Proceeds      178  

SECTION 10. ADMINISTRATIVE AGENT

     179  

10.1

  Appointment and Authority      179  

10.2

  Rights as a Lender      179  

10.3

  Exculpatory Provisions      180  

10.4

  Reliance by Administrative Agent      181  

10.5

  Delegation of Duties      181  

10.6

  Resignation and Removal of Administrative Agent      182  

10.7

  Certain ERISA Matters      183  

10.8

  No Other Duties, Etc.      184  

 

-iii-



--------------------------------------------------------------------------------

10.9

  Administrative Agent May File Proofs of Claim      184  

10.10

  Collateral and Guaranty Matters      185  

10.11

  Intercreditor Agreements      186  

10.12

  Withholding Tax Indemnity      187  

10.13

  Indemnification      187  

10.14

  Appointment of Incremental Arrangers, Refinancing Arrangers and Loan
Modification Agents      187  

10.15

  Credit Bidding      188  

SECTION 11. MISCELLANEOUS

     189  

11.1

  Amendments and Waivers      189  

11.2

  Notices      194  

11.3

  No Waiver; Cumulative Remedies      196  

11.4

  Survival of Representations and Warranties      196  

11.5

  Payment of Expenses; Indemnity; Limitation of Liability      196  

11.6

  Successors and Assigns; Participations and Assignments      198  

11.7

  [Reserved]      205  

11.8

  Adjustments; Set-off      205  

11.9

  [Reserved]      206  

11.10

  Counterparts; Electronic Execution      206  

11.11

  Severability      207  

11.12

  Integration      207  

11.13

  Governing Law      207  

11.14

  Submission To Jurisdiction; Waivers      207  

11.15

  Acknowledgements      208  

11.16

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
208  

11.17

  Confidentiality      209  

11.18

  Waivers Of Jury Trial      210  

11.19

  USA Patriot Act Notification; Beneficial Ownership      210  

11.20

  Maximum Amount      210  

11.21

  Lender Action      211  

11.22

  No Fiduciary Duty      211  

11.23

  Acknowledgments Regarding any Supported QFCs      211  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES: 1.1A-1    Commitments 1.1A-2    L/C Sublimit 1.1B    [Reserved] 1.1C
   Permitted Investments 1.1D    Permitted Liens 1.1G    Existing Swap
Agreements 5.1(f)    Local Counsel Opinions 6.15    Post-Closing Undertakings
7.2    Permitted Indebtedness 11.2    Notice Addresses for Administrative Agent
and Issuing Lenders EXHIBITS: A    Form of Security Agreement B    Form of
Assignment and Assumption C    Form of Compliance Certificate D    Form of Terms
of Intercreditor (pari passu) E    Form of Prepayment Notice F-1    Form of
Revolving Loan Note F-2    Form of Term Loan Note F-3    Form of Designated
Acquisition Swingline Note G    Form of Guarantor Joinder Agreement H    Form of
Borrowing and Conversion/Continuation Request I    Form of Solvency Certificate
J    Form of Global Intercompany Note K-1    Form of U.S. Tax Compliance
Certificate (Non-U.S. Lenders That Are Not Partnerships) K-2    Form of U.S. Tax
Compliance Certificate (Non-U.S. Participants That Are Not Partnerships) K-3   
Form of U.S. Tax Compliance Certificate (Non-U.S. Participants That Are
Partnerships) K-4    Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders
That Are Partnerships)

 

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of October 14, 2020, among Baldwin
Risk Partners, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors from time to time party hereto (including through delivery of a
Guarantor Joinder Agreement in accordance with the terms of this Agreement), the
several banks, financial institutions, institutional investors and other
entities from time to time party hereto as lenders (the “Lenders”), the Issuing
Lenders from time to time party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”),
as Administrative Agent.

W I T N E S S E T H:

WHEREAS, to finance a portion of the Existing Debt Release/Repayment and for
other purposes described herein, the Lenders agreed to extend certain credit
facilities consisting of (i) Term Loans made available to the Borrower in an
aggregate principal amount of $400,000,000 and (ii) Revolving Commitments (which
Revolving Commitments include the subfacilities as set forth herein with respect
to L/C Commitments) made available to the Borrower in an aggregate principal
amount of $400,000,000;

WHEREAS, the Borrower agreed to secure all of the Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of its assets (subject to certain limitations set forth in the
Loan Documents); and

WHEREAS, each Guarantor has agreed to guarantee the Obligations of the Borrower
and to secure the Obligations by granting to the Administrative Agent, for the
benefit of the Secured Parties, a lien on substantially all of its assets
(subject, in each case, to certain limitations set forth in the Loan Documents).

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.

“Acceptable Price”: as defined in the definition of “Dutch Auction.”

“Accepting Lenders”: as defined in Section 2.28(a).

“Acquired Indebtedness”: with respect to any specified Person:

(a) Indebtedness of any other Person existing at the time such other Person is
merged, amalgamated or consolidated with or into or became a Restricted
Subsidiary of such specified Person whether or not such Indebtedness is Incurred
in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of such specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;



--------------------------------------------------------------------------------

provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Subsidiary of the specified Person will not be Acquired Indebtedness.

“Additional ECF Reduction Amounts”: for any Excess Cash Flow Period, the sum,
without duplication, of:

(a) without duplication of amounts included in the Additional ECF Reduction
Amount in prior fiscal years, the aggregate amount actually paid by the Borrower
and the Restricted Subsidiaries in cash during such Excess Cash Flow Period on
account of Capital Expenditures (excluding (x) the principal amount of
Indebtedness Incurred in connection with such expenditures (other than
Indebtedness under any revolving facility) and (y) Capital Expenditures made in
such Excess Cash Flow Period where a certificate in the form contemplated by the
following clause (b) below was previously delivered); and

(b) without duplication of amounts included in the Additional ECF Reduction
Amount in prior fiscal years, the aggregate amount of Capital Expenditures,
Permitted Acquisitions and other Permitted Investments (other than with respect
to Investments made pursuant to clause (1) or (2) of the definition thereof)
permitted hereunder that any Group Member shall, during such Excess Cash Flow
Period (or following such period and prior to the applicable Excess Cash Flow
Application Date), become committed to be made (including pursuant to any letter
of intent); provided that the Borrower shall deliver an Officer’s Certificate to
the Administrative Agent not later than such Excess Cash Flow Application Date,
certifying that such Capital Expenditure, Permitted Acquisition or other
Investment permitted hereunder, as applicable, will be made (or is reasonably
expected to be made) in the following Excess Cash Flow Period; provided,
further, however, that if such Capital Expenditure, Permitted Acquisition or
other Investment permitted hereunder, as applicable, are not actually made in
cash after the end of such Excess Cash Flow Period, such amount shall be added
back to Excess Cash Flow for the subsequent Excess Cash Flow Period.

“Additional Lender”: at any time, any bank or other financial institution that
agrees to provide any portion of any (a) Revolving Commitment Increase,
Additional/Replacement Revolving Commitments or Incremental Term Loans pursuant
to an Incremental Amendment in accordance with Section 2.25 or (b) Permitted
Credit Agreement Refinancing Debt pursuant to a Refinancing Amendment in
accordance with Section 2.26; provided that (i) the Administrative Agent, each
Issuing Lender and the Designated Acquisition Swingline Lender shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Additional Lender if such consent would be required under Section 11.6(b) for an
assignment of Loans or Revolving Commitments, as applicable, to such Additional
Lender, (ii) the Borrower shall have consented to such Additional Lender,
(iii) if such Additional Lender is an Affiliated Lender, such Additional Lender
must comply with the limitations and restrictions set forth in
Section 11.6(b)(iv) and (iv) such Additional Lender will become a party to this
Agreement.

“Additional/Replacement Revolving Commitments”: as defined in Section 2.25(a).

“Adjusted LIBO Rate” means the Eurocurrency Rate, as adjusted for statutory
reserve requirements for eurocurrency liabilities.

“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders this Agreement and the other Loan Documents, together with any
of its successors in such capacity.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

 

2



--------------------------------------------------------------------------------

“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” as defined in Section 7.6(a).

“Affiliated Lender”: any Debt Fund Affiliate or Non-Debt Fund Affiliate.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate Dollar Equivalent of the amount of
such Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate Dollar Equivalent of the then unpaid principal amount of such Lender’s
Term Loans and (ii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, interest
rate floors, or otherwise, in each case, incurred or payable by the borrower
generally to all the lenders of such Indebtedness; provided that upfront fees
and original issue discount shall be equated to interest rate based upon an
assumed four year average life to maturity on a straight-line basis (e.g. 100
basis points of original issue discount equals 25 basis points of interest rate
margin for a four year average life to maturity); provided, further, that
“All-In Yield” shall exclude any structuring, commitment, underwriting, ticking
and arranger fees, other similar fees and, if applicable, consent fees for an
amendment (in each case regardless of whether any such fees are paid to or
shared in whole or in part with any lender) or other fees not paid generally to
all lenders ratably in the primary syndication of such Indebtedness.

“ALTA”: the American Land Title Association.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16 (for the avoidance of doubt,
only until the Benchmark Replacement has been determined pursuant to
Section 2.16(c)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, (x) with respect to any Revolving Loan, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement and
(y) with respect to any Term Loan, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.75%, such rate shall be deemed to
be 1.75% for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

“Alternative Currency”: each of Euro, British Pounds Sterling and Canadian
Dollars.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Ancillary Document”: as defined in Section 11.10.

“Anti-Corruption Laws”: Laws relating to anti-bribery or anti-corruption,
including Laws that prohibit the corrupt payment, offer, promise, receipt,
request or authorization of the payment or transfer of anything of value
(including gifts or entertainment), directly or indirectly, including the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act of 2010,
and any other Law that relates to anti-bribery or anti-corruption.

“Applicable Discount”: as defined in the definition of “Dutch Auction.”

“Applicable Margin”: with respect to:

(a) any Revolving Loan, (i) initially, 2.00% per annum in the case of
Eurocurrency Loans and 1.00% per annum in the case of ABR Loans and (ii) from
and after the first Business Day immediately following the delivery to the
Administrative Agent of a Compliance Certificate (pursuant to Section 6.2(c)),
commencing with the first full fiscal quarter of the Borrower ending after the
Closing Date, wherein the Total Net Leverage Ratio, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period, is (A) greater
than 3.75 to 1.00, 3.00% per annum in the case of Eurocurrency Loans and 2.00%
per annum in the case of ABR Loans, (B) less than or equal to 3.75 to 1.00 but
greater than 3.00 to 1.00, 2.50% per annum in the case of Eurocurrency Loans and
1.50% per annum in the case of ABR Loans, (C) less than or equal to 3.00 to 1.00
but greater than 2.50 to 1.00, 2.25% per annum in the case of Eurocurrency Loans
and 1.25% per annum in the case of ABR Loans and (D) less than or equal to 2.50
to 1.00, 2.00% per annum in the case of Eurocurrency Loans and 1.00% per annum
in the case of ABR Loans;

(b) any Initial Term Loan, 4.00% per annum in the case of Eurocurrency Loans and
3.00% per annum in the case of ABR Loans;

(c) any Incremental Term Loan, the Applicable Margin shall be as set forth in
the Incremental Amendment relating to the Incremental Term Commitment in respect
of such Incremental Term Loan;

(d) any Other Term Loan or any Other Revolving Loan, the Applicable Margin shall
be as set forth in the Refinancing Amendment relating to such Loan; and

(e) any Extended Term Loan or any Extended Revolving Loan, the Applicable Margin
shall be as set forth in the Loan Modification Agreement relating to such Loan.

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(c); provided that the pricing level as set forth above in
clause (a)(ii)(A) shall apply as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

 

4



--------------------------------------------------------------------------------

In the event that any financial statements delivered pursuant to Section 6.1 or
a Compliance Certificate delivered pursuant to Section 6.2(c) are shown to be
inaccurate at any time that this Agreement is in effect and any Loans or
Commitments are outstanding hereunder when such inaccuracy is discovered and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) from and after
the date such corrected Compliance Certificate is delivered, the Applicable
Margin shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Lenders owe any amounts to the Borrower) and
(iii) the Borrower shall pay to the Administrative Agent promptly (and in no
event later than ten Business Days after knowledge by the chief financial
officer or treasurer of the Borrower that such payment is due) any additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof. This paragraph will not limit the
rights of the Administrative Agent or the Lenders hereunder. Notwithstanding
anything to the contrary in this Agreement, any additional interest hereunder
shall not be due and payable until such payment is due pursuant to clause
(iii) above and accordingly, any nonpayment of such interest as a result of any
such inaccuracy shall not constitute a Default (whether retroactively or
otherwise), and no such amounts shall be deemed overdue (and no amounts shall
accrue interest at the default rate set forth in Section 2.14(c)), at any time
prior to the date that is ten Business Days following such knowledge by the
chief financial officer or treasurer of the Borrower.

“Applicable Period” as defined in the definition of “Applicable Margin.”

“Applicable Requirements”: in respect of any Indebtedness, Indebtedness that
satisfies the following requirements:

(a) subject to the Permitted Earlier Maturity Indebtedness Exception, such
Indebtedness (x) except in connection with a Qualifying Bridge Facility, does
not mature prior to the then Latest Maturity Date applicable to outstanding Term
Loans, does not have any greater scheduled amortization than that which is
applicable to the Term Loans and is not subject to mandatory redemption or
prepayment (except, in each case, (i) customary asset sale or change of control
provisions or (ii) other mandatory redemptions that are also made or offered, on
a pro rata basis, to holders of outstanding Term Loans that are First Lien
Obligations) and (y) except in connection with a customary high-yield bridge
facility, so long as the long-term debt into which any such customary bridge
facility is to be converted or exchanged satisfies this clause (a) and any such
conversion or exchange is subject only to customary conditions for similar
conversions or exchanges (a “Qualifying Bridge Facility”), does not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of any then outstanding Term Loans (without giving effect to any
prepayments that would otherwise modify the Weighted Average Life to Maturity of
the Term Loans);

(b) if such Indebtedness is secured by the Collateral, a Senior Representative
acting on behalf of the holders of such Indebtedness has become, or is, party to
an Intercreditor Agreement, which results in such Senior Representative having
rights to share in the Collateral on a pari passu or junior basis, as
applicable;

 

5



--------------------------------------------------------------------------------

(c) to the extent such Indebtedness is secured, it is not secured by any
property or assets of any Loan Party or any other Restricted Subsidiary (other
than the Collateral except for exclusions with respect to cash collateral
customary for pre-funded (and similar) letter of credit facilities, as
applicable and Escrowed Proceeds) (it being agreed that such Indebtedness shall
not be required to be secured by all of the Collateral); provided that
Indebtedness that may be Incurred by Non-Guarantor Subsidiaries pursuant to
Section 7.2 may be secured by assets of Non-Guarantor Subsidiaries;

(d) if such Indebtedness is Incurred by (i) any Non-Guarantor Subsidiary, such
Indebtedness shall not be guaranteed by any Loan Party or (ii) the Borrower or
any Guarantor, such Indebtedness shall not be guaranteed by any Person other
than the Borrower or Guarantors; and

(e) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, discounts, premiums, optional prepayment or optional
redemption provisions and financial covenants), if more restrictive on the Group
Members, taken as a whole, than the terms of the Initial Term Loans or the
Revolving Commitments in existence as of the Closing Date, as applicable, are
reasonably satisfactory to the Administrative Agent, it being understood and
agreed that the determination as to whether such terms and conditions are more
restrictive on the Group Members, taken as a whole, than the terms of the
Initial Term Loans or the Revolving Commitments in existence as of the Closing
Date, as applicable, shall exclude any terms and conditions which are (1) only
applicable after the Latest Maturity Date and/or (2) incorporated into this
Agreement (or any other applicable Loan Document) pursuant to an amendment
executed by the Administrative Agent and the Borrower for the benefit of all
existing Lenders (to the extent applicable), it being understood and agreed that
such amendment shall require no additional consent;

provided that if an Officer’s Certificate signed on behalf of the Borrower
delivered to the Administrative Agent for posting to the Lenders at least five
(5) Business Days (or a shorter period acceptable to the Administrative Agent)
prior to the Incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
of this definition, and the Required Lenders shall not have notified the
Borrower and the Administrative Agent that they disagree with such determination
within such five (5) Business Day period (including a statement of the basis
upon which each such Lender disagrees), then such certificate shall be
conclusive evidence that such terms and conditions satisfy the requirements of
this definition.

“Applicable Tax Laws” shall mean the Code and any other applicable Requirement
of Law relating to Taxes, as in effect from time to time.

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Approved Commercial Bank”: a commercial bank with a consolidated combined
capital and surplus of at least $5,000,000,000.

“Approved Electronic Communications”: as defined in Section 11.2.

“Approved Fund”: as defined in Section 11.6.

“Asset Sale”:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale Leaseback Transaction) of the Borrower or any
Restricted Subsidiary (each referred to in this definition as a “disposition”);
or

 

6



--------------------------------------------------------------------------------

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than, in each case, (x) directors’ qualifying shares or shares or interests
required to be held by non-U.S. nationals or other third parties to the extent
required by applicable law or (y) Preferred Stock or Disqualified Stock of a
Restricted Subsidiary issued in compliance with Section 7.2), other than by any
Restricted Subsidiary to the Borrower or another Restricted Subsidiary (whether
in a single transaction or a series of related transactions), in each case other
than:

(a) a sale, exchange, transfer or other disposition of Cash Equivalents or
Investment Grade Securities or uneconomical, obsolete, damaged, unnecessary,
surplus, unsuitable or worn out equipment or any sale or disposition of property
or assets in connection with scheduled turnarounds, maintenance and equipment
and facility updates or any disposition of inventory or goods (or other assets)
held for sale or no longer used in the ordinary course of business;

(b) the sale, conveyance, transfer or other disposition of all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries (on a
consolidated basis) in a manner pursuant to Section 7.8;

(c) any Permitted Investment or Restricted Payment that is permitted to be made,
and is made, under Section 7.3;

(d) any disposition of assets of the Borrower or any Restricted Subsidiary, or
the issuance or sale of Equity Interests of any Restricted Subsidiary, with an
aggregate Fair Market Value of less than the greater of $11,250,000 and 15.0% of
Consolidated EBITDA determined on a Pro Forma Basis as of the most recently
ended Test Period;

(e) (i) any transfer or disposition of property or assets by a Restricted
Subsidiary to the Borrower or (ii) by the Borrower or a Restricted Subsidiary to
a Restricted Subsidiary;

(f) sales of assets received by the Borrower or any Restricted Subsidiary upon
the foreclosure on a Lien;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary or any joint venture that is not a
Subsidiary of the Borrower;

(h) the unwinding of any Hedging Obligations;

(i) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, notes receivable or other current assets held for sale,
lease, assignment, license or sublease in the ordinary course of business or the
conversion of accounts receivable into a notes receivable;

(j) the lease, assignment or sublease of any real or personal property in the
ordinary course of business and dispositions to landlords of improvements made
to leased real property pursuant to customary terms of leases;

(k) a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in factoring or similar transactions;

(l) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

 

7



--------------------------------------------------------------------------------

(m) any financing transaction with respect to property owned, built or acquired
by the Borrower or any Restricted Subsidiary, including Sale Leaseback
Transactions permitted under this Agreement;

(n) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Borrower and the Restricted
Subsidiaries, as a whole, as determined in good faith by the Borrower;

(o) the grant of any license or sub-license of patents, trademarks, know-how and
any other intellectual property in the ordinary course of business or which do
not materially interfere with the ordinary conduct of the business of the
Borrower or any Restricted Subsidiary;

(p) any sale or other disposition deemed to occur with creating, granting or
perfecting a Lien not otherwise prohibited by this Agreement or the Loan
Documents;

(q) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(r) foreclosures, condemnations or any similar action on assets;

(s) sales of any non-core assets to obtain the approval of an anti-trust
authority to a Permitted Acquisition or other permitted Investment;

(t) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(u) transfers of property pursuant to a Recovery Event; and

(v) the lapse, abandonment or other disposition of intellectual property rights
in the ordinary course of business, which in the reasonable good faith
determination of the Borrower are no longer commercially reasonable to maintain
or are not material to the conduct of the business of the Borrower and the
Restricted Subsidiaries taken as a whole.

For purposes of determining compliance with Section 7.5, in the event that any
disposition (or any portion thereof) meets the criteria of more than one of the
above categories or of the categories under Section 7.5 (including in part of
one category and in part of another category), the Borrower shall, in its sole
discretion, at the time of making such disposition, divide and/or classify such
disposition (or any portion thereof) in one or more of the above categories or
in any category under Section 7.5 (including in part in one category and in part
in another category).

“Assignee”: as defined in Section 11.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B, or such other form acceptable to the Administrative Agent.

“Auction Purchase”: a purchase of Loans or Commitments pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 11.6(b)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 11.6(b)(iv).

 

8



--------------------------------------------------------------------------------

“Available Amount”: means, at any time, the sum of:

 

  (A)

if positive, 50% of the Consolidated Net Income of the Borrower for the period
(taken as one accounting period) from October 1, 2020 to the end of the most
recently ended Test Period, plus

 

  (B)

100% of the aggregate net proceeds, including cash and the Fair Market Value of
assets other than cash, received by the Borrower after the Closing Date from
(1) the issue or sale of Equity Interests of the Borrower or (2) the issue or
sale of Equity Interests of any direct or indirect parent of the Borrower (in
the case of both (1) and (2) other than (without duplication) any Cure Amount,
Refunding Capital Stock, Designated Preferred Stock, Cash Contribution Amount,
Excluded Contributions and Disqualified Stock), including Equity Interests
issued upon conversion of Indebtedness or upon exercise of warrants or options
(other than an issuance or sale to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries),
plus

 

  (C)

100% of the aggregate amount of contributions to the common or preferred (if
preferred, on terms substantially the same (or better for the Borrower) as the
Existing Preferred Equity; provided that in no event shall preferred
contributions have a final scheduled maturity date or any required payment prior
the Latest Maturity Date) capital of the Borrower received in cash and the Fair
Market Value of property other than cash after the Closing Date (other than
(without duplication) any Cure Amount, Excluded Contributions, Refunding Capital
Stock, Designated Preferred Stock and Disqualified Stock and the Cash
Contribution Amount), plus

 

  (D)

the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of the Borrower or any Restricted Subsidiary thereof issued after the Closing
Date (other than any Indebtedness or Disqualified Stock issued to the Borrower
or any Restricted Subsidiary) that has been converted into or exchanged for
Equity Interests in the Borrower or any direct or indirect parent of the
Borrower (other than Disqualified Stock), plus

 

  (E)

100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of property other than cash
received by the Borrower or any Restricted Subsidiary from:

 

  (I)

the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made by the Borrower and the Restricted Subsidiaries
after the Closing Date the permissibility of which was contingent upon the
utilization of the Available Amount and from repurchases and redemptions of such
Investments from the Borrower and the Restricted Subsidiaries by any Person
(other than the Borrower or any of its Subsidiaries) and from repayments of
loans or advances which constituted Investments (excluding Investments made
pursuant to clause (26)(b) of the definition of “Permitted Investments”),

 

  (II)

the sale (other than to the Borrower or a Restricted Subsidiary) of the Capital
Stock of an Unrestricted Subsidiary of the Borrower, or

 

9



--------------------------------------------------------------------------------

  (III)

any distribution or dividend from any Unrestricted Subsidiary of the Borrower
(to the extent such distributions or dividend is not already included in the
calculation of Consolidated Net Income); plus

 

  (F)

in the event any Unrestricted Subsidiary of the Borrower has been redesignated
as a Restricted Subsidiary or has been merged or consolidated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, in each case after the Closing Date, the Fair Market
Value of the Investment of the Borrower in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), after deducting any Indebtedness
associated with such Unrestricted Subsidiary so designated or combined or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to clause (30) of the definition of
“Permitted Investments”); plus

 

  (G)

an amount equal to any returns in Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of Investments made pursuant to clause (3) of the
definition of “Permitted Investments”; plus

 

  (H)

the greater of $15,000,000 and 20.0% of Consolidated EBITDA determined on a Pro
Forma Basis as of the most recently ended Test Period.

minus, the sum of:

 

  (A)

the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.3(b)(iii);

 

  (B)

the amount of any Investments made after the Closing Date pursuant to clause
(3) of the definition of “Permitted Investments”; and

 

  (C)

the amount of prepayments of Junior Indebtedness made after the Closing Date
pursuant to Section 7.3(d)(iii).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) the aggregate Outstanding Amount of such Lender’s
Revolving Extensions of Credit at such time.

“Available Tenor”: as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 2.16.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

10



--------------------------------------------------------------------------------

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereinafter in effect, or any successor statute.

“Basel III”: the Basel Committee on Banking Supervision’s (the “Committee”)
revised rules relating to capital requirements set out in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Guidance
for national authorities operating the countercyclical capital buffer” and
“Basel III: International framework for liquidity risk measurement, standards
and monitoring” published by the Committee in December 2010, “Revisions to the
Basel II market risk framework” published by the Committee in February 2011, the
rules for global systemically important banks contained in “Global systemically
important banks: assessment methodology and the additional loss absorbency
requirement – Rules text” published by the Committee in November 2011, as
amended, supplemented or restated, and any further guidance or standards
published by the Committee in connection with these rules.

“Benchmark”: initially, Adjusted LIBO Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to Adjusted LIBO Rate or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (c) or
clause (d) of Section 2.16.

“Benchmark Replacement”: for any Available Tenor, the first alternative set
forth in the order below that can be determined by the Administrative Agent for
the applicable Benchmark Replacement Date:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).

 

11



--------------------------------------------------------------------------------

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Loan Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Loan Documents).

 

12



--------------------------------------------------------------------------------

“Benchmark Replacement Date”: the earliest to occur of the following events with
respect to the then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

(3) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.16(d); or

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

 

13



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period”: the period (if any) (x) beginning at the time
that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.16 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.16.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F. R. § 1010.230.

“Benefit Plan”: means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefited Lender”: as defined in Section 11.8(a).

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: as to any Person, the board of directors or managers, sole
member, managing member or other governing body, as applicable, of such Person
(or, if such Person is a partnership, the board of directors or other governing
body of the general partner of such Person) or any duly authorized committee
thereof.

“Borrower”: as defined in the preamble hereto.

“Borrowing”: a Revolving Borrowing, a Designated Acquisition Swingline Borrowing
or a Term Borrowing, as the context may require.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder or to treat
BRP C Corp Acquisition Indebtedness assumed or guaranteed by the Borrower as a
Designated Acquisition Swingline Borrowing.

 

14



--------------------------------------------------------------------------------

“Borrowing Minimum”: $1,000,000.

“Borrowing Multiple”: $100,000.

“Borrowing Request”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H; provided that if the Borrower has
submitted an Officer’s Certificate pursuant to the definition of BRP C Corp
Acquisition Indebtedness, then such Officer’s Certificate shall constitute a
Borrowing Request for all purposes hereunder.

“British Pounds Sterling” and “£” mean freely transferable lawful money of the
United Kingdom (expressed in pounds sterling).

“BRP C Corp Acquisition”: an acquisition by BRP Group or one or more of its
direct or indirect Subsidiaries (a “BRP DRE Subsidiary”) of a group of target
entities, one or more which are treated as a “C” corporation for US federal
income tax purposes (such group, a “C Corp Target Group”), which entity or
entities may (but shall not be required to) take such actions (by election,
conversion, merger or otherwise) that are necessary or appropriate to cause such
entity or entities (or successor(s)) to be treated as a partnership or
disregarded entity for US federal income tax purposes, after which the C Corp
Target Group is contributed (or the BRP DRE Subsidiary is contributed) to the
Borrower in exchange for additional equity of the Borrower and substantially
concurrently therewith the Borrower assumes or guarantees the associated BRP C
Corp Acquisition Indebtedness.

“BRP C Corp Acquisition Indebtedness”: Indebtedness of BRP Group or a BRP DRE
Subsidiary that is assumed, or in the case of Indebtedness of a BRP DRE
Subsidiary guaranteed, by the Borrower in connection with a BRP C Corp
Acquisition; provided that (A) the aggregate principal amount of such BRP C Corp
Acquisition Indebtedness shall not exceed the cash portion of closing date
purchase price paid by BRP Group or the BRP DRE Subsidiary, as applicable, for
the C Corp Target Group plus transaction costs and expenses in connection
therewith, (B) the Borrower shall notify the Administrative Agent at least
thirty days prior to the consummation of the BRP C Corp Acquisition pursuant to
an Officer’s Certificate delivered to the Administrative Agent, that
(i) describes in reasonable detail the aggregate principal amount of such BRP C
Corp Acquisition Indebtedness and the other material terms thereof and
(ii) irrevocably elects whether such BRP C Corp Acquisition Indebtedness shall
be assumed or guaranteed by the Borrower as either an Incremental Loan,
Indebtedness permitted by Section 7.2(b)(vi) or as a Designated Acquisition
Swingline Loan (each, a “Specified Acquisition Basket”), (C) the Borrower shall
notify the Administrative Agent at least 10 days prior to the consummation of
the BRP C Corp Acquisition of the identity of the Designated Acquisition
Swingline Lender or other lender of BRP C Corp Acquisition Indebtedness, (D) the
Borrower shall treat all such BRP C Corp Acquisition Indebtedness and all
commitments for such BRP C Corp Acquisition Indebtedness (pursuant to an
Officer’s Certificate delivered to the Administrative Agent at least 3 Business
Days prior to the consummation of the BRP C Corp Acquisition) (such amount until
revoked as described below, the “Elected Amount”) which is to be assumed or
guaranteed by the Borrower (or any commitment in respect thereof), as being
incurred, as the case may be, as of the Calculation Date (or, in the case of
Designated Acquisition Swingline Loans, as incurred as of the date of delivery
of such notice and as of the Calculation Date) and (i) any subsequent incurrence
of such Indebtedness under such commitment (so long as the total amount under
such Indebtedness does not exceed the Elected Amount) shall not be deemed, for
purposes of this calculation, to be an incurrence of additional Indebtedness at
such subsequent time, (ii) the Borrower may revoke an election of an Elected
Amount, pursuant to an Officer’s Certificate delivered to the Administrative
Agent; provided that such BRP C Corp Acquisition Indebtedness shall either be
repaid or commitments for such debt terminated and (iii) for purposes of
calculations of the Total First Lien Net Leverage Ratio, Total Net Leverage
Ratio, Total Secured Net Leverage Ratio, Debt Service Coverage Ratio, and
Revolving Commitments and Designated Acquisition Swingline Commitment (in the
case of Designated Acquisition Swingline Loans) after the delivery of such
notice with respect

 

15



--------------------------------------------------------------------------------

thereto, and until the incurrence (or earlier revocation) thereof, the Elected
Amount shall be deemed to have been incurred and the related BRP C Corp
Acquisition consummated, (E) the BRP C Corp Acquisition pursuant to which the
BRP C Corp Acquisition Indebtedness was incurred would meet all of the
requirements of a Permitted Acquisition were it to be consummated by the
Borrower instead of BRP Group or the BRP DRE Subsidiary, as applicable, (F) the
Borrower shall assume or guarantee such BRP C Corp Acquisition Indebtedness
immediately following the consummation of such BRP C Corp Acquisition pursuant
to documentation reasonably acceptable to the Administrative Agent and, in the
case of an assumption, pursuant to which the Borrower shall succeed to, and be
substituted for and may exercise every right and power of, BRP Group or the BRP
DRE Subsidiary, as applicable, under such BRP C Corp Acquisition Indebtedness
with the same force and effect as if such BRP Group Acquisition Indebtedness had
been issued hereunder, (G) such BRP C Corp Acquisition Indebtedness, both when
incurred by BRP Group or the BRP DRE Subsidiary, as applicable, and when assumed
or guaranteed by the Borrower, would meet all of the requirements of the
Specified Acquisition Basket that the Borrower has elected as if incurred
hereunder and (H) if the BRP C Corp Acquisition Indebtedness is initially
incurred by a BRP DRE Subsidiary, after giving effect to the transactions
contemplated by the BRP C Corp Acquisition, (i) such BRP DRE Subsidiary shall
become a Guarantor hereunder on the date of such BRP C Corp Acquisition and the
Borrower shall satisfy the requirements of Section 6.9 on such date and (ii) to
the extent that such BRP C Corp Acquisition Indebtedness is not assumed by the
Borrower, such BRP C Corp Acquisition Indebtedness shall be fully and
unconditionally guaranteed by the Borrower and the Guarantors pursuant to a
guarantee in form and substance consistent with Section 8 pursuant to which such
BRP C Corp Acquisition Indebtedness shall constitute a “Guarantee Obligation”
hereunder; provided, further, that if the foregoing are satisfied, such BRP C
Corp Acquisition Indebtedness will be deemed incurred and outstanding under the
relevant Specified Acquisition Basket.

“BRP Group” means BRP Group, Inc., a Delaware corporation.

“BRP Operating Agreement” means Borrower’s Third Amended and Restated Limited
Liability Company Agreement, as amended, restated, supplemented or otherwise
modified from time to time.

“Business”: as defined in Section 4.14(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurocurrency Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Calculation Date”: (i) with respect to Section 7.1 and the determination of
“Applicable Margin”, “Commitment Fee Rate” and “ECF Percentage”, the last day of
the applicable Test Period and (ii) otherwise, the applicable date with respect
to which the Debt Service Coverage Ratio, Total First Lien Net Leverage Ratio,
Total Secured Net Leverage Ratio or Total Net Leverage Ratio is tested.

“Canadian Dollars” or “C$” means lawful currency of Canada.

“Cancellation” or “Cancelled”: the cancellation, termination and forgiveness by
Permitted Auction Purchaser of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term
Loans, which cancellation shall be consummated as described in
Section 11.6(b)(iii)(C) and the definition of “Eligible Assignee.”

 

16



--------------------------------------------------------------------------------

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures, including payments of Contractual Obligations, by
such Person or any Restricted Subsidiary thereof during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period), or software expenditures that, in conformity
with GAAP, are required to be or may be included as “capital expenditures” in
the consolidated statement of cash flows provided pursuant to Section 6.1. For
the avoidance of doubt, Capital Expenditures shall exclude costs incurred in a
cloud computing arrangement that are accounted for in accordance with Financial
Accounting Standards Board ASU No. 2018-15.

“Capital Stock”: (1) in the case of a corporation, corporate stock or share
capital; (2) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (3) in the case of an exempted company, shares;
(4) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and (5) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Capitalized Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Captive Insurance Subsidiary”: any direct or indirect Subsidiary of the
Borrower that bears financial risk or exposure relating to insurance or
reinsurance activities and any segregated accounts associated with any such
Person.

“Cash-Capped Incremental Amount”: an amount equal to the greater of $75,000,000
and 100% of Consolidated EBITDA determined on a Pro Forma Basis as of the most
recently ended Test Period less the aggregate principal amount of Indebtedness
previously Incurred under Section 2.25(a)(i)(z), Section 7.2(b)(vi)(z) (or
Section 7.2(b)(xvi) in respect of amounts previously incurred under
Section 7.2(b)(vi)(z)).

“Cash-Capped Incremental Facility”: as defined in Section 2.25(a)(i).

“Cash Collateral”: as defined in the definition of “Collateralize.”

“Cash Collateral Account”: means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at JPMorgan Chase Bank, N.A. or another
commercial bank in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

“Cash Collateralize”: as defined in Section 3.2(b).

“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of the Borrower or any Restricted Subsidiary described in the
definition of “Contribution Indebtedness.”

“Cash Distributions” means a Distribution made in cash, but excluding any
Distribution made in connection with a redemption pursuant to Article 10 of the
BRP Operating Agreement to the extent all cash distributed was contributed to
Borrower by BRP Group in accordance with the BRP Operating Agreement.

“Cash Equivalents”:

(1) Dollars, Canadian Dollars, British Pounds Sterling, Euros, the national
currency of any participating member state of the European Union and other local
currencies held by the Borrower and the Restricted Subsidiaries from time to
time in the ordinary course of business in connection with any business
conducted by such Person in such jurisdiction;

 

17



--------------------------------------------------------------------------------

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada, any country that is a member of the
European Union, Switzerland or the United Kingdom or any agency or
instrumentality thereof in each case with maturities not exceeding two years
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250,000,000, in the case of U.S. banks, and $100,000,000 (or the
foreign currency equivalent thereof), in the case of non-U.S. banks, and whose
long-term debt is rated with an Investment Grade Rating by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of
Borrower) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state or commonwealth of
the United States of America, Canada, any country that is a member of the
European Union, the United Kingdom or Switzerland or any political subdivision
of the foregoing having one of the two highest rating categories obtainable from
either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

(7) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s in each case with maturities not
exceeding two years from the date of acquisition;

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above; and

(9) instruments equivalent to those referred to in clauses (1) through (7) above
denominated in Canadian Dollars, British Pounds Sterling or Euros or any other
currency comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with (a) any business conducted by any Restricted Subsidiary
organized in such jurisdiction or (b) any Investment in the jurisdiction where
such Investment is made.

“Cash Management Agreement”: any agreement to provide Cash Management Services.

“Cash Management Obligations”: all obligations, including guarantees thereof, of
any Group Member to a Cash Management Provider that has appointed in writing the
Administrative Agent as its collateral agent in a manner reasonably acceptable
to the Administrative Agent and has agreed in writing with the Administrative
Agent that it is providing Cash Management Services to one or more Group Members
arising from transactions in the ordinary course of business of any Group
Member, to the extent such obligations are primary obligations of a Loan Party
or are guaranteed by a Loan Party.

 

18



--------------------------------------------------------------------------------

“Cash Management Provider”: any Person that, as of the Closing Date or as of the
date it enters into any Cash Management Agreement, is the Administrative Agent,
a Joint Lead Arranger, a Lender or an Affiliate of the Administrative Agent or a
Lender, in its capacity as a counterparty to such Cash Management Agreement, in
each case, whether or not such Person subsequently ceased to be the
Administrative Agent, a Joint Lead Arranger, a Lender or an Affiliate of the
Administrative Agent or a Lender.

“Cash Management Services”: any cash management facilities or services,
including (i) treasury, depositary and overdraft services, automated
clearinghouse transfer of funds, (ii) foreign exchange, netting and currency
management services and (iii) purchase cards, credit or debit cards, credit card
processing, electronic funds transfer, automated clearinghouse arrangements or
similar services.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957(a)
of the Code.

“CFC Holdco”: any Subsidiary that has no material assets other than Capital
Stock (or Capital Stock and Indebtedness) of one or more direct or indirect
Foreign Subsidiaries that are CFCs.

“Change in Law”: the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, for the avoidance of doubt, (x) the U.S.
Dodd-Frank Wall Street Reform and Consumer Protection Act, the European Capital
Requirements Directive IV and in each case all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”.

“Change of Control”: shall be deemed to occur if:

(a) the occurrence of any of the following, in a single transaction or any
series of transactions: (i) the sale, transfer, conveyance, lease or other
disposition (other than by way of merger or consolidation) to any Person (other
than to Borrower or any Guarantor) of all or substantially all of the assets of
Borrower and its subsidiaries, taken as a whole; (ii) (A) the adoption of a plan
relating to the dissolution, liquidation or winding-up of Borrower or any
Guarantor, (B) the consummation of any sale, issuance, transfer, exchange,
exercise or conversion of Capital Stock, or (C) any merger, consolidation,
recapitalization, reorganization or other transaction, which in any such case of
(A), (B ) or (C) results in a Person (other than BRP Group or any subsidiary of
BRP Group or Permitted Holders) becoming the managing member of Borrower; and
(iii) (A) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation) of all or
substantially all of BRP Group’s assets and the assets of its subsidiaries,
taken as a whole, to any Person (other than BRP Group, one of its subsidiaries
or Permitted Holders); or (B) BRP Group becomes aware of (by way of a report or
any other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote,
written notice or otherwise) the acquisition by any Person (other than Permitted
Holders) or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), but excluding Permitted Holders, in
a single transaction or in a related series of transactions, by way of
acquisition, merger, amalgamation, consolidation, transfer, conveyance or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than 50%
of the total voting power of the Voting Stock of BRP Group, other than by virtue
of the reincorporation of BRP Group in another jurisdiction, so long as the
Beneficial Owners of the Voting Interests of BRP Group immediately prior to such
transaction hold a majority of the voting power of the Voting Stock of such
holding company or reincorporation entity immediately thereafter; or

 

19



--------------------------------------------------------------------------------

(b) a “change of control” or similar event shall occur with respect to any
agreement governing Indebtedness of any Group Member incurred pursuant to
Section 7.2(a), 7.2(b)(iv), 7.2(b)(v), 7.2(b)(vi), or 7.2(b)(xxii) or any
Refinancing Indebtedness in respect of the foregoing, in each case the
outstanding principal amount of which exceeds, in the aggregate at the time of
determination, the greater of $15,000,000 and 20.0% of Consolidated EBITDA on a
Pro Forma Basis for the most recently ended Test Period.

Notwithstanding the foregoing, a transaction will not be deemed to involve a
change of control under clause (a)(iii)(B) above if (x) BRP Group becomes a
direct or indirect wholly owned subsidiary of a holding company and (y)(A) the
direct or indirect holders of the Voting Stock of such holding company
immediately following that transaction are substantially the same as the holders
of BRP Group Voting Stock immediately prior to that transaction or
(B) immediately following that transaction no person (other than a holding
company satisfying the requirements of this sentence) is the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of such holding
company. The term “person,” as used in this definition, has the meaning given
thereto in Section 13(d)(3) of the Exchange Act.

“Class”: (a) with respect to Commitments or Loans, those of such Commitments or
Loans that have the same terms and conditions and (b) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.

“Closing Date”: October 14, 2020.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all of the assets and property of the Loan Parties and any other
Person, now owned or hereafter acquired, whether real, personal or mixed, upon
which a Lien is purported to be created by any Security Document; provided,
however, that the Collateral shall not include any Excluded Assets.

“Collateralize”: to (i) pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Lenders and the Revolving Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent or (ii) issue back to back letters of
credit for the benefit of the Issuing Lenders in a form and substance reasonably
satisfactory to the Administrative Agent, in each case, in an amount equal to
102% of the outstanding L/C Obligations.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee”: as defined in Section 2.8(a).

“Commitment Fee Rate”: initially, 0.25% per annum, and from and after the first
Business Day immediately following the delivery to the Administrative Agent of a
Compliance Certificate (pursuant to Section 6.2(c)), commencing with the
Compliance Certificate delivered in respect of the first full fiscal quarter of
the Borrower ending after the Closing Date, wherein the Total Net Leverage Ratio
determined on a Pro Forma Basis as of the most recent Test Period, is (x) less
than or equal to 3.75 to 1.00 but greater than 3.00 to 1.00, 0.35% per annum,
(y) ) less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00, 0.30%
per annum and (z) less than or equal to 2.50 to 1.00, 0.25% per annum and
(z) otherwise, 0.40% per annum.

 

20



--------------------------------------------------------------------------------

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Consolidated Current Assets”: at any date, all amounts (other than Cash
Equivalents, amounts related to assets held for sale, loans (permitted) to third
parties, deferred bank fees, deferred tax assets and excluding the effects of
adjustments pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt the Borrower and the Restricted Subsidiaries,
(b) without duplication of clause (a) above, all Indebtedness consisting of
Loans to the extent otherwise included therein, (c) the current portion of
interest, (d) the current portion of Capitalized Lease Obligations and
(e) liabilities in respect of unpaid earn-outs, deferred tax assets, unearned
revenue and, furthermore, excluding the effects of adjustments pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transactions or any
consummated acquisition.

“Consolidated EBITDA”: the Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for such period:

(1) increased (without duplication) by:

(a) provision for Taxes based on income or profits or capital (or Taxes based on
revenue in lieu of Taxes based on income or profits or capital), including
federal, foreign, state, local, franchise, unitary, property, excise, value
added and similar Taxes and foreign withholding Taxes of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income and payroll taxes related to stock compensation costs,
including (i) an amount equal to the amount of distributions actually made to
the holders of Capital Stock of such Person or any direct or indirect parent of
such Person in respect of such period in accordance with Section 7.3(b)(xii),
which shall be included as though such amounts had been paid as income Taxes
directly by such Person and (ii) penalties and interest related to such taxes or
arising from any tax examinations; plus

(b) consolidated Fixed Charges for such period (including (x) bank fees and
(y) costs of surety bonds in connection with financing activities and surety
bonds outstanding, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (1)(b)(i) through (1)(b)(ix) thereof, in each case,
to the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(c) Consolidated Non-Cash Charges for such period to the extent such non-cash
charges were deducted (and not added back) in computing Consolidated Net Income;
plus

 

21



--------------------------------------------------------------------------------

(d) any expenses (including legal and professional expenses) or charges (other
than depreciation or amortization expense) related to any Equity Offering,
Investment, acquisition, disposition, dividend, distribution, return of capital,
recapitalization or the Incurrence of Indebtedness, including a refinancing
thereof, and any amendment or modification to the terms of any such transaction
(in each case, (i) including any such transactions consummated prior to the
Closing Date, (ii) whether or not such transaction is undertaken but not
completed, (iii) whether or not such transaction is permitted by this Agreement
and (iv) including any such transaction incurred by any direct or indirect
parent company of the Borrower), including such fees, expenses or charges
related to the Transactions, in each case, deducted (and not added back) in
computing Consolidated Net Income; plus

(e) the amount of any restructuring charges, accruals or reserves deducted (and
not added back) in such period in computing Consolidated Net Income, including
any such costs Incurred in connection with acquisitions before or after the
Closing Date (including entry into new market/channels and new service or
product offerings) and costs related to the closure, reconfiguration and/or
consolidation of facilities and costs to relocate employees, integration and
transaction costs, retention charges, severance (including, for the avoidance of
doubt, any costs and expenses relating to the repurchasing or extinguishing of
any equity interests, or equity-like interests, held by severed Persons),
contract termination costs, recruiting and signing bonuses and expenses, future
lease commitments, systems establishment costs, conversion costs and excess
pension charges and consulting fees, expenses attributable to the implementation
of costs savings initiatives, costs associated with tax projects/audits and
costs consisting of professional consulting or other fees relating to any of the
foregoing; plus

(f) any salaries and wages earned by employees classified as a part of the New
Producer Program; provided that the aggregate amount of such net operating costs
set forth in this clause (f) shall not exceed 10% of Consolidated EBITDA
(calculated after taking account of the add-back in this clause (f)) for any
such period (which calculated pro forma impact will be derived from the income
statement separately maintained for financial reporting purposes for the New
Producer Program and will not include any net operating costs from employees
otherwise excluded or separate from the New Producer Program); plus

(g) the amount of any noncontrolling interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary of the Borrower deducted (and not added back) in
such period in calculating Consolidated Net Income; plus

(h) the amount of directors’ fees and expenses, in each case, to the extent
deducted (and not added back) in computing Consolidated Net Income; plus

(i) the “run rate” expected cost savings, operating expense reductions, other
operating improvements and initiatives, restructuring charges and expenses and
synergies that are expected in good faith to be realized as a result of actions
with respect to which substantial steps have been, will be, or are expected in
good faith to be, taken within 12 months after the date of any acquisition,
disposition, divestiture, restructuring, other operational changes or the
implementation of a cost savings or other similar initiative, as applicable
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, other operating improvements and initiatives, restructuring charges
and expenses and synergies had been realized on the first day of such period as
if such cost savings, operating expense reductions, other operating improvements
and initiatives, restructuring charges and expenses and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such actions or
substantial steps have been, will be, or are expected in good faith to be, taken
within 12 months after (x) if such cost savings, expense reductions, charge,
expense, acquisition, divestiture, restructuring or initiative is initiated on
or prior to the Closing Date, the Closing Date or (y) if such cost savings,
expense reductions, charge, expense, acquisition, divestiture, restructuring,

 

22



--------------------------------------------------------------------------------

other operational changes or initiative is initiated after the Closing Date, the
date on which such cost savings, expense reductions, charge, expense,
acquisition, divestiture, restructuring, other operational changes or initiative
is initiated and (B) no cost savings, operating expense reductions,
restructuring charges and expenses or synergies shall be added pursuant to this
defined term to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period (which adjustments may be incremental to pro forma
adjustments made pursuant to the definition of “Debt Service Coverage Ratio”);
provided that the aggregate amount of all items added back pursuant to this
clause (i) shall not exceed, together with amounts added back pursuant to clause
(j) below, 20% of Consolidated EBITDA (after giving effect to this clause (i))
for such period; plus

(j) the “run rate” expected cost savings, operating expense reductions, other
operating improvements and initiatives, restructuring charges and expenses and
synergies related to the Transactions projected by the Borrower in good faith to
result from actions with respect to which substantial steps have been, will be,
or are expected to be, taken (in the good faith determination of the Borrower)
within 12 months after the Closing Date, calculated on a pro forma basis as
though such cost savings, operating expense reductions, other operating
improvements and initiatives, restructuring charges and expenses and synergies
had been realized on the first day of such period as if such cost savings,
operating expense reductions, restructuring charges and expenses and synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions and which adjustments may
be incremental to pro forma adjustments made pursuant to the definition of “Debt
Service Coverage Ratio”; provided that the aggregate amount of all items added
back pursuant to this clause (j) shall not exceed, together with amounts added
back pursuant to clause (i) above, 20% of Consolidated EBITDA (after giving
effect to this clause (j)) for such period; plus

(k) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Financing, to the
extent deducted (and not added back) in computing Consolidated Net Income; plus

(l) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement or any accelerated vesting of
awards in anticipation of the Transactions, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of Borrower or
net cash proceeds of an issuance of Equity Interest of the Borrower (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation of the Available Amount to the extent deducted
(and not added back) in computing Consolidated Net Income; plus

(m) [Reserved.];

(n) the Tax effect of any items excluded from the calculation of Consolidated
Net Income pursuant to clauses (1), (3), (4), (7), (8) and (17) of the
definition thereof; plus

(o) [Reserved.]; plus

(p) all charges attributable to, and payments of, legal settlements, fines,
judgments or orders; plus

(q) [Reserved];

 

23



--------------------------------------------------------------------------------

(2) decreased by (without duplication), non-cash gains increasing Consolidated
Net Income for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period; and

(3) increased (by losses) or decreased (by gains) by (without duplication) the
application of FASB Interpretation No. 45 (Guarantees).

Notwithstanding the foregoing, the Consolidated EBITDA in respect of any
Permitted Acquisition that is a Material Acquisition shall not be included in
the calculation of Consolidated EBITDA unless the “Consolidated EBITDA” is
verified by a Quality of Earnings Report from CBIZ, Inc. or such other diligence
firm reasonably acceptable to Administrative Agent (it being agreed that any
public accounting firm of nationally recognized standing shall be acceptable to
Administrative Agent).

“Consolidated Interest Expense”: with respect to the Borrower and the Restricted
Subsidiaries for any period, the sum, without duplication, of

(1) consolidated interest expense for such period, to the extent such expense
was deducted (and not added back) in computing Consolidated Net Income ((a)
including (i) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (ii) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (iii) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP), (iv) the
interest component of Capitalized Lease Obligations and (v) net payments and
receipts (if any) pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and (b) excluding (i) any prepayment premium or penalty,
(ii) costs associated with obtaining Hedging Obligations and breakage costs in
respect of Hedging Obligations related to interest rates, (iii) any expense
resulting from the discounting of any Indebtedness in connection with the
application of purchase accounting in connection with the Transactions or any
acquisition, (iv) penalties and interest relating to Taxes, (v) any “additional
interest” or “penalty interest” with respect to any securities, (vi) any
accretion or accrued interest of discounted liabilities, (vii) amortization of
deferred financing fees, amendment or consent fees, debt issuance costs,
commissions, discounts, fees and expenses, (viii) any expensing of bridge,
commitment and other financing fees, cost of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities and
(ix) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Financing); plus

(2) consolidated capitalized interest for such period, whether paid or accrued;
less

(3) interest income for such period;

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

 

24



--------------------------------------------------------------------------------

“Consolidated Net Income”: for any period, the Net Income of the Borrower and
the Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that, without
duplication:

(1) any after-Tax effect of infrequent, non-recurring, non-operating or unusual
gains, losses, income or expenses (including all fees and expenses relating
thereto) (including costs and expenses relating to the Transactions), severance,
recruiting and relocation costs, contract termination costs, system
establishment charges, consolidation and closing costs, integration and
facilities opening costs, business optimization costs, transition costs,
restructuring costs, signing, retention, incentive or completion bonuses or
payments and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded,

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies, whether or not
effected through a cumulative effect adjustment or a retroactive application or
otherwise in each case in accordance with GAAP, shall be excluded,

(3) any net after-Tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-Tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(4) any net after-Tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to business dispositions or asset dispositions or
the sale or other disposition of any Capital Stock of any Person other than in
the ordinary course of business, as determined in good faith by the Borrower,
shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting (other than a Guarantor), shall be excluded; provided that the
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of such period or a prior period to the extent not
previously included,

(6) solely for the purpose of the definition of “Excess Cash Flow” and
determining the amount available for Restricted Payments under clause (A) of the
definition of “Available Amount”, the Net Income for such period of any
Restricted Subsidiary (other than any Loan Party) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior Governmental Approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in Cash Equivalents (or to the extent converted
into Cash Equivalents) to the Borrower or any of the Restricted Subsidiaries (to
the extent not subject to any such restriction) in respect of such period or a
prior period, to the extent not previously included,

 

25



--------------------------------------------------------------------------------

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Restricted Subsidiaries) in any line item in such Person’s
consolidated financial statements (including, but not limited to, any step-ups
or reductions with respect to re-valuing assets and liabilities) pursuant to
GAAP and related authoritative pronouncements resulting from the application in
accordance with GAAP of purchase accounting in relation to the Transactions or
any investment, acquisition, merger or consolidation (or reorganization or
restructuring) that is consummated after the Closing Date or the depreciation,
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(8) any net after-Tax income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative instruments
shall be excluded,

(9) any impairment charge or expense, asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets or investments in debt and equity securities or as a
result of a change in law or regulations, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(10) [reserved],

(11) any fees and expenses or other charges (including any make-whole premium or
penalties) incurred during such period, or any amortization thereof for such
period, in connection with any acquisition, Investment, recapitalization, Asset
Sale, issuance or repayment of Indebtedness, Equity Offering, refinancing
transaction or amendment or modification of any debt instrument (in each case,
(i) including any such transactions consummated prior to the Closing Date,
(ii) whether or not such transaction is undertaken but not completed,
(iii) whether or not such transaction is permitted by this Agreement and
(iv) including any such transaction incurred by any direct or indirect parent
company of the Borrower) and any charges or non-recurring merger costs incurred
during such period as a result of any such transaction shall be excluded,

(12) accruals and reserves that are established and not reversed within
12 months after the Closing Date that are so required to be established as a
result of the Transactions (or within 12 months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded,

(13) losses or by gains arising from mark-to-market changes in earn-out and
other similar obligations;

(14) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” shall be excluded,

(15) non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded,

(16) any non-cash rent, non-cash interest expense and non-cash interest income
shall be excluded; provided that, if any such non-cash item represents an
accrual or reserve for potential cash item in any future period, (i) the
Borrower may elect not to exclude such non-cash item in the current period and
(ii) to the extent the Borrower elects to exclude such non-cash item, the cash
payment in respect thereof in such future period shall reduce or increase, as
applicable, Consolidated Net Income in such future period to the extent paid,

 

26



--------------------------------------------------------------------------------

(17) the net after-Tax effect of carve-out related items (including audit and
legal expenses, elimination of duplicative costs (including with respect to
software licensing expenses and fees with respect to transaction services
agreements) and costs and expenses related to information and technology systems
establishment or modification), in each case in connection with the performance
of the rights and obligations under any transitions services agreement, shall be
excluded,

(18) any non-cash expenses, accruals, reserves or income related to adjustments
to historical tax exposures or tax asset valuation allowances shall be excluded;

(19) [reserved]; and

(20) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification Topic 815 “Derivatives and Hedging”; and

(b) any net foreign exchange gains or losses (whether or not realized) resulting
from the impact of foreign currency changes on the valuation of assets and
liabilities on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries (in each case, including any net loss or gain resulting from hedge
arrangements for currency exchange risk) and any net foreign exchange gains or
losses (whether or not realized) from the impact of foreign currency changes on
intercompany accounts and in any event including any foreign exchange
translation or transaction gains or losses.

Solely for purposes of calculating Consolidated EBITDA, the Net Income of the
Borrower and the Restricted Subsidiaries shall be calculated without deducting
the income attributable to the minority equity interests of third parties in any
non-Wholly Owned Restricted Subsidiary except to the extent of dividends
declared or paid in respect of such period or any prior period on the shares of
Capital Stock of such Restricted Subsidiary held by such third parties.

In addition, to the extent not already accounted for in the Consolidated Net
Income of the Borrower and the Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which the Borrower has determined that there is a reasonable
basis that it will be reimbursed by the insurer in respect of such period from
business interruption insurance (with a deduction for any amount so added back
to the extent denied by the applicable carrier in writing within 180 days or not
so reimbursed within 365 days) and (iii) reimbursements of any expenses and
charges that are covered by indemnification, reimbursement, guaranty, purchase
price adjustment or other similar provisions in connection with any Permitted
Investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder.

Notwithstanding the foregoing, (x) for the purpose of Section 7.3 only (other
than clauses (E) and (F) of the definition of Available Amount), there shall be
excluded from Consolidated Net Income any income arising from any sale or other
disposition not constituting a Permitted Investment made by the Borrower and the
Restricted Subsidiaries, any repurchases and redemptions of Investments that are
not Permitted Investments from the Borrower and the Restricted Subsidiaries, any
repayments of loans and advances which do not constitute Permitted Investments
by the Borrower or any of the Restricted Subsidiaries, any sale of the stock of
an Unrestricted Subsidiary or any distribution or dividend from an

 

27



--------------------------------------------------------------------------------

Unrestricted Subsidiary , in each case only to the extent such amounts increase
the amount of Restricted Payments, Investments and/or Restricted Debt Payments
permitted under such covenant pursuant to clauses (E) and (F) of the definition
of Available Amount and (y) for the purpose of the definition of “Excess Cash
Flow” only, there shall be excluded the income (or deficit) of any Person
accrued prior to the date it becomes a Restricted Subsidiary or is merged into
or consolidated with the Borrower or any Restricted Subsidiary thereof.

“Consolidated Non-Cash Charges”: for any period, the aggregate depreciation,
amortization (including amortization of intangibles, deferred financing fees,
debt issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees, the non-cash portion of interest expense
resulting from the reduction in the carrying value under purchase accounting of
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges but excluding amortization of prepaid cash expenses that were paid in a
prior period), non-cash impairment, non-cash compensation (including in
connection with options, restricted stock, restricted stock units or other
equity level awards under any Borrower incentive plan), non-cash rent and other
non-cash expenses reducing Consolidated Net Income for such period on a
consolidated basis and otherwise determined in accordance with GAAP; provided
that if any non-cash charges referred to in this definition represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to such extent paid.

“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries described in clauses (a)(i), (a)(ii) (excluding, for the avoidance
of doubt, surety bonds, performance bonds and similar instruments) and (solely
with respect to the definition of “Total Net Leverage Ratio”) and (a)(iv) of the
definition of “Indebtedness”, determined on a consolidated basis, to the extent
required to be recorded on a balance sheet in accordance with GAAP, including,
without duplication, the outstanding principal amount of the Term Loans;
provided, that the amount of revolving Indebtedness under this Agreement and any
other revolving credit facility shall be computed based upon the period-ending
value of such Indebtedness during the applicable period; provided, further, that
Consolidated Total Indebtedness shall not include (x) Indebtedness in respect of
any Qualified Receivables Financing permitted pursuant to Section 7.2(b)(xxi) or
(y) obligations in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.

“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

 

28



--------------------------------------------------------------------------------

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than the aggregate
amount of cash contributions (including such contributions in exchange for
Equity Interests in the Borrower) (other than Excluded Contributions, any
contributions received in connection with the exercise of the Cure Right or any
such cash contributions that have been used to increase the Available Amount)
made to the common equity capital of the Borrower after the Closing Date, in
each case to the extent not previously applied in determining the permissibility
of a transaction under the Loan Documents where such permissibility was (or may
have been) contingent on the receipt of availability of such amount.

“control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “controlling”
and “controlled” have meanings correlative thereto.

“Corresponding Tenor”: with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covered Party” as defined in Section 11.23.

“Cure Amount”: as defined in Section 9.3(a).

“Cure Period”: as defined in Section 9.3(a).

“Cure Right”: as defined in Section 9.3(a).

“Daily Simple SOFR”: for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“Debt Fund Affiliate”: an Affiliate of the Borrower (other than the Borrower and
any of its Subsidiaries) that is a bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business with respect to which the Borrower and its Affiliates (other than
Debt Fund Affiliates) do not directly or indirectly possess the power to direct
or cause the direction of the investment policies of such entity.

 

29



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio”: the ratio of:

(a) Consolidated EBITDA less Capital Expenditures, less cash Taxes (including,
without any limitation, any payment(s) made in cash for Tax on net income or any
Cash Distributions to Borrower or its members for purposes of paying income tax
liabilities), each for the most recently completed four fiscal quarter period
for which the financial statements required by Section 6.1(a) or (b), as the
case may be, have been or were required to have been delivered hereunder, to

(b) Consolidated Interest Expense paid in cash plus the principal amount of all
Indebtedness scheduled to be paid, during the most recently completed four
fiscal quarter period.

For purposes of making the computation referred to above, Investments (including
any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary), acquisitions, dispositions, mergers, consolidations and disposed or
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and Operational Changes that
the Borrower or any of the Restricted Subsidiaries has both determined to make
and made after the Closing Date and during the four-quarter reference period or
subsequent to such reference period and on or prior to or substantially
simultaneously with the Calculation Date (each, for purposes of this definition,
a “pro forma event”) shall be calculated on a Pro Forma Basis assuming that all
such Investments, acquisitions, dispositions, mergers (including the
Transactions), consolidations, Operational Changes and discontinued operations
(and the change of any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period. If, since the beginning of such period, any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Borrower or any Restricted Subsidiary since the beginning of such
period shall have made or effected any Investment, acquisition, disposition,
merger, consolidation or discontinued operation, in each case with respect to an
operating unit of a business, or Operational Changes that would have required
adjustment pursuant to this definition, then the Debt Service Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or Operational Changes had occurred at the beginning of the applicable
four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower to the extent
identifiable and supportable. Any such pro forma calculation may include,
without duplication, adjustments appropriate to reflect cost savings, operating
expense reductions, restructuring charges and expenses and synergies reasonably
expected to result from the applicable event to the extent set forth in the
definition of “Consolidated EBITDA”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Debt Service Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate. In connection with any Limited
Condition Transaction, the Borrower may determine baskets and ratios in
accordance with Section 1.4.

 

30



--------------------------------------------------------------------------------

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds”: as defined in Section 2.11(f).

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender”: any Lender that (a) has refused (whether verbally or in
writing) to fund (and has not retracted such refusal), or has failed to fund,
any portion of the Term Loans, Revolving Loans, participations in L/C
Obligations or participations in Designated Acquisition Swingline Loans required
to be funded by it hereunder (collectively, its “Funding Obligations”) within
one Business Day of the date required to be funded by such Lender hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing),
(b) has notified the Administrative Agent or the Borrower in writing that it
does not intend to (or will not be able to) satisfy such Funding Obligations or
has made a public statement to that effect with respect to its Funding
Obligations or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, (d) has failed, within three (3) Business Days after written
request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its Funding
Obligations; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon the Administrative Agent’s receipt of such
confirmation, or (e) has, or has a direct or indirect parent company that has,
(i) admitted in writing that it is insolvent or pay its debts as they become
due, (ii) become the subject of a proceeding under any Debtor Relief Law,
(iii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a substantial part of its assets or a custodian
appointed for it, (iv) is or becomes subject to a forced liquidation, (v) makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such person or its assets to be insolvent or bankrupt, (vi) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment or action or (vii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender under
this clause (e) solely by virtue of the ownership or acquisition of any equity
interest in that Lender or the existence of an Undisclosed Administration in
respect of that Lender (or, in such any case, any direct or indirect parent
company thereof) by a Governmental Authority so long as such ownership interest
or Undisclosed Administration does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

31



--------------------------------------------------------------------------------

“Defaulting Lender Fronting Exposure”: at any time there is a Defaulting Lender,
(a) with respect to an Issuing Lender, such Defaulting Lender’s Pro Rata Share
of the Outstanding Amount of L/C Obligations of such Issuing Lender other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to the Designated Acquisition Swingline
Lender, such Defaulting Lender’s Pro Rata Share of Designated Acquisition
Swingline Loans other than Designated Acquisition Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof.

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is determined by the Borrower to be
Designated Non-cash Consideration, less the amount of Cash Equivalents received
in connection with a subsequent sale of or collection on such Designated
Non-cash Consideration.

“Designated Preferred Stock”: Preferred Stock of the Borrower or any direct or
indirect parent of the Borrower, as applicable (other than Disqualified Stock),
that is issued for cash (other than to the Borrower or any of the Subsidiaries
or an employee stock ownership plan or trust established by the Borrower or any
of its Subsidiaries) and is so determined by the Borrower to be Designated
Preferred Stock, the cash proceeds of which are excluded from the calculation
set forth in clauses (B) and (C) of the definition of “Available Amount”.

“Designated Acquisition Swingline Borrowing”: utilization of the Designated
Acquisition Swingline Commitment consisting of the assumption of or guarantee by
the Borrower of BRP C Corp Acquisition Indebtedness treated as a Designated
Acquisition Swingline Loan hereunder.

“Designated Acquisition Swingline Commitment”: the obligation of one or more
Designated Acquisition Swingline Lenders to hold Designated Acquisition
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed the lesser of (x) the aggregate outstanding
principal amount of any BRP C Corp Acquisition Indebtedness and (y) $300,000,000
(or such higher amount agreed to by the Designated Acquisition Swingline
Lenders). For the avoidance of doubt, the availability of Designated Acquisition
Swingline Commitments shall be reduced by the amount of BRP C Corp. Acquisition
Indebtedness that are Designated Acquisition Swingline Loans.

“Designated Acquisition Swingline Lender”: (i) JPMCB, in its capacity as the
lender of Designated Acquisition Swingline Loans or (ii) one or more other
Revolving Lenders approved by the Administrative Agent and the Borrower and that
agrees in writing to act in such capacity (in such capacity).

“Designated Acquisition Swingline Loan Note”: a promissory note substantially in
the form of Exhibit F-3.

“Designated Acquisition Swingline Loans”: as defined in Section 2.6.

“Designated Acquisition Swingline Participation Amount”: as defined in
Section 2.7(c).

“Disposition”: with respect to any property (including Capital Stock of the
Borrower or any Restricted Subsidiary), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by allocation of assets by division, merger or consolidation or
amalgamation, or allocation of assets to any series of a limited liability
company and excluding the granting of a Lien permitted hereunder) and any
issuance of Capital Stock of any Restricted Subsidiary. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

32



--------------------------------------------------------------------------------

“Disqualified Lender”: (i) such banks, financial institutions or other Persons
separately identified in writing by the Borrower to the Joint Lead Arrangers on
September 22, 2020 (or any affiliates of such entities that are readily
identifiable as affiliates solely on the basis of their names), (ii) competitors
of the Borrower or any of its Subsidiaries (other than bona fide fixed income
investors or debt funds) identified in writing from time to time by email to
JPMDQ_contact@jpmorgan.com (and affiliates of such entities that are readily
identifiable as affiliates solely on the basis of their names or that are
identified to us from time to time in writing by you (other than bona fide fixed
income investors or debt funds); provided that any additional designation
permitted by the foregoing shall not become effective until three (3) Business
Days following delivery to the Administrative Agent by email; provided, further,
that in no event shall any notice given pursuant to this definition apply to
retroactively disqualify any Person who previously acquired and continues to
hold, any Loans, Commitments or participations prior to the receipt of such
notice.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable, in each case at the
option of the holder thereof), or upon the happening of any event:

(1) matures or is mandatorily redeemable (other than as a result of a change of
control or asset sale), pursuant to a sinking fund obligation or otherwise,

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to the then Latest Maturity Date in respect of the Term
Facility (other than as a result of a change of control or asset sale to the
extent permitted under clause (1) above); provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or any
Restricted Subsidiary in order to satisfy applicable statutory or regulatory
obligations; provided, further, however, that any Capital Stock held by any
future, current or former employee, director, manager or consultant (or their
respective trusts, estates, investment funds, investment vehicles or immediate
family members), of the Borrower, any of its Subsidiaries, any of its direct or
indirect parent companies or any other entity in which the Borrower or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower (or the compensation
committee thereof), in each case pursuant to any stockholders’ agreement,
management equity plan, stock option plan or any other management or employee
benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Restricted
Subsidiary; provided, further, however, that any class of Capital Stock of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Capital Stock that is not Disqualified Stock shall not
be deemed to be Disqualified Stock.

“Distribution” for any Person means, with respect to any Capital Stock of that
Person, (i) the declaration or payment of any dividend or distribution on or
with respect to such Capital Stock, (ii) the retirement, redemption, purchase,
withdrawal, or other acquisition for value of such Capital Stock (including the
purchase of warrants, rights, or other options to acquire such interests), or
(iii) any other payment by that Person with respect to such Capital Stock.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent or the Issuing Lender, as applicable, pursuant to
Section 1.6 using the Exchange Rate with respect to such currency at the time in
effect under the provisions of such Section.

 

33



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dutch Auction”: one or more purchases (each, a “Purchase”) by a Permitted
Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of Term Loans;
provided that, each such Purchase is made on the following basis:

(a) (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis Term Loans, in an aggregate principal
amount as is specified by such Purchaser (the “Term Loan Purchase Amount”) with
respect to each applicable tranche, subject to a range or minimum discount to
par expressed as a price at which range or price such Purchaser would consummate
the Purchase (the “Offer Price”) of such Term Loans to be purchased (it being
understood that different Offer Prices and/or Term Loan Purchase Amounts, as
applicable, may be offered with respect to different tranches of Term Loans and,
in such an event, each such offer will be treated as a separate offer pursuant
to the terms of this definition); provided that the Purchase Notice shall
specify that each Return Bid (as defined below) must be submitted by a date and
time to be specified in the Purchase Notice, which date shall be no earlier than
the second Business Day following the date of the Purchase Notice and (ii) the
Term Loan Purchase Amount specified in each Purchase Notice delivered by such
Purchaser to the Administrative Agent shall not be less than $10,000,000 in the
aggregate;

(b) such Purchaser will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s tranche or tranches of Term Loans subject to the Purchase Notice
expressed as a price (each, an “Acceptable Price”) (but in no event will any
such Acceptable Price be greater than the highest Offer Price for the Purchase
subject to such Purchase Notice) and (ii) the principal amount of such Lender’s
tranches of Term Loans at which such Lender is willing to permit a purchase of
all or a portion of its Term Loans to occur at each such Acceptable Price (the
“Reply Amount”);

(c) based on the Acceptable Prices and Reply Amounts of the Term Loans as are
specified by the Lenders, such Purchaser will determine the applicable discount
(the “Applicable Discount”), which will be the lower of (i) the lowest
Acceptable Price at which such Purchaser can complete the Purchase for the
entire Term Loan Purchase Amount and (ii) in the event that the aggregate Reply
Amounts relating to such Purchase Notice are insufficient to allow such
Purchaser to complete a purchase of the entire Term Loan Purchase Amount, the
highest Acceptable Price that is less than or equal to the Offer Price;

(d) such Purchaser shall purchase Term Loans from each Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount at the
Applicable Discount (such Term Loans being referred to as “Qualifying Loans” and
such Lenders being referred to as “Qualifying Lenders”), subject to clauses (e),
(f), (g) and (h) below;

(e) such Purchaser shall purchase the Qualifying Loans offered by the Qualifying
Lenders at the Applicable Discount; provided that if the aggregate principal
amount required to purchase the Qualifying Loans would exceed the Term Loan
Purchase Amount, such Purchaser shall purchase Qualifying Loans ratably based on
the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;

 

34



--------------------------------------------------------------------------------

(f) the Purchase shall be consummated pursuant to and in accordance with
Section 11.6(b) and, to the extent not otherwise provided herein, shall
otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Purchaser) reasonably acceptable to the Administrative Agent (provided that,
subject to the proviso of clause (g) of this definition, such Purchase shall be
required to be consummated no later than ten (10) Business Days after the time
that Return Bids are required to be submitted by Lenders pursuant to the
applicable Purchase Notice);

(g) upon submission by a Lender of a Return Bid, subject to the foregoing
clause (f), such Lender will be irrevocably obligated to sell the entirety or
its pro rata portion (as applicable pursuant to clause (e) above) of the Reply
Amount at the Applicable Discount plus accrued and unpaid interest through the
date of purchase to such Purchaser pursuant to Section 11.6(b) and as otherwise
provided herein; provided that as long as no Return Bids have been submitted
each Purchaser may rescind its Purchase Notice by notice to the Administrative
Agent; and

(h) purchases by a Permitted Auction Purchaser of Qualifying Loans shall result
in the immediate Cancellation of such Qualifying Loans.

“Early Opt-in Election”: if the then-current Benchmark is Adjusted LIBO Rate,
the occurrence of:

 

  (1)

a notification by the Administrative Agent to (or the request by the Borrower to
the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

 

  (2)

the joint election by the Administrative Agent and the Borrower to trigger a
fallback from Adjusted LIBO Rate and the provision by the Administrative Agent
of written notice of such election to the Lenders.

“ECF Percentage”: (a) 50% so long as the Total First Lien Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of such fiscal year is
greater than 4.75 to 1.00 (with only the amount of Excess Cash Flow required to
be swept so that the Total First Lien Net Leverage Ratio determined on a Pro
Forma Basis as of the last day of such fiscal year would be no greater than 4.75
to 1.00) and (b) otherwise, 0%.

“EEA Financial Institution”: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority”: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

35



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund (any two or more Approved Funds with respect to a particular Lender being
treated as a single Eligible Assignee for all purposes hereof), and (b) any
commercial bank, insurance company, financial institution, investment or mutual
fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys
commercial loans in the ordinary course; provided that “Eligible Assignee”
(x) shall include (i) Affiliated Lenders, subject to the provisions of
Section 11.6(b)(iv) and (ii) Permitted Auction Purchasers, subject to the
provisions of Section 11.6(b)(iii), and solely to the extent that such Permitted
Auction Purchasers purchase or acquire Term Loans pursuant to a Dutch Auction or
in open market purchases and effect a Cancellation immediately upon such
contribution, purchase or acquisition pursuant to documentation reasonably
satisfactory to the Administrative Agent and (y) shall not include any
Disqualified Lender or any natural person.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment as now or may at any time hereafter
be in effect.

“Equity Holder”: any direct or indirect equity holder of the Borrower.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any Indebtedness that is convertible into,
or exchangeable for, Capital Stock).

“Equity Offering”: any public or private sale after the Closing Date of common
stock or Preferred Stock of the Borrower or any direct or indirect parent of the
Borrower, as applicable (other than Disqualified Stock), other than:

(1) public offerings with respect to such Person’s common stock registered on
Form S-8; and

(2) an issuance to any Restricted Subsidiary.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Event” as defined in Section 4.11.

“Escrowed Proceeds” means the proceeds of Indebtedness permitted by Section 7.2
which are maintained under escrow or a similar contingent release arrangement
and are permitted to be released solely for (x) Permitted Acquisitions subject
to such Indebtedness being permitted by Section 7.2 on a pro forma basis on the
date of release from escrow or similar contingent release arrangement and/or
(y) repayment of Indebtedness. For the avoidance of doubt, funds in the
Segregated Acquisition Amount Deposit Account are Escrowed Proceeds.

“EU Bail-In Legislation Schedule”: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

36



--------------------------------------------------------------------------------

“Euro” and “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.

“Eurocurrency Loans”: Loans that bear interest at a rate based on the definition
of “Eurocurrency Rate”, other than any ABR Loan.

“Eurocurrency Rate”: with respect to any Borrowing of Eurocurrency Loans for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the applicable currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion at approximately 11:00 a.m., London time, on the
relevant Quotation Date (the “LIBOR Screen Rate”); provided that (a) with
respect to any Revolving Loan, if the LIBOR Screen Rate shall be less than
0.00%, such rate shall be deemed to be 0.00% for purposes of this Agreement and
(b) with respect to any Term Loan, if the LIBOR Screen Rate shall be less than
0.75%, such rate shall be deemed to be 0.75% for purposes of this Agreement;
provided further that if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
the applicable currency then the Eurocurrency Rate shall be the Interpolated
Rate; provided that (x) with respect to any Revolving Loan, if any Interpolated
Rate shall be less than 0.00%, such rate shall be deemed to be 0.00% for
purposes of this Agreement and (y) with respect to any Term Loan, if any
Interpolated Rate shall be less than 0.75%, such rate shall be deemed to be
0.75% for purposes of this Agreement; and

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if positive, of

(a) the sum, without duplication, of

(i) Consolidated Net Income for such Excess Cash Flow Period,

(ii) the amount of Consolidated Non-Cash Charges deducted in arriving at such
Consolidated Net Income, but excluding any such Consolidated Non-Cash Charges
representing an accrual or reserve for a potential cash item in any future
period,

(iii) the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period,

(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income,

(v) [reserved], and

 

37



--------------------------------------------------------------------------------

(vi) cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income, over

(b) the sum, without duplication, of

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income (but excluding any non-cash credit to the extent representing a
reversal of an accrual or reserve described in clause (a)(ii)),

(ii) to the extent not deducted in determining Consolidated Net Income,
Permitted Tax Distributions and Taxes of any Group Member paid or payable with
respect to such Excess Cash Flow Period and, if payable, for which reserves have
been established to the extent required by GAAP,

(iii) all mandatory prepayments of the Term Loans pursuant to Section 2.11 made
during such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, but only to the extent that such Asset Sale or Recovery Event resulted in
a corresponding increase in Consolidated Net Income,

(iv) the aggregate amount actually paid by the Borrower and the Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Permitted
Acquisitions or other Investments permitted hereunder (including any earn-out
payments, deferred consideration and other contingent consideration, but
excluding (A) the principal amount of Indebtedness Incurred in connection with
such expenditures (other than Indebtedness under any revolving credit facility),
(B) the proceeds of equity contributions to, or equity issuances by the Borrower
or any Restricted Subsidiary to finance such expenditures) and (C) Permitted
Acquisitions and other Investments made in such Excess Cash Flow Period where a
certificate in the form contemplated by the preceding clause (iii) was
previously delivered,

(v) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the aggregate amount of all
regularly scheduled principal amortization payments of Funded Debt made on their
due date during such Excess Cash Flow Period (including payments in respect of
Capitalized Lease Obligations to the extent not deducted in the calculation of
Consolidated Net Income),

(vi) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the aggregate amount of all
optional prepayments, repurchases and redemptions of Indebtedness (other than
(x) the Loans and (y) in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder) made
during the Excess Cash Flow Period,

(vii) the aggregate net amount of non-cash gains on the Disposition of property
by the Borrower and the Restricted Subsidiaries during such Excess Cash Flow
Period (other than sales of inventory in the ordinary course of business), to
the extent included in arriving at such Consolidated Net Income,

(viii) to the extent not funded with proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the aggregate amount of all
Restricted Payments made in cash (other than such Restricted Payments made to
the Borrower or any Restricted Subsidiary), during such Excess Cash Flow Period,

(ix) any cash payments that are made during such Excess Cash Flow Period and
have the effect of reducing an accrued liability that was not accrued during
such period,

 

38



--------------------------------------------------------------------------------

(x) the amount of Taxes paid in cash during such Excess Cash Flow Period to the
extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period,

(xi) to the extent not deducted in determining Consolidated Net Income for such
period, any amounts paid by the Restricted Subsidiaries during such period that
are reimbursable by the seller, or other unrelated third party, in connection
with a Permitted Acquisition or other permitted Investments (and provided that
once so reimbursed, such amounts shall increase Excess Cash Flow for the period
in which received),

(xii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and any Restricted Subsidiary during such
period that are required to be made in connection with any prepayment or
satisfaction and discharge of Indebtedness,

(xiii) cash expenditures in respect of Swap Agreements during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income,

(xiv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income,

(xv) the amount of Cash Equivalents subject to cash collateral or other deposit
arrangements made with respect to Letters of Credit or Swap Agreements;
provided, that if such Cash Equivalents cease to be subject to those
arrangements, such amount shall be added back to Excess Cash Flow for the
subsequent Excess Cash Flow Period when such arrangements cease,

(xvi) a reserve established by the Borrower or any Restricted Subsidiary in good
faith in respect of deferred revenue that any Group Member generated during such
Excess Cash Flow Period; provided that, to the extent all or any portion of such
deferred revenue is not returned to customers during the immediately succeeding
Excess Cash Flow Period or otherwise included in the Consolidated Net Income in
the immediately subsequent year, such deferred revenue shall be added back to
Excess Cash Flow for such subsequent Excess Cash Flow Period,

(xvii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), cash payments by the Borrower
and the Restricted Subsidiaries in respect of long-term liabilities to the
extent not deducted in arriving at such Consolidated Net Income; provided that
no such payments are with respect to long-term liabilities with an Affiliate of
the Borrower (or are guaranteed by an Affiliate of the Borrower), and

(xviii) amounts added to Consolidated Net Income pursuant to clauses (1), (3),
(4), (11), (17) and (18) of the definition of “Consolidated Net Income.”

“Excess Cash Flow Application Date”: as defined in Section 2.11(b).

“Excess Cash Flow Period”: each fiscal year of the Borrower beginning with the
fiscal year ending December 31, 2021.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

 

39



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Assets”: shall mean, with respect to any Loan Party, (i) any fee-owned
real property not constituting Material Property and any leasehold interest in
real property (it being understood there will be no requirement to obtain any
landlord waivers, estoppels or collateral access letters), (ii) motor vehicles,
aircraft and other assets subject to certificates of title, except to the extent
a security interest therein can be perfected by the filing of a UCC financing
statement, (iii) letter of credit rights (other than to the extent consisting of
supporting obligations with respect to other collateral to the extent a security
interest therein can be perfected by the filing of a UCC financing statement)
and commercial tort claims with a value of less than $15,000,000, (iv) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law,
(v) pledges and security interests prohibited or restricted by applicable law,
rule or regulation (including any requirement thereunder to obtain the consent
of any governmental or regulatory authority) after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law,
(vi) (A) Margin Stock, (B) Equity Interests in any Person that is not a
wholly-owned Restricted Subsidiary, but only to the extent that (x) the
organizational documents or other agreements with other equity holders restrict
or do not permit the pledge of such Equity Interests or (y) the pledge of such
Equity Interests (including any exercise of remedies) would result in a change
of control, repurchase obligation or any adverse regulatory consequences to any
of the Loan Parties or such Restricted Subsidiary, (C) Equity Interests in
Captive Insurance Subsidiaries, and (D) voting stock of any CFC or CFC Holdco in
excess of 65% of the voting stock of such CFC or CFC Holdco, (vii) any lease,
license or agreement or any property subject to a purchase money security
interest, capital lease obligations or similar arrangement permitted under this
Agreement, in each case, to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money or similar arrangement or create a right of termination in favor of any
other party thereto (other than a Loan Party or Restricted Subsidiary) after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable law notwithstanding such prohibition, (viii) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (ix) (A) payroll and other employee
wage and benefit accounts, (B) withholding tax accounts, including, without
limitation, sales tax accounts, (C) escrow accounts (other than segregated
escrow accounts or similar accounts holding Escrowed Proceeds (including, for
the avoidance of doubt, the Segregated Acquisition Amount Deposit Account)) and
(D) fiduciary or trust accounts, in each case of clauses (A) through (D), to the
extent maintained for the benefit of unaffiliated third parties (other than a
Loan Party) solely for such purpose, and the funds or other property held in or
maintained in such account for such purposes, and (x) assets in circumstances
where the cost or burden of obtaining a security interest in such assets would
be excessive in light of the practical benefit to the Lenders afforded thereby
as reasonably determined between the Borrower and the Administrative Agent;
provided, however, that Excluded Assets shall not include any proceeds,
substitutions or replacements of any Excluded Assets referred to in clause
(i) through (x) (unless such proceeds, substitutions or replacements would
constitute Excluded Assets referred to in clauses (i) through (x)).

 

40



--------------------------------------------------------------------------------

“Excluded Contributions”: the net cash proceeds and Cash Equivalents or Fair
Market Value of assets or property received by or contributed to the Borrower or
any Restricted Subsidiary after the Closing Date (other than (i) such amounts
provided by or contributed to the Borrower or any Restricted Subsidiary from or
by any Restricted Subsidiary and (ii) Permitted Cure Securities) from:

(a) contributions to its common or preferred equity capital, and

(b) the sale (other than to the Borrower or a Restricted Subsidiary or
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Refunding Capital Stock,
Disqualified Stock and Designated Preferred Stock) of the Borrower or any direct
or indirect parent, in each case of clauses (a) and (b) designated by the
Borrower as an Excluded Contribution, the proceeds of which are excluded from
the calculation set forth in clause (C) of the definition of “Available Amount.”

“Excluded ECP Guarantor”: in respect of any Swap Obligation, any Loan Party that
is not a Qualified ECP Guarantor at the time such Swap Obligation is Incurred.

“Excluded Subsidiary”: any Subsidiary of the Borrower that is, at any time of
determination, (i) not a Wholly Owned Subsidiary, provided that such Subsidiary
shall cease to be an Excluded Subsidiary at the time such Subsidiary becomes a
Wholly Owned Subsidiary, (ii) a special purpose securitization vehicle (or
similar entity), including any Receivables Subsidiary created pursuant to a
transaction permitted under this Agreement, in each case reasonably satisfactory
to the Administrative Agent, (iii) [reserved], (iv) a not-for-profit Subsidiary,
(v) a Captive Insurance Subsidiary, (vi) a CFC, (vii) a CFC Holdco, (viii) a
Subsidiary of a CFC, (ix) an Unrestricted Subsidiary, (x) any Foreign
Subsidiary, (xi) any Immaterial Subsidiary (provided that, in the absence of any
other applicable limitation, such Subsidiary shall cease to be an Excluded
Subsidiary at the time such Subsidiary is no longer an Immaterial Subsidiary),
(xii) for which the granting of a pledge or security interest would be
prohibited or restricted by applicable law whether on the Closing Date or
thereafter or by contract existing on the Closing Date, or, if such Subsidiary
is acquired after the Closing Date, by contract existing when such Subsidiary is
acquired (so long as such prohibition is not created in contemplation of such
acquisition), including any requirement to obtain the consent of any
Governmental Authority or third party pursuant to such contract (unless such
consent has been obtained), (xiii) [reserved] or (xiv) for which the cost of
providing a Guarantee is excessive in relation to the value afforded thereby (as
reasonably agreed by the Borrower and the Administrative Agent); provided that,
notwithstanding the foregoing, the Borrower may designate any U.S. Subsidiary
that is an Excluded Subsidiary as a Guarantor and may designate, with the
consent of the Administrative Agent any Foreign Subsidiary that is an Excluded
Subsidiary as a Guarantor, by causing such Subsidiary to execute a Guarantor
Joinder Agreement, whereupon such Subsidiary shall cease to constitute an
Excluded Subsidiary and such Subsidiary and the Loan Party that holds the Equity
Interests of such Subsidiary shall in connection therewith comply with the
provisions of Section 6.9(c) and may, thereafter, re-designate such Subsidiary
as an Excluded Subsidiary (so long as such Subsidiary otherwise then qualified
as an Excluded Subsidiary), upon which re-designation such Subsidiary shall
automatically be released from its Guarantee in accordance with Section 8.9.

“Excluded Swap Obligation”: any obligation (a “Swap Obligation”) of any Excluded
ECP Guarantor to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.

 

41



--------------------------------------------------------------------------------

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment or, to the extent a Lender acquires an interest in
a Loan not funded pursuant to a prior Commitment, acquires such interest in such
Loan (other than pursuant to an assignment request by the Borrower under
Section 2.23) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with paragraph (e) or (f) of Section 2.19, and (d) any withholding Taxes imposed
under FATCA.

“Existing Debt Release/Repayment”: collectively, the repayment in full of
obligations, termination of commitments and release of any security interests
and guarantees with respect to that certain Fourth Amended and Restated Credit
Agreement dated as of December 19, 2019, among, inter alia, the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Swap Agreement”: each Swap Agreement listed on Schedule 1.1G.

“Extended Revolving Commitments”: one or more Classes of extended Revolving
Commitments that result from a Permitted Amendment.

“Extended Revolving Loans”: the Revolving Loans made pursuant to any Extended
Revolving Commitment or otherwise extended pursuant to a Permitted Amendment.

“Extended Term Loans”: one or more classes of extended Term Loans that result
from a Permitted Amendment.

“Facility”: (a) any Term Facility and (b) any Revolving Facility, as the context
may require.

“Fair Market Value”: with respect to any Investment, asset, property or
transaction, the price which could be negotiated in an arm’s length, free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction (as determined in good faith by the Borrower).

“FATCA”: Sections 1471 through 1474 of the Code as in existence on the Closing
Date (and any amended or successor versions of such provisions to the extent
such versions are substantively comparable and not materially more onerous to
comply with), any current or future U.S. Treasury regulations thereunder and
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal, tax or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention entered into in connection with the implementation of such
Sections of the Code and/or U.S. Treasury regulations thereunder.

 

42



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the NYFRB’s Website from time
to time, and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate; provided that if the Federal Funds Effective Rate
as so determined would be less than 0.75%%, such rate shall be deemed to be
0.75% for the purposes of this Agreement.

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December (commencing on December 31, 2020), (b) the Revolving Termination Date
and (c) the date the Total Revolving Commitments are reduced to zero.

“Financial Covenant Event of Default”: as defined in Section 9.2(b).

“Financial Definitions”: the definitions of Consolidated Interest Expense,
Consolidated Net Income, Total First Lien Net Leverage Ratio, Total Net Leverage
Ratio, Total Secured Net Leverage Ratio, Consolidated Total Indebtedness,
Consolidated EBITDA, Fixed Charge Coverage Ratio, Debt Service Coverage Ratio
and Net Income, and any defined term or section reference included in such
definitions.

“First Lien Obligations”: any Indebtedness that is secured on a pari passu basis
with the Liens that secure the Initial Term Loans, the Revolving Loans (if any)
and the Revolving Commitments (or any refinancing of the Initial Term Loans,
Revolving Loans (if any) or Revolving Commitments with loans or commitments
having the same Lien priority as the Initial Term Loans, Revolving Loans (if
any) or Revolving Commitments, as applicable, prior to such refinancing). For
the avoidance of doubt, “First Lien Obligations” shall include the Initial Term
Loans, Revolving Loans (if any) or Revolving Commitments (or the loans or
commitments that Refinance the Initial Term Loans, Revolving Loans (if any) or
Revolving Commitments).

“First Priority Refinancing Revolving Facility”: as defined in the definition of
“Permitted First Priority Refinancing Debt.”

“First Priority Refinancing Term Facility”: as defined in the definition of
“Permitted First Priority Refinancing Debt.”

“Fixed Amounts”: as defined in Section 1.5.

“Fixed Charge Coverage Ratio”: for any period, the ratio of Consolidated EBITDA
for such period to the Fixed Charges for such period. In the event that the
Borrower or any of the Restricted Subsidiaries Incurs, assumes, guarantees,
redeems (or gives irrevocable notice of redemption for), retires or extinguishes
any Indebtedness (other than in the case of revolving advances under any
Qualified Receivables Financing in which case interest expense shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period) or issues or redeems (or gives irrevocable notice of redemption for)
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such Incurrence, assumption, guarantee, redemption (including as
contemplated by any such irrevocable notice of redemption), retirement or
extinguishment of Indebtedness, or such issuance or redemption (including as
contemplated by any such irrevocable notice of redemption) of Disqualified Stock
or Preferred Stock, as if the same had occurred at the beginning of the
applicable four-quarter period.

 

43



--------------------------------------------------------------------------------

For purposes of making the computation referred to above, Investments (including
any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary), acquisitions, dispositions, mergers (including the Transactions),
consolidations and disposed or discontinued operations (as determined in
accordance with GAAP), in each case with respect to an operating unit of a
business, and Operational Changes that the Borrower or any of the Restricted
Subsidiaries has both determined to make and made after the Closing Date and
during the four-quarter reference period or subsequent to such reference period
and on or prior to or substantially simultaneously with the Calculation Date
(each, for purposes of this definition, a “pro forma event”) shall be calculated
on a Pro Forma Basis assuming that all such Investments, acquisitions,
dispositions, mergers (including the Transactions), consolidations, Operational
Changes and discontinued operations (and the change of any associated fixed
charge obligations and the change in Consolidated EBITDA resulting therefrom)
had occurred on the first day of the four-quarter reference period. If, since
the beginning of such period, any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period shall have made or effected any Investment,
acquisition, disposition, merger, consolidation or discontinued operation, in
each case with respect to an operating unit of a business, or Operational
Changes that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or Operational Changes had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower to the extent
identifiable and supportable. Any such pro forma calculation may include,
without duplication, adjustments appropriate to reflect cost savings, operating
expense reductions, restructuring charges and expenses and synergies reasonably
expected to result from the applicable event to the extent set forth in the
definition of “Consolidated EBITDA”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate. In connection with any Limited
Condition Transaction, the Borrower may determine baskets and ratios in
accordance with Section 1.4.

“Fixed Charges”: with respect to the Borrower and the Restricted Subsidiaries
for any period, the sum of:

(1) Consolidated Interest Expense paid in cash during such period; and

(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Preferred Stock or Disqualified Stock of the Borrower and the
Restricted Subsidiaries;

provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall— Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

 

44



--------------------------------------------------------------------------------

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Floor”: the benchmark rate floor, if any, provided in this Agreement initially
(as of the execution of this Agreement, the modification, amendment or renewal
of this Agreement or otherwise) with respect to Adjusted LIBO Rate.

“Foreign Benefit Plan Event”: with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law or the terms of the Foreign
Plan, on or before the due date for such contributions or payments, (c) the
receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Plan or to appoint a trustee or similar official to
administer any such Foreign Plan, (d) the incurrence of any liability by a Loan
Party or any of Subsidiary of a Loan Party on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, (e) the occurrence of any transaction that could
result in a Loan Party or any Subsidiary of a Loan Party incurring, or the
imposition on a Loan Party or any Subsidiary of a Loan Party of, any fine,
excise tax or penalty resulting from any noncompliance with applicable law or
(f) any other event or condition with respect to a Foreign Plan that is not in
compliance with applicable law that could result in liability of a Loan Party or
any Subsidiary of a Loan Party.

“Foreign Plan”: any pension plan, employee benefit plan, fund or other similar
program established, maintained or contributed to by a Loan Party or any
Subsidiary of a Loan Party primarily for the benefit of individuals residing
outside the United States (other than plans, funds or similar programs that are
sponsored, maintained or administered by a Governmental Authority), and which is
not subject to ERISA or the Code.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a U.S.
Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness described in clauses (a)(i),
(a)(ii) (excluding, for the avoidance of doubt, surety bonds, performance bonds
and similar instruments) and (a)(iv) of the definition of “Indebtedness” of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

“Funding Default”: as defined in Section 2.17(d).

“Funding Obligations” as defined in the definition of “Defaulting Lender.”

 

45



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States of America
that are in as in effect from time to time (for all other purposes of this
Agreement); provided that any leases which would have been classified as
operating leases in accordance with GAAP prior to December 31, 2018 (whether or
not such operating lease obligations were in effect on such date) shall be
classified as operating leases for the purposes of this Agreement regardless of
any change in or application of GAAP following such date pursuant to ASC 842 or
otherwise that would require such leases (on a prospective or retroactive basis
or otherwise) to be treated as capital leases.

“Global Intercompany Note”: a note substantially in the form of Exhibit J.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, administrative tribunal or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
exercising such powers or functions, such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“Group Members”: the collective reference to the Borrower and its Restricted
Subsidiaries.

“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person.

“Guarantee”: as defined in Section 8.2(b).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligation shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

46



--------------------------------------------------------------------------------

“Guarantor Joinder Agreement”: an agreement substantially in the form of
Exhibit G, or such other form as the Administrative Agent and Borrower may
agree.

“Guarantor Obligations”: as defined in Section 8.1.

“Guarantors”: the collective reference to (a) each Restricted Subsidiary that
executes this Agreement as a “Guarantor” and each Restricted Subsidiary that
executes a Guarantor Joinder Agreement (except to the extent released in
accordance with this Agreement) and (b) the Borrower with respect to any
Designated Acquisition Swingline Loan that is borrowed by a BRP DRE Subsidiary;
provided, however, that the Guarantors shall not include any Excluded Subsidiary
unless designated by the Borrower pursuant to the proviso in the definition of
“Excluded Subsidiary”.

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under Swap Agreements.

“Honor Date”: as defined in Section 3.5.

“Immaterial Subsidiary”: each Subsidiary which, as of the most recently ended
Test Period, contributed 5.0% or less of Consolidated EBITDA for such period;
provided that, if, as of the most recently ended Test Period, the aggregate
amount of Consolidated EBITDA attributable to all Subsidiaries that are
Immaterial Subsidiaries exceeds 10% of Consolidated EBITDA for any such period,
the Borrower shall designate sufficient Subsidiaries to eliminate such excess,
and such designated Subsidiaries shall no longer constitute Immaterial
Subsidiaries under this Agreement.

“Impacted Interest Period” as defined in the definition of “Eurocurrency Rate.”

“Incremental Amendment”: as defined in Section 2.25(c).

“Incremental Arranger”: as defined in Section 2.25(a).

“Incremental Facility”: any Class of Incremental Term Commitments or Revolving
Commitment Increases and the extensions of credit made thereunder, as the
context may require.

“Incremental Facility Closing Date”: as defined in Section 2.25(c).

“Incremental Loan”: any Class of Incremental Term Loans or Incremental Revolving
Loans, as the context may require.

“Incremental Revolving Lender”: as defined in Section 2.25(a).

“Incremental Revolving Loans”: as defined in Section 2.25(a).

“Incremental Term Commitments”: as defined in Section 2.25(a).

“Incremental Term Lender”: as defined in Section 2.25(a).

“Incremental Term Loan Maturity Date”: the date on which an Incremental Term
Loan matures as set forth in the Incremental Amendment relating to such
Incremental Term Loan.

 

47



--------------------------------------------------------------------------------

“Incremental Term Loans”: as defined in Section 2.25(a).

“Incremental Term Percentage”: as to any Incremental Term Lender at any time,
the percentage which such Lender’s Incremental Term Commitments then constitutes
of the aggregate Incremental Term Commitments then outstanding.

“Incremental Yield Differential”: as defined in Section 2.25(a)(vii).

“Incur”: with respect to any Indebtedness, issue, assume, guarantee, incur or
otherwise become liable for; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.

“Incurrence-Based Amounts”: as defined in Section 1.5.

“Indebtedness”: with respect to any Person:

(a) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (i) in respect of borrowed money, (ii) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (iii) representing the deferred and unpaid purchase price of any
property, asset or business, except (x) any such balance that constitutes a
trade payable, accrued expense or similar obligation to a trade creditor and
(y) any acquisition earn-out obligations, (iv) in respect of Capitalized Lease
Obligations or purchase money debt or (v) representing any Hedging Obligations,
other than Hedging Obligations that are incurred in the normal course of
business and not for speculative purposes, and that do not increase the
Indebtedness of the obligor outstanding at any time other than as a result of
fluctuations in interest rates, commodity prices or foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP, provided that Indebtedness of any direct or indirect parent of the
Borrower appearing upon the balance sheet of the Borrower solely by reason of
push-down accounting under GAAP shall be excluded;

(b) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
described in clause (a) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

(c) to the extent not otherwise included, obligations described in clause (a) of
another Person secured by a Lien on any asset owned by such Person (whether or
not such Indebtedness is assumed by such Person); provided, however, that the
amount of such Indebtedness will be the lesser of (i) the Fair Market Value of
such asset at such date of determination, and (ii) the amount of such
Indebtedness of such other Person;

provided that (a) Contingent Obligations, (b) obligations under or in respect of
Receivables Financings, (c) Obligations associated with other post-employment
benefits and pension plans, workers’ compensation claims, deferred compensation
or employee or director equity plans, social security or wage taxes,
(d) [reserved], (e) in connection with the purchase by the Borrower or any
Restricted Subsidiary of any business, post-closing payment adjustments to which
the seller may be entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing until 30 days after any such obligation becomes
contractually due and payable, (f) deferred or prepaid revenues, (g) any Capital
Stock (other than Disqualified Stock), (h) purchase price holdbacks

 

48



--------------------------------------------------------------------------------

(including “live-out” payments) in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (i) premiums payable to, and advance commissions or claims payments
from, insurance companies, (j) earn-out, contingent payments or similar
obligations, (k) intercompany indebtedness made in the ordinary course of
business and having a term not exceeding 364 days, (l) deferred compensation to
employees of the Borrower and its Subsidiaries incurred in the ordinary course
of business, and (m) obligations, to the extent such obligations would otherwise
constitute Indebtedness, under any agreement that have been defeased or
satisfied and discharged pursuant to the terms of such agreement shall in each
case not constitute Indebtedness.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 11.5.

“Independent Financial Advisor”: an accounting, appraisal or investment banking
firm or consultant, in each case of nationally recognized standing that is, in
the good faith determination of the Borrower or its direct or indirect parent,
qualified to perform the task for which it has been engaged.

“Initial Term Loan”: a Term Loan made on the Closing Date pursuant to
Section 2.1.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property Security Agreements”: collectively, (a) each of the
intellectual property security agreements among the Loan Parties party thereto
and the Administrative Agent, in each case substantially in a form reasonably
acceptable to the Administrative Agent and (b) each other intellectual property
security agreement or intellectual property security agreement supplement
executed and delivered pursuant to Section 6.9, Section 6.11, or Section 6.15,
in each case as amended, restated, supplemented, replaced or otherwise modified
from time to time in accordance with its terms.

“Intercreditor Agreement”: (i) any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among the Administrative Agent, the Borrower, the
Guarantors and one or more Senior Representatives in respect of such
Indebtedness or any other party, as the case may be, substantially on terms set
forth on Exhibit D (except to the extent otherwise reasonably agreed by the
Borrower, the Administrative Agent and the Required Lenders, which changes will
be deemed approved by each Lender who has not objected within five (5) Business
Days following the posting thereof by the Administrative Agent to the Lenders
(or such other time as reasonably agreed by the Administrative Agent and the
Borrower)) and such other terms that are reasonably satisfactory to the
Administrative Agent, in each case, as amended, restated, supplemented, replaced
or otherwise modified from time to time with the consent of the Administrative
Agent (such consent not be unreasonably withheld, conditioned or delayed) and
(ii) an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, (which intercreditor agreement will be deemed approved
by each Lender who has not objected within five (5) Business Days following the
posting thereof by the Administrative Agent to the Lenders (or such other time
as reasonably agreed by the Administrative Agent and the Borrower)), in each
case as amended, restated, supplemented, replaced or otherwise modified from
time to time in accordance with its terms.

 

49



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan (including any Designated
Acquisition Swingline Loan), the last Business Day of each March, June,
September and December (commencing on December 31, 2020) and the final maturity
date of such Loan, (b) as to any Eurocurrency Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurocurrency Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any
Eurocurrency Loan (except in the case of the repayment or prepayment of all
Loans or, as to any Revolving Loan, the Revolving Termination Date or such
earlier date on which the Revolving Commitments are terminated), the date of any
repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, the period commencing on the
borrowing, continuation or conversion date, as the case may be, with respect to
such Eurocurrency Loan and ending (i) one, two, three or six (in each case,
subject to availability) months thereafter or (ii) if approved by all Lenders
under the relevant Facility, twelve months thereafter, one week thereafter or
such other period as all relevant Lenders shall agree, in each case as selected
by the Borrower in its irrevocable notice of borrowing, continuation or
conversion, substantially in the form of Exhibit H, or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower; provided that all of the foregoing provisions relating
to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under any Revolving Facility
that would extend beyond the Revolving Termination Date and the Borrower (with
respect to the Term Loans) may not select an Interest Period under the Term
Facility beyond the date final payment is due on the Term Loans;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) if the Borrower shall fail to specify the Interest Period in any notice of
borrowing of, conversion to, or continuation of, Eurocurrency Loans, the
Borrower shall be deemed to have selected an Interest Period of one month.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBOR
Screen Rate for the shortest period (for which that LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.

 

50



--------------------------------------------------------------------------------

“Investment Grade Securities”:

(1) securities issued or directly and fully guaranteed or insured by the
government or any agency or instrumentality thereof (other than Cash
Equivalents) of the U.S., Canada, any country that is a member of the European
Union, or the United Kingdom;

(2) securities that have an Investment Grade Rating;

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances or extensions of credit to customers and vendors,
commission, travel and similar advances to officers, directors, employees and
consultants made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 7.3:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the Fair Market Value
of the net assets of a Subsidiary of the Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:

(a) the Borrower’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

For the avoidance of doubt, a guarantee by the Borrower or a Restricted
Subsidiary of the obligations of another Person (the “primary obligor”) shall
not be deemed to be an Investment by the Borrower or such Restricted Subsidiary
in the primary obligor to the extent that such obligations of the primary
obligor are in favor of the Borrower or any Restricted Subsidiary, and in no
event shall (x) a guarantee of an operating lease or other business contract of
the Borrower or any Restricted Subsidiary, (y) intercompany indebtedness among
the Borrower and the Restricted Subsidiaries made in the ordinary course of
business and having a term not exceeding 364 days or (z) acquisitions of books
of business from individuals or groups of individuals or hiring of individuals
and related recruiting costs, signing or incentive bonuses or other payments of
a similar nature be deemed an Investment.

“IRS”: the Internal Revenue Service.

 

51



--------------------------------------------------------------------------------

“ISDA Definitions”: the 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time by the International Swaps
and Derivatives Association, Inc. or such successor thereto.

“Issuing Lender”: (i) each of JPMCB, Wells Fargo Bank, N.A., Bank of America,
N.A., Capital One, National Association, Cadence Bank, N.A. and Lake Forest
Bank & Trust Company, N.A., or in each case any of their respective affiliates,
each in its capacity as issuer of any Letter of Credit and (ii) such other
Revolving Lenders or Affiliates of Revolving Lenders that are reasonably
acceptable to the Administrative Agent and the Borrower that agrees, pursuant to
an agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to be bound by the terms hereof
applicable to such Issuing Lender. Any Issuing Lender may cause Letters of
Credit to be issued by designated Affiliates or financial institutions and such
Letters of Credit shall be treated as issued by such Issuing Lender for all
purposes under the Loan Documents.

“Joint Bookrunners”: collectively, the Joint Bookrunners listed on the cover
page hereof.

“Joint Lead Arrangers”: collectively, the Joint Lead Arrangers listed on the
cover page hereof.

“JPMCB” has the meaning specified in the introductory paragraph to this
Agreement.

“Junior Indebtedness”: collectively, (i) Subordinated Indebtedness and
(ii) Junior Lien Obligations.

“Junior Lien Obligations”: any Indebtedness that is secured on a junior basis to
the First Lien Obligations.

“Junior Priority Refinancing Revolving Facility”: as defined in the definition
of “Permitted Junior Priority Refinancing Debt.”

“Junior Priority Refinancing Term Facility”: as defined in the definition of
“Permitted Junior Priority Refinancing Debt.”

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loans,
Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment.

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance”: with respect to each L/C Participant, such L/C Participant’s
funding of its participation in any Letter of Credit in accordance with
Section 3.4(a).

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
Refinanced as a Revolving Borrowing.

 

52



--------------------------------------------------------------------------------

“L/C Commitment”: $5,000,000.

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
Dollar Equivalent of the then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 3.9 and, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than each Issuing Lender.

“L/C Sublimit”: with respect to any Issuing Lender, (i) the amount set forth
opposite the name of such Issuing Lender on Schedule 1.1A-2 or (ii) such other
amount specified in the agreement by which such Issuing Lender becomes an
Issuing Lender hereunder.

“LCT Election” as defined in Section 1.4.

“LCT Test Date” as defined in Section 1.4.

“Legal Reservations”: the principle that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

“Lender-Related Parties” as defined in Section 11.5.

“Lenders”: as defined in the preamble hereto; provided that, unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lenders and the Designated Acquisition Swingline Lender.

“Letter of Credit Expiration Date”: the day that is five (5) Business Days prior
to the scheduled Revolving Termination Date (or, if such day is not a Business
Day, the immediately preceding Business Day).

“Letters of Credit”: as defined in Section 3.1(a).

“Liabilities”: any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBOR Screen Rate”: as defined in the definition of “Eurocurrency Rate”.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or similar preferential arrangement (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

 

53



--------------------------------------------------------------------------------

“Limited Condition Transaction”: (a) any acquisition or other Investment
permitted hereunder, including by way of merger, amalgamation or consolidation,
by the Borrower or one or more of the Restricted Subsidiaries, whose
consummation is not conditioned upon the availability of, or on obtaining, third
party financing (or, if such a condition does exist, the Borrower or any
Restricted Subsidiary, as applicable, would be required to pay any fee,
liquidated damages or other amount or be subject to any indemnity, claim or
other liability as a result of such third party financing not having been
available or obtained) or (b) any redemption, satisfaction and discharge or
repayment of Indebtedness or Preferred Stock requiring irrevocable notice in
advance of such redemption, satisfaction and discharge or repayment; provided
that the Consolidated Net Income (and any other financial term derived
therefrom), other than for purposes of calculating any ratios in connection with
the Limited Condition Transaction, shall not include any Consolidated Net Income
of, or attributable to, the target company or assets associated with any such
Limited Condition Transaction unless and until the closing of such Limited
Condition Transaction shall have actually occurred.

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Notes, the Security Documents, any
Guarantor Joinder Agreement, any Intercreditor Agreement or other intercreditor
agreement to which the Administrative Agent is a party any Refinancing
Amendment, any Incremental Amendment, any Loan Modification Agreement and any
other document designated as a “Loan Document” by the Administrative Agent and
the Borrower from time to time.

“Loan Modification Agent”: as defined in Section 2.28(a).

“Loan Modification Agreement”: as defined in Section 2.28(b).

“Loan Modification Offer”: as defined in Section 2.28(a).

“Loan Parties”: the collective reference to the Borrower and the Guarantors.

“Majority Facility Lenders”: (a) with respect to any Revolving Facility, the
Majority Revolving Lenders with respect to such Revolving Facility and (b) with
respect to any Term Facility, the Majority Term Lenders with respect to such
Term Facility.

“Majority Revolving Lenders”: at any time with respect to any Revolving
Facility, (i) prior to the termination of all Revolving Commitments with respect
to such Revolving Facility, non-Defaulting Lenders holding more than 50% of the
Total Revolving Commitments and (ii) after the termination of all the Revolving
Commitments with respect to such Revolving Facility, non-Defaulting Lenders
holding more than 50% of the Total Revolving Extensions of Credit with respect
to such Revolving Facility.

“Majority Term Lenders”: at any time with respect to any Term Facility, Term
Lenders that are non-Defaulting Lenders having Term Loans and unused and
outstanding Term Commitments with respect to such Term Facility representing
more than 50% of the sum of all Term Loans outstanding and unused and
outstanding Term Commitments with respect to such Term Facility at such time.

“Margin Stock”: as set forth in Regulation U of the Board of Governors of the
United States Federal Reserve System, or any successor thereto.

 

54



--------------------------------------------------------------------------------

“Market Capitalization”: an amount equal to (a) the total number of issued and
outstanding shares of common Capital Stock of the Borrower or any direct or
indirect parent company thereof on the date of the declaration of a Restricted
Payment permitted pursuant to Section 7.3(b)(viii) multiplied by (b) the
arithmetic mean of the closing prices per share of such common Capital Stock on
the principal securities exchange on which such shares of common Capital Stock
are traded for the thirty (30) consecutive trading days immediately preceding
the date of declaration of such Restricted Payment.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, financial condition or operating results of the
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
the Loan Parties (taken as a whole) to perform their payment obligations under
the Loan Documents or (c) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent, any Lender or any Secured Party
hereunder or thereunder.

“Material Acquisition” means any Permitted Acquisition that includes a minimum
cash payment at the close of such transaction of not less than $20.0 million.

“Material Property”: any individual fee owned real property located in the
United States with a Fair Market Value equal to or greater than $10,000,000
(such Fair Market Value to be determined (x) in the case of any real property
owned on the Closing Date, as of the Closing Date, and (y) in the case of any
real property acquired after the Closing Date, as of the date of acquisition
thereof).

“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, lead or lead-based paints or
materials, radon, urea-formaldehyde insulation, toxic molds, fungi and
mycotoxins, and radioactive materials that are regulated pursuant to
Environmental Law or have an adverse effect on human health or the environment.

“Maximum Amount”: as defined in Section 11.20(a).

“MFN Excluded Loans”: any Incremental Term Loans or Indebtedness incurred under
Section 7.2(b)(xxii) and subject to clause (ii) of the proviso thereto up to an
aggregate amount equal to to the greater of $37,500,000 and 50.0% of
Consolidated EBITDA determined on a Pro Forma Basis as of the most recently
ended Test Period.

“Minimum Extension Condition”: as defined in Section 2.28(c).

“Moody’s”: Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Mortgage”: any deed of trust, mortgage or deed to secure debt in respect of
Material Property in the U.S. made by a Loan Party in favor or for the benefit
of the Administrative Agent on behalf of the Secured Parties in form and
substance reasonably satisfactory to the Administrative Agent, in each case as
the same may be amended, amended and restated, extended, supplemented,
substituted or otherwise modified from time to time.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.9(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

55



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any other sale of assets the proceeds thereof actually received in the form
of Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, and other bona
fide fees, costs and expenses actually incurred in connection therewith,
(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien not prohibited hereunder on any asset that is the subject of such Asset
Sale, Recovery Event or other sale of assets (other than any Lien pursuant to a
Security Document), (iii) Taxes paid and the Borrower’s reasonable and good
faith estimate of income, franchise, sales, and other applicable Taxes required
to be paid by any Group Member or any Equity Holder in connection with such
Asset Sale, Recovery Event or other sale of assets, (iv) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to the
seller’s indemnities and representations and warranties to the purchaser in
respect of such Asset Sale, Recovery Event or other sale of assets owing by any
Group Member in connection therewith and which are reasonably expected to be
required to be paid; provided that to the extent such indemnification payments
are not made and are no longer reserved for, such reserve amount shall
constitute Net Cash Proceeds, (v) cash escrows to any Group Member from the sale
price for such Asset Sale, Recovery Event or other sale of assets; provided that
any cash released from such escrow shall constitute Net Cash Proceeds upon such
release, (vi) in the case of a Recovery Event, costs of preparing assets for
transfer upon a taking or condemnation, (vii) in the case of any Asset Sale or
any Recovery Event by a non-Wholly Owned Restricted Subsidiary, the pro rata
portion (calculated without regard to this clause (vii)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a Wholly Owned Restricted Subsidiary and (viii) other customary
fees and expenses actually incurred in connection therewith and net of Taxes
paid or reasonably estimated to be payable as a result thereof, and (b) in
connection with any issuance or sale of Capital Stock or any incurrence or
issuance of Indebtedness, the proceeds thereof received in the form of Cash
Equivalents from any such issuance, sale or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other bona fide fees and expenses actually incurred in
connection therewith.

“Net Income”: with respect to any Person, the net income (loss) attributable to
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

“New Producer Program”: the salary and benefits in the first twelve months of
employment for specific sales personnel hired by Borrower of which the
performance of such personnel is being tracked separately for financial
reporting purposes.

“Non-Debt Fund Affiliate”: any Affiliate of the Borrower other than (i) any
Subsidiary of the Borrower and (ii) any natural person.

“Non-Guarantor Subsidiary”: any Subsidiary that is not a Guarantor.

“Non-U.S. Lender”: as defined in Section 2.19(e)(ii)(2).

“Note”: a Term Loan Note, a Revolving Loan Note or a Designated Acquisition
Swingline Loan Note.

“Notice of Intent to Cure”: written notice (including via e-mail) from the
Borrower to the Administrative Agent, with respect to each Test Period for which
a Cure Right will be exercised, within ten (10) Business Days after the date the
financial statements required under Section 6.1(a) or (b) have been or were
required to have been delivered with respect to the most recently ended Test
Period.

“NYFRB” means the Federal Reserve Bank of New York.

 

56



--------------------------------------------------------------------------------

“NYFRB’s Website”: the website of the NYFRB at http://www.newyorkfed.org, or any
successor source.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than 0.75%, such rate shall be deemed to be 0.75% for purposes of this
Agreement.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans or the maturity of Cash Management
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower or any Guarantor, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the
Loans, to the extent expressly assumed by the Borrower as an Incremental Loan or
Designated Acquisition Swingline Loan, BRP Group C Corp Acquisition
Indebtedness, all Reimbursement Obligations and all other obligations and
liabilities of the Borrower or any other Loan Party (including with respect to
guarantees) to the Administrative Agent, any Lender or any other Secured Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, or any other Loan Document or any other document made,
delivered or given in connection herewith or therewith or any Qualified Hedging
Agreement (other than, in the case of any Excluded ECP Guarantor, any Excluded
Swap Obligations arising thereunder) or any Specified Cash Management Agreement,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or any Guarantor pursuant to any Loan Document), Guarantee
Obligations or otherwise (including all fees, expenses, liabilities and other
obligations accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim is allowed or allowable in such proceeding) .

“OFAC”: the U.S. Department of the Treasury’s Office of Foreign Assets Control.

“Offer Price”: as defined in the definition of “Dutch Auction.”

“Officer’s Certificate”: a certificate signed on behalf of the Borrower or any
other Group Member by any Responsible Officer thereof.

“OID”: with respect to any Term Loan or Revolving Facility (or repricing
thereof), or any Incremental Term Loan, Additional/Replacement Revolving
Commitment or Revolving Commitment Increase, as the case may be, the amount of
any original issue discount or upfront fees (which shall be deemed to constitute
a like amount of original issue discount) paid by a Borrower, but excluding
(i) any arrangement, structuring, syndication, commitment, ticking, unused line
or other fees payable in connection therewith that are not shared with all
Lenders in the primary syndication thereof (and excluding any bona fide
arranger, structuring, syndication, commitment, ticking, unused line or similar
fees paid to a Lender or an Affiliate of a Lender in its capacity as a
commitment party or arranger and regardless of whether such Indebtedness is
syndicated to third parties) and (ii) customary consent fees for any amendment
paid generally to consenting lenders, in each case, which excluded fees shall
not be included and equated to the interest rate.

 

57



--------------------------------------------------------------------------------

“Operational Changes” means any cost savings initiative, business optimization
expense, operating expense reduction, restructuring charge or similar charges,
in each case, consistent with the type specified in the definition of
“Consolidated EBITDA”.

“Organizational Document”: (i) relative to each Person that is a corporation,
its charter and its by-laws (or similar documents), (ii) relative to each Person
that is a limited liability company, its certificate of formation and its
operating agreement (or similar documents), (iii) relative to each Person that
is a limited partnership, its certificate of formation or registration and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document), (v) relative to each Person that is an exempted limited partnership,
its exempted limited partnership agreement, (vi) relative to each Person that is
an exempted company, its memorandum and articles of association and
(vii) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.

“Other Applicable Indebtedness”: as defined in Section 2.11(b).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities payable under
the documentation governing any Indebtedness; provided that Other Obligations
with respect to the Loans shall not include fees or indemnification in favor of
third parties other than the Secured Parties.

“Other Revolving Commitments”: one or more Classes of revolving credit
commitments hereunder or Extended Revolving Commitments hereunder that result
from a Refinancing Amendment.

“Other Revolving Loans”: the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes”: any and all present or future stamp or documentary or similar
Taxes arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to Section 2.23
(other than Section 2.23(c)).

“Other Term Commitments”: one or more Classes of term loan commitments hereunder
that result from a Refinancing Amendment.

“Other Term Loans”: one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount”: (a) with respect to the Term Loans, Revolving Loans and
Designated Acquisition Swingline Loans on any date, the aggregate Dollar
Equivalent of the outstanding principal amount thereof on such date after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Borrowing) and Designated
Acquisition Swingline Loans, as the

 

58



--------------------------------------------------------------------------------

case may be, occurring on such date and (b) with respect to any L/C Obligations
on any date, the aggregate Dollar Equivalent of the outstanding amount thereof
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Borrowing) or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on the NYFRB’s Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.

“Parent Holding Company”: any direct or indirect parent entity of the Borrower
which holds directly or indirectly 100% of the Equity Interest of the Borrower
and which does not hold Equity Interests in any other Person (except for any
other Parent Holding Company).

“Participant”: as defined in Section 11.6(c)(i).

“Participant Register”: as defined in Section 11.6(c)(i).

“Patriot Act”: USA PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177
(signed into law March 9, 2009), as amended.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: as defined in clause (23) of the definition of
“Permitted Investments.”

“Permitted Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.28, providing for an extension of the maturity date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change to the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) a change to the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or (c) any
other changes permitted by the terms of Section 2.28.

“Permitted Asset Swap”: the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and Cash Equivalents between the Borrower or any of the Restricted Subsidiaries
and another Person.

“Permitted Auction Purchaser”: the Borrower or any of its Restricted
Subsidiaries.

“Permitted Credit Agreement Refinancing Debt”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness Incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
Incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
Refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Permitted
Credit Agreement Refinancing Debt) (any such extended, renewed, replaced or
Refinanced Term Loans, Revolving Loans or Revolving Commitments, “Refinanced
Credit Agreement

 

59



--------------------------------------------------------------------------------

Debt”); provided that (i) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes or relates to any Other Revolving
Commitments, the unused portion of such Other Revolving Commitments) is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of the Refinanced Credit Agreement Debt (and, in the case of Refinanced Credit
Agreement Debt consisting, in whole or in part, of unused Revolving Commitments
or Other Revolving Commitments, the amount thereof) plus an amount equal to
unpaid and accrued interest and premium thereon plus other reasonable and
customary fees and expenses (including upfront fees, original issue discount and
underwriting discounts), (ii) in the case of Other Revolving Commitments and
Other Revolving Loans, there shall be no required repayment thereof (other than
in connection with a voluntary reduction of commitments or availability
thereunder) prior to the maturity thereof, and (iii) such Refinanced Credit
Agreement Debt shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Permitted Credit Agreement Refinancing Debt is issued,
Incurred or obtained; provided that to the extent that such Refinanced Credit
Agreement Debt consists, in whole or in part, of Revolving Commitments or Other
Revolving Commitments (or Revolving Loans or Other Revolving Loans Incurred
pursuant to any Revolving Commitments or Other Revolving Commitments), such
Revolving Commitments or Other Revolving Commitments, as applicable, shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Permitted Credit Agreement Refinancing Debt is issued, Incurred or
obtained.

“Permitted Cure Securities”: any Qualified Equity Interest in the Borrower.

“Permitted Debt”: as defined in Section 7.2(b).

“Permitted Earlier Maturity Indebtedness Exception”: with respect to the
incurrence of any Incremental Term Loans, Permitted Credit Agreement Refinancing
Debt, Refinancing Indebtedness, Ratio Debt and any Indebtedness incurred under
Section 7.2(b)(vi) permitted to be incurred hereunder, up to the Incremental
Term Loans of up to the greater of $37,500,000 and 50.0% of Consolidated EBITDA
determined on a Pro Forma Basis as of the most recently ended Test Period, in
each case determined at the time of incurrence of such Indebtedness (the
“Specified Debt”) which may have a maturity date that is earlier than and a
Weighted Average Life to Maturity that is shorter than, the Indebtedness with
respect to which the Specified Debt is otherwise required to have a later
maturity date.

“Permitted First Priority Refinancing Debt”: any secured Indebtedness Incurred
by the Borrower in the form of one or more series of senior secured notes or
senior secured term loans (each, a “First Priority Refinancing Term Facility”)
or one or more senior secured revolving credit facilities (each, a “First
Priority Refinancing Revolving Facility”); provided that (i) such Indebtedness
consists of First Lien Obligations, (ii) such Indebtedness constitutes Permitted
Credit Agreement Refinancing Debt in respect of Term Loans (including portions
of Classes of Term Loans, Other Term Loans or Incremental Term Loans) or
outstanding Revolving Loans or Revolving Commitments and (iii) such Indebtedness
complies with the Permitted Refinancing Requirements; provided that an Officer’s
Certificate signed on behalf of the Borrower delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period reasonably
acceptable to the Administrative Agent) prior to the Incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this definition shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)). Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

60



--------------------------------------------------------------------------------

“Permitted Holders”: shall mean, collectively, (i) L. Lowry Baldwin; (ii) the
spouse or children (natural or adopted) of L. Lowry Baldwin; (iii) any
descendant of any person described in (i) or (ii) above and the spouse of any
such descendant; (iv) any estate, trust, legal guardianship, custodianship or
other estate planning vehicle for the primary benefit of any one or more
individuals named or described in (i), (ii) and (iii) above; (v) any trust
controlled by any one or more individuals named or described in (i), (ii) and
(iii) above; (vi) any person controlled, directly or indirectly, by any one or
more persons named or described in (i) through (v) above; (vii) employee
shareholders of BRP Group on the Closing Date; and (viii) any Person with which
one or more of the persons named or described in (i) through (vi) above form a
“group” (within the meaning of Section 14(d) of the Exchange Act) so long as, in
the case of this clause (vii), one or more of the persons named or described in
(i) through (vi) above beneficially own more than 50% of the relevant Voting
Stock beneficially owned by the group.

“Permitted Investments”:

(1) any Investment in the Borrower or any Restricted Subsidiary;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment in an aggregate amount not to exceed, at the time such
Investments are made and after giving effect thereto, the Available Amount at
such time, so long no Event of Default has occurred and is continuing or would
result therefrom;

(4) any Investment in securities or other assets, including earnouts, not
constituting Cash Equivalents or Investment Grade Securities and received in
connection with an Asset Sale made pursuant to Section 7.5 or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment (x) existing on the Closing Date and, with respect to any
such Investment in excess of $5,000,000 in aggregate amount, set forth on
Schedule 1.1C, (y) made pursuant to binding commitments in effect on the Closing
Date and, with respect to any such Investment in excess of $5,000,000 in
aggregate amount, set forth on Schedule 1.1C and (z) that replaces, Refinances,
refunds, renews or extends any Investment described under either of the
immediately preceding clause (x) or (y), provided that any such Investment is in
an amount that does not exceed the amount replaced, Refinanced, refunded,
renewed or extended except to the extent required by the terms of such
Investment on the Closing Date;

(6) loans and advances to, and guarantees of Indebtedness of, employees of the
Borrower (or any of its direct or indirect parent companies) or a Restricted
Subsidiary not in excess, at the time such Investment is made, taken together
with all other Investments made pursuant to this clause (6) that are at the time
outstanding, of the greater of $3,750,000 and 5.0% of Consolidated EBITDA,
determined on a Pro Forma Basis as of the most recently ended Test Period;

(7) any Investment acquired by the Borrower or any of the Restricted
Subsidiaries (a) in exchange for any other Investment or receivable or other
claim held by the Borrower or any Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
Borrower or such other Investment or receivable, (b) in satisfaction of
judgments against other Persons, (c) in good faith settlement of delinquent
obligations of, and other disputes with Persons who are not Affiliates or (d) as
a result of a foreclosure by the Borrower or any of the Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(8) Hedging Obligations permitted under Section 7.2(b)(xii);

 

61



--------------------------------------------------------------------------------

(9) Investments by the Borrower or any of the Restricted Subsidiaries having an
aggregate Fair Market Value, at the time such Investment is made, taken together
with all other Investments made pursuant to this clause (9) that are at the time
outstanding, not to exceed the greater of $30,000,000 and 40.0% of Consolidated
EBITDA, determined on a Pro Forma Basis as of the most recently ended Test
Period at any one time outstanding; provided, however, that if any Investment
pursuant to this clause (9) is made in any Person that is not a Restricted
Subsidiary at the date of the making of such Investment and such Person becomes
a Restricted Subsidiary after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (9) for so long as such Person continues to be
a Restricted Subsidiary;

(10) loans and advances to (or guarantees of Indebtedness of) future, present or
former officers, directors, employees and consultants for business related
travel expenses (including entertainment expense), moving and relocation
expenses, Tax advances, payroll advances and other similar expenses, or to fund
such Person’s purchase or other acquisition for value of Equity Interests of the
Borrower or any direct or indirect parent company thereof under compensation
plans approved by the Board of Directors of the Borrower (or any direct or
indirect parent company thereof) in good faith;

(11) Investments the payment for which is Equity Interests, or the Net Cash
Proceeds received by the Borrower from the sale of Equity Interests of, in each
case, the Borrower (other than Disqualified Stock) or any direct or indirect
parent of the Borrower, as applicable; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments or
Restricted Debt Payments or increase the Available Amount;

(12) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.6 (except
transactions described in clauses (b)(ii), (b)(v), (b)(vii), (b)(x)(B),
(b)(xxiii) and (b)(xxiv)) therein);

(13) Investments consisting of (y) the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons or (z) any
license or sublicense of intellectual property granted in the ordinary course of
business or which do not materially interfere with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary;

(14) guarantees issued in accordance with Section 7.2 and Section 6.9;

(15) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment (including prepayments to suppliers) or
purchases of contract rights or licenses or leases of intellectual property, in
each case in the ordinary course of business;

(16) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(17) [reserved];

(18) [reserved];

(19) Investments of a Restricted Subsidiary acquired after the Closing Date or
of an entity merged into or consolidated with a Restricted Subsidiary in a
transaction that is not prohibited by Section 7.8 after the Closing Date to the
extent that such Investments were not made in contemplation of such acquisition,
merger or consolidation and were in existence on the date of such acquisition,
merger or consolidation;

 

62



--------------------------------------------------------------------------------

(20) Investments made in connection with obtaining, maintaining or renewing
client contacts and advances, loans, rebates and extensions of credit (including
the creation of receivables) to suppliers, distributors, customers and vendors,
and performance guarantees, in each case in the ordinary course of business;

(21) other Investments; provided that after giving effect to such Investment
(i) no Event of Default has occurred or is continuing and (ii) the Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the most recently ended
Test Period, does not exceed 4.00 to 1.00;

(22) [reserved];

(23) acquisitions by the Borrower or any Restricted Subsidiary of the majority
of the Capital Stock of Persons or of assets constituting a division, business
unit or product line of, or all or substantially all of the assets of a Person
(each a “Permitted Acquisition”); provided that (i) the Total Net Leverage
Ratio, determined on a Pro Forma Basis as of the most recently ended Test
Period, does not exceed 5.00 to 1.00, (ii) no Event of Default has occurred or
is continuing giving effect to such Permitted Acquisition, (iii) the line of
business of the acquired entity shall be a Similar Business of the businesses
conducted by the Borrower and the Restricted Subsidiaries, (iv) any Person
acquired shall become, and any Person acquiring assets shall be, a Restricted
Subsidiary (unless designated as an Unrestricted Subsidiary) and (v) the
Borrower or such Restricted Subsidiary, as applicable, shall take, and shall
cause such Person to take, all actions required under Section 6.9 in connection
therewith;

(24) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary banking
arrangements in the ordinary course of business;

(25) Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(26) loans and advances to direct and indirect parent companies of the Borrower
(a) in lieu of, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such companies in accordance with
Section 7.3 or (b) in connection with the Tax Receivables Agreement, for a term
of 60 days or less and in an amount not exceeding $10,000,000 at any time
outstanding to fund purchases of limited liability company interests in the
Borrower;

(27) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(28) Investments consisting of earnest money deposits required in connection
with a Permitted Acquisition or other permitted Investment;

(29) Investments resulting from the exercise of drag-along rights, put-rights,
call-rights or similar rights under joint venture or similar documents; and

(30) Investments in Unrestricted Subsidiaries and joint ventures, at the time of
the making of such Investment, taken together with all other Investments made
pursuant to this clause (30) that are at that time outstanding, not to exceed
the greater of $22,500,000 and 30.0% of Consolidated EBITDA determined on a Pro
Forma Basis as of the most recently ended Test Period.

 

63



--------------------------------------------------------------------------------

Subject to the immediately following sentence, the amount of any non-cash
Investments will be the Fair Market Value thereof at the time made, and the
amount of any cash Investment will be the original cost thereof. If any
Investment in any Person is made in compliance with Section 7.3(e) in reliance
on a category above that is subject to a Dollar-denominated restriction on the
making of Investments and, subsequently, such Person returns to the Borrower,
any other Loan Party or, to the extent applicable, any Restricted Subsidiary all
or any portion of such Investment (in the form of a dividend, distribution,
interest, payment, return of capital, repayment, liquidation or otherwise but
excluding intercompany Indebtedness), then except to the extent increasing the
Available Amount, such return shall be deemed to be credited to the
Dollar-denominated category against which the Investment is then charged (but in
any event not in an amount that would result in the aggregate dollar amount able
to be invested in reliance on such category to exceed such Dollar-denominated
restriction). To the extent the category subject to a Dollar-denominated
restriction is also subject to an equivalent percentage of such Dollar amount
which, at the date of determination, produces a numerical restriction that is
greater than such Dollar amount, then such Dollar equivalent shall be deemed to
be substituted in lieu of the corresponding Dollar amount in the foregoing
sentence for purposes of determining such credit.

“Permitted Liens”: with respect to any Group Member:

(1) pledges or deposits by such Person in connection with (a) worker’s
compensation, employment or unemployment insurance and other types of employers’
health tax, social security legislation, retirement and other similar
legislation, employee source deductions, goods and services Taxes, sales Taxes,
municipal Taxes and pension fund obligations or other insurance-related
obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto), (b)
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees or
similar instruments for the benefit of) insurance carriers providing property,
casualty or liability insurance to the Borrower or any Restricted Subsidiary or
otherwise supporting the payment of items set forth in the foregoing clause (a),
or (c) good faith deposits, prepayments or cash pledges to secure bids, tenders,
contracts (other than for the payment of Indebtedness) or leases, subleases,
licenses, sublicenses or similar agreements to which such Person is a party,
performance and return of money bonds and other similar obligations incurred in
the ordinary course of business, or deposits to secure public or statutory
obligations of such Person or deposits of cash or government bonds to secure
surety, stay, customs or appeal bonds or statutory bonds to which such Person is
a party, or deposits as security for contested Taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, such as landlords’, carriers’, warehousemen’s, materialmen’s, repairmen’s,
construction contractors’ and mechanics’ and other like Liens, in each case for
sums not overdue for a period of more than 30 days or being contested in good
faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review if adequate reserves
with respect thereto are being maintained in accordance with GAAP;

(3) Liens for Taxes, assessments or other governmental charges and corporate
Taxes (i) not overdue for more than 60 days. (ii) that are being contested in
good faith by appropriate proceedings if (a) adequate reserves with respect
thereto are being maintained on the books of such Person in accordance with GAAP
(or, in the case of any Foreign Subsidiary, the accounting principles applicable
in the relevant jurisdiction) or (b) they are immaterial to the Borrower and its
Restricted Subsidiaries taken as a whole or (iii) on property the Borrower or
any of its Restricted Subsidiaries has decided to abandon if the sole recourse
for such Tax, assessment or governmental charge is to such property;

 

64



--------------------------------------------------------------------------------

(4) Liens securing obligations incurred pursuant to Section 7.2(b)(xiii) as well
as Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements, or letters of credit or bankers’ acceptances issued, and
completion guarantees provided for, in each case pursuant to the request of and
for the account of such Person in the ordinary course of its business;

(5) survey exceptions, encumbrances, leases, subleases, encroachments,
protrusions, easements or reservations of, or rights of others for, sublicenses,
licenses, rights-of-way, servitudes, sewers, electric lines, drains, telegraph
and telephone and cable television lines, and other similar purposes, or zoning,
building codes or other restrictions (including defects or irregularities in
title and similar encumbrances, including any title exceptions listed on any
Title Policy) as to the use of real properties, or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not Incurred in connection with Indebtedness and which, in each case,
do not in the aggregate materially impair their use in the operation of the
business of such Person taken as a whole;

(6) Liens Incurred to secure Other Obligations in respect of Indebtedness
permitted to be Incurred pursuant to Section 7.2(b)(i), (b)(iv), (b)(vi),
(b)(vii), (b)(xv), (b)(xvi), or (b)(xxix) (in each case, except to the extent
required to be unsecured pursuant to the terms thereof); provided that, (A) in
the case of Section 7.2(b)(vii) and Section (b)(xxix),, such Lien extends only
to the assets and/or Capital Stock, the acquisition, lease, construction,
repair, replacement or improvement of which is financed thereby and any income
or profits thereof; provided that individual financings provided by a lender may
be cross collateralized to other financings provided by such lender or its
Affiliates, (B) in the case of Section 7.2(b)(vi) such Indebtedness complies
with the Applicable Requirements, and (C) in the case of Section 7.2(b)(xv),
such guarantee may only be subject to Liens to the extent the underlying
Indebtedness may be subject to any Liens;

(7) (i) Liens securing the Obligations and (ii) Liens existing on the Closing
Date, and, with respect to any such Lien securing an obligation in excess of
$7,500,000 set forth on Schedule 1.1D;

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created or Incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary; provided, further, however, that
such Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary (other than the proceeds or products of such assets,
property or shares of stock or improvements thereon);

(9) Liens on assets or on property at the time the Borrower or any Restricted
Subsidiary acquired such assets or property, including any acquisition by means
of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other assets or property owned by
the Borrower or any Restricted Subsidiary (other than the proceeds or products
of such assets or property or shares of stock or improvements thereon);

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be Incurred
pursuant to Section 7.2;

(11) Liens (including Liens on Cash Equivalents) securing Hedging Obligations in
an amount not to exceed, at the time such Lien is created or Incurred, taken
together with all other Liens Incurred pursuant to this clause (11), the greater
of $11,250,000 and 15.0% of Consolidated EBITDA, determined on a Pro Forma Basis
as of the most recently ended Test Period;

 

65



--------------------------------------------------------------------------------

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, licenses, subleases and sublicenses of, and the granting of an
easement interest in and to, assets (including real property and intellectual
property rights) in the ordinary course of business;

(14) Liens arising from UCC financing statement filings (or similar filings in
any other jurisdiction) regarding operating leases or consignments or sales of
receivables entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business and other Liens arising solely from precautionary
UCC financing statements or similar filings;

(15) Liens in favor of the Borrower or any Guarantor;

(16) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;

(17) pledges and deposits made in the ordinary course of business to secure
liability to insurance carriers, insurance companies and brokers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries and joint
ventures that are not Restricted Subsidiaries;

(19) grants of software and other technology licenses in the ordinary course of
business;

(20) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens on Escrowed Proceeds during the period which any such Escrowed
Proceeds are held under escrow or similar contingent release arrangements;

(23) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;

(24) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11), (15) and (25) of this
definition of “Permitted Liens”; provided, however, that (x) such new Lien shall
be limited to all or part of the same property that secured the original Lien
(plus proceeds or products of such property or improvements on such property),
and (y) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (6), (7),
(8), (9), (10), (11), (15) and (25) of this definition of “Permitted Liens” at
the time the original Lien became a Permitted Lien under this

 

66



--------------------------------------------------------------------------------

Agreement, and (B) an amount necessary to pay accrued and unpaid interest, any
fees and expenses, including any premium and defeasance costs, related to such
refinancing, refunding, extension, renewal or replacement; provided that with
regard to liens incurred under this clause (24) with respect to Liens originally
permitted under clause (11) or (25), clauses (11) and (25) shall continue to be
calculated assuming such Lien was incurred under such clauses;

(25) Liens securing obligations which obligations do not exceed, at the time
such Lien is created or Incurred, taken together with all other Liens Incurred
pursuant to this clause (25), the greater of $22,500,000 and 30.0% of
Consolidated EBITDA, determined on a Pro Forma Basis as of the most recently
ended Test Period;

(26) [reserved];

(27) Liens on receivables and related assets including proceeds thereof being
sold in factoring arrangements entered into in the ordinary course of business;

(28) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(29) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(30) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.3; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(31) restrictions on dispositions of assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements;

(32) customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures, partnerships and
similar investment vehicles;

(33) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any of its
Restricted Subsidiaries;

(34) Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(35) Liens not given in connection with the issuance of Indebtedness for
borrowed money (i) of a collection bank arising under Section 4-210 of the UCC
(or similar filings in any other jurisdiction) on items in the course of
collection; (ii) attaching to a pooling, commodity or securities trading account
or other commodity or securities brokerage accounts incurred in the ordinary
course of business; and (iii) in

 

67



--------------------------------------------------------------------------------

favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
which are within the general parameters customary in the banking or finance
industry or arising pursuant to such banking or financial institution’s general
terms and conditions (including Liens in favor of deposit banks or securities
intermediaries securing customary fees, expenses or charges in connection with
the establishment, operation or maintenance of deposit accounts or securities
accounts);

(36) (i) Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement in connection with an Investment
permitted hereunder and (ii) Liens on advances of Cash Equivalents in favor of
the seller of any property to be acquired in a Permitted Investment to be
applied against the purchase price for such Investment;

(37) customary Liens on deposits required in connection with the purchase of
property, equipment and inventory, in each case incurred in the ordinary course
of business;

(38) Liens on Cash Equivalents or other property arising in connection with the
defeasance, discharge, repayment or redemption of Indebtedness; provided that
such defeasance, discharge, repayment or redemption is permitted hereunder;

(39) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

(40) Liens given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of the Borrower or a Restricted Subsidiary thereof; provided that
such Liens do not materially interfere with the operations of the Borrower and
its Restricted Subsidiaries, taken as a whole;

(41) Liens on assets of Non-Guarantor Subsidiaries, provided such Liens secure
obligations of Non-Guarantor Subsidiaries that are otherwise permitted hereunder
and such Liens only encumber assets of such Non-Guarantor Subsidiaries;

(42) Liens arising out of or deemed to exist in connection with any financing
transaction of the type described in clause 2(m) of the definition of “Asset
Sale”;

(43) (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation schemes, payroll
Taxes, unemployment insurance and other social security legislation and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary;

(44) restrictive covenants affecting the use to which real property may be put;
provided that such covenants are complied with;

(45) [reserved]; and

(46) zoning by-laws and other land use restrictions, including site plan
agreements, development agreements and contract zoning agreements.

 

68



--------------------------------------------------------------------------------

The Borrower may divide, classify (or later reclassify) any Lien (or any portion
thereof) in one or more of the above categories (including in part in one
category and in part another category) as set forth in this definition.

“Permitted Junior Priority Refinancing Debt”: any secured Indebtedness Incurred
by the Borrower in the form of one or more series of junior lien secured notes
or junior lien secured term loans (each, a “Junior Priority Refinancing Term
Facility”) or one or more junior lien revolving credit facilities (each, a
“Junior Priority Refinancing Revolving Facility”); provided that (i) such
Indebtedness constitutes Junior Lien Obligations, (ii) such Indebtedness
constitutes Permitted Credit Agreement Refinancing Debt in respect of Term Loans
(including portions of Classes of Term Loans, Other Term Loans or Incremental
Term Loans) or outstanding Revolving Loans or Revolving Commitments and
(iii) such Indebtedness complies with the Permitted Refinancing Requirements;
provided that an Officer’s Certificate signed on behalf of the Borrower
delivered to the Administrative Agent at least five (5) Business Days (or such
shorter period reasonably acceptable to the Administrative Agent) prior to the
Incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this definition
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)).
Permitted Junior Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Refinancing Requirements”: with respect to any Indebtedness Incurred
by the Borrower to Refinance, in whole or part, any other Indebtedness (such
other Indebtedness, “Refinanced Debt”):

(a) with respect to all such Indebtedness:

(i) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, discounts, premiums, and optional prepayment or optional
redemption provisions) are, taken as a whole, not materially more restrictive on
the Group Members than those applicable to the Refinanced Debt, when taken as a
whole (except for (w) financial covenants or other covenants or provisions
applicable only to periods after the Latest Maturity Date at the time of such
Refinancing, as may be agreed by the Borrower and the providers of such
Indebtedness, (x) terms that are conformed (or added) to the Loan Documents for
the benefit of the Lenders pursuant to an amendment between the Administrative
Agent and the Borrower, (y) terms that are, solely in the case of notes,
customary market terms at the time of Incurrence (as determined by the Borrower
in good faith) or (z) are approved by the Administrative Agent in its reasonable
discretion;

(ii) if such Indebtedness is guaranteed, it is not guaranteed by any Restricted
Subsidiary other than the Restricted Subsidiaries that are Loan Parties; and

(iii) the proceeds of such Indebtedness are applied, substantially concurrently
with the Incurrence thereof, to the prepayment (or satisfaction and discharge)
of the outstanding amount (and, if such Indebtedness constitutes Refinancing
Revolving Debt, reductions of the Revolving Commitments) of the Refinanced Debt
in accordance with its terms;

provided, that an Officer’s Certificate signed on behalf of the Borrower
delivered to the Administrative Agent at least five (5) Business Days (or a
shorter period acceptable to the Administrative Agent) prior to the Incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements of this
definition, shall be conclusive evidence that such terms and conditions satisfy
the requirements of this definition, unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees);

 

69



--------------------------------------------------------------------------------

(b) if such Indebtedness constitutes Refinancing Revolving Debt, (i) such
Indebtedness does not mature (or require commitment reductions or amortization)
prior to the final stated maturity date of the Refinanced Debt and (ii) if such
Indebtedness is provided or guaranteed by a Person (who is not a Loan Party)
that is an Affiliate of the Borrower, such Indebtedness includes provisions
providing for the pro rata treatment of payment, repayment, borrowings,
participations and commitment reductions of the Revolving Facility and such
Indebtedness;

(c) if such Indebtedness constitutes Refinancing Term Debt:

(i) (x) in the case of Refinancing Term Debt Incurred under any First Priority
Refinancing Term Facility or any Junior Priority Refinancing Term Facility,
subject to the Permitted Earlier Maturity Indebtedness Exception, such
Indebtedness (A) does not mature prior to the maturity date of the Refinanced
Debt and (B) does not have a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of the Refinanced Debt and (y) in the case of
Refinancing Term Debt incurred under an Unsecured Refinancing Term Facility,
such Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
(i) customary asset sale or change of control provisions or (ii) other mandatory
redemptions that are also made or offered to holders of outstanding Term Loans
that are First Lien Obligations on at least a pari passu basis), in each case
prior to the then Latest Maturity Date at the time such Refinancing Term Debt is
incurred;

(ii) such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes Unsecured Refinancing Term Facility or Junior Priority
Refinancing Term Facility, on a junior basis with respect to) any voluntary or
mandatory prepayments of any Term Loans then outstanding; and

(d) if such Indebtedness is secured:

(i) such Indebtedness is not secured by any assets other than the Collateral (it
being understood that such Indebtedness shall not be required to be secured by
all of the Collateral); provided that Indebtedness that may be Incurred by
Non-Guarantor Subsidiaries pursuant to Section 7.2 may be secured by assets of
Non-Guarantor Subsidiaries; and

(ii) a Senior Representative acting on behalf of the providers of such
Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent), which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of “Permitted First Priority Refinancing Debt”, in the case of a
First Priority Refinancing Revolving Facility or a First Priority Refinancing
Term Facility, or in the definition of “Permitted Junior Priority Refinancing
Debt”, in the case of a Junior Priority Refinancing Revolving Facility or a
Junior Priority Refinancing Term Facility.

“Permitted Tax Distributions”: payments made pursuant to Section 7.3(b)(xii).

 

70



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness Incurred by
the Borrower in the form of one or more series of senior unsecured notes or term
loans (each, an “Unsecured Refinancing Term Facility”) or one or more revolving
credit facilities (each, an “Unsecured Refinancing Revolving Facility”);
provided that (i) such Indebtedness constitutes Permitted Credit Agreement
Refinancing Debt in respect of Term Loans (including portions of Classes of Term
Loans, Other Term Loans or Incremental Term Loans) or outstanding Revolving
Loans or Revolving Commitments and (ii) such Indebtedness complies with the
Permitted Refinancing Requirements; provided that if an Officer’s Certificate
signed on behalf of the Borrower delivered to the Administrative Agent for
posting to the Lenders at least five (5) Business Days (or such shorter period
reasonably acceptable to the Administrative Agent) prior to the Incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this definition,
and the Required Lenders shall not have notified the Borrower and the
Administrative Agent that they disagree with such determination (including a
statement of the basis upon which each such Lender disagrees) within such five
(5) Business Day period, then such certificate shall be conclusive evidence that
such terms and conditions satisfy such requirement. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person”: any natural person, corporation, limited partnership, exempted limited
partnership, exempted company, general partnership, limited liability company,
limited liability partnership, joint venture, association, joint stock company,
trust, bank trust company, land trust, business trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity whether legal or not, or any series of any of the foregoing.

“Plan”: at a particular time, any employee benefit plan that is covered by
Title IV of ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform”: as defined in Section 6.2(a).

“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or redemptions upon liquidation, dissolution, or winding up.

“Prepayment-Based Incremental Amount”: an amount equal to the amount of all
prior voluntary prepayments, the par value of all term loan buybacks (to the
extent such term loans are cancelled) (including buybacks pursuant to
Section 2.23) and undrawn commitment reductions of Term Loans, Revolving Loans,
Incremental Term Loans, Incremental Revolving Loans and other Indebtedness that
constitutes First Lien Obligations (or, solely with respect to Junior
Indebtedness initially Incurred under the Cash-Capped Incremental Facility,
Indebtedness that constitutes Junior Lien Obligations), in each case, (x) with
respect to any revolving loans, to the extent accompanied by a permanent
reduction in such revolving commitments, (y) to the extent not funded with the
proceeds of Indebtedness constituting “long term indebtedness” (or comparable
caption) under GAAP (other than Indebtedness in respect of any revolving credit
facility) or the proceeds of Permitted Cure Securities applied pursuant to
Section 9.3 and (z) less any previous Incurrence pursuant Sections 2.25(a)(i)(y)
or 7.2(b)(vi)(y) (or Section 7.2(b)(xvi) in respect of amounts previously
incurred under Section 7.2(b)(vi)(y)).

“Prepayment-Based Incremental Facility”: as defined in Section 2.25(a)(i).

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Private Lender Information”: any information and documentation that is not
Public Lender Information.

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

71



--------------------------------------------------------------------------------

“Pro Forma Basis”: (i) if, during such Reference Period, the Borrower or any
Restricted Subsidiary shall have made any Disposition (or discontinued any
operations) of at least a division of a business unit, then, with respect to the
calculation of any test, financial ratio, basket or covenant under this
Agreement, including any Financial Definitions, such calculation for such
Reference Period shall be given pro forma effect thereto as if such Disposition
or discontinuation occurred on the first day of such Reference Period (for the
avoidance of doubt, including (without duplication) pro forma adjustments, if
any, to the extent set forth in the definition of “Consolidated EBITDA”);

(ii) if, during such Reference Period, the Borrower or any Restricted Subsidiary
shall have made an Investment or acquisition of assets, in each case
constituting at least a division of a business unit or a product line of, or all
or substantially all of the assets of, any Person (whether by way of merger,
asset acquisition, acquisition of Capital Stock or otherwise), then, with
respect to the calculation of any test, financial ratio, basket or covenant
under this Agreement, including any Financial Definition, such calculation for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Investment or acquisition occurred on the first day of such Reference
Period (for the avoidance of doubt, including (without duplication) pro forma
adjustments, if any, to the extent set forth in the definition of “Consolidated
EBITDA”);

(iii) if, during such Reference Period, the Borrower shall have designated any
Restricted Subsidiary as an Unrestricted Subsidiary, or designated any
Unrestricted Subsidiary as a Restricted Subsidiary, then, with respect to the
calculation of any test, financial ratio, basket or covenant under this
Agreement, including any Financial Definition, such calculation for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such designation occurred on the first day of such Reference Period;

(iv) if, during such Reference Period, the Borrower or any Restricted Subsidiary
shall have Incurred or shall have repaid, retired or extinguished any
Indebtedness (other than Indebtedness under any revolving credit facility unless
such Indebtedness has been permanently repaid, retired or extinguished (and the
commitments thereunder terminated) and not replaced), or issued or redeemed (or
gives irrevocable notice of redemption for) any Disqualified Stock or Preferred
Stock, then, with respect to the calculation of any test, financial ratio,
basket or covenant under this Agreement, including any Financial Definition,
such calculation for such Reference Period shall be calculated giving pro forma
effect to such Incurrence, repayment, retirement, extinguishment, issuance or
redemption (including as contemplated by any such irrevocable notice of
redemption), as if the same had occurred on the first day of such Reference
Period;

(v) if, following the last day of the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Section 6.1(a) or (b), as the case may be, have been or were
required to have been delivered and prior to the end of the Reference Period,
the Borrower or any Restricted Subsidiary shall have Incurred or shall have
repaid, retired or extinguished any Indebtedness (other than Indebtedness under
any revolving credit facility unless such Indebtedness has been permanently
repaid, retired or extinguished (and the commitments thereunder terminated) and
not replaced), or issued or redeemed (or gives irrevocable notice or redemption
for) any Disqualified Stock or Preferred Stock, then, with respect to the
calculation of any test, financial ratio, basket or covenant under this
Agreement, including any Financial Definition, such calculation for such
Reference Period shall be calculated giving pro forma effect to such Incurrence,
repayment, retirement, extinguishment, issuance or redemption (including as
contemplated by any such irrevocable notice of redemption), as if the same had
occurred on the first day of such Reference Period; and

 

72



--------------------------------------------------------------------------------

(vi) if, during such Reference Period, the Borrower or any Restricted Subsidiary
shall have commenced any Operational Changes, then, with respect to the
calculation of any test, financial ratio, basket or covenant under this
Agreement, including any Financial Definition, such calculation for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such designation or entry occurred on the first day of such Reference Period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness).

Interest on (x) a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP and (y) any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the applicable period. Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate as the Borrower may designate.

The term “Disposition” in this definition shall not include dispositions of
inventory and other ordinary course dispositions of property.

“Pro Rata Share”: with respect to (i) any Revolving Facility, and each Revolving
Lender’s share of such Revolving Facility, at any time a fraction (expressed as
a percentage), the numerator of which is the amount of the Revolving Commitments
of such Revolving Lender under such Revolving Facility at such time and the
denominator of which is the amount of the aggregate Revolving Commitments under
such Revolving Facility at such time; provided that if such Revolving
Commitments have been terminated, then the Pro Rata Share of each Revolving
Lender shall be determined based on the Pro Rata Share of such Revolving Lender
under such Revolving Facility immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof,
(ii) any Term Facility, and each Term Lender and such Term Lender’s share of all
Term Commitments or Term Loans under such Term Facility, at any time a fraction
(expressed as a percentage), the numerator of which is the amount of the Term
Commitments of such Term Lender under such Term Facility at such time and the
denominator of which is the amount of the aggregate Term Commitments under such
Term Facility at such time; provided that if any Term Loans are outstanding
under such Term Facility, then the Pro Rata Share of each Term Lender shall be a
fraction (expressed as a percentage), the numerator of which is the amount of
the Term Loans of such Term Lender under such Term Facility at such time and the
denominator of which is the amount of the aggregate Term Loans at such time;
provided, further, that if all Term Loans under such Term Facility have been
repaid, then the Pro Rata Share of each Term Lender under such Term Facility
shall be determined based on the Pro Rata Share of such Term Lender under such
Term Facility immediately prior to such repayment, and (iii) with respect to
each Lender and all Loans and Outstanding Amounts at any time a fraction
(expressed as a percentage), the numerator of which is the Outstanding Amount
with respect to Loans and Commitments of such Lender at such time (plus such
Lender’s obligation to purchase participations in undrawn Letters of Credit) and
the denominator of which is the Outstanding Amount (in aggregate) plus the
amount of all Lenders’ obligations to purchase participations in undrawn Letters
of Credit at such time; provided that if all Outstanding Amounts have been
repaid or terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Properties”: as defined in Section 4.14(a).

 

73



--------------------------------------------------------------------------------

“PTE”: means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in Section 6.2(a).

“Public Lender Information”: information and documentation that is (i) of a type
that would customarily be publicly available (as reasonably determined by the
Borrower) if the Borrower and its Subsidiaries were public reporting companies,
(ii) publically available (or could be derived from publically available
information) or (iii) not material or inside information with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States Federal and state securities laws.

“Purchase”: as defined in the definition of “Dutch Auction.”

“Purchase Money Note”: a promissory note of a Receivables Subsidiary evidencing
a line of credit, which may be irrevocable, from the Borrower or any of its
Subsidiaries to a Receivables Subsidiary in connection with a Qualified
Receivables Financing, which note is intended to finance that portion of the
purchase price that is not paid by cash or a contribution of equity.

“Purchase Notice”: as defined in the definition of “Dutch Auction.”

“Purchaser”: as defined in the definition of “Dutch Auction.”

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 11.23.

“Qualified Counterparty”: any Person that, as of the Closing Date or as of the
date it enters into any Qualified Hedging Agreement, is (i) if such Qualified
Hedging Agreement is an Existing Swap Agreement, any counterparty thereto,
(ii) the Administrative Agent, a Joint Lead Arranger, a Lender or an Affiliate
of the foregoing, in its capacity as a counterparty to such Qualified Hedging
Agreement.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, any Loan Party
that has total assets exceeding $10,000,000 (or total assets exceeding such
other amount so that such Loan Party is an “eligible contract participant” as
defined in the Commodity Exchange Act) at the time such Swap Obligation is
incurred.

“Qualified Equity Interests”: any Capital Stock that is not Disqualified Stock.

“Qualified Hedging Agreement”: any (i) Existing Swap Agreement and (ii) Swap
Agreement entered into by any Group Member, on the one hand, and any Qualified
Counterparty, on the other hand (including any Swap Agreement entered into prior
to the Closing Date between any Group Member).

“Qualified Receivables Financing”: any Receivables Financing of a Receivables
Subsidiary that meets the following conditions: (1) the Borrower shall have
determined in good faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to Borrower and the Receivables
Subsidiary, (2) all sales of accounts receivable and related assets to the
Receivables Subsidiary are made at Fair Market Value (as determined in good
faith by the Borrower), and (3) the financing terms, covenants, termination
events and other provisions thereof shall be market terms at the time the
Receivables Financing is first introduced (as

 

74



--------------------------------------------------------------------------------

determined in good faith by the Borrower and it being understood that such
terms, covenants, termination events and other provisions may subsequently be
modified so long as such modifications are on market terms at the time of any
such modification) and may include Standard Securitization Undertakings. The
grant of a security interest in any accounts receivable of the Borrower or any
Restricted Subsidiary (other than a Receivables Subsidiary) to secure any
Indebtedness shall not be deemed a Qualified Receivables Financing.

“Qualifying Lender” as defined in the definition of “Dutch Auction.”

“Qualifying Loan” as defined in the definition of “Dutch Auction.”

“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Loan, the day that is two Business
Days prior to the first day of such Interest Period.

“Ratio-Based Incremental Amount”:

(x) with respect to any Indebtedness that constitutes First Lien Obligations, an
unlimited amount so long as either (I) the Total First Lien Net Leverage Ratio
does not exceed 4.75 to 1.00, or (II) if incurred in connection with a Permitted
Acquisition or other Investment, the Total First Lien Net Leverage Ratio does
not exceed the Total First Lien Net Leverage Ratio immediately prior to such
Permitted Acquisition or Investment;

(y) with respect to any such Incremental Term Loans that constitute Junior Lien
Obligations, an unlimited amount so long as either (I) the Total Secured Net
Leverage Ratio does not exceed 4.75 to 1.00, or (II) if incurred in connection
with a Permitted Acquisition or other Investment, the Total Secured Net Leverage
Ratio does not exceed the Total Secured Net Leverage Ratio immediately prior to
such Permitted Acquisition or Investment; or

(z) with respect to any such Incremental Term Loans that are unsecured, an
unlimited amount so long as either (I) the Total Net Leverage Ratio does not
exceed 4.75 to 1.00 or (II) if incurred in connection with a Permitted
Acquisition or other Investment, the Total Net Leverage Ratio does not exceed
the Total Net Leverage Ratio immediately prior to such Permitted Acquisition or
Investment;

in each case where such Total First Lien Net Leverage Ratio, Total Secured Net
Leverage Ratio and/or Total Net Leverage Ratio, as applicable, is calculated on
a Pro Forma Basis (but without giving effect to the cash proceeds received from
such Indebtedness that remain on the balance sheet (other than Escrowed
Proceeds)) as of the most recently completed Test Period (calculated assuming
that any applicable revolving commitments being Incurred pursuant to this
definition are fully drawn throughout such period);

provided that, for the avoidance of doubt, if, as part of the same transaction
or series of related transactions, the Borrower Incurs Indebtedness pursuant to
the Ratio-Based Incremental Amount and substantially concurrently also Incurs
Indebtedness (x) pursuant to the Prepayment-Based Incremental Amount or the
Cash-Capped Incremental Amount (whether Incurred under Section 2.25 or
Section 7.2(b)(vi) or under any or all such sections) or (y) otherwise
constituting a Fixed Amount, then the Total First Lien Net Leverage Ratio, Total
Secured Net Leverage Ratio and/or Total Net Leverage Ratio, as applicable, will
be calculated with respect to such Incurrence pursuant to the Ratio-Based
Incremental Amount without regard to any such substantially concurrent
Incurrence of Indebtedness under the Prepayment-Based Incremental Facility, the
Cash-Capped Incremental Facility or any other Fixed Amount.

 

75



--------------------------------------------------------------------------------

“Ratio-Based Incremental Facility”: as defined in Section 2.25(a)(i).

“Ratio Debt”: as defined in Section 7.2(a).

“Receivables Fees”: distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

“Receivables Financing”: any transaction or series of transactions that may be
entered into by the Borrower or any Subsidiary of the Borrower pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Receivables Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries), and (b) any other Person (in the case of a transfer by
a Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto including all collateral
securing such accounts receivable, all contracts and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable and any Hedging
Obligations entered into by the Borrower or any such Subsidiary in connection
with such accounts receivable.

“Receivables Repurchase Obligation”: any obligation of a seller of receivables
in a Qualified Receivables Financing to repurchase receivables arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.

“Receivables Subsidiary”: a Wholly Owned Restricted Subsidiary of the Borrower
(or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower or its Restricted Subsidiaries in which
the Borrower or any Subsidiary of the Borrower makes an Investment and to which
the Borrower or any Subsidiary of the Borrower transfers accounts receivable and
related assets) which engages in no activities other than in connection with the
financing of accounts receivable of the Borrower and its Subsidiaries, all
proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the Borrower
as a Receivables Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(b) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believe to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

76



--------------------------------------------------------------------------------

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a certified copy of the resolutions of the Board of Directors of the Borrower
giving effect to such designation and an Officer’s Certificate signed on behalf
of the Borrower certifying that such designation complied with the foregoing
conditions.

“Recipient” means the Administrative Agent or any Lender (including any Issuing
Lender), as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation, eminent domain or similar
proceeding relating to any asset of any Group Member.

“Reference Period”: the period beginning on the first day of the most recently
completed Test Period and ending on the Calculation Date.

“Reference Time”: with respect to any setting of the then-current Benchmark
means (1) if such Benchmark is Adjusted LIBO Rate, 11:00 a.m. (London time) on
the day that is two London banking days preceding the date of such setting, and
(2) if such Benchmark is not Adjusted LIBO Rate, the time determined by the
Administrative Agent in its reasonable discretion.

“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
replace, defease, refund, extend, renew or repay any Indebtedness with the
proceeds of other Indebtedness, or to issue other Indebtedness, in exchange or
replacement for, such Indebtedness in whole or in part; “Refinanced” and
“Refinancing” shall have correlative meanings.

“Refinanced Credit Agreement Debt”: as defined in the definition of “Permitted
Credit Agreement Refinancing Debt.”

“Refinanced Debt”: as defined in the definition of “Permitted Refinancing
Requirements.”

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Refinancing Arranger, (c) the Administrative Agent and
(d) each Additional Lender and Lender that agrees to provide any portion of the
Permitted Credit Agreement Refinancing Debt being Incurred pursuant thereto, in
accordance with Section 2.26.

“Refinancing Arranger”: any Person (who may be the Administrative Agent, if it
so agrees) appointed by the Borrower, after consultation with the Administrative
Agent, the arranger of any Permitted Credit Agreement Refinancing Debt.

“Refinancing Indebtedness”: as defined in Section 7.2(b)(xvi).

“Refinancing Revolving Debt”: any First Priority Refinancing Revolving Facility,
Junior Priority Refinancing Revolving Facility or Unsecured Refinancing
Revolving Facility.

“Refinancing Term Debt”: Indebtedness under any First Priority Refinancing Term
Facility, Junior Priority Refinancing Term Facility or Unsecured Refinancing
Term Facility.

“Refunded Designated Acquisition Swingline Loans”: as defined in Section 2.7(b).

“Refunding Capital Stock”: as defined in Section 7.3(b)(ii).

 

77



--------------------------------------------------------------------------------

“Register”: as defined in Section 11.6(b)(vi).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933 (or pursuant to similar rules in any jurisdiction outside of the United
States), substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC (or any securities regulator outside of the United States).

“Regulated Bank”: an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Board under 12 CFR part 211; (iv) a non-U.S. branch of a foreign bank managed
and controlled by a U.S. branch referred to in clause (iii); or (v) any other
U.S. or non-U.S. depository institution or any branch, agency or similar office
thereof supervised by a bank regulatory authority in any jurisdiction.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party that are not applied to
repay the Term Loans or reduce the Revolving Commitments pursuant to
Section 2.11(c) on account of the Borrower’s right to reinvest such proceeds in
lieu of applying them to the prepayment of Loans.

“Reinvestment Event”: as defined in Section 2.11(c).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the business of the Borrower and the Restricted
Subsidiaries or in connection with a Permitted Acquisition.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event (or,
if later, 180 days after the date the Borrower or a Restricted Subsidiary has
entered into a binding commitment to reinvest the Net Cash Proceeds of such
Reinvestment Event prior to the expiration of such 12 month period) and (b) the
date on which the Borrower shall have notified the Administrative Agent in
writing that it intends to prepay Indebtedness pursuant to Section 2.11(c).

“Rejection Notice” as defined in Section 2.11(f).

“Related Business Assets”: assets (other than Cash Equivalents) used or useful
in a Similar Business.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB or, any successor thereto.

“Removal Effective Date” as defined in Section 10.6(b).

 

78



--------------------------------------------------------------------------------

“Reply Amount”: as defined in the definition of “Dutch Auction.”

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.

“Repriced Term Loan” as defined in Section 11.1(b)(ii).

“Repricing Indebtedness”: as defined in the definition of “Repricing
Transaction.”

“Repricing Transaction”: other than in the context of a transaction involving a
Change of Control or the financing of any Transformative Acquisition (including,
for the avoidance of doubt, within forty-five days before, concurrently with, or
within forty-five days following each such transaction), (i) the repayment,
prepayment, refinancing, substitution or replacement of all or a portion of the
Initial Term Loans with the Incurrence by the Borrower or any other Restricted
Subsidiary of any Indebtedness (“Repricing Indebtedness”) having an effective
interest cost or weighted average yield (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount paid or payable by the Borrower or any Restricted
Subsidiary (amortized over the shorter of (A) the Weighted Average Life to
Maturity of such term loans and (B) four years), but excluding (x) any
arrangement, commitment, structuring, syndication, ticking, unused line or other
fees payable by the Borrower or Restricted Subsidiary in connection therewith
that are not shared ratably in the primary syndication thereof with all lenders
or holders of such term loans in their capacities as lenders or holders of such
term loans, (y) customary consent fees for any amendment paid generally to
consenting lenders or holders and (z) any bona fide arrangement, commitment,
ticking, structuring, syndication or similar fees paid by the Borrower or
Restricted Subsidiary to a lender or an Affiliate of a lender in its capacity as
a commitment party or arranger and regardless of whether such Indebtedness is
syndicated to other third parties)) that is less than the effective interest
cost or weighted average yield of the Initial Term Loans and (ii) any amendment,
waiver, consent or modification to this Agreement relating to the interest rate
for, or weighted average yield (to be determined on the same basis as that
described in clause (i) above) of, the Initial Term Loans directed at, or the
result of which would be, the lowering of the effective interest cost or
weighted average yield applicable to the Initial Term Loans.

“Required Lenders”: at any time, non-Defaulting Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate Outstanding Amount of all Term Loans at such time,
(ii) the Total Incremental Term Commitments then in effect and (iii) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit at such time.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” as defined in Section 10.6(a).

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: the chief executive officer, representative, director,
manager, president, vice president, executive vice president, chief financial
officer, treasurer or assistant treasurer, secretary or assistant secretary, an
authorized signatory, an attorney-in-fact (to the extent empowered by the board
of directors/managers of the Borrower), or other similar officer of a Loan Party
(or of its general partner, managing member or sole member, if applicable) of
the applicable Loan Party, but in any event, with respect

 

79



--------------------------------------------------------------------------------

to financial matters, the chief financial officer, treasurer, vice president of
finance, controller or comptroller (or other officer or director with equivalent
duties), and solely for purposes of notices given pursuant to Section 2, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.

“Restricted”: when referring to Cash Equivalents of the Borrower and the
Restricted Subsidiaries, means that such Cash Equivalents appear as “restricted”
on the consolidated balance sheet of the Borrower, other than on accounts of
Liens in favor of (x) the Administrative Agent for the benefit of the Secured
Parties and (y) other Liens permitted under clauses (3), (10), (13), (15), (24),
(25), (30), (33), (35), (38) and (40) of the definition of “Permitted Liens”
above, other than consensual Liens on assets which constitute Collateral and
rank prior to the Liens in favor of the Administrative Agent (on behalf of the
Secured Parties) on the Collateral.

“Restricted Debt Payments” as defined in Section 7.3(c).

“Restricted Payments”: as defined in Section 7.3(a).

“Restricted Subsidiary”: any Subsidiary of the Borrower other than any
Unrestricted Subsidiary (or, at the option of the Borrower, any other Subsidiary
of the Borrower designated by it as a Restricted Subsidiary); provided, however,
that upon an Unrestricted Subsidiary’s ceasing to be an Unrestricted Subsidiary,
such Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Retained Declined Proceeds”: as defined in Section 2.11(f).

“Retired Capital Stock”: as defined in Section 7.3(b)(ii).

“Return Bid”: as defined in the definition of “Dutch Auction.”

“Reuters”: as applicable, Thomson Reuters Corp., Refinitiv, or any successor
thereto.

“Revolving Borrowing”: a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurocurrency Loans, having the same Interest
Period made by each of the Revolving Lenders.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Designated Acquisition Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A-1 or in the Assignment and Assumption,
Refinancing Amendment or Incremental Amendment pursuant to which such Lender
became a party hereto, as applicable, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $400,000,000. For the avoidance of doubt, the availability of
Revolving Commitments shall be reduced by the Elected Amount of BRP C Corp.
Acquisition Indebtedness that are Designated Acquisition Swingline Loans.

“Revolving Commitment Increase”: as defined in Section 2.25(a).

“Revolving Commitment Increase Lender”: as defined in Section 2.25(d).

 

80



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the Closing Date to
but excluding the Revolving Termination Date.

“Revolving Excess”: as defined in Section 2.11(e).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time to an
amount equal to the sum of (a) the aggregate Outstanding Amount of all Revolving
Loans held by such Lender at such time, (b) such Lender’s Revolving Percentage
of the aggregate Outstanding Amount of all L/C Obligations at such time and
(c) such Lender’s Revolving Percentage of the aggregate Outstanding Amount of
Designated Acquisition Swingline Loans at such time.

“Revolving Facility”: any Class of Revolving Commitments and the extensions of
credit made thereunder, as the context may require.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Note”: a promissory note substantially in the form of
Exhibit F-1.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate Outstanding Amount of such
Lender’s Revolving Loans at such time constitutes of the aggregate Outstanding
Amount of all Revolving Loans at such time; provided that in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: the fifth anniversary of the Closing Date.

“S&P”: Standard & Poor’s Rating Service, a division of S&P Global Inc. and any
successor thereto.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions the
Borrower or any Restricted Subsidiary sells substantially all of its right,
title and interest in any property and, in connection therewith, the Borrower or
a Restricted Subsidiary acquires, leases or licenses back the right to use all
or a material portion of such property.

“Sanctioned Person”: (a) any Person listed in any Sanctions Laws-related list of
designated persons maintained by OFAC (including the designation as a “specially
designated national” or “blocked person”), the U.S. Department of State, the
United Nations Security Council, the European Union, the United Kingdom or any
EU member state, and (b) any Person 50% or greater owned or controlled by any
such Person or Persons.

“Sanctions Laws”: the economic sanctions laws and regulations administered or
enforced by the U.S. Government (including OFAC or the U.S. Department of
State), the United Nations Security Council, Canada, the European Union and the
United Kingdom and any other applicable sanctions authority.

 

81



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including each Issuing Lender and the Designated Acquisition Swingline
Lender), any Qualified Counterparties and any Cash Management Providers.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Agreement”: the Pledge and Security Agreement dated as of the Closing
Date among the Loan Parties and the Administrative Agent, substantially in the
form of Exhibit A.

“Security Agreements”: collectively, the Security Agreement and each other
security agreement and security agreement supplement executed and delivered
pursuant to Section 5.1(a), Section 6.9, Section 6.11 or Section 6.15 or
pursuant to the Security Agreement, in each case as amended, restated,
supplemented, replaced or otherwise modified from time to time in accordance
with its terms.

“Security Documents”: the collective reference to the Security Agreements, each
Intellectual Property Security Agreement, each Segregated Acquisition Amount
Deposit Account Control Agreement, each Mortgage, collateral assignments,
security agreement supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 5.1(a), Section 6.9, Section 6.11 or Section 6.15 or pursuant to the
Security Agreement, and each of the other agreements, instruments or documents
that creates or purports to create a Lien which in each case, to the extent
legally possible, is created in favor of the Administrative Agent for the
benefit of the Secured Parties, whether entered into on or after the Closing
Date.

“Segregated Acquisition Amount”: any proceeds of Incremental Term Loans (which
are the same Class of Term Loans as the Initial Term Loans) incurred after the
Closing Date and deposited in the Segregated Acquisition Amount Deposit Account
that are designated in writing by the Borrower to the Administrative Agent as
Segregated Acquisition Amount.

“Segregated Acquisition Amount Deposit Account” has the meaning specified in
Section 4.16(c).

“Segregated Acquisition Amount Deposit Account Control Agreement” has the
meaning specified in Section 4.16(c).

“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt or any series of
Indebtedness permitted under Section 7.2(b)(vi), the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, Incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Significant Subsidiary”: at any date of determination, each Restricted
Subsidiary that would be a “Significant Subsidiary” within the meaning of
Rule 1-02 under the Securities Act as such rule is in effect on the Closing
Date.

“Similar Business”: any business, service or other activity engaged in by the
Borrower, any of the Restricted Subsidiaries, or any direct or indirect parent
on the Closing Date and any business or other activities that are reasonably
similar, ancillary, complementary or related to, or a reasonable extension,
development or expansion of, the businesses in which the Borrower and the
Restricted Subsidiaries are engaged on the Closing Date.

 

82



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“SOFR”: with respect to any Business Day, a rate per annum equal to the secured
overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator”: the NYFRB (or a successor administrator of the secured
overnight financing rate).

“SOFR Administrator’s Website”: the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Solvency Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I.

“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) each of the amount at
which the assets (both tangible and intangible), in their entirety, of Borrower
and its Subsidiaries taken as a whole would change hands between a willing buyer
and a willing seller, within a commercially reasonable period of time, each
having reasonable knowledge of the relevant facts, with neither being under any
compulsion to act and the amount that could be obtained by an independent
willing seller from an independent willing buyer if the assets (both tangible
and intangible) of Borrower and its Subsidiaries taken as a whole are sold on a
going concern basis with reasonable promptness in an arm’s-length transaction
under present conditions for the sale of comparable business enterprises insofar
as such conditions can be reasonably evaluated of the assets of Borrower and its
Subsidiaries taken as a whole exceed their recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of
Borrower and its Subsidiaries taken as a whole, as of the date hereof after
giving effect to the consummation of the Transactions, determined in accordance
with GAAP consistently applied and maximum estimated amount of liabilities
reasonably likely to result from pending litigation and other contingent
liabilities of Borrower and its Subsidiaries taken as a whole after giving
effect to the Transactions (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Borrower and its Subsidiaries taken as a whole, as of
the date hereof after giving effect to the consummation of the Transactions,
determined in accordance with GAAP consistently applied), as identified and
explained in terms of their nature and estimated magnitude by responsible
officers of Borrower; (ii) Borrower and its Subsidiaries taken as a whole after
giving effect to the Transactions have sufficient capital to ensure that it is a
going concern; and (iii) Borrower and its Subsidiaries taken as a whole after
giving effect to the Transactions have sufficient assets and cash flow to pay
their respective recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of Borrower and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied and
maximum estimated amount of liabilities reasonably likely to result from pending
litigation and other contingent liabilities of Borrower and its Subsidiaries
taken as a whole after giving effect to the Transactions (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of Borrower and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied),
as identified and explained in terms of their nature and estimated magnitude by
responsible officers of Borrower as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable. For the purposes hereof, it is
assumed that the indebtedness and other obligations incurred on the date hereof
will come due on their respective stated maturities.

 

83



--------------------------------------------------------------------------------

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Group Member, on the one hand, and any Cash Management Provider, on
the other hand.

“Specified Class”: as defined in Section 2.28(a).

“Specified Refinancing Indebtedness” Refinancing Indebtedness permitted under
Section 7.2(b)(xvi) that is incurred to Refinance outstanding Term Loans.

“Specified Representations”: the representations and warranties set forth in
Sections 4.3(a), 4.4(a) (solely as it relates to the Loan Documents), 4.4(c),
4.5(i) (with respect to the Organizational Documents only), 4.10, 4.13, 4.16,
4.17, 4.18(a) (with respect to the Patriot Act only), 4.18(d) (with respect to
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and OFAC only) and
4.19 (in each case, only with respect to the Borrower).

“Standard Securitization Undertakings”: representations, warranties, covenants,
indemnities and guarantees of performance entered into by the Borrower or any
Subsidiary of the Borrower which the Borrower has determined in good faith to be
customary in a Receivables Financing including those relating to the servicing
of the assets of a Receivables Subsidiary, it being understood that any
Receivables Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity Date”: with respect to any security, the date specified in such
security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

“Subordinated Indebtedness”: (a) with respect to the Borrower, any Indebtedness
of the Borrower which is by its terms contractually subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms contractually subordinated in right of
payment to its Guarantee.

“Subsidiary”: with respect to any Person (1) any corporation, partnership,
limited liability company, unlimited liability company, association, joint
venture or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Subsidiary of
such Person is a controlling general partner or otherwise controls such entity
and (3) any Person that is consolidated in the consolidated financial statements
of the specified Person in accordance with GAAP. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

84



--------------------------------------------------------------------------------

“Successor Company”: as defined in Section 7.8(i).

“Supported QFC” has the meaning assigned to it in Section 11.23.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.

“Swap Obligation”: as defined in the definition of “Excluded Swap Obligation.”

“Syndication Agents” collectively, the Co-Syndication Agents listed on the cover
page hereof.

“Tax Receivables Agreement”: that certain Tax Receivable Agreement dated as of
October 28, 2019, among BRP Group, the Borrower and the persons named therein.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing”: a borrowing consisting of simultaneous Term Loans of the same
Type.

“Term Commitment”: as to any Lender, (i) the obligation of such Lender, if any,
to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A-1, (ii) the Incremental Term Commitments, if any, issued after
the Closing Date pursuant to Section 2.25 or (iii) Other Term Commitments, if
any, issued after the Closing Date pursuant to a Refinancing Amendment entered
into pursuant to Section 2.26. The original aggregate principal amount of the
Term Commitments is $400,000,000.

“Term Facility”: any Class of Term Loans, as the context may require.

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”: an Initial Term Loan, an Other Term Loan or an Incremental Term
Loan, as the context requires.

“Term Loan Maturity Date”: the seventh anniversary of the Closing Date.

“Term Loan Note”: a promissory note substantially in the form of Exhibit F-2, as
it may be amended, supplemented or otherwise modified from time to time.

“Term Loan Purchase Amount”: as defined in the definition of “Dutch Auction.”

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate
Outstanding Amount of such Lender’s Term Loans at such time constitutes of the
aggregate Outstanding Amount of all Term Loans at such time).

 

85



--------------------------------------------------------------------------------

“Term SOFR”: for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice”: a notification by the Administrative Agent to the Lenders
and the Borrower of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event”: the determination by the Administrative Agent that
(a) Term SOFR has been recommended for use by the Relevant Governmental Body,
(b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event has previously
occurred resulting in a Benchmark Replacement in accordance with Section 2.16
that is not Term SOFR.

“Test Period” means, subject to Sections 1.2(f) and 1.4, the most recently ended
period of four consecutive fiscal quarters of the Borrower (taken as one account
period) for which financial statements and certificates required by
Section 6.1(a) or (b), as the case may be, are internally available.

“Title Policy”: an ALTA or equivalent lender’s title insurance policy issued by
a title insurer reasonably acceptable to Administrative Agent pursuant to the
terms of Section 6.9(b), subject only to those exceptions which are either
Permitted Liens (with any Liens on Collateral that are expressly contemplated to
be junior to the Liens on the Collateral securing the Obligations to be listed
in the applicable Title Policy as subordinate to the Administrative Agent’s lien
on the applicable Mortgaged Property) or are otherwise reasonably approved by
the Administrative Agent and containing such endorsements as are customary in
the jurisdiction in which the applicable Mortgaged Property is located and as
the Administrative Agent shall reasonably require.

“Total First Lien Net Leverage Ratio”: as at the last day of any period, the
ratio of (a) the excess of (i) Consolidated Total Indebtedness on such day that
is secured by the Collateral and constitutes First Lien Obligations over (ii) an
amount equal to the sum of (x) the Unrestricted Cash Equivalents and (y) Cash
Equivalents restricted in favor of the Administrative Agent (which may also
include Cash Equivalents securing other Indebtedness that are either (A) First
Lien Obligations or (B) Junior Lien Obligations subject to the terms of an
Intercreditor Agreement, in any such case, so long as the holders of such other
Indebtedness do not have the benefit of a control agreement or other equivalent
methods of perfection (unless the Administrative Agent also has the benefit of a
control agreement or other equivalent methods of perfection (including, for the
avoidance of doubt, Restricted Cash Equivalents that constitutes Escrowed
Proceeds)), in each case of the Borrower and the Restricted Subsidiaries on such
date, to (b) Consolidated EBITDA, calculated on a Pro Forma Basis for such
period, and with such pro forma adjustments to Consolidated Total Indebtedness
and Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Debt Service Coverage
Ratio”.

“Total Incremental Term Commitments”: at any time, the aggregate principal
amount of the Incremental Term Commitments then in effect.

“Total Net Leverage Ratio”: as at the last day of any period, the ratio of
(a) the excess of (i) the amount of Consolidated Total Indebtedness on such day
over (ii) an amount equal to the sum of (x) the Unrestricted Cash Equivalents
and (y) Cash Equivalents restricted in favor of the Administrative Agent (which
may also include Cash Equivalents securing other Indebtedness that are either
(A) First Lien Obligations or (B) Junior Lien Obligations subject to the terms
of an Intercreditor Agreement, in any such

 

86



--------------------------------------------------------------------------------

case, so long as the holders of such other Indebtedness do not have the benefit
of a control agreement or other equivalent methods of perfection (unless the
Administrative Agent also has the benefit of a control agreement or other
equivalent methods of perfection (including, for the avoidance of doubt,
Restricted Cash Equivalents that constitutes Escrowed Proceeds)), in each case
of the Borrower and the Restricted Subsidiaries on such date, to
(b) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries,
calculated on a Pro Forma Basis for such period, and with such pro forma
adjustments to Consolidated Total Indebtedness and Consolidated EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Debt Service Coverage Ratio”.

“Total Revolving Commitments”: at any time, the aggregate principal amount of
the Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate Outstanding
Amount of the Revolving Extensions of Credit of the Revolving Lenders at such
time.

“Total Secured Net Leverage Ratio”: as at the last day of any period, the ratio
of (a) the excess of (i) Consolidated Total Indebtedness on such day
(x) constituting the Obligations or (y) that is otherwise secured by the
Collateral over (ii) an amount equal to the sum of (x) the Unrestricted Cash
Equivalents and (y) Cash Equivalents restricted in favor of the Administrative
Agent (which may also include Cash Equivalents securing other Indebtedness that
are either (A) First Lien Obligations or (B) Junior Lien Obligations subject to
the terms of an Intercreditor Agreement, in any such case, so long as the
holders of such other Indebtedness do not have the benefit of a control
agreement or other equivalent methods of perfection (unless the Administrative
Agent also has the benefit of a control agreement or other equivalent methods of
perfection (including, for the avoidance of doubt, Restricted Cash Equivalents
that constitutes Escrowed Proceeds))), in each case of the Borrower and the
Restricted Subsidiaries on such date, to (b) Consolidated EBITDA, calculated on
a Pro Forma Basis for such period, and with such pro forma adjustments to
Consolidated Total Indebtedness and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Debt Service Coverage Ratio”.

“Transactions”: (a) the execution and delivery of the Loan Documents to be
entered into on the Closing Date and the funding of the Loans on the Closing
Date, (b) the consummation of the Existing Debt Release/Repayment and (c) the
payment of fees and expenses Incurred in connection with each of the foregoing.

“Transferee”: any Assignee or Participant.

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that (a) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such Acquisition, would not provide the Borrower and the
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

87



--------------------------------------------------------------------------------

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“Undisclosed Administration”: in relation to a Lender or its direct or indirect
parent company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

“United States”: the United States of America.

“Unrestricted”: when referring to Cash Equivalents, means that such Cash
Equivalents are not Restricted.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.12 subsequent to
the Closing Date and (ii) any Subsidiary of an Unrestricted Subsidiary.

“Unsecured Refinancing Revolving Facility”: as defined in the definition of
“Permitted Unsecured Refinancing Debt.”

“Unsecured Refinancing Term Facility”: as defined in the definition of
“Permitted Unsecured Refinancing Debt.”

“U.S. Special Resolution Regime” shall have the meaning provided in
Section 11.23.

“U.S. Subsidiary”: any Subsidiary of the Borrower organized under the laws of
the United States, any state within the United States or the District of
Columbia.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 2.19(e)(ii)(2)(C).

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

“Wholly Owned Restricted Subsidiary”: any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary”: with respect to any Person, a Subsidiary of such
Person 100% of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares or shares or interests required
to be held by foreign nationals or other third parties to the extent required by
applicable law) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.

 

88



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2 Other Interpretive Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” or “Incur”
shall be construed to mean incur, create, issue, assume or become liable in
respect of (and the words “incurred”, “incurrence”, “Incurred” or “Incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, real property, leasehold interests and contract
rights, (v) the term “consolidated” with respect to any Person refers to such
Person consolidated with the Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person, (vi) references to agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, novated, supplemented, restated, extended, amended and
restated or otherwise modified from time to time and (vii) a debt instrument
includes any equity or hybrid instrument to the extent characterized as
indebtedness.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, paragraph, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For the avoidance of doubt, unless otherwise specified herein, each date
indicated in any Loan Document to fall on a Business Day, if such date is not a
Business Day, shall instead fall on the next succeeding Business Day.

 

89



--------------------------------------------------------------------------------

(f) Prior to the first delivery of financial statements under Section 6.1, any
ratio or other financial metric that is measured based on the most recent
financial statements delivered or required to be delivered pursuant to
Section 6.1 (including any such metric measured by reference to a Test Period)
shall instead be based on the financial statements delivered pursuant to
Section 5.1(c).

(g) For the avoidance of doubt, unless otherwise specified or the context
indicates otherwise, all Financial Definitions and the definition of Excess Cash
Flow (including any defined term or section reference included therein) referred
to in the Loan Documents shall be calculated with reference to the Borrower and
the Restricted Subsidiaries, determined on a consolidated basis.

(h) For the purposes of Sections 7.5 and 7.8, an allocation of assets to a
division of a Restricted Subsidiary that is a limited liability company, or an
allocation of assets to a series of a Restricted Subsidiary that is a limited
liability company, shall be treated as a transfer of assets from one Restricted
Subsidiary to another Restricted Subsidiary.

1.3 Accounting. For purposes of all Financial Definitions and calculations in
the Loan Documents, including the determination of Excess Cash Flow, there shall
be excluded for any period the effects of purchase accounting (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries) in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Closing Date, any
Permitted Acquisition, or the amortization or write-off of any amounts thereof.

If at any time any change in GAAP would affect the computation of any financial
ratio, standard or term set forth in any Loan Document, and the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, standard or term to preserve
the original intent thereof in light of such change in GAAP (subject to approval
by the Borrower); provided that, until so amended, such ratio, standard or term
shall continue to be computed in accordance with GAAP immediately prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders within five (5) days after delivery of each certificate or financial
report required hereunder that is affected thereby a written statement of the
Borrower setting forth in reasonable detail the differences (including any
differences that would affect any calculations relating to the financial
covenants as set forth in Section 7.1) that would have resulted if such
financial statements had been prepared giving effect to such change; provided,
that, to the extent any such change would have a negative impact on the Borrower
with respect to any ratio, financial calculation, financial reporting items or
requirement computation, the Borrower may (in its sole discretion) elect to
compute or report such ratio, financial calculation, financial reporting item or
requirement in accordance with GAAP and/or the Applicable Tax Laws, as the case
may be, as changed and accordingly, if such an election is made, the Borrower
shall not be required to deliver the written statement described in the
immediately preceding proviso with respect thereto.

1.4 Limited Condition Transactions. Notwithstanding anything to the contrary
herein, in connection with any action (including any Limited Condition
Transaction itself) being taken solely in connection with a Limited Condition
Transaction, for purposes of:

(a) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Total First Lien
Net Leverage Ratio, Total Secured Net Leverage Ratio, Total Net Leverage Ratio,
Fixed Charge Coverage Ratio and/or Debt Service Coverage Ratio;

 

90



--------------------------------------------------------------------------------

(b) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA or Consolidated Net
Income);

(c) testing the absence of a Default or Event of Default; or

(d) the making of any representations or warranties (other than pursuant to a
borrowing under the Revolving Facility),

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
under the Loan Documents shall be deemed to be the date the definitive
agreements for (or in the case of a Limited Condition Transaction that involves
some other manner of establishing a binding obligation under local law, such
other binding obligations to consummate), or irrevocable notice of, such Limited
Condition Transaction are entered into (the “LCT Test Date”), and if, after
giving effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any Incurrence of
Indebtedness and the use of proceeds thereof) on a Pro Forma Basis as if they
had occurred at the beginning of the most recently completed Test Period ending
prior to the LCT Test Date, the Borrower or the Restricted Subsidiaries would
have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, basket, test, Default or Event of Default “blocker”
or making of representations and warranties, such ratio, basket, test, Default
or Event of Default “blocker” or making of representations and warranties shall
be deemed to have been complied with. For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets, tests, Default
or Event of Default “blocker” or making of representations and warranties for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio, basket, test, Default or Event of
Default “blocker” or making of representations and warranties, including due to
fluctuations in Consolidated EBITDA at or prior to the consummation of the
relevant transaction or action, such baskets, ratios, tests, Default or Event of
Default “blocker” or making of representations and warranties will not be deemed
to have been exceeded as a result of such fluctuations.

1.5 Financial Ratio Calculations. For the avoidance of doubt, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of the Loan Documents under a specific covenant that does not
require compliance with a financial ratio or test (including a test based on the
Debt Service Coverage Ratio, Fixed Charge Coverage Ratio, the Total First Lien
Net Leverage Ratio, the Total Secured Net Leverage Ratio and/or the Total Net
Leverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the Loan Documents under the same
covenant that requires compliance with a financial ratio or test (including a
test based on the Debt Service Coverage Ratio, Fixed Charge Coverage Ratio, the
Total First Lien Net Leverage Ratio, the Total Secured Net Leverage Ratio and/or
the Total Net Leverage Ratio) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that (a) the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence-Based Amounts, and (b) except as provided in clause (a), the entire
transaction shall be calculated on a Pro Forma Basis. In addition, for the
avoidance of doubt, any Indebtedness (and associated Liens, subject to the
applicable priorities required pursuant to the applicable Incurrence-Based
Amounts), Investments, liquidations, dissolutions, mergers, consolidations,
dividends, or any prepayments of Indebtedness incurred or otherwise effected in
reliance on Fixed Amounts may be reclassified at any time, as the Borrower may
elect from time to time, as incurred under the applicable Incurrence-Based
Amounts if the Borrower together with the Restricted Subsidiaries subsequently
meets the applicable ratio for such Incurrence-Based Amounts on a Pro Forma
Basis. Notwithstanding the foregoing, Revolving Borrowings are not “Fixed
Amounts.”

 

91



--------------------------------------------------------------------------------

1.6 Currency Equivalents Generally.

(a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Dollar Equivalent of any Alternative Currency Letter of Credit as
of each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of each request for the issuance, amendment,
renewal or extension of such Alternative Currency Letter of Credit, using the
Exchange Rate for the applicable currency in relation to Dollars in effect on
the date of determination, and each such amount shall be the Dollar Equivalent
of such Letter of Credit until the next required calculation thereof pursuant to
this Section 1.6(a).

(b) The Dollar Equivalent of any L/C Borrowing made by any Issuing Lender in any
Alternative Currency and not reimbursed by the Borrower shall be determined as
set forth in Section 3.5. In addition, the Dollar Equivalent of the L/C Exposure
shall be determined as set forth in Section 3.9, at the time and in the
circumstances specified therein.

(c) The Administrative Agent or the Issuing Lenders, as applicable, shall notify
the Borrower, the applicable Lenders and the applicable Issuing Lender of each
calculation of the Dollar Equivalent of each Letter of Credit denominated in any
Alternative Currency and each Borrowing in any Alternative Currency.

(d) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.2, 7.3 and 7.6 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.6 shall otherwise
apply to such Sections, including with respect to determining whether any
Indebtedness or Investment may be incurred at any time under such Sections.

(e) For purposes of determining compliance under Sections 7.5 and 7.6, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Borrower’s annual
financial statements delivered pursuant to Section 6.1(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness.

(f) For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

1.7 Treatment of Subsidiaries Prior to Joinder.

Each Subsidiary of the Borrower that is required to be joined as a Loan Party
pursuant to Section 6.9 shall, until the completion of such joinder, be deemed
for the purposes of Section 7 of this Agreement to be a Loan Party from and
after the Closing Date (or the date of formation or acquisition of such
subsidiary).

 

92



--------------------------------------------------------------------------------

1.8 Interest Rates; Eurocurrency Notification.

The interest rate on Eurocurrency Loans is determined by reference to the
Eurocurrency Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, Section 2.16(c)
and (d) provide the mechanism for determining an alternative rate of interest.
The Administrative Agent will promptly notify the applicable parties as and when
required by Section 2.16(f), of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. Except as otherwise provided in
this Agreement, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurocurrency Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.16(c) or (d), whether upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.16(e), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurocurrency Rate or have the same volume
or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability other than, in each case, to the extent of the
Administrative Agent’s gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision. Nothing in this Section shall constitute a representation or warranty
by the Borrower or any of its Restricted Subsidiaries nor can it constitute the
basis of any Default or Event of Default.

1.9 Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its equity interests at such time.

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a single Term Loan to the Borrower on the
Closing Date in Dollars and in an amount not to exceed the amount of the Term
Commitment of such Lender on the Closing Date. The Term Loans may from time to
time be Eurocurrency Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.12.
The Term Commitments in effect on the Closing Date shall automatically terminate
at 11:59 p.m. (New York City time) on the Closing Date. Once borrowed and
repaid, no Term Loan may be re-borrowed.

 

93



--------------------------------------------------------------------------------

2.2 Procedure for Borrowing Term Loans. The Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit H
or such other form as may be approved by the Administrative Agent (including
(x) any form on an electronic platform or electronic transmission system as
shall be approved by the Administrative Agent and (y) by written notice),
appropriately completed and signed by a Responsible Officer of the Borrower
(which notice must be received by the Administrative Agent no later than
(A) 1:00 p.m. (New York City time), on the anticipated Closing Date, in the case
of ABR Loans, (B) 11:00 a.m. (New York City time), one Business Day prior to the
anticipated Closing Date, in the case of Eurocurrency Loans (in each case or
such shorter period as the Administrative Agent reasonably shall agree),
requesting that the Term Lenders make the Initial Term Loans on the Closing Date
and specifying (i) the amount to be borrowed, (ii) the Type of Loan, (iii) the
applicable Interest Period, (iv) instructions for remittance of the Term Loans
to be borrowed. Notwithstanding the foregoing, such notices may be conditioned
on the occurrence of the Closing Date or, with respect to Term Loans borrowed
after the Closing Date, may be conditioned on the occurrence of any transaction
utilizing such Term Loans. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 4:00 p.m. (New
York City time) on the Closing Date, each such Term Lender shall make available
to the Administrative Agent an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. Such borrowing will then
be made available to the Borrower by the Administrative Agent crediting such
account or by wire transfer as is designated in writing to the Administrative
Agent by the Borrower (or as otherwise directed by the Borrower), with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders and in like funds as received by the Administrative Agent.

2.3 Repayment of Term Loans.

(a) The principal amount of the Initial Term Loans of each Term Lender shall be
repaid by the Borrower (i) on the last Business Day of each March, June,
September and December (commencing on December 31, 2020), in an amount equal to
0.25% of the sum of the aggregate Outstanding Amount of the Term Loans on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.17(b)) and (ii) on the Term Loan Maturity Date, in an amount equal to
the aggregate Outstanding Amount on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(b) To the extent not previously paid, (i) each Incremental Term Loan shall be
due and payable on the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan, (ii) each Other Term Loan shall be due and payable on the
maturity date thereof as set forth in the Refinancing Amendment applicable
thereto and (iii) each Extended Term Loan shall be due and payable on the
maturity date thereof as set forth in the Permitted Amendment applicable thereto
together, in each case, with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower in
Dollars (or, with respect to any Incremental Revolving Loans, in an Approved
Currency) from time to time during the Revolving Commitment Period in an
aggregate principal amount which, when added to such Lender’s Revolving
Percentage of the sum of (i) the aggregate Outstanding Amount of L/C Obligations
at such time and (ii) the

 

94



--------------------------------------------------------------------------------

aggregate Outstanding Amount of the Designated Acquisition Swingline Loans at
such time, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, repaying or prepaying the Revolving Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Loans may from time to time be Eurocurrency Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date, together with accrued and unpaid interest on the Revolving
Loans, to but excluding the date of payment.

2.5 Procedure for Borrowing of Revolving Loans. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
11:00 a.m. (New York City time), three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans or (b) 1:00 p.m. (New York
City time), on the requested date of such Borrowing, in the case of ABR Loans
(in each case or such shorter period as the Administrative Agent acting
reasonably shall agree) and which notice shall be by written notice), specifying
(i) the amount, Class, currency and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date, (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor and (iv) instructions for remittance of the
applicable Loans to be borrowed; provided, however, that if the Borrower wishes
to request Eurocurrency Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) four (4) Business Days (or such
shorter period as the Administrative Agent acting reasonably shall agree) prior
to the requested date of such Borrowing, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than
11:00 a.m. (New York City time) three (3) Business Days before the requested
date of such Borrowing, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period has been consented to by all the
Lenders. Notwithstanding the foregoing, such notices may be conditioned on the
occurrence of the Closing Date, or with respect to Revolving Loans made pursuant
to Revolving Commitments that become effective after the Closing Date, may be
conditioned on the occurrence of any transaction utilizing the applicable
Revolving Loans. Each borrowing under the Revolving Commitments shall be in a
principal amount of the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof; provided that the Designated Acquisition Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower designated in the
applicable notice of Borrowing prior to 1:00 p.m. (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account or by wire transfer as is
designated in writing to the Administrative Agent by the Borrower, with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

95



--------------------------------------------------------------------------------

2.6 Designated Acquisition Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Designated Acquisition
Swingline Lender may, but shall have no obligation to, make a portion of the
credit otherwise available to the Borrower under the Revolving Commitments held
by the Designated Acquisition Swingline Lender from time to time during the
Revolving Commitment Period in the form of the assumption or guarantee by the
Borrower of BRP Acquisition Indebtedness (“Designated Acquisition Swingline
Loans”); provided that (i) the aggregate Outstanding Amount of Designated
Acquisition Swingline Loans at any time shall not exceed the Designated
Acquisition Swingline Commitment then in effect (notwithstanding that the
aggregate Outstanding Amount of Designated Acquisition Swingline Loans at any
time, when aggregated with the Outstanding Amount of the Designated Acquisition
Swingline Lender’s other Revolving Loans, may exceed the Designated Acquisition
Swingline Commitment then in effect) and (ii) the Borrower shall not request,
and the Designated Acquisition Swingline Lender shall not hold, any Designated
Acquisition Swingline Loan if, after giving effect to such Designated
Acquisition Swingline Loan, the aggregate amount of the Available Revolving
Commitments of the Lenders would be less than zero. During the Revolving
Commitment Period, the Designated Acquisition Swingline Commitment will be
revolving in nature and the Borrower may utilize it for Designated Acquisition
Swingline Loans, repay Designated Acquisition Swingline Loans and utilize it
again for Designated Acquisition Swingline Loans, all in accordance with the
terms and conditions hereof. Designated Acquisition Swingline Loans shall be ABR
Loans only and shall be subject to the conditions set forth in the definition of
“BRP C Corp Acquisition Indebtedness.”

(b) The Borrower shall repay to the Designated Acquisition Swingline Lender the
then unpaid principal amount of each Designated Acquisition Swingline Loan
within seven Business Days after the assumption or guarantee thereof by the
Borrower, but in no event later than the Revolving Termination Date.

2.7 Procedure for Designated Acquisition Swingline Borrowing; Refunding of
Designated Acquisition Swingline Loans.

(a) Except to the extent set forth in the definition of BRP C Corp Acquisition
Indebtedness, whenever a Borrower desires that BRP C Corp Acquisition
Indebtedness held by the Designated Acquisition Swingline Lender be assumed or
guaranteed by the Borrower and be treated as Designated Acquisition Swingline
Loans, the Borrower shall give the Designated Acquisition Swingline Lender
irrevocable written notice (which notice must be received by the Designated
Acquisition Swingline Lender not later than 11:00 a.m., New York City time, on
the three Business Days prior to the Borrowing Date, or such shorter notice
period as is acceptable to the Designated Acquisition Swingline Lender)
substantially in the form of Exhibit H or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower specifying (i) the amount to be assumed or guaranteed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each utilization of the Designated Acquisition Swingline
Commitment shall be in an amount equal the Borrowing Minimum or a whole multiple
of the Borrowing Multiple in excess thereof and meet the requirements of BRP C
Corp Acquisition Indebtedness. Promptly thereafter, on the Borrowing Date
specified in the notice in respect of Designated Acquisition Swingline Loans,
the BRP C Corp Acquisition Indebtedness shall be assumed or guaranteed by the
Borrower and be treated as a Designated Acquisition Swingline Loan hereunder.

(b) Unless the Borrower and the Designated Acquisition Swingline Lender
otherwise agree, the Designated Acquisition Swingline Lender shall, on behalf of
the Borrower (which hereby irrevocably directs the Designated Acquisition
Swingline Lender to act on its behalf), give notice no later than 12:00 Noon,
New York City time on the Business Day prior to the date that an outstanding
Designated Acquisition Swingline Loan is to become due pursuant to
Section 2.6(b), requesting each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Revolving Lender’s Revolving Percentage of the Outstanding Amount of such
Designated Acquisition Swingline Loan (the “Refunded Designated Acquisition
Swingline Loan”) on such due date, to repay the

 

96



--------------------------------------------------------------------------------

Designated Acquisition Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent in
immediately available funds, not later than 10:00 a.m., New York City time,
one (1) Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Designated Acquisition Swingline Lender for application by the Designated
Acquisition Swingline Lender to the repayment of the Refunded Designated
Acquisition Swingline Loan.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 9.1(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Designated Acquisition Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or upon the request of
the Designated Acquisition Swingline Lender, purchase for cash an undivided
participating interest in the aggregate Outstanding Amount of Designated
Acquisition Swingline Loans by paying to the Designated Acquisition Swingline
Lender an amount (the “Designated Acquisition Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate Outstanding Amount of Designated Acquisition Swingline Loans at
such time that were to have been repaid with such Revolving Loans or that the
Designated Acquisition Swingline Lender otherwise requests Revolving Lenders to
purchase participation interests in.

(d) Whenever, at any time after the Designated Acquisition Swingline Lender has
received from any Revolving Lender such Lender’s Designated Acquisition
Swingline Participation Amount, the Designated Acquisition Swingline Lender
receives any payment on account of the Designated Acquisition Swingline Loans,
the Designated Acquisition Swingline Lender will distribute to such Lender its
Designated Acquisition Swingline Participation Amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded and, in the case
of principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Designated Acquisition Swingline Loans then due); provided,
however, that in the event that such payment received by the Designated
Acquisition Swingline Lender is required to be returned, such Revolving Lender
will return to the Designated Acquisition Swingline Lender any portion thereof
previously distributed to it by the Designated Acquisition Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Designated Acquisition Swingline Lender, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Revolving Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

(f) Notwithstanding anything to the contrary contained in Sections 2.6 and 2.7
or elsewhere in this Agreement, (i) the Designated Acquisition Swingline Lender
shall not be obligated to make any Designated Acquisition Swingline Loan at a
time when a Revolving Lender is a Defaulting Lender unless the Designated
Acquisition Swingline Lender has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the Designated Acquisition
Swingline Lender’s risk with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Designated Acquisition Swingline Loans, including
by cash collateralizing such Defaulting Lender’s or Defaulting Lenders’ Pro

 

97



--------------------------------------------------------------------------------

Rata Share of the aggregate Outstanding Amount of Designated Acquisition
Swingline Loans at such time and (ii) the Designated Acquisition Swingline
Lender shall not make any Designated Acquisition Swingline Loan after it has
received written notice from the Borrower, any other Loan Party or the Required
Lenders stating that a Default or an Event of Default exists and is continuing
until such time as the Designated Acquisition Swingline Lender shall have
received written notice (A) of rescission of all such notices from the party or
parties originally delivering such notice or notices or (B) of the waiver of
such Default or Event of Default in accordance with Section 11.1.

2.8 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender, in accordance with its Revolving Percentage, a commitment
fee (the “Commitment Fee”) equal to the Commitment Fee Rate times the actual
daily amount by which the Total Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.25. For the
avoidance of doubt, the Outstanding Amount of Designated Acquisition Swingline
Loans shall not be counted towards or considered usage of the Revolving
Commitments of all Lenders for purposes of determining the Commitment Fee. The
Commitment Fee shall accrue at all times during the Revolving Commitment Period,
including at any time during which one or more of the conditions in Section 5 is
not satisfied, and shall be due and payable in arrears on each applicable Fee
Payment Date. The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Commitment Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such quarter that such Commitment Fee Rate was
in effect.

(b) The Borrower agrees to pay to the Administrative Agent and the Joint Lead
Arrangers (and their respective affiliates) the fees in the amounts and on the
dates set forth in any fee agreements with such Persons and to perform any other
obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than one Business Days’ notice (to the extent there are
no Eurocurrency Loans that are Revolving Loans outstanding at such time) or not
less than three (3) Business Days’ notice (in any other case) to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that if any
such notice of termination of the Revolving Commitments indicates that such
termination is to be conditioned on one or more conditions precedent, such
notice of termination may be revoked or automatically terminated if such
conditions precedent are not met. Any termination or reduction of Revolving
Commitments pursuant to this Section 2.9 shall be accompanied by prepayment of
the Revolving Loans and/or Designated Acquisition Swingline Loans to the extent,
if any, that the Total Revolving Extensions of Credit exceed the amount of the
Total Revolving Commitments as so reduced; provided that if the aggregate
Outstanding Amount of Revolving Loans and Designated Acquisition Swingline Loans
at such time is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, Collateralize outstanding Letters of Credit, in each case, in a
manner reasonably satisfactory to the Administrative Agent. Any such reduction
shall be in an amount equal to the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof or, if less than the Borrowing Minimum, the
amount of the Revolving Commitments, or a whole multiple thereof, and shall
reduce permanently the Revolving Commitments then in effect. Each prepayment of
the Loans under this Section 2.9 (except in the case of Revolving Loans that are
ABR Loans (to the extent all Revolving Loans are not being prepaid) and
Designated Acquisition Swingline Loans) shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid.

 

98



--------------------------------------------------------------------------------

2.10 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, in each case, without premium or penalty, upon notice,
substantially in the form of Exhibit E or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower, which notice must be received by the Administrative Agent no later
than 2:00 p.m. (New York City time) three (3) Business Days prior to the
prepayment date, in the case of Eurocurrency Loans, and no later than 2:00 p.m.
(New York City time) on the prepayment date, in the case of ABR Loans; provided
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21; provided, further, that such notice shall be
irrevocable unless such notice of prepayment indicates that such prepayment is
conditioned upon one or more conditions precedent, in which case such notice of
prepayment may be revoked or automatically terminated if such conditions
precedent are not satisfied and any Eurocurrency Loan that was the subject of
such notice shall be continued as an ABR Loan. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Designated Acquisition Swingline Loans,
other than in connection with a repayment of all Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of (x) in the case of ABR Loans,
the Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof or (y) in the case of Eurocurrency Loans, the Borrowing Minimum or a
whole multiple of the Borrowing Multiple in excess thereof. Partial prepayments
of Designated Acquisition Swingline Loans shall be in an aggregate principal
amount of $100,000 or a whole multiple of $10,000 in excess thereof.

(b) Notwithstanding anything herein to the contrary, in the event that, on or
prior to the date that is six months after the Closing Date, the Borrower
(x) makes any prepayment of Initial Term Loans with the proceeds of any
Repricing Transaction described under clause (i) of the definition of “Repricing
Transaction”, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction under clause (ii) of the definition of “Repricing
Transaction”, the Borrower shall on the date of such prepayment or amendment, as
applicable, pay to each Lender (I) in the case of such clause (x), 1.00% of the
principal amount of the Initial Term Loans so prepaid and (II) in the case of
such clause (y), 1.00% of the aggregate amount of the Initial Term Loans
affected by such Repricing Transaction and outstanding on the effective date of
such amendment.

2.11 Mandatory Prepayments and Commitment Reductions.

(a) If any Indebtedness shall be Incurred by any Group Member (other than any
Indebtedness permitted to be Incurred by any such Person in accordance with
Section 7.2 (other than Specified Refinancing Indebtedness), an amount equal to
100% of the Net Cash Proceeds within one (1) Business Day after the receipt of
such proceeds, shall be applied on the date of such issuance or Incurrence
toward the prepayment of the Loans as set forth in clause (g) of this
Section 2.11.

(b) Subject to clause (d) of this Section 2.11, if, for any Excess Cash Flow
Period, there shall be Excess Cash Flow, an amount equal to (i) the ECF
Percentage for such period of such Excess Cash Flow minus (ii) $5,000,000 minus
(iii) at the election of the Borrower, to the extent not funded with (x) the
proceeds of Indebtedness constituting “long term indebtedness” (or a comparable
caption) under GAAP (other than Indebtedness in respect of any revolving credit
facility) or (y) the proceeds of Permitted Cure Securities applied pursuant to
Section 9.3, the aggregate amount of (1) all Purchases by any Permitted Auction
Purchaser (determined by the actual cash purchase price paid by such Permitted
Auction Purchaser

 

99



--------------------------------------------------------------------------------

for such Purchase and not the par value of the Loans purchased by such Permitted
Auction Purchaser) pursuant to a Dutch Auction permitted hereunder,
(2) voluntary prepayments of Term Loans and Revolving Loans (but, in the case of
Revolving Loans, only to the extent of a concurrent and permanent reduction in
the Revolving Commitments) (including pursuant to Section 2.23), (3) voluntary
prepayments and repurchases (to the extent of the actual cash purchase price
paid for such loan buyback and not the par value) (including any “yanks” of
non-consenting lenders thereunder) of Indebtedness (other than the Obligations)
that constitutes First Lien Obligations made by Borrower or any of its
Restricted Subsidiaries and (4) the aggregate amount of Additional ECF Reduction
Amounts, in the case of clauses (1) through (4) above, during the Excess Cash
Flow Period or, at the election of the Borrower in its sole discretion and
without duplication with future periods, following such Excess Cash Flow Period
and prior to such Excess Cash Flow Application Date (and including the amount of
any such prepayments and repurchases made in any previous Excess Cash Flow
Period and not applied with respect to such previous Excess Cash Flow Period or
any successive previous Excess Cash Flow Period to reduce Excess Cash Flow
payment obligations) shall, on the relevant Excess Cash Flow Application Date,
be applied toward the prepayment of (A) the Loans as set forth in clause (g) of
this Section 2.11 or, solely to the extent permitted by this section, (B) at the
Borrower’s option, the prepayment of outstanding Indebtedness that constitutes
First Lien Obligations (collectively, “Other Applicable Indebtedness”). Each
such prepayment shall be made on a date (an “Excess Cash Flow Application Date”)
no later than ten (10) Business Days after the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders. Any such amount of Excess Cash Flow may be applied to Other
Applicable Indebtedness only to (and not in excess of) the extent to which a
mandatory prepayment is required under the terms of such Other Applicable
Indebtedness (with any remaining Excess Cash Flow applied to prepay outstanding
Term Loans in accordance with the terms hereof), unless such application would
result in the holders of Other Applicable Indebtedness receiving in excess of
their pro rata share (determined on the basis of the aggregate Outstanding
Amount of Term Loans and Other Applicable Indebtedness at such time) of such
Excess Cash Flow relative to Term Lenders, in which case such Excess Cash Flow
may only be applied to Other Applicable Indebtedness on a pro rata basis with
outstanding Term Loans. To the extent the holders of Other Applicable
Indebtedness decline to have such Indebtedness repurchased, repaid or prepaid
with any such Excess Cash Flow, the declined amount of such Excess Cash Flow
shall promptly (and, in any event, within ten (10) Business Days after the date
of such rejection) be applied to prepay Term Loans in accordance with the terms
hereof (to the extent such Excess Cash Flow would otherwise have been required
to be applied if such Other Applicable Indebtedness was not then outstanding).

(c) Subject to clause (d) of this Section 2.11, if, on any date, the Borrower or
any Restricted Subsidiary shall receive Net Cash Proceeds from any Asset Sale or
any Recovery Event in excess of $5,000,000 in any fiscal year, then, unless the
Borrower has determined in good faith that such Net Cash Proceeds shall be
reinvested in its business (a “Reinvestment Event”), an aggregate amount equal
to 100% of such Net Cash Proceeds shall be applied within five (5) Business Days
of such date to prepay (A) outstanding Term Loans in accordance with this
Section 2.11 and (B) at the Borrower’s option Other Applicable Indebtedness;
provided that, notwithstanding the foregoing, within five (5) Business Days
following each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to any Asset Sale or Recovery Event, shall be
applied to prepay the outstanding Loans as set forth in Section 2.11(g);
provided, further, that the Borrower may elect to deem expenditures that would
otherwise be permissible reinvestments pursuant to this clause (c) that occur
within 90 days prior to the actual receipt of Net Cash Proceeds from any Asset
Sale or Recovery Event to have been reinvested in accordance with the provisions
hereof so long as such expenditure has been made no earlier that the earliest of
(1) notice to the Administrative Agent of such Asset Sale or Recovery Event (it
being agreed that the Administrative Agent will not distribute such notice to
the lenders until the occurrence of (2) or (3) as follows), (2) the execution of
a definitive agreement for such Asset Sale or (3) the consummation of such Asset
Sale or the occurrence of such Recovery Event. Any such Net Cash Proceeds may be
applied to

 

100



--------------------------------------------------------------------------------

Other Applicable Indebtedness only to (and not in excess of) the extent to which
a mandatory prepayment in respect of such Asset Sale or Recovery Event is
required under the terms of such Other Applicable Indebtedness (with any
remaining Net Cash Proceeds applied to prepay outstanding Term Loans in
accordance with the terms hereof), unless such application would result in the
holders of Other Applicable Indebtedness receiving in excess of their pro rata
share (determined on the basis of the aggregate Outstanding Amount of Term Loans
and Other Applicable Indebtedness at such time) of such Net Cash Proceeds
relative to Term Lenders, in which case such Net Cash Proceeds may only be
applied to Other Applicable Indebtedness on a pro rata basis with outstanding
Term Loans. To the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness repurchased, repaid or prepaid with any such Net Cash
Proceeds, the declined amount of such Net Cash Proceeds shall promptly (and, in
any event, within ten (10) Business Days after the date of such rejection) be
applied to prepay Term Loans in accordance with the terms hereof (to the extent
such Net Cash Proceeds would otherwise have been required to be applied if such
Other Applicable Indebtedness was not then outstanding).

(d) Notwithstanding anything to the contrary in this Agreement (including
clauses (a), (b) and (c) above), to the extent that the Borrower has determined
in good faith that (i) any of or all the Net Cash Proceeds of any Asset Sale or
Recovery Event by a Subsidiary or Excess Cash Flow attributable to Subsidiaries
(or branches of Subsidiaries) are prohibited or delayed by applicable local law
from being repatriated to the relevant Borrower(s) (including financial
assistance and corporate benefit restrictions and fiduciary and statutory duties
of the relevant directors), (ii) such repatriation would present a material risk
of liability for the applicable Subsidiary or its directors or officers (or
gives rise to a material risk of breach of fiduciary or statutory duties by any
director or officers) or (iii) in the case of Foreign Subsidiaries (including
repatriation or distributions that would be made through Foreign Subsidiaries),
such repatriation or any distribution of the relevant amounts would result in
material adverse tax consequences, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times set forth in this Section 2.11 but may be retained by the
applicable Subsidiary or branch (the Borrower hereby agreeing to cause the
applicable Subsidiary or branch to promptly take commercially reasonable actions
to permit such repatriation without violating applicable local law or incurring
material adverse tax consequences; (provided, however, that no such commercially
reasonable actions shall be required to be taken later than twelve (12) months
after the applicable Indebtedness Incurrence, Asset Sale, Recovery Event or
(with respect to any such Excess Cash Flow) the last day of the applicable
Excess Cash Flow Period)) provided, that for a period of 365 days from receipt
of such Net Cash Proceeds, if such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow becomes permitted under such applicable local law,
would not present a material risk as described in clause (ii) above, or no such
material adverse tax consequences would result from such distribution, such
distribution will be promptly affected and such distributed Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than ten
(10) Business Days after such distribution) applied (net of additional Taxes
payable or reserved against as a result thereof) to the repayment of Term Loans
pursuant to this Section 2.11.

(e) In the event the aggregate Outstanding Amount of Revolving Loans and L/C
Obligations and Designated Acquisition Swingline Loans at any time exceeds (the
“Revolving Excess”) the Total Revolving Commitments then in effect, the Borrower
shall promptly repay Designated Acquisition Swingline Loans and Revolving Loans
and Collateralize Letters of Credit to the extent necessary to remove such
Revolving Excess.

(f) The Borrower shall deliver to the Administrative Agent notice, substantially
in the form of Exhibit E or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower, of
each prepayment required under this Section 2.11 (other than prepayments
pursuant to Section 2.11(a)), which notice must be received by the
Administrative Agent not less than three (3) Business Days (or such shorter time
as the

 

101



--------------------------------------------------------------------------------

Administrative Agent shall reasonably agree) prior to the date such prepayment
shall be made. The Administrative Agent will promptly notify each applicable
Lender of such notice. Each such Lender may reject all of its Pro Rata Share of
the prepayment (such declined amounts, the “Declined Proceeds”) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than (i) 5:00 p.m., New York City time on the date of such
Lender’s receipt of such notice from the Administrative Agent, if such notice is
received prior to 11:00 a.m., New York City time, and (ii) 12:00 p.m., New York
City time on the date following such Lender’s receipt of such notice from the
Administrative Agent, if such notice is received after 11:00 a.m. New York City
time. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above, such failure will be deemed an
acceptance of such prepayment. Subject to any requirements of any other
Indebtedness, any Declined Proceeds may be retained by the Borrower (such
retained amount, the “Retained Declined Proceeds”). Each notice delivered
pursuant to the first sentence of this clause (f) shall, as applicable, set
forth in reasonable detail the calculation of the amount of such prepayment.

(g) Amounts to be applied in connection with any prepayments made pursuant to
this Section 2.11 (other than Section 2.11(e)) shall be applied to the
prepayment of the Term Loans in accordance with Section 2.17(b). The application
of any prepayment of Loans pursuant to this Section 2.11 shall be made on a pro
rata basis within any Class of Loans regardless of Type. Each prepayment of the
Loans under this Section 2.11 (except in the case of Revolving Loans that are
ABR Loans (to the extent all Revolving Loans are not being prepaid)) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

(h) Notwithstanding any of the other provisions of this Section 2.11, if any
prepayment of Eurocurrency Loans is required to be made under this Section 2.11
other than on the last day of the Interest Period applicable thereto, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder with the Administrative Agent, to be
held as security for the obligations of the Borrower to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Eurocurrency Loans in accordance
with this Section 2.11 (determined as of the date such prepayment was required
to be originally made); provided that such unpaid Eurocurrency Loans shall
continue to bear interest in accordance with Section 2.15 until such unpaid
Eurocurrency Loans have been prepaid. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the applicable
Eurocurrency Loans in accordance with this Section 2.11 (determined as of the
date such prepayment was required to be originally made). Notwithstanding
anything to the contrary contained in this Agreement, any amounts held by the
Administrative Agent pursuant to this subsection (h) pending application to any
Eurocurrency Loans shall be held and applied to the satisfaction of such
Eurocurrency Loans prior to any other application of such amounts as may be
provided for herein.

2.12 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurocurrency Loans to
ABR Loans by giving the Administrative Agent prior irrevocable written notice of
such election substantially in the form of Exhibit H or such other form as
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, no later than 12:00 p.m. Local Time, three (3) Business
Days prior to the proposed conversion date. The Borrower may elect from time to
time to convert ABR Loans to Eurocurrency Loans by giving the Administrative
Agent prior

 

102



--------------------------------------------------------------------------------

irrevocable written notice of such election substantially in the form of
Exhibit H or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower, no later than 12:00 p.m. (New York City
time), on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided, further, that if the Borrower wishes to request Eurocurrency Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 12:00 p.m. (New York City
time) three (3) Business Days prior to the requested date of such Borrowing
conversion, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
approved by all of them. Not later than 12:00 p.m. (New York City time), two
(2) Business Days before the requested date of such Borrowing conversion, the
Administrative Agent shall notify the Borrower whether or not the requested
Interest Period has been consented to by all the Lenders; provided, further
that, no ABR Loan may be converted into a Eurocurrency Loan when a bankruptcy or
payment Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If the Borrower fails to give a timely notice requesting any conversion
from one Type of Loan to another, then the applicable Loans shall be continued
as, or converted to, Eurocurrency Loans with a one-month Interest Period. Any
such automatic conversion to ABR Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Loans.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable written notice to the Administrative Agent , substantially in the
form of Exhibit H or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower, no later than 2:00 p.m. (New
York City time) on the third Business Day preceding the proposed continuation
date in the case of Eurocurrency Loans; provided, further that, to the extent
the Required Lenders provide written notice thereof to the Borrower, no
Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing; provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph, such Loans
shall be automatically continued as Eurocurrency Loans with a one-month Interest
Period on the last day of such then expiring Interest Period, and if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be automatically converted to ABR Loans on the last day of such
then-expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (a) the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$500,000 in excess thereof, and (b)(i) in the case of Term Loans, no more than
five Eurocurrency Tranches shall be outstanding at any one time and (ii) in the
case of Revolving Loans, no more than 10 Eurocurrency Tranches shall be
outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin.

 

103



--------------------------------------------------------------------------------

(b) Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section 2.14 plus 2% and (ii) if all or a
portion of (x) any interest payable on any Loan or Reimbursement Obligation,
(y) any Commitment Fee or (z) any other amount payable hereunder or under any
other Loan Document shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.14(c) shall be payable from time to
time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate. Any change in the interest rate on
a Loan resulting from a change in the Alternate Base Rate or the Eurocurrency
Rate shall become effective as of the opening of business on the day on which
such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate. In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to an ABR Loan being converted
from a Eurocurrency Loan, the date of conversion of such Eurocurrency Loan to
such ABR Loan, as the case may be, shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan
or, with respect to an ABR Loan being converted to a Eurocurrency Loan, the date
of conversion of such ABR Loan to such Eurocurrency Loan, as the case may be,
shall be excluded; provided that if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14.

2.16 Inability to Determine Interest Rate; Illegality.

(a) If prior to the first day of any Interest Period (i) the Administrative
Agent or the Majority Facility Lenders in respect of the relevant Facility shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period; provided that no Benchmark Transition Event shall
have occurred at such time, or (ii) the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the

 

104



--------------------------------------------------------------------------------

relevant Facility that the Eurocurrency Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, then the Administrative Agent
shall give written notice thereof to the Borrower and the relevant Lenders as
soon as practicable thereafter. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency component of the Alternate Base Rate, the utilization of the
Eurocurrency Rate component in determining the Alternate Base Rate shall be
suspended, in each case until such time as the Administrative Agent (upon the
approval of the Majority Facility Lenders which approval the Administrative
Agent agrees to seek promptly once it reasonably believes such condition no
longer exists) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans in the amount specified
therein.

(b) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loan
or to give effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) any obligation of such Lender to make or continue Eurocurrency Loans or to
convert ABR to Eurocurrency Loans shall be suspended, and

(ii) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Alternate Base Rate,

in each case of clauses (i) and (ii) above until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.

Upon receipt of such notice, the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay (solely if requirement by a
Requirement of Law) or, if applicable, convert all of such Lender’s Eurocurrency
Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base Rate)
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans. In the event any Lender shall exercise its rights under
clauses (i) or (ii) of this Section 2.16(b), all payments and prepayments of
principal that would otherwise have been applied to repay the Eurocurrency Loans
that would have been made by such Lender or the converted Eurocurrency Loans of
such Lender shall instead be applied to repay the Alternate Base Rate Loans (if
applicable) made by such Lender in lieu of, or resulting from the conversion of,
such Eurocurrency Loans. For purposes of this Section 2.16(b), a notice to the
Borrower by any Lender shall be effective as to each Eurocurrency Loan made by
such Lender, if lawful, on the last day of the Interest Period then applicable
to such Eurocurrency Loan; in all other cases, such notice shall be effective on
the date of receipt by the Borrower.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document (it being understood that Swap Agreements are not to be “Loan
Documents”), if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a

 

105



--------------------------------------------------------------------------------

Benchmark Replacement is determined in accordance with clause (1) or (2) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of such Benchmark setting and subsequent
Benchmark settings without any amendment to, or further action or consent of any
other party to, this Agreement or any other Loan Document and (y) if a Benchmark
Replacement is determined in accordance with clause (3) of the definition of
“Benchmark Replacement” for such Benchmark Replacement Date, such Benchmark
Replacement will replace such Benchmark for all purposes hereunder and under any
Loan Document in respect of any Benchmark setting at or after 5:00 p.m. (New
York City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Loan Document so long as the Administrative Agent has not received, by such
time, written notice of objection to such Benchmark Replacement from Lenders
comprising the Required Lenders.

(d) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (d) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Borrower a
Term SOFR Notice.

(e) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(f) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes,
(iv) the removal or reinstatement of any tenor of a Benchmark pursuant to clause
(g) below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.16, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.16.

(g) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or Adjusted LIBO Rate) and either (A) any tenor for such
Benchmark is not displayed on a screen or other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion or (B) the regulatory supervisor for the administrator
of such Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a

 

106



--------------------------------------------------------------------------------

Benchmark (including a Benchmark Replacement) or (B) is not, or is no longer,
subject to an announcement that it is or will no longer be representative for a
Benchmark (including a Benchmark Replacement), then the Administrative Agent may
modify the definition of “Interest Period” for all Benchmark settings at or
after such time to reinstate such previously removed tenor.

(h) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any Commitment Fee and any reduction of the
Commitments of the Lenders shall be made pro rata to the relevant Lenders of any
Class according to the respective Term Percentages, Incremental Term Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders of such
Class.

(b) Each payment (including each voluntary or mandatory prepayment) on account
of principal of and interest on any Class of the Term Loans shall be made pro
rata to the Term Lenders of such Class according to the respective Outstanding
Amount of the Term Loans then held by the Term Lenders of such Class. The amount
of each optional prepayment of the Term Loans made pursuant to Section 2.10
shall be applied as directed by the Borrower in the notice described in
Section 2.10 and, if no direction is given by the Borrower, in the direct order
of maturity and to the Term Loans of the Borrower on a pro rata basis. The
amount of each mandatory prepayment of the Term Loans pursuant to Section 2.11
shall be applied as directed by the Borrower in the notice described in
Section 2.11 and to the Term Loans of the Borrower on a pro-rata basis (other
than in the case of Permitted Credit Agreement Refinancing Debt, the proceeds of
which shall be applied to the applicable Class on a pro rata basis) and, if no
direction is given by the Borrower, in the direct order of maturity. Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Revolving Loans shall be made pro rata to the Revolving
Lenders according to the respective Outstanding Amount of the Revolving Loans
then held by the Revolving Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m. (New York
City time) on the due date thereof to the Administrative Agent at its offices at
270 Park Avenue, New York, New York 10017, for the account of the Lenders, in
Dollars and in immediately available funds. Any payments received after such
time shall be deemed to be received on the next Business Day at the
Administrative Agent’s sole discretion. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the time of any Borrowing that such Lender will not make the
amount that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date

 

107



--------------------------------------------------------------------------------

therefor (a “Funding Default”), such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with (without duplication of
any such amounts ultimately received from such Lender, and any interest thereon)
interest thereon at the rate per annum applicable to ABR Loans under the
relevant Facility, on demand, from the Borrower. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower are making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily Federal Funds Effective Rate. Nothing herein shall be deemed
to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.18 Requirements of Law.

(a) Subject to clause (c) of this Section 2.18, if any Change in Law shall
(i) subject any Lender to any Tax with respect to this Agreement, any Letter of
Credit, any Application or any Eurocurrency Loan made by it (except for any
Indemnified Taxes or Excluded Taxes), (ii) impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurocurrency Rate or (iii) impose on such Lender any other condition, and the
result of any of the foregoing is to increase the cost to such Lender by an
amount that such Lender reasonably deems to be material, of making, converting
into, continuing or maintaining Eurocurrency Loans or issuing or participating
in Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) Subject to clause (c) of this Section 2.18, if any Lender shall have
determined that compliance by such Lender (or any corporation controlling such
Lender) with any Change in Law regarding capital adequacy or liquidity shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Loans or Letters of Credit to a level below that which such
Lender or such corporation could have achieved but for such Change in Law
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount reasonably deemed by such
Lender to be material, then from

 

108



--------------------------------------------------------------------------------

time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor (setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.18(b)), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) Notwithstanding anything to the contrary in this Agreement (including
clauses (a) and (b) above), reimbursement pursuant to this Section 2.18 for
(A) increased costs arising from any market disruption (i) shall be limited to
circumstances generally affecting the banking market and (ii) may only be
requested by Lenders representing the Majority Facility Lenders with respect to
the applicable Facility and (B) increased costs because of any Change in Law
resulting from clause (x) or (y) of the proviso to the definition of “Change in
Law” may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrower under syndicated credit facilities
comparable to those provided hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The Borrower shall pay such Lender the additional amount shown
as due on any such certificate promptly after, and in any event within, ten
(10) Business Days of, receipt thereof. Notwithstanding anything to the contrary
in this Section, the Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than nine months prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.19 Taxes.

(a) Payments Free of Taxes. All payments by or on account of any obligation of
the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law, as determined in the good faith discretion of an applicable
withholding agent, requires the deduction or withholding of any Tax from any
such payment by a withholding agent, the applicable withholding agent shall make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. If such Tax is an Indemnified Tax, the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section), the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

(b) Payment of Other Taxes by Borrower. Without duplication of any obligation
under Section 2.19(a), the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Indemnification by Borrower. Without duplication of any obligation under
Section 2.19(a) or (b), the Borrower shall indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable and
documented, out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be

 

109



--------------------------------------------------------------------------------

conclusive absent manifest error. Such written demand shall be made no later
than 180 days after the earlier of (1) the date on which the Administrative
Agent or the applicable Lender, as the case may be, received written demand for
payment of the applicable Indemnified Taxes from the relevant Governmental
Authority or (2) the date on which the Administrative Agent or the applicable
Lender, as the case may be, paid the applicable Indemnified Taxes; provided that
failure or delay on the part of the Administrative Agent or the applicable
Lender, as the case may be, to make such written demand shall not constitute a
waiver of the right of the Administrative Agent or the applicable Lender, as the
case may be, to demand indemnity and reimbursement for such Indemnified Taxes,
except to the extent that such failure or delay results in prejudice to the
Borrower.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19 in clauses (e)(ii)(1), (e)(ii)(2), and (e)(ii)(4)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(1) any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(2) any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

 

110



--------------------------------------------------------------------------------

  (A)

in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (B)

executed copies of IRS Form W-8ECI;

 

  (C)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

 

  (D)

to the extent a Non-U.S. Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

(3) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

111



--------------------------------------------------------------------------------

(4) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (4), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Notwithstanding any other
provision of this Section 2.19, a Lender shall not be required to deliver any
documentation that such Lender is not legally eligible to deliver.

Each Lender authorizes the Administrative Agent to deliver to the Loan Parties
and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 2.19.

(f) Status of Administrative Agent. Prior to the date it becomes the
Administrative Agent under this Agreement, the Administrative Agent shall
deliver to the Borrower a duly completed IRS Form W-9 (or, in the case of a
successor Administrative Agent that is not organized in the United States, a
duly executed IRS Form W-8ECI (with respect to any payments to be received on
its own behalf) and IRS Form W-8IMY (for all other payments)) with the effect
that the Borrower may make payments to the Administrative Agent, to the extent
such payments are received by the Administrative Agent as an intermediary,
without deduction or withholding of any Taxes imposed by the United States
(without regard to the beneficial owners of such payment).

(g) Refunds. If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund (whether in
the form of cash or as a credit against, or as a reduction of, a tax liability)
of any Taxes as to which it has been indemnified by the Loan Parties or with
respect to which the Loan Parties have paid additional amounts pursuant to this
Section 2.19, it shall pay over such refund to the relevant Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Loan Parties under this Section 2.19 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the relevant
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Loan Parties (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.19(g), in no event
will the Administrative Agent or any Lender be required to pay any amount to the
Loan Parties pursuant to this Section 2.19(g) the

 

112



--------------------------------------------------------------------------------

payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.19(g) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) For the avoidance of doubt, for purposes of this Section 2.19, the term
Lender shall include any Issuing Lender or Designated Acquisition Swingline
Lender.

2.20 [Reserved].

2.21 Indemnity. The Borrower agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a direct consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
conversion of any Eurocurrency Loan prior to the last day of the Interest Period
thereof or (d) the making of a prepayment of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto. Such
indemnification shall not exceed an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid or
converted, or not so borrowed, reduced, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, reduce, convert
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurocurrency market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.22 Change of Lending Office.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 2.18 or 2.19 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Sections 2.18 or 2.19.

(b) Subject to clause (a) above, and without prejudice to the rights and
obligations (but subject to the terms and requirements) in Section 2.19, the
Borrower agrees that each Lender may, at its option, make any Loan available to
the Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan, and that any exercise of such option shall not affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to this Agreement.

 

 

113



--------------------------------------------------------------------------------

2.23 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender (or prepay the Loans of such Lender on a non-pro rata basis) (a) where a
Loan Party is obligated to pay additional amounts or indemnity payments under
Section 2.19, (b) that requests reimbursement for amounts owing pursuant to
Section 2.16 or Section 2.18, (c) that becomes a Defaulting Lender or otherwise
defaults in its obligation to make Loans hereunder or (d) that has not consented
to a proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 11.1 that requires the consent of all
Lenders or all Lenders under a particular Facility or each Lender affected
thereby and which has been approved by the Required Lenders or a majority (by
aggregate principal amount) of such affected Lenders as provided in
Section 11.1, in each case, with a Lender or an Eligible Assignee; provided that
(i) such replacement or repayment does not conflict with any Requirement of Law,
(ii) the replacement financial institution or other Eligible Assignee shall
purchase (or the Borrower shall prepay) all Loans and other amounts (or, in the
case of clause (d) as it relates to provisions affecting a particular Facility,
Loans or other amounts owing under such Facility) owing to such replaced Lender
on or prior to the date of replacement or repayment, (iii) the Borrower shall be
liable to such replaced Lender under Section 2.21 if any Eurocurrency Loan owing
to such replaced Lender shall be purchased or prepaid other than on the last day
of the Interest Period relating thereto, (iv) if applicable, the replacement
financial institution or other Eligible Assignee, if not already a Lender, shall
be reasonably satisfactory to the Administrative Agent, (v) if applicable, the
replaced Lender shall be deemed to have made such replacement in accordance with
the provisions of Section 11.6, (vi) until such time as such replacement or
repayment shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Sections 2.16, 2.18, 2.19(a) or 2.19(c), as the
case may be, and (vii) any such replacement or repayment shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced or repaid Lender. Upon any such
assignment, such replaced or repaid Lender shall no longer constitute a “Lender”
for purposes hereof (or, in the case of clause (d) as it relates to provisions
affecting a particular Facility, a Lender under such Facility); provided that
any rights of such replaced or repaid Lender to indemnification hereunder shall
survive as to such replaced or repaid Lender. Each Lender, the Administrative
Agent and the Borrower agrees that in connection with the replacement or
repayment of a Lender and upon payment to such replaced or repaid Lender of all
amounts required to be paid under this Section 2.23, the Administrative Agent
and the Borrower shall be authorized, without the need for additional consent
from such replaced Lender, to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent or the Borrower and, to the extent required under
Section 11.6, the Borrower, the Designated Acquisition Swingline Lender and each
Issuing Lender, shall be effective for purposes of this Section 2.23 and
Section 11.6. Notwithstanding anything to the contrary in this Section 2.23, in
the event that a Lender which holds Loans or Commitments under more than one
Facility does not agree to a proposed amendment, supplement, modification,
consent or waiver which requires the consent of all Lenders under a particular
Facility, the Borrower shall be permitted to replace or repay the non-consenting
Lender with respect to the affected Facility and may, but shall not be required
to, replace or repay such Lender with respect to any unaffected Facilities.

2.24 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 11.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

114



--------------------------------------------------------------------------------

2.25 Incremental Credit Extensions.

Subject to the terms of this Section 2.25:

(a) The Borrower may, at any time or from time to time after the Closing Date,
by notice from the Borrower to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders) and
the Person appointed by the Borrower to arrange an Incremental Facility (such
Person (who (i) may be the Administrative Agent, if it so agrees, or (ii) any
other Person appointed by the Borrower after consultation with the
Administrative Agent, the “Incremental Arranger”), request one or more
additional tranches of term loans and/or one or more increases to the amount of
any Class of Term Loans then outstanding (including, in each case, through the
assumption or guarantee of BRP C Corp. Acquisition Indebtedness) (the
commitments thereof, the “Incremental Term Commitments”, the loans thereunder,
the “Incremental Term Loans”, and a Lender making such loans, an “Incremental
Term Lender”) and/or one or more additional tranches of revolving loans (the
“Additional/Replacement Revolving Commitments”) and/or one or more increases in
the amount of the Revolving Commitments of any Class (each such increase, a
“Revolving Commitment Increase”, the loans thereunder and under any
Additional/Replacement Revolving Commitments, the “Incremental Revolving Loans”,
and a Lender making a commitment to provide such Incremental Revolving Loans, an
“Incremental Revolving Lender”); provided that:

(i) after giving effect to any such Additional/Replacement Revolving
Commitments, any such Revolving Commitment Increase and any such Incremental
Term Loans, the aggregate amount of such Additional/Replacement Revolving
Commitments, Revolving Commitment Increases and Incremental Term Loans shall not
exceed an amount equal to the sum of (x) the Ratio-Based Incremental Amount (any
Incurrence under this clause (x), a “Ratio-Based Incremental Facility”), plus
(y) the Prepayment-Based Incremental Amount (any Incurrence under this
clause (y), a “Prepayment-Based Incremental Facility”), plus (z) the Cash-Capped
Incremental Amount (any Incurrence under this clause (z), a “Cash-Capped
Incremental Facility”), provided that, for the avoidance of doubt, the amount
available to the Borrower pursuant to the Prepayment-Based Incremental Facility
and the Cash-Capped Incremental Facility shall be available at all times and
shall not be subject to the ratio test in the Ratio-Based Incremental Facility.
Unless the Borrower elects otherwise, any Incremental Term Loans,
Additional/Replacement Revolving Commitments or Revolving Commitment Increase
shall be deemed Incurred first under the Ratio-Based Incremental Facility, with
the balance Incurred next under the Prepayment-Based Incremental Facility and
then under the Cash-Capped Incremental Facility. The Borrower may designate any
Incremental Arranger of any Incremental Facility with such titles under the
Incremental Facility as Borrower may deem appropriate;

(ii) as determined by the Borrower, (A) the Incremental Revolving Loans shall
rank pari passu in right of payment and of security and (B) the Incremental Term
Loans shall rank pari passu in right of payment (or be subordinated if agreed by
the Lenders providing such Incremental Term Loans) and of security (or on a
junior lien or unsecured basis, to the extent agreed by the Lenders providing
such Incremental Term Loans), and shall, if not pari passu in right of payment
or security, be provided as a separate facility and, if secured, be subject to
an Intercreditor Agreement;

(iii) subject to the Permitted Earlier Maturity Indebtedness Exception, except
in connection with a Qualifying Bridge Facility, the Incremental Term Loans
shall not mature earlier than the Term Loan Maturity Date and the Incremental
Revolving Loans shall not mature earlier than the Revolving Termination Date;

(iv) subject to the Permitted Earlier Maturity Indebtedness Exception, except in
connection with a Qualifying Bridge Facility, the Incremental Term Loans shall
have a Weighted Average Life to Maturity no shorter than the Weighted Average
Life to Maturity of the Term Loans (without giving effect to any prepayments
that would otherwise modify the Weighted Average Life to Maturity of the Term
Loans);

 

115



--------------------------------------------------------------------------------

(v) (x) the All-In Yield (and, in the case of any Incremental Term Loan, subject
to clauses (iii) and (iv) above, the amortization schedule) applicable to any
such Incremental Term Loans or Additional/Replacement Revolving Commitments
shall be determined by the Borrower and the applicable Incremental Term Lenders
or Incremental Revolving Lenders, as the case may be, and (y) any such
Additional/Replacement Revolving Commitments or Revolving Commitment Increase
shall not have amortization or scheduled mandatory commitment reductions prior
to the Revolving Termination Date;

(vi) (A) the representations and warranties shall be true and correct in all
material respects as of the applicable Incremental Facility Closing Date (or, in
connection with a Limited Condition Transaction, the Specified Representations
shall be true and correct in all material respects) and (B) no Default or Event
of Default (or, in connection with a Limited Condition Transaction, no Default
or Event of Default under Section 9.1(a) or 9.1(g)) shall exist on the
Incremental Facility Closing Date with respect to any Incremental Amendment
entered into in connection therewith (and after giving effect to any Incremental
Term Loans and/or Incremental Revolving Loans made thereunder);

(vii) with respect to any Incremental Term Loans (other than Incremental Term
Loans which constitute MFN Excluded Loans) that are denominated in Dollars that
are secured on a pari passu basis with the Obligations and are made on or prior
to the date that is twelve months after the Closing Date, if the All-In Yield
with respect to the Incremental Term Loans made thereunder paid by the Borrower
(as determined by the Borrower and the applicable Incremental Term Lenders) with
respect to the Incremental Term Loans made thereunder exceeds the All-In Yield
paid by the Borrower with respect to the Initial Term Loans that are denominated
in the same currency as such Incremental Term Loans, as the case may be, after
giving effect to any increase or repricing thereof that has theretofore become
effective (it being understood that (i) if any such repricing was effected as a
refinancing tranche, the OID applicable to the refinancing loans shall be taken
into account in lieu of the OID applicable to the Refinanced loans and (ii) such
All-In Yield calculated immediate prior to the time of the addition of such
Incremental Term Loans), by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Incremental Yield
Differential”), then, upon the effectiveness of such Incremental Amendment, the
Applicable Margin then in effect for such Initial Term Loans denominated in the
same currency shall automatically be increased by the Incremental Yield
Differential; provided, (1) if the Incremental Term Loans include an
interest-rate floor greater than the interest rate floor applicable to such
Initial Term Loans, the differential between such interest rate floors shall be
equated to the interest rate margins for purposes of determining whether an
increase to the Applicable Margin shall be required, but only to the extent an
increase in the interest rate floor applicable to such Initial Term Loans would
cause an increase in the Applicable Margin, and in such case the interest rate
floor (but not the Applicable Margin) applicable to such Initial Term Loans
shall be increased to the extent of such differential between interest rate
floors and (2) any Incremental Term Loans that constitute fixed-rate
Indebtedness shall be swapped to a floating rate on a customary matched-maturity
basis;

(viii) the Incremental Term Loans, Additional/Replacement Revolving Commitments
and Revolving Commitment Increases may be denominated in Dollars or any other
Alternative Currency; and

(ix) no Incremental Term Loans, Additional/Replacement Revolving Commitments and
Revolving Commitment Increases may be secured by any assets other than the
Collateral and no Incremental Term Loans and Revolving Commitment Increases
shall be guaranteed by any person other than the Loan Parties.

 

116



--------------------------------------------------------------------------------

All or any portion of Indebtedness originally designated as Incurred under the
Cash-Capped Incremental Facility or the Prepayment-Based Incremental Facility
will automatically be reclassified as having been Incurred under the Ratio-Based
Incremental Facility so long as, at the time of such reclassification (without
giving effect to any amounts previously Incurred under the Cash-Capped
Incremental Facility or the Prepayment-Based Incremental Facility that are not
being reclassified), the Borrower would be permitted to Incur the aggregate
principal amount of Indebtedness being so reclassified under the Ratio-Based
Incremental Facility (which, for the avoidance of doubt, shall have the effect
of increasing availability under the Cash-Capped Incremental Facility or
Prepayment-Based Incremental Facility, as applicable, by the amount of such
reclassified Indebtedness).

(b) Incremental Term Loans may provide for the ability to participate on a pro
rata, greater than pro rata or less than pro rata basis in any voluntary
prepayments of Term Loans or any mandatory prepayments of Term Loans with the
proceeds of Other Term Loans and on a pro rata or less than pro rata basis with
any other prepayment of Term Loans (except for any permitted amortization
schedule, any earlier maturing debt, which in any event shall be permitted and
any mandatory prepayment provisions for Escrowed Proceeds).
Additional/Replacement Revolving Commitments may participate in the payment,
borrowing, participation and commitment reduction provisions herein on a pro
rata basis with any then outstanding Revolving Loans and Revolving Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class. Incremental
Revolving Lenders may agree to a less than pro rata share of any prepayment
Incremental Term Loans, Additional/Replacement Revolving Commitments and
Revolving Commitment Increases may benefit from the same Guarantees applicable
to then outstanding Term Loans and Revolving Commitments. The Revolving
Commitment Increases shall be on the exact same terms and pursuant to the exact
same documentation, be treated substantially the same as the Revolving
Commitments being increased, and shall be considered to be part of the Class of
Revolving Facility being increased (it being understood that, if required to
consummate the provision of Revolving Commitment Increases, the pricing,
interest rate margins, rate floors and commitment fees on the Class of Revolving
Commitments being increased may be increased and additional upfront or similar
fees may be payable to the lenders providing the Revolving Commitment Increase
(without any requirement to pay such fees to any existing Revolving Lenders)).
Each notice from the Borrower to the Administrative Agent and the Incremental
Arranger pursuant to Section 2.25(a) shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans, Additional/Replacement
Revolving Commitments or Revolving Commitment Increase.

(c) Incremental Term Loans may be made, and Additional/Replacement Revolving
Commitments and Revolving Commitment Increases may be provided, by any existing
Lender or any Additional Lender (provided that no existing Lender shall be
obligated to provide any portion of any Incremental Facility), in each case on
terms permitted in this Section 2.25, and, to the extent not permitted in this
Section 2.25, all terms and documentation with respect to any Incremental Term
Loan, Additional/Replacement Revolving Commitments or Revolving Commitment
Increase shall be reasonably satisfactory to the Administrative Agent; provided
that terms that (i) are more restrictive on the Group Members, taken as a whole,
than those with respect to the Term Loans and Revolving Commitments made on the
Closing Date (but excluding (1) any terms applicable after the Latest Maturity
Date and (2) are more favorable to the existing Lenders than the comparable
terms in the existing Loan Documents, in which case such terms may be
incorporated into this Agreement (or any other applicable Loan Document)
pursuant to an amendment executed by the Administrative Agent and the Borrower
for the benefit of all existing Lenders (to the extent applicable to such
Lender) without further amendment or consent requirements) or (ii) relate to
provisions of a mechanical (including with respect to the Collateral and
currency mechanics) or administrative nature, shall in each case be reasonably
satisfactory to the Administrative Agent; provided, that if a certificate of a
Responsible Officer of the Borrower shall have been delivered to the
Administrative Agent for posting to the Lenders at least five (5) Business Days
prior to the incurrence of

 

117



--------------------------------------------------------------------------------

such Additional/Replacement Revolving Commitments, Revolving Commitment
Increases and/or Incremental Term Loans, together with a reasonably detailed
description of the material covenants and events of default of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (i) or (ii) and the Required Lenders shall not have notified the
Borrower and the Administrative Agent that they disagree with such determination
(including a statement of the basis upon which each such Lender disagrees)
within such five (5) Business Day period, then such certificate shall be
conclusive evidence that such material covenants and events of default satisfy
such requirement; provided, further, that (A) (x) the Administrative Agent shall
have consented (such consent not to be unreasonably withheld, conditioned or
delayed) to such Lender’s making such Additional/Replacement Revolving
Commitments or Revolving Commitment Increases if such consent would be required
under Section 11.6(b) for an assignment of Loans or Revolving Commitments, as
applicable, to such Lender or Additional Lender and each Issuing Lender and
Designated Acquisition Swingline Lender shall have consented (such consent not
to be unreasonably withheld, conditioned or delayed) to such Lender’s making
such Additional/Replacement Revolving Commitments or Revolving Commitment
Increases and (B) the Administrative Agent shall not be required to execute,
accept or acknowledge any Incremental Amendment (as defined below) or related
documentation which contains (by express language or omission) any material
deviation from the terms of this Section 2.25 (as determined in the
Administrative Agent’s reasonable discretion). Commitments in respect of
Incremental Term Loans, Additional/Replacement Revolving Commitments and
Revolving Commitment Increases shall become Commitments (or in the case of a
Revolving Commitment Increase to be provided by an existing Revolving Lender, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and each Lender agreeing to provide such Commitment, if
any, and each Additional Lender, if any. The Incremental Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, the Incremental Arranger and the Borrower,
to effect the provisions of this Section 2.25 (including any amendments that are
not adverse to the interests of any Lender that are made to effectuate changes
necessary to enable any Incremental Term Loans that are intended to be fungible
with an existing Class of Term Loans to be fungible with such Term Loans, which
shall include any amendments to Section 2.3 that do not reduce the ratable
amortization received by each Lender thereunder). The effectiveness of any
Incremental Amendment and the occurrence of any credit event (including the
making (but not the conversion or continuation) of a Loan and the issuance,
increase in the amount, or extension of a Letter of Credit thereunder) pursuant
to such Incremental Amendment shall be subject to the satisfaction of such
conditions as the parties thereto shall agree (the effective date of any such
Incremental Amendment, an “Incremental Facility Closing Date”)). The Borrower
will use the proceeds of the Incremental Term Loans, Additional/Replacement
Revolving Commitments and Revolving Commitment Increases for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans, Additional/Replacement Revolving Commitments or
Revolving Commitment Increases, unless it so agrees.

(d) Upon each Revolving Commitment Increase pursuant to this Section 2.25, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Designated Acquisition Swingline Loans such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Designated
Acquisition Swingline Loans held by each Revolving Lender (including each such
Revolving Commitment Increase Lender) will equal the percentage

 

118



--------------------------------------------------------------------------------

of the aggregate Revolving Commitments of all Revolving Lenders represented by
such Revolving Lender’s Revolving Commitment and if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Revolving Commitment Increase either be
prepaid from the proceeds of additional Revolving Loans made hereunder or
assigned to a Revolving Commitment Increase Lender (in each case, reflecting
such increase in Revolving Commitments, such that Revolving Loans are held
ratably in accordance with each Revolving Lender’s Pro Rata Share, after giving
effect to such increase), which prepayment or assignment shall be accompanied by
accrued interest on the Revolving Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.21 (it being understood that the
foregoing provisions shall apply only to an increase in the amount of the
Revolving Commitments of any Class and not to any additional tranches of
Revolving Loans). The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. For the avoidance of
doubt, this Section 2.25(d) shall apply only to such Class of Revolving
Commitments that are the same Class as the Incremental Revolving Loans and shall
not apply to any other Class of Revolving Loans.

(e) Notwithstanding anything to the contrary herein, this Section 2.25 shall
supersede any provisions in Sections 2.17 or 11.1 to the contrary and
Section 2.17 shall be deemed to be amended to implement any Incremental
Amendment.

(f) If the Incremental Arranger is not the Administrative Agent, the actions
authorized to be taken by the Incremental Arranger herein shall be done in
consultation with the Administrative Agent and, with respect to the preparation
of any documentation necessary or appropriate to carry out the provisions of
this Section 2.25 (including amendments to this Agreement and the other Loan
Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

2.26 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Permitted Credit Agreement Refinancing Debt in respect
of (1) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (1) will be deemed to include any
then outstanding Other Term Loans) or (2) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (2) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Permitted Credit Agreement Refinancing Debt:

(i) shall not be permitted to rank senior in right of payment or security to the
Loans and Commitments hereunder;

(ii) will have such pricing, fees and amortization (subject to clause
(iii) below), call protection and prepayment premiums as may be agreed by the
Borrower and the Lenders thereof;

(iii) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Commitments) being Refinanced and
(y) subject to the Permitted Earlier Maturity Indebtedness Exception, with
respect to any Other Term Loans or Other Term Commitments, will have a maturity
date that is not prior to the maturity date of, and will have a Weighted Average
Life to Maturity that is not shorter than, the Term Loans being Refinanced;

 

119



--------------------------------------------------------------------------------

(iv) Other than with respect to (A) clause (ii) above, (B) covenants and other
provisions applicable only to periods after the Latest Maturity Date that is in
effect and (C) optional prepayment and redemption terms and, in each case,
subject to the proviso below, will have terms and conditions that are either
(x) consistent with, or, taken as a whole, less favorable to the Lenders or
Additional Lenders providing such Permitted Credit Agreement Refinancing Debt
than the Refinanced Debt or (y) or approved by the Administrative Agent in its
reasonable discretion;

(v) the proceeds of such Permitted Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the Incurrence thereof, to the
prepayment of outstanding Term Loans or reduction of Revolving Commitments being
so Refinanced (and repayment of Revolving Loans outstanding thereunder); and

(vi) shall not be secured by any assets other than the Collateral, shall not be
guaranteed by any person other than the Guarantors;

provided, further, that the terms and conditions applicable to such Permitted
Credit Agreement Refinancing Debt may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Permitted Credit
Agreement Refinancing Debt is issued, Incurred or obtained or added to the Loan
Documents for the benefit of the applicable Lenders pursuant to a Refinancing
Amendment; provided, further that if a certificate of a Responsible Officer
shall have been delivered to the Administrative Agent for posting to the Lenders
at least five (5) Business Days prior to the incurrence of such Permitted Credit
Agreement Refinancing Debt, together with a reasonably detailed description of
the material terms and conditions of such Permitted Credit Agreement Refinancing
Debt or drafts of the documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
requirements of this Section 2.26(a), and the Required Lenders shall not have
notified the Borrower and the Administrative Agent that they disagree with such
determination (including a statement of the basis upon which each such Lender
disagrees) within such five (5) Business Day period, then such certificate shall
be conclusive evidence that such terms and conditions satisfy the requirements
of this Section 2.26(a). The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of (i) to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date and (ii) such conditions as
the Borrower and providers of said Permitted Credit Agreement Refinancing Debt
shall agree. Any Refinancing Amendment may provide for the issuance of Letters
of Credit for the account of the Borrower or any Restricted Subsidiary, pursuant
to any Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Commitments subject to the approval of the Issuing Lenders.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Credit Agreement Refinancing
Debt Incurred pursuant thereto (including any amendments necessary to treat the
Loans and Commitments subject thereto as Other Term Loans, Other Revolving
Loans, Other Revolving Commitments and/or Other Term Commitments).

 

120



--------------------------------------------------------------------------------

(c) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
the Refinancing Arranger and the Borrower, to effect the provisions of this
Section 2.26. In addition, if so provided in the relevant Refinancing Amendment
and with the consent of each Issuing Lender, participations in Letters of Credit
expiring on or after the Revolving Termination Date shall be reallocated from
Lenders holding Revolving Commitments to Lenders holding Extended Revolving
Commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding revolving commitments, be deemed to be
participation interests in respect of such revolving commitments and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.26 shall supersede any provisions in Sections 2.17 or 11.1 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.17 to
implement any Refinancing Amendment.

(e) If the Refinancing Arranger is not the Administrative Agent, the actions
authorized to be taken by the Incremental Arranger herein shall be done in
consultation with the Refinancing Arranger and, with respect to the preparation
of any documentation necessary or appropriate to carry out the provisions of
this Section 2.26 (including amendments to this Agreement and the other Loan
Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

2.27 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as provided for in the definitions of “Required Lenders”,
“Majority Revolving Lenders” and “Majority Term Lenders” and otherwise as set
forth in Section 11.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to the Issuing Lenders and the Designated Acquisition Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Designated Acquisition Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, such Issuing Lender or the
Designated Acquisition Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no

 

121



--------------------------------------------------------------------------------

Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or L/C Advances and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of, and L/C Advances owed to, the relevant non-Defaulting
Lenders on a pro rata basis prior to being applied pursuant to Section 3.2(b).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to Section 3.2(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. Such Defaulting Lender shall not be entitled to receive or
accrue Letter of Credit fees or any commitment fee pursuant to Section 2.8(a)
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, Refinance or
fund participations in Designated Acquisition Swingline Loans and Letters of
Credit pursuant to Sections 2.7 and 3.4, respectively, the “Pro Rata Share” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of such Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, Refinance or fund
participations in Letters of Credit and Designated Acquisition Swingline Loans
shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of such non-Defaulting Lender minus (2) the aggregate principal
amount of the Revolving Loans of such Lender. In the event non-Defaulting
Lenders’ obligations to acquire, Refinance or fund participations in Letters of
Credit are increased as a result of a Defaulting Lender, then all Letter of
Credit fees that would have been paid to such Defaulting Lender shall be paid to
such non-Defaulting Lenders ratably in accordance with such increase of such
non-Defaulting Lender’s obligations to acquire, Refinance or fund participations
in Letters of Credit. Subject to Section 11.16, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Designated Acquisition Swingline Lender and each Issuing Lender agree in writing
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Designated Acquisition Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.27(a)(iv)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties and
subject to Section 11.16, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

122



--------------------------------------------------------------------------------

(c) No Release. Subject to Section 11.16, the provisions hereof attributable to
Defaulting Lenders shall not release or excuse any Defaulting Lender from
failure to perform its obligations hereunder.

2.28 Loan Modification Offers.

(a) The Borrower may, on one or more occasions, by written notice from the
Borrower to the Administrative Agent, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes on the same terms
to each such Lender (each Class subject to such a Loan Modification Offer, a
“Specified Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by any Person that is not an Affiliate of the
Borrower appointed by the Borrower, after consultation (and, with respect to any
documentation requiring execution of the Administrative Agent in its capacity as
such, with the consent of the Administrative Agent) with the Administrative
Agent, as agent under such Loan Modification Agreement (as defined below) (such
Person (who may be the Administrative Agent, if it so agrees), the “Loan
Modification Agent”) and reasonably acceptable to the Borrower and the
Administrative Agent; provided that (i) any such offer shall be made by the
Borrower to all Lenders with Loans with a like maturity date (whether under one
or more tranches) on a pro rata basis (based on the aggregate Outstanding Amount
of the applicable Loans), (ii) no Default or Event of Default shall have
occurred and be continuing at the time of any such offer, (iii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(iv) in the case of any Permitted Amendment relating to the Revolving
Commitments, each Issuing Lender and the Designated Acquisition Swingline Lender
shall have approved such Permitted Amendment. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than five (5) Business Days nor more than 45 Business Days
after the date of such notice, unless otherwise agreed to by the Loan
Modification Agent); provided that, notwithstanding anything to the contrary,
assignments and participations of Specified Classes shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions than those set forth in Section 11.6. Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Specified Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Specified Class as to which such Lender’s acceptance has been made. No
Lender shall have any obligation to accept any Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, the Administrative Agent, each applicable Accepting Lender and the
Loan Modification Agent. The Loan Modification Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Loan Modification Agent and the Borrower, to give effect to the provisions of
this Section 2.28, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new “Class” of loans
and/or commitments hereunder; provided that (x) no Loan Modification Agreement
may provide for (i) any Specified Class to be secured by any Collateral or other
assets of any Group Member that does not also secure the Loans and (ii) so long
as any Loans are outstanding, any mandatory or voluntary prepayment provisions
that do not also apply to the Loans on a pro rata basis or greater than pro rata
basis (or, with respect to voluntary prepayments and prepayments made with
proceeds of Permitted Credit Agreement Refinancing Debt, on a pro rata basis,
less than pro rata basis or greater than pro rata basis), (y) in the case of any
Loan Modification Offer relating to Revolving Commitments or Revolving Loans,
except as otherwise agreed to by each Issuing Lender, (i) the allocation of the
participation exposure with respect to

 

123



--------------------------------------------------------------------------------

any then-existing or subsequently issued Letter of Credit as between the
commitments of such new “Class” and the remaining Revolving Commitments shall be
made on a ratable basis as between the commitments of such new “Class” and the
remaining Revolving Commitments and (ii) the Revolving Termination Date may not
be extended without the prior written consent of each Issuing Lender and (z) the
terms and conditions of the applicable Loans and/or Commitments of the Accepting
Lenders (excluding pricing, fees, rate floors and optional prepayment or
redemption terms) shall be substantially identical to, or (taken as a whole)
shall be no more favorable to, the Accepting Lenders than those applicable to
the Specified Class (except for (1) financial covenants or other covenants or
provisions applicable only to periods after the Latest Maturity Date at the time
of such Loan Modification Offer, as may be agreed by the Borrower and the
Accepting Lenders, (2) customary market terms at the time of Incurrence (as
determined by the Borrower in good faith) or approved by the Administrative
Agent in its reasonable discretion, (3) any terms that are conformed (or added)
to the Loan Documents for the benefit of the lenders of the Specified
Class pursuant to such Loan Modification Agreement and (4) pricing, premiums and
fees); provided that if a certificate of a Responsible Officer shall have been
delivered to the Administrative Agent for posting to the Lenders at least five
(5) Business Days prior to the effectiveness of such Loan Modification
Agreement, together with a reasonably detailed description of the material terms
and conditions thereof or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the requirements of this Section 2.28(b), and the Required Lenders shall
not have notified the Borrower and the Administrative Agent that they disagree
with such determination (including a statement of the basis upon which each such
Lender disagrees) within such five (5) Business Day period, then such
certificate shall be conclusive evidence that such terms and conditions satisfy
the requirements of this Section 2.28(b).

(c) Subject to Section 2.28(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrower’s sole discretion and may
be waived by the Borrower) of Loans of any or all applicable Classes be
extended.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.28 shall supersede any provisions in Sections 2.17 or 11.1 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.17 to
implement any Loan Modification Agreement.

(e) If the Loan Modification Agent is not the Administrative Agent, the actions
authorized to be taken by the Loan Modification Agent herein shall be done in
consultation with the Administrative Agent and, with respect to the preparation
of any documentation necessary or appropriate to carry out the provisions of
this Section 2.28 (including amendments to this Agreement and the other Loan
Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

SECTION 3.

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit and, to the extent agreed to by an
Issuing Lender, bank guarantees and commercial letters of credit providing for
the payment of cash upon the honoring of a presentation thereunder
(collectively, “Letters of Credit”) for the account of the Borrower or the
account of any of the Restricted Subsidiaries (provided that a Borrower shall be
an applicant, shall be the primary obligor thereunder, and be fully and
unconditionally liable, with respect to each Letter of Credit issued for the
account of a Restricted Subsidiary that is not a

 

124



--------------------------------------------------------------------------------

Borrower) on any Business Day prior to the date that is 30 days prior to the
Revolving Termination Date in such form as may be approved from time to time by
the applicable Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero
or (iii) the L/C Obligation of such Issuing Lender would exceed its L/C
Sublimit. Each Letter of Credit shall (i) be denominated in Dollars or any
Alternative Currency, (ii) have a stated amount acceptable to the relevant
Issuing Lender, (iii) expire no later than the earlier of (x) the first
anniversary of its date of issuance or such longer period as is reasonably
acceptable to the Issuing Lender, and (y) the date that is five (5) Business
Days prior to the Revolving Termination Date or such longer period as is
reasonably acceptable to the Issuing Lender, provided that any Letter of Credit
with the consent of the applicable Issuing Lender may provide for the renewal or
extension thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above, except to the extent the
L/C Obligations under such Letter of Credit have been Cash Collateralized);
provided, further, that the Issuing Lenders shall not renew or extend any such
Letter of Credit if it has received written notice (or otherwise has knowledge)
that an Event of Default has occurred and is continuing or any of the conditions
set forth in Section 5.2 are not satisfied prior to the date of the decision to
renew or extend such Letter of Credit and (iv) be otherwise reasonably
acceptable in all respects to the Issuing Lenders. Unless otherwise directed by
the Issuing Lenders, the Borrower shall not be required to make a specific
request to an Issuing Lender for any such extension. Once any Letter of Credit
has been issued that may be extended automatically pursuant to the foregoing,
the Revolving Lenders shall be deemed to have authorized (but may not require)
the Issuing Lenders to permit the extension of such Letter of Credit, including
to the date that is five (5)) Business Days prior to the Revolving Termination
Date.

(b) The Issuing Lenders shall not at any time be obligated to issue any Letter
of Credit (i) if such issuance would conflict with, or cause the Issuing Lenders
or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lenders from issuing such Letter of Credit, or any Requirement of Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lenders shall prohibit, or request that the Issuing Lenders refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lenders with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which an Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon each Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which each Issuing
Lender in good faith deems material to it or (iii) as otherwise provided in
Section 3.2(b) below.

3.2 Procedure for Issuance of Letter of Credit.

(a) The Borrower may from time to time on any Business Day occurring from (or,
in the case of any Letter of Credit permitted to be issued on the Closing Date,
prior to) the Closing Date until the Revolving Termination Date request that an
Issuing Lender issue a Letter of Credit by delivering to the relevant Issuing
Lender, with a copy to the Administrative Agent, at its address for notices
specified herein an Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Promptly upon receipt of any
Application, the relevant Issuing Lender will confirm with the Administrative
Agent that the Administrative Agent has received a copy of the Application, and
if not, will furnish the Administrative Agent with a copy thereof. Unless such
Issuing Lender has received written notice from the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more of the conditions
contained in Section 5 shall not then be satisfied, then, subject to the terms
and conditions hereof, such Issuing Lender will process such Application

 

125



--------------------------------------------------------------------------------

and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Lender be required to issue any Letter of Credit (a) earlier than
(i) three (3) Business Days, in the case of standby Letters of Credit or similar
agreements or (ii) to the extent an Issuing Lender agrees to issue bank
guarantees or commercial Letters of Credit, or similar agreements, such period
of time as is acceptable to such Issuing Lender, or (b) later than ten
(10) Business Days (or in each case such shorter period as may be agreed to by
an Issuing Lender in any particular instance) after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lenders and the Borrower. Each Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower and the Administrative Agent promptly
following the issuance thereof. The Administrative Agent shall promptly furnish
notice of the issuance of each Letter of Credit (including the amount thereof)
to the Revolving Lenders.

(b) Cash Collateral. (i) If an Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 5.2 to a Revolving
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 9.2 or
(iv) an Event of Default set forth under Section 9.1(g) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to 102% of such Outstanding
Amount determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 p.m.
(New York City time) on (x) in the case of the immediately preceding clauses (i)
through (iii), (1) if the Borrower receives notice thereof prior to 11:00 a.m.
(New York City time), on any Business Day, on the Business Day immediately
following receipt of such notice or (2) if the Borrower receives notice thereof
after 11:00 a.m. (New York City time), on any Business Day, on the second
Business Day immediately following receipt of such notice (y) in the case of the
immediately preceding clause (iv), the Business Day on which an Event of Default
set forth under Section 9.1(g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day. At any time that there shall exist
a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.27(a)(iv)), then promptly upon the
request of the Administrative Agent or each Issuing Lender, the Borrower shall
Cash Collateralize the Defaulting Lender Fronting Exposure and deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any Cash Collateral
provided by the Defaulting Lender); provided that if any Defaulting Lender
Fronting Exposure is not Cash Collateralized in accordance with the foregoing to
the reasonable satisfaction of the Issuing Lenders, the Issuing Lenders shall
have no obligation to issue new Letters of Credit or to extend, renew or amend
existing Letters of Credit to the extent Letter of Credit exposure would exceed
the commitments of the non-Defaulting Lenders. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant Issuing Lender and the Lenders, as
collateral for the L/C Obligations, Cash Collateral pursuant to documentation in
form and substance reasonably satisfactory to the relevant Issuing Lender (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grant to the Administrative Agent,
for the benefit of the Issuing Lenders and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in a Cash Collateral Account and
may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent reasonably determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations (or in the case of Cash Collateral provided with regard to
Defaulting Lender Fronting Exposure, such amount of

 

126



--------------------------------------------------------------------------------

Defaulting Lender Fronting Exposure, in each case that is required to be Cash
Collateralized pursuant to this Section 3.2(b)), the Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in a Cash Collateral Account as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount (and/or such aggregate Defaulting Lender Fronting Exposure, as
applicable) over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant Issuing
Lender. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations or the Defaulting Lender Fronting
Exposure, as applicable, and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower.

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the actual aggregate daily undrawn and
unexpired amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurocurrency Loans under
the Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each applicable Fee Payment Date after the issuance
date. In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee of 0.125% per annum (or such lower fee as the Issuing
Lenders may agree) on the actual aggregate daily undrawn and unexpired amount of
all such Issuing Lender’s Letters of Credit outstanding during the applicable
period, payable quarterly in arrears on each applicable Fee Payment Date after
the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse such
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit. Such costs and
expenses shall be due and payable within three (3) Business Days of demand and
nonrefundable.

3.4 L/C Participations.

(a) The Issuing Lenders irrevocably agree to grant and hereby grant to each L/C
Participant, and, to induce the Issuing Lenders to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lenders, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lenders’ obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by an Issuing Lender thereunder. Each L/C Participant agrees with the
Issuing Lenders that, if a draft is paid under any Letter of Credit for which an
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to such Issuing Lender
upon demand at such Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower, any other Group Member or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower and the Restricted Subsidiaries,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

127



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lenders pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lenders under any Letter of Credit is paid to the
Issuing Lenders within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lenders on demand an amount
equal to the product of (i) such amount, times (ii) the daily Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lenders, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lenders by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lenders shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of an Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), an Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. Upon receipt from the beneficiary
of any Letter of Credit of any notice of a drawing under such Letter of Credit,
the Issuing Lenders shall promptly notify the Borrower and the Administrative
Agent thereof. If any drawing is paid under any Letter of Credit, the Borrower
shall reimburse the Issuing Lenders for the amount of (a) the drawing so paid
and (b) any fees, charges or other costs or expenses incurred by the Issuing
Lenders in connection with such payment, not later than 3:00 p.m. (New York City
time) on (x) if such notice of drawing is received prior to 11:00 a.m. (New York
City time), on the first Business Day following the date such drawing is paid by
the Issuing Lenders and (y) otherwise, the second Business Day following the
date such drawing is paid by the Issuing Lenders (the “Honor Date”). Each such
payment shall be made to an Issuing Lender at its address for notices referred
to herein in the currency in which the applicable Letter of Credit is
denominated and in immediately available funds. If the Borrower fails to so
reimburse such Issuing Lender on the Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrower for any reason), then (A) if
such payment relates to an Alternative Currency Letter of Credit, automatically
and with no further action required, the Borrower’s or such other Person’s
obligation to reimburse the applicable L/C Borrowing shall be permanently
converted into an obligation to reimburse in Dollars the Dollar Equivalent,
calculated using the Exchange Rate on the Honor Date, of such L/C Borrowing and
(B) in the case of each L/C Borrowing, the Administrative Agent shall promptly
notify the applicable Issuing Lender and each relevant Issuing Lender of the
Honor Date, the amount of the unreimbursed drawing in Dollars (in the case of an
Alternative Currency Letter of Credit, using the Exchange Rate for the
applicable Alternative Currency in relation to Dollars in effect on the date of
determination) (the “Unreimbursed Amount”), and the amount of such relevant
Issuing Lender’s Applicable Percentage thereof. In the event that the Borrower
does not reimburse the Issuing Lender on the Business Day following the date it
receives notice of the Honor Date (or, if the Borrower shall have received such
notice later than 1:00 p.m. on any Business Day, on the second succeeding
Business Day), the Borrower shall be deemed to have requested a Revolving
Borrowing of ABR Loans to be disbursed on such date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.5 for the principal amount of ABR Loans but subject to the amount of
the

 

128



--------------------------------------------------------------------------------

unutilized portion of the Revolving Commitments, and subject to the conditions
set forth in Section 5.2 (other than the delivery of a Borrowing Notice). Any
notice given by an Issuing Lender or the Administrative Agent pursuant to this
Section 3.5 may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. For the avoidance of doubt, if
any drawing occurs under a Letter of Credit and such drawing is not reimbursed
on the same day, such drawing shall, without duplication, accrue interest at the
rate applicable to ABR Loans under the Revolving Facility until the date of
reimbursement    If the Borrower fail to reimburse an Issuing Lender on the
Honor Date, interest shall be payable on any such amounts from the date on which
the relevant drawing is paid until payment in full at the rate set forth in
(x) until the second Business Day next succeeding the date of the relevant
notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lenders, any beneficiary of a Letter of Credit or
any other Person (it being understood that this provision shall not preclude the
ability of the Borrower to bring any claim for damages against any such Person
who has acted with bad faith, gross negligence or willful misconduct, as
determined in a final and non-appealable decision of a court of competent
jurisdiction). The Borrower also agree with the Issuing Lenders that the Issuing
Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee; provided that the foregoing shall not be
construed to excuse an Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Requirements of Law) suffered by the Borrower that are caused by an
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of bad faith,
gross negligence or willful misconduct on the part of an Issuing Lender (as
finally determined by a court of competent jurisdiction (that is not subject to
appeal)), such Issuing Lender shall be deemed to have exercised care in each
such determination. The Issuing Lenders shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Issuing Lenders. The Borrower agrees that any action
taken or omitted by the Issuing Lenders under or in connection with any Letter
of Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct or, in the case of determinations of whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, if done in the absence of bad faith (in each case, as determined
in a final and non-appealable decision of a court of competent jurisdiction),
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lenders to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lenders shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lenders to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

 

129



--------------------------------------------------------------------------------

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit, or any other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Lenders or any other Person
relating to any Letter of Credit, is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall control.

3.9 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms (or the terms of any applicable
Application or other document, agreement or instrument entered into by the
applicable Issuing Lender and the Borrower (or Restricted Subsidiary, if
applicable) or in favor of the applicable Issuing Lender and relating to such
Letter of Credit) provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 4.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Loan Party (but with respect to the Borrower, solely as set forth herein) hereby
jointly and severally represents and warrants to the Administrative Agent and
each Lender that:

4.1 Financial Condition.

(a) The audited consolidated balance sheet of Borrower as of December 31, 2018,
and December 31, 2019 the related audited consolidated statements of income,
stockholders’ equity for the fiscal years then ended present fairly in all
material respects the financial condition of Borrower and its Subsidiaries at
such applicable date, and the results of its operations and stockholders’
deficit for the three months then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP.

(b) The unaudited consolidated balance sheet of Borrower as of June 30, 2020,
and the related unaudited consolidated statements of income, stockholders’
equity for the fiscal quarter then ended present fairly in all material respects
the financial condition of Borrower and its Subsidiaries at such applicable
date, and the results of its operations and stockholders’ deficit for the six
months then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP.

4.2 No Change. Since the Closing Date, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized (or
where applicable in the relevant jurisdiction, registered or incorporated),
validly existing and (where applicable in the relevant jurisdiction) in good
standing under the laws of the jurisdiction of its organization, registration or
incorporation, as the case may be, (b) has the power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (c) is in compliance with all
Requirements of Law, except in the case of clauses (a) (except as it relates to
the due organization and valid existence of the Borrower), (b) and (c) above, to
the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

130



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the power and authority, and the legal right, to enter
into, make, deliver and perform the Loan Documents to which it is a party and,
in the case of the Borrower, to obtain extensions of credit hereunder. Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.

(b) No Governmental Approval or consent or authorization of, filing with, notice
to or other act by or in respect of, any other Person is required in connection
with the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) Governmental Approvals, consents, authorizations, filings
and notices that have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 4.16. No Governmental Approval or
consent or authorization of, filing with, notice to or other act by or in
respect of, any other Person is required in connection with the consummation of
the Transactions, except (w) Governmental Approvals, consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect, (x) the filings referred to in Section 4.16, (y) consents and approvals
from Governmental Authorities required to be obtained in the ordinary course of
business, and (z) consents, authorizations, filings and notices the failure to
obtain or perform would not reasonably be expected to result in a Material
Adverse Effect.

(c) Each Loan Document has been duly executed and delivered on behalf of each
applicable Loan Party. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
applicable Loan Party, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by any Legal
Reservations.

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings and
guarantees hereunder and the use of the proceeds thereof (i) will not violate
any Contractual Obligation of the Borrower or any Group Member (except,
individually or in the aggregate, as would not reasonably be expected to result
in a Material Adverse Effect), or violate any material Requirement of Law or the
Organizational Documents of any Loan Party and (ii) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law, any such
Organizational Documents or any such Contractual Obligation (other than the
Liens created by the Security Documents and other than any other Permitted
Liens) except, individually or in the aggregate, as would not reasonably be
expected to result in a Material Adverse Effect.

4.6 Litigation. No litigation, suit or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Loan Party,
threatened in writing by or against any Group Member or against any of their
respective properties, assets or revenues that would reasonably be expected to
have a Material Adverse Effect.

4.7 Ownership of Property; Liens. Except where the failure to have such title or
other interest would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.7.

 

131



--------------------------------------------------------------------------------

4.8 Intellectual Property. Except as would not, individually or in an aggregate,
reasonably be expected to have a Material Adverse Effect, the Group Members own,
or are licensed to use, all intellectual property necessary for the conduct in
all material respects of the business of the Borrower and the Restricted
Subsidiaries, taken as a whole, as currently conducted. As of the Closing Date,
except as would not, individually or in an aggregate, reasonably be expected to
have a Material Adverse Effect, the Group Members own, or are licensed to use,
all intellectual property necessary for the conduct in all material respect of
the business of the Borrower and the Restricted Subsidiaries, taken as a whole,
as was conducted by them immediately prior to the Closing Date. No material
claim has been asserted in writing and is pending by any Person challenging or
questioning any Group Member’s use of any intellectual property or the validity
or effectiveness of any Group Member’s intellectual property or alleging that
the conduct of any Group Member’s business infringes or violates the rights of
any Person, nor does the Borrower or any other Loan Party know of any valid
basis for any such claim, except, in each case, for such claims that would not
reasonably be expected to result in a Material Adverse Effect.

4.9 Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each Group Member has filed or
caused to be filed all Tax returns that are required to be filed and has paid or
caused to be paid all Taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property by any Governmental
Authority (other than any Taxes the amount or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member); and (ii) no tax Lien (other than any Liens for Taxes not
yet due and payable and any Permitted Lien) has been filed, and, to the
knowledge of any of the Group Members, no claim is being asserted, with respect
to any such Tax, fee or other charge.

4.10 Federal Regulations. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock, and no part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for any purpose that
violates the provisions of the regulations of the Board.

4.11 Employee Benefit Plans. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) neither a
Reportable Event nor a failure to meet the minimum funding standards of
Section 412 or 430 of the Code or Section 302 or 303 of ERISA has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, (ii) each Plan has been operated
and maintained in compliance in all respects with applicable Law, including the
applicable provisions of ERISA and the Code, and the governing documents for
such Plan, (iii) no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period,
(iv) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits, (v) neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal (within the meaning of Sections 4203
and 4205 of ERISA) from any Multiemployer Plan, (vi) no Multiemployer Plan is
Insolvent or has terminated (nor does a Group Member have knowledge that a
Multiemployer Plan is intended to be terminated) under Sections 4041A or 4042 of
ERISA, (vii) there has been no filing of a notice of intent to terminate or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, the
PBGC has not instituted proceedings to terminate a Plan, and no event or
condition has occurred which constitutes grounds under Section 4042 of ERISA for
the termination of, or appointment of a trustee to administer, any Plan,
(viii) there has been no determination that any Single Employer Plan is in
“at-risk” status within the meaning of Section 430 of the Code or Section 303 of
ERISA or that any Multiemployer Plan is in “endangered” or “critical” status
within the meaning of Section 432 of the Code or Section 305 of ERISA, (ix) each
Foreign Plan has been operated and maintained in compliance in all respects with
applicable law and the governing documents for such plan, and (x) no Foreign
Benefit Plan Event has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Foreign
Plan (the occurrence of any of the above, an “ERISA Event”).

 

132



--------------------------------------------------------------------------------

4.12 Affected Financial Institution. No Loan Party is an Affected Financial
Institution.

4.13 Investment Company Act. No Loan Party is registered or required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

4.14 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and (to the knowledge of the Group
Members) have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of any Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Group Member have knowledge that any such notice is being
threatened;

(c) Materials of Environmental Concern have not been released, transported,
generated, treated, stored or disposed of from the Properties in violation of,
or in a manner or to a location that is reasonably expected to give rise to
liability under, any Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or, to the knowledge of the Group Member, will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) the Properties and all operations at the Properties are in compliance, and
(to the knowledge of the Group Members) have in the past five years been in
compliance, with all applicable Environmental Laws; and

(f) to the knowledge of the Group Members, there are no past or present
conditions, events, circumstances, facts, or activities that would reasonably be
expected to give rise to any liability or other obligation for any Group Member
under any Environmental Laws.

4.15 Accuracy of Information, etc. No written statement or information
concerning any Group Member or the Business contained in this Agreement, any
other Loan Document, or any other document, certificate or written statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them (except for projections, pro forma financial information
and information of a general economic or industry nature), for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, when taken as a whole, contained, as of the date such statement,
information, document or certificate was so furnished and after giving effect to
all supplements and updates thereto, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances under
which such statements were made. The projections and pro forma financial
information, taken as a whole, contained in the materials referenced above are
based upon good faith estimates and assumptions

 

133



--------------------------------------------------------------------------------

believed by management of the Borrower to be reasonable at the time made and as
of the Closing Date (with respect to such projections and pro forma financial
information delivered prior to the Closing Date), it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact, forecasts and projections are subject to uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.

4.16 Security Documents.

(a) Each of the Security Documents is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and, subject to any Legal Reservations, enforceable security interest in the
Collateral described therein and proceeds thereof under applicable laws.

(b) Upon the making of the filings and taking of the actions contemplated by the
Security Documents, the Liens created by the Security Documents constitute fully
perfected (or the equivalent under applicable law) first priority Liens (subject
to Permitted Liens) so far as possible under relevant law on, and security
interests in all right, title and interest of the Loan Parties in the Collateral
in each case free and clear of any Liens other than Liens permitted hereunder.

(c) Each Segregated Acquisition Amount will be, promptly upon funding, deposited
into a deposit account subject to the valid and perfected first priority
security interest of the Administrative Agent (each “Segregated Acquisition
Amount Deposit Account”) and subject to the terms of one or more control
agreements in a form that is reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent’s control with respect thereto (each, a
“Segregated Acquisition Amount Deposit Account Control Agreement”). The Security
Agreement creates a valid security interest in favor of the Administrative Agent
for the benefit of the Secured Parties in the applicable Segregated Acquisition
Amount Deposit Account and the funds held therein, and such security interest of
the Administrative Agent for the benefit of the Secured Parties constitutes a
first priority security interest perfected by control (within the meaning of the
UCC).

4.17 Solvency. As of the Closing Date (and after giving effect to the
consummation of the Transaction to occur on the Closing Date), the Borrower and
its Subsidiaries, on a consolidated basis, after giving effect to the
Transactions and the Incurrence of all Indebtedness and obligations being
Incurred in connection herewith and therewith and the other transactions
contemplated hereby and thereby, are Solvent.

4.18 Patriot Act; FCPA; OFAC; Sanctions Laws.

(a) To the extent applicable, the Loan Parties and each of their Subsidiaries
are in compliance in all material respects with U.S. and non-U.S. Laws relating
to Sanctions Laws and anti-money laundering, including the Patriot Act. As of
the Closing Date, to the knowledge of the Borrower, the information included in
the Beneficial Ownership Certification is true and correct in all material
respects.

(b) The Loan Parties and each of their Subsidiaries are in compliance in all
material respects with all applicable Anti-Corruption Laws. No part of the
proceeds of the Loans will be used directly or, knowingly, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or any other Person acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of any Anti-Corruption Laws.

 

134



--------------------------------------------------------------------------------

(c) None of the Loan Parties, nor any of their Subsidiaries, nor any director or
officer, nor, to the knowledge of the Loan Parties, any employee of the Loan
Parties and each of their Subsidiaries, nor, to the knowledge of the Loan
Parties and each of their Subsidiaries, any agent or representative of the Loan
Parties and each of their Subsidiaries, is a Sanctioned Person. No Group Member
is located, organized or resident in a country or territory that is the subject
of Sanctions Laws.

(d) The Loan Parties will not, directly or, knowingly, indirectly, use the
proceeds of any Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary (and any joint ventures of the Loan Parties or any of
their Subsidiaries), joint venture partner or other Person, to fund any
activities of or business with any Sanctioned Person, or in any country or
territory, that, at the time of such funding, is itself the subject of Sanctions
Laws, or in any other manner that will result in a violation by any of the Loan
Parties of Sanctions Laws or applicable Anti-Corruption Laws.

4.19 Status as Senior Indebtedness. The Obligations under the Facilities
constitute “senior debt”, “senior indebtedness”, “guarantor senior debt”,
“senior secured financing” and “designated senior indebtedness” (or any
comparable term) for all Indebtedness (if any) that is subordinated in right of
payment to the Obligations.

Notwithstanding anything herein or in any other Loan Document to the contrary,
no officer of any Group Member shall have any personal liability in connection
with the representations and warranties and other certifications in this
Agreement or any other Loan Document.

SECTION 5.

CONDITIONS PRECEDENT

5.1 Conditions to Closing Date. The agreement of each Lender to make the initial
extension of credit requested to be made by it under this Agreement on the
Closing Date is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received:

(i) this Agreement, executed and delivered by the Borrower, each Guarantor and
each Person listed on Schedule 1.1A-1;

(ii) the Security Agreement, executed and delivered by the Loan Parties;

(iii) the Intellectual Property Security Agreements, executed and delivered by
the Loan Parties party thereto;

(iv) each Note, executed and delivered by the Borrower in favor of each Lender
requesting the same at least three (3) Business Days prior to the Closing Date;

(v) a Borrowing Request, executed and delivered by the Borrower two (2) Business
Days prior to the Closing Date (or such later time as accepted by the
Administrative Agent in its sole discretion);

(vi) [reserved]; and

 

135



--------------------------------------------------------------------------------

(vii) the results of a search of the Uniform Commercial Code filings (or
equivalent filings) with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such Persons, the results of a judgment and tax
lien search with respect to the Loan Parties in the states and county in which
the chief executive office of each such Person is located and in such other
jurisdictions as may be reasonably required by the Administrative Agent,
together with copies of the financing statements (or similar documents)
disclosed by such search and with copies of United States Copyright Office and
the United States Patent and Trademark Office searches reasonably required by
the Administrative Agent and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 7.7 or have been, or will be
simultaneously or substantially concurrently with the closing under this
Agreement, released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made.

(b) Fees. The Lenders and the Administrative Agent shall have received, or
substantially concurrently with the initial term borrowing under the Facilities
shall receive, all fees required to be paid on or prior to the Closing Date, and
all reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date for which reasonably detailed invoices have been presented
(including the reasonable and documented out-of-pocket fees and expenses of
legal counsel to the Administrative Agent) to the Borrower at least three
(3) Business Days prior to the Closing Date (or such later date as the Borrower
may reasonably agree), which amounts may be offset against the proceeds of the
Facilities.

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) an Officer’s
Certificate of each Loan Party, dated the Closing Date, in form and substance
reasonably acceptable to the Administrative Agent, with appropriate insertions
and attachments, including copies of resolutions of the Board of Directors
and/or similar governing bodies of each Loan Party approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, the borrowings hereunder, certified
organizational authorizations (if required by applicable law or customary for
market practice in the relevant jurisdiction), incumbency certifications, the
certificate of incorporation or other similar Organizational Documents of each
Loan Party certified by the relevant authority of the jurisdiction of
organization, registration or incorporation of such Loan Party (only where
customary in the applicable jurisdiction) and bylaws or other similar
Organizational Documents of each Loan Party certified by a Responsible Officer
as being in full force and effect on the Closing Date and (ii) a good standing
certificate (to the extent such concept exists in the relevant jurisdictions)
for each Loan Party from its jurisdiction of organization, registration or
incorporation.

(d) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Davis Polk & Wardwell LLP, New York counsel to the Loan
Parties, and executed legal opinions of each local counsel to the Loan Parties
or the Administrative Agent, as applicable, set forth on Schedule 5.1(f), each
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent (provided that counsel to the Administrative Agent shall
provide such opinions to the extent customary in any applicable jurisdiction).

(e) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received the certificates representing the Capital Stock (to the extent
certificated) pledged or otherwise required to be delivered pursuant to the
Security Agreement, together with an undated stock power or other equity
transfer form for each such certificate executed or endorsed in blank by a duly
authorized signatory of the pledgor thereof.

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected first Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
Permitted Liens), shall have been executed and delivered to the Administrative
Agent in proper form for filing, registration or recordation.

 

136



--------------------------------------------------------------------------------

(g) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, which demonstrates that the Borrower and its Subsidiaries,
on a consolidated basis, are, after giving effect to the Transactions and the
other transactions contemplated hereby, Solvent.

(h) Patriot Act. The Administrative Agent and the Lenders (in each case to the
extent reasonably requested in writing at least ten (10) Business Days prior to
the Closing Date) shall have received, at least three (3) Business Days prior to
the Closing Date, all documentation and other information about the Loan Parties
that the Administrative Agent reasonably determines is required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including without limitation the PATRIOT Act and a
beneficial ownership certificate to the extent required under 31 C.F.R §
1010.230.

(i) Refinancing. The Existing Debt Release/Repayment shall be consummated
substantially concurrently with the initial borrowing under the Facilities.

(j) Guarantees. The guarantees of the Guarantor Obligations by all Subsidiaries
that are not Excluded Subsidiaries shall have been executed and are in full
force and effect or substantially simultaneously with the initial borrowing
under the Facilities, shall be executed and become in full force and effect.

5.2 Conditions to Each Borrowing Date. The agreement of each Lender to make any
extension of credit (other than as otherwise agreed in connection with a Limited
Condition Transaction) requested to be made by it on any date (except as
otherwise provided herein in the case of Incremental Term Loans and Incremental
Revolving Loans) is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. The Administrative Agent and, if applicable, the Issuing Lenders or
the Designated Acquisition Swingline Lender, shall have received notice from the
Borrower, which, if in writing, may be in the form of a Borrowing Request.

Each Borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, the Borrower hereunder (other than its
initial extension of credit on the Closing Date or as otherwise agreed in
connection with a Limited Condition Transaction, and except as otherwise
provided herein in the case of Incremental Term Loans and Incremental Revolving
Loans)) shall constitute a representation and warranty by the Borrower as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied; provided, however, that for the avoidance of
doubt the

 

137



--------------------------------------------------------------------------------

conversion or continuation of an existing Borrowing pursuant to Section 2.12
does not constitute the Borrowing of a Loan under this Section 5.2 and shall not
result in a representation and warranty by the Borrower on the date thereof as
to the conditions contained in this Section 5.2.

SECTION 6.

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document and all other Obligations shall have
been paid in full (other than (i) contingent indemnification and reimbursement
obligations for which no claim has been made, (ii) Cash Management Obligations
as to which arrangements reasonably satisfactory to the Cash Management
Providers have been made and (iii) obligations under Qualified Hedging
Agreements to which arrangements reasonably satisfactory to the Qualified
Counterparties have been made) and all Letters of Credit have been canceled,
have expired or have been Collateralized or, rolled into another credit
facility, the Borrower will, and will cause each of its Restricted Subsidiaries
to:

6.1 Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a) as soon as available, but in any event within 90 days (or such longer period
as the SEC shall permit for BRP Group to file its Annual Report on Form 10-K
(such date, the “Extended 10-K Date”) so long as BRP Group is an SEC reporting
company not to exceed the earlier to occur of (x) the Extended 10-K Date and (y)
45 days after the annual audited financial statements would otherwise be
required to have been delivered under this Section 6.01(a)) after the last day
of each fiscal year of the Borrower ending after the Closing Date, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations, comprehensive income (loss), member’s equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year (beginning with the fiscal year ending December 31, 2020)
and accompanied by an opinion of PricewaterhouseCoopers LLP or other independent
certified public accountants of recognized national standing (or any other
independent certified public accountants reasonably acceptable to the
Administrative Agent), which opinion shall not be subject to qualification as to
scope or contain any “going concern” qualification or exception other than with
respect to or resulting from (i) the impending maturity of the Facilities or
(ii) any potential or actual inability to satisfy the financial covenants set
forth in Section 7.1 (provided that delivery within the time periods specified
above of copies of the Annual Report on Form 10-K of BRP Group filed with the
SEC (or the equivalent documents filed with a comparable agency in any
applicable non-U.S. jurisdiction, provided such documents contain substantially
the same information as would be set forth in a Form 10-K) shall be deemed to
satisfy the requirements of this Section 6.1(a)); provided that the extent such
information relates to BRP Group, such information is accompanied by information
that explains in reasonable detail any material differences between the
information relating to BRP Group, on the one hand, and the information relating
to Borrower and its consolidated Subsidiaries on a standalone basis, on the
other hand which explanation may be qualitative if appropriate or can indicate
that there are no material differences if accurate; and

(b) as soon as available, but in any event within 45 days (or such longer period
as the SEC shall permit for BRP Group to file its Quarterly Report on Form 10-Q
(such date, the “Extended 10-Q Date”) so long as BRP Group is an SEC reporting
company not to exceed the earlier to occur of (x) the Extended 10-Q Date and (y)
45 days after the quarterly unaudited financial statements would otherwise be
required to have been delivered under this Section 6.01(b)) after the last day
of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its

 

138



--------------------------------------------------------------------------------

consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations, comprehensive income (loss),
member’s equity and cash flows for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year (beginning with the fiscal quarter ending
December 31, 2020), certified by a Responsible Officer as fairly stating in all
material respects the financial position of the Borrower and its consolidated
Subsidiaries in accordance with GAAP for the period covered thereby (subject to
normal year-end audit adjustments and the absence of footnotes) (provided that
delivery within the time periods specified above of copies of the Quarterly
Report on Form 10-Q of BRP Group (filed with the SEC (or the equivalent
documents filed with a comparable agency in any applicable non-U.S.
jurisdiction, provided such documents contain substantially the same information
as would be set forth in Form 10-Q) shall be deemed to satisfy the requirements
of this Section 6.1(b)); provided that the extent such information relates to
BRP Group, such information is accompanied by information that explains in
reasonable detail any material differences between the information relating to
BRP Group, on the one hand, and the information relating to Borrower and its
consolidated Subsidiaries on a standalone basis, on the other hand which
explanation may be qualitative if appropriate or can indicate that there are no
material differences if accurate.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (except as otherwise
provided below) in accordance with GAAP applied consistently (except to the
extent any such inconsistent application of GAAP has been approved by such
accountants (in the case of clause (a) above) or officer (in the case of
clause (b) above), as the case may be, and disclosed in reasonable detail
therein) throughout the periods reflected therein and with prior periods
(subject, in the case of quarterly financial statements, to normal year-end
audit adjustments and the absence of footnotes).

6.2 Certificates; Other Information. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender):

(a) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its securities)
(the “Public Lenders”) and, if documents or notices required to be delivered
pursuant to Section 6.1 or this Section 6.2 or otherwise are being distributed
through IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Private Lender Information shall not be posted on that
portion of the Platform designated for such public-side Lenders, provided that
if Borrower has not indicated whether a document or notice delivered pursuant to
Section 6.1 or this Section 6.2 contains Private Lender Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic information with respect to the Borrower, its Subsidiaries or
its securities;

(b) [reserved];

(c) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), (i) an Officer’s Certificate of Borrower stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate, (ii) (x) a Compliance
Certificate containing all information and calculations reasonably necessary for
determining the Applicable Margin and/or Commitment Fee Rate (if, and only if,
the Borrower desires to avail itself of a potential step-down in the Applicable
Margin and/or Commitment Fee Rate or if such information or calculation would
require an upward adjustment in such Applicable Margin or Commitment Fee Rate),
and, compliance by the Borrower with the provisions of Section 7.1 of this
Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be (and, with respect to each annual financial

 

139



--------------------------------------------------------------------------------

statement, the ECF Percentage and if the ECF Percentage is greater than 0% the
amount, if any, of Excess Cash Flow for such fiscal year together with the
calculation thereof in reasonable detail), and (y) to the extent not previously
disclosed to the Administrative Agent, (I) a description of any change in the
jurisdiction of organization of any Loan Party, (II) a list of any material
intellectual property registered with, or for which an application for
registration has been made with, the U.S. Patent and Trademark Office or the
U.S. Copyright Office and acquired or developed (and not sold, transferred or
otherwise disposed of) by any Loan Party and (III) a list of any material
“intent to use” trademark applications for which a “Statement of Use” or an
“Amendment to Allege Use” was filed with the U.S. Patent and Trademark Office by
any Loan Party, in each case, since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date), (iii) certifying a list of names of all
Immaterial Subsidiaries designated as such (or certifying as to any changes to
such list since the delivery of the last such certificate) and that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary, (iv) certifying a list of names of all Unrestricted Subsidiaries (if
any) (or certifying as to any changes to such list since the delivery of the
last such certificate) and that each Subsidiary set forth on such list
individually qualifies as an Unrestricted Subsidiary and (v) a presentation of
Consolidated EBITDA, on a Pro Forma Basis;

(d) concurrently with the delivery of financial statements pursuant to
Section 6.1(a) (commencing with the fiscal year ending on December 31, 2020), a
detailed consolidated budget for the following fiscal year (including
(i) projected consolidated quarterly income statements and (ii) projected
consolidated annual balance sheet of the Borrower and its consolidated
Subsidiaries);

(e) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.1(a) above, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and the Restricted Subsidiaries for such fiscal year, as compared to the
previous fiscal year (to the extent such comparisons are required pursuant to
Section 6.1(a)) (provided that delivery (i) within the time periods specified
above of copies of the Annual Report on Form 10-K of BRP Group filed with the
SEC and (ii) in the form consistent with delivered to the Administrative Agent
for the fiscal year ending December 31, 2019, in each case, shall be deemed to
satisfy the requirements of this Section 6.2(e));

(f) promptly, copies of all financial statements and reports that the Borrower
and the Restricted Subsidiaries send generally to the holders of any class of
their debt securities or public equity securities, acting in such capacity, and,
within five days after the same are filed, copies of all financial statements
and reports that the Borrower may make to, or file with, the SEC, other than the
items referred to in Sections 6.1(a), 6.1(b) and 6.2(e) (which copies, for the
avoidance of doubt, shall be deemed to be delivered in accordance with this
clause (f) when and to the extent such underlying financial statements or
reports are filed by BRP Group with the SEC);

(g) as promptly as reasonably practicable following the Administrative Agent’s
request therefor, (i) such other information regarding the operations, business
affairs and financial condition of any Group Member, or compliance with the
terms of any Loan Document, as the Administrative Agent may reasonably request;
(ii) all documentation and other information that the Administrative Agent or
any Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering or terrorist
financing rules and regulations, including the Patriot Act and (iii) an updated
Beneficial Ownership Certification.

Nothing in this Agreement or in any other Loan Document shall require any Loan
Party to provide information (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) the disclosure of
which is restricted by binding

 

140



--------------------------------------------------------------------------------

agreements not entered into primarily for the purpose of qualifying for the
exclusion in this clause (iv) (in the case of this clause (iv), so long as such
confidentiality agreement does not relate to information regarding the financial
affairs of any Group Member or compliance with the terms of any Loan Document).

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all of its Tax
obligations, except (i) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect or (ii) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the relevant Group Member.

6.4 Maintenance of Existence; Compliance with Law.

(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain or obtain all
Governmental Approvals and all other rights, privileges and franchises, in each
case necessary or desirable in the normal conduct of its business, except, in
each case, as otherwise permitted by Section 7.8 or by the Security Documents
and except, in the case of clauses (i) (other than with respect to Borrower) and
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect;

(b) comply with all Requirements of Law (including, as applicable, Sanctions Law
and the applicable Anti-Corruption Laws) except to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and

(c) comply with all Governmental Approvals except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except to the extent the failure to
do so would not reasonably be expected to have a Material Adverse Effect,
(a) maintain all the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect, (b) maintain with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed insurance in at least such amounts (after giving effect to any
self-insurance) which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business and (c) all such policies with respect to such liability and
property insurance shall name the Administrative Agent as an additional insured
or loss payee, as applicable, and certificates and endorsements evidencing the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent shall be delivered to the Administrative Agent. If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Insurance Laws, then the Borrower shall, or shall cause each Loan Party
to, (i) maintain, or cause to be maintained, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 

 

141



--------------------------------------------------------------------------------

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, at the
Borrower’s expense, representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours, upon
reasonable prior written notice, and as often as may reasonably be requested and
to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that (i) in no
event shall there be more than one such visit for the Administrative Agent and
its representatives as a group per calendar year except during the continuance
of an Event of Default and (ii) the Borrower shall have the right to be present
during any discussions with accountants. Notwithstanding anything to the
contrary in this Section 6.6, none of the Group Members will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discuss any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement (other than any agreement with another Group Member or any Affiliate
thereof), (c) is subject to attorney-client or similar privilege or constitutes
attorney work product or (d) the disclosure of which is restricted by binding
agreements not entered into primarily for the purpose of qualifying for the
exclusion in this clause (d).

6.7 Notices. Promptly after a Responsible Officer of the Borrower has obtained
knowledge thereof, give notice to the Administrative Agent (who shall promptly
furnish to each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) the following events where there is any reasonable likelihood of the
imposition of liability on the Borrower or any Commonly Controlled Entity as a
result thereof that would be reasonably expected to have a Material Adverse
Effect: (i) the occurrence of any ERISA Event, (ii) a failure to make any
required contributions to a Plan in a material amount or (iii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
termination (in other than a “standard termination” as defined in ERISA), or
Insolvency of, any Plan; and

(c) (i) any dispute, litigation, investigation or proceeding between the
Borrower or any Restricted Subsidiary and any arbitrator or Governmental
Authority or (ii) the filing or commencement of, or any material development in,
any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary, including any claims related to any Environmental Law or in respect
of intellectual property, that, in any such case referred to in clauses (i) or
(ii), has resulted or would reasonably be expected to result in a Material
Adverse Effect;

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

142



--------------------------------------------------------------------------------

6.8 Environmental Laws.

(a) Comply with, and take commercially reasonably action to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonably action to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect, or such
requirements, orders or directives are being contested in good faith by a Group
Member.

6.9 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
“Collateral”) acquired at any time after the Closing Date by any Loan Party (or
any Group Member required to become a Loan Party pursuant to the terms of the
Loan Documents) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected first priority Lien (to the extent so
required by the terms of the Security Agreement) within 90 days (or such longer
period as the Administrative Agent shall reasonably agree) (i) execute and
deliver to the Administrative Agent such amendments to the relevant Security
Document or such other documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest (subject to Permitted Liens) in such property, including the filing of
Uniform Commercial Code financing statements (or equivalent filings in
jurisdictions outside of United States) in such jurisdictions as may be required
by any Security Document or by applicable law or as may reasonably be requested
by the Administrative Agent.

(b) With respect to any interest in any Material Property acquired by any Loan
Party (or any Group Member required to become a Loan Party pursuant to the terms
of the Loan Documents) after the Closing Date within 90 days (or such longer
period as the Administrative Agent shall reasonably agree) after the Closing
Date or date of acquisition, as applicable, (A) execute and deliver a first
priority Mortgage (subject to Permitted Liens), in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such interest in real
property (provided, that to the extent any property to be subject to a Mortgage
is located in a jurisdiction that imposes mortgage recording taxes, intangibles
tax, documentary tax or similar recording fees or taxes, the relevant Mortgage
shall not secure (i) an amount in excess of the Fair Market Value of such
property subject thereto unless such jurisdiction imposes a cap on such taxes or
fees such that any secured amounts in excess of the Fair Market Value of such
property do not result in additional taxes or fees or (ii) Obligations in
respect of Letters of Credit or the Revolving Facility in those states that
impose such a tax on paydowns or re-advances applicable thereto), (B) if
requested by the Administrative Agent, provide the Lenders with a Title Policy
in an amount not to exceed the Fair Market Value of the real property covered
thereby, as well as a current ALTA survey thereof (or an existing ALTA survey,
ExpressMap or other similar documentation if available (accompanied if
reasonably required by the title company issuing the applicable Title Policy by
a “no-change” affidavit and/or other documents) sufficient to remove the general
survey exception from the Title Policy and to obtain survey coverage in such
Title Policy), together with a surveyor’s certificate in form reasonably
acceptable to the Administrative Agent, (C) if requested by the Administrative
Agent, deliver to the Administrative Agent customary legal

 

143



--------------------------------------------------------------------------------

opinions from counsel in the jurisdictions in which the real property covered by
the Mortgage is located relating to the enforceability of any such Mortgage and
the Lien created thereby, which opinions shall be in form and substance
reasonably satisfactory to the Administrative Agent; (D) deliver a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property and, to the extent a
Mortgaged Property is located in a special flood hazard area, a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto and evidence of flood
insurance as required under Section 6.5 hereof and (E) provide evidence
reasonably satisfactory to the Administrative Agent of payment by the Borrower
of all Title Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
and endorsements contemplated by this Section 6.9(b).

(c) With respect to any Restricted Subsidiary that is not an Excluded Subsidiary
created or acquired after the Closing Date by any Group Member (which, for the
purposes of this Section 6.9(c), shall include any existing Subsidiary that
ceases to be an Excluded Subsidiary) within 90 days after the date of such
creation or acquisition (or such longer period as the Administrative Agent shall
reasonably agree), (i) execute and deliver to the Administrative Agent such
supplements to the Security Agreement and additional Security Documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (subject to Permitted Liens) in the Capital Stock of such
Restricted Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if any),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, and (iii) cause such Restricted
Subsidiary (a) to execute and deliver to the Administrative Agent (x) a
Guarantor Joinder Agreement or such comparable documentation requested by the
Administrative Agent to become a Guarantor and (y) a joinder agreement to the
Security Agreement, substantially in the form annexed thereto, (b) to take such
actions reasonably necessary or advisable to grant to the Administrative Agent
for the benefit of the Secured Parties a perfected first priority security
interest (subject to Permitted Liens) in the Collateral described in the
Security Agreement with respect to such Restricted Subsidiary, including the
filing of UCC financing statements in such jurisdictions as may be required by
the Security Agreement or by law or as may be requested by the Administrative
Agent, and (c) to deliver to the Administrative Agent a certificate of such
Restricted Subsidiary, substantially consistent in form to those delivered on
the Closing Date pursuant to Section 5.1(e).

(d) Notwithstanding anything to the contrary in this Agreement, (i) no actions
in any jurisdiction outside the United States shall be required in order to
create any security interests in assets located or titled outside of the United
States, or to perfect any security interests in such assets, including any
intellectual property registered in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States); provided, however, that the foregoing shall not apply to the Equity
Interests and assets of a Foreign Subsidiary that becomes a Guarantor as
contemplated by the definition of “Excluded Subsidiary”, it being understood and
agreed that if a Foreign Subsidiary shall become a Guarantor, notwithstanding
any of the exclusions or limitations set forth in this Agreement (including the
definition of Excluded Assets) the assets of such Foreign Subsidiary and the
Equity Interests of such Foreign Subsidiary shall be pledged to the
Administrative Agent pursuant to arrangements reasonably satisfactory to the
Administrative Agent (including, foreign law governed security documents)
subject to limitations reasonably agreed by the Borrower and the Administrative
Agent and (ii) in no event shall control agreements or perfection by control or
similar arrangements be required with respect to any Collateral (including
deposit or securities accounts), other than in respect of (x) segregated escrow
accounts or similar accounts holding Escrowed Proceeds (including, for the
avoidance of doubt, the Segregated Acquisition Amount Deposit Account) (y) 100%
of the equity interests required to be pledged hereunder and under the

 

144



--------------------------------------------------------------------------------

Security Documents and (z) notes (including the Global Intercompany Note)
required to be pledged under the Security Documents, nor shall leasehold
mortgages, landlord waivers or collateral access agreements be required; and
(iii) in no event shall Collateral include any Excluded Assets unless the
Borrower so elects.

For the avoidance of doubt, and without limitation, this Section 6.9 shall apply
to any division of a Loan Party and to any division of a Group Member required
to become a Loan Party pursuant to the terms of the Loan Documents and to any
allocation of assets to a series of a limited liability company.

6.10 Credit Ratings. Use commercially reasonable efforts to maintain at all
times a credit rating by each of S&P and Moody’s in respect of the Facilities
provided for under this Agreement and a corporate rating by S&P and a corporate
family rating by Moody’s for the Borrower (it being understood that there shall
be no requirement to maintain any specific credit rating).

6.11 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, at the expense of the Borrower, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, the Loan Parties shall take such actions as the Administrative
Agent may reasonably request from time to time (including the execution and
delivery of guaranties, security agreements, pledge agreements, stock powers,
financing statements and other documents, the filing or recording of any of the
foregoing, and the delivery of stock certificates and other collateral with
respect to which perfection is obtained by possession), in each case to the
extent required by the applicable Security Documents to ensure that the
Obligations are guaranteed by the Guarantors, on a first priority basis (subject
to Permitted Liens) and are secured by substantially all of the assets (other
than those assets specifically excluded by the terms of this Agreement and the
other Loan Documents) of the Loan Parties. For the avoidance of doubt, and
without limitation, this Section 6.11 shall apply to any division of a Loan
Party and to any division of a Group Member required to become a Loan Party
pursuant to the terms of the Loan Documents and to any allocation of assets to a
series of a limited liability company.

6.12 Designation of Unrestricted Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary and subsequently re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary if (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) after giving effect to such
designation or re-designation, the Borrower would be in compliance with the
financial covenants set forth in Section 7.1. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the applicable Loan Party or Restricted Subsidiary therein at
the date of designation in an amount equal to the Fair Market Value of the
applicable Loan Party’s or Restricted Subsidiary’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the Incurrence at the time of designation of Indebtedness or
Liens of such Subsidiary existing at such time, and (y) a return on any
Investment by the applicable Loan Party or Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of such Loan Party’s or Restricted
Subsidiary’s Investment in such Subsidiary. At any time a Subsidiary is
designated as an Unrestricted Subsidiary hereunder, the Borrower shall cause
such Subsidiary to be designated as an Unrestricted Subsidiary (or any similar
applicable term) under any Indebtedness permitted under Section 7.2 that
constitutes First Lien Obligations and is in a principal amount in excess of the
greater of $15,000,000 and 20.0% of Consolidated EBITDA, calculated on a Pro
Forma Basis as of the most recently ended Test Period

 

145



--------------------------------------------------------------------------------

6.13 Employee Benefit Plans.

(a) Maintain, or cause to be maintained, all Single Employer Plans that are
presently in existence or may, from time to time, come into existence, in
compliance with the terms of any such Single Employer Plan, ERISA, the Code and
all other applicable Laws, except to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Maintain, or cause to be maintained, all Foreign Plans that are presently in
existence or may, from time to time, come into existence, in compliance with the
terms of any such Plan and all applicable laws, except to the extent the failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

6.14 Use of Proceeds. The Borrower will (a) only use the proceeds of the Loans
in accordance with Sections 4.18(d), (b) only use the proceeds of the Initial
Term Loans to finance a portion of the Transactions (including paying any fees,
original issue discount, commissions and expenses associated therewith) and any
remaining proceeds to finance the working capital needs of the Borrower and the
Restricted Subsidiaries and for other general corporate purposes of the Borrower
and the Restricted Subsidiaries (including acquisitions and other Investments
permitted hereunder) and (c) use the proceeds of all other Borrowings to finance
the working capital needs of the Borrower and the Restricted Subsidiaries, to
the extent constituting a Designated Acquisition Swingline Loan, BRP C Corp
Acquisition Indebtedness and for general corporate purposes of the Borrower and
the Restricted Subsidiaries (including acquisitions and other Investments
permitted hereunder).

6.15 Post-Closing Matters. The Borrower will, and will cause each of the
Restricted Subsidiaries to, take each of the actions set forth on Schedule 6.15
within the time period prescribed therefor on such schedule (as such time period
may be extended by the Administrative Agent).

6.16 FCPA; OFAC. The Loan Parties agree to maintain policies, procedures, and
internal controls reasonably designed to ensure compliance with the applicable
Anti-Corruption Laws.

6.17 Lender Calls.

The Borrower will hold a conference call (at a time mutually agreed upon by the
Borrower and the Administrative Agent but, in any event, no earlier than the
Business Day following the delivery of applicable financial information pursuant
to Sections 6.1(a) and (b) above) with all Lenders who choose to attend such
conference call to discuss the results of the previous fiscal quarter; provided,
that the Borrower shall be deemed to have complied with its obligation to hold
such conference calls with Lenders if (i) all Lenders are afforded the
opportunity to join BRP Group’s quarterly earnings calls or (ii) BRP Group is
holding a conference call open to investors or debt holders generally to discuss
such results.

SECTION 7.

NEGATIVE COVENANTS

The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document and all other Obligations shall have
been paid in full (other than (i) contingent indemnification and reimbursement
obligations for which no claim has been made, (ii) Cash Management Obligations
as to which arrangements reasonably satisfactory to the Cash Management
Providers have been made and (iii) obligations under Qualified Hedging
Agreements as to which arrangements reasonably satisfactory to the Qualified
Counterparties have been made) and all Letters of Credit have been canceled,
have expired or have been Collateralized or, to the reasonable satisfaction of
the applicable Issuing Lender, rolled into another credit facility, the Borrower
will and will cause the Restricted Subsidiaries to, comply with this Section 7.

 

146



--------------------------------------------------------------------------------

7.1 Financial Covenants.

(a) The Borrower shall not, without the written consent of the Majority
Revolving Lenders, permit the Total First Lien Net Leverage Ratio determined on
a Pro Forma Basis as at the last day of any Test Period, commencing with the
Test Period ending December 31, 2020 to exceed 5.0 to 1.00.

(b) The Borrower shall not, without the written consent of the Majority
Revolving Lenders, permit the Debt Service Coverage Ratio determined on a Pro
Forma Basis as at the last day of any Test Period, commencing with the Test
Period ending December 31, 2020 to be less than 2.25 to 1.00.

7.2 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) (i) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (ii) the
Borrower will not, and will not permit any of the Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Borrower and
any of the Restricted Subsidiaries may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock or Preferred Stock (“Ratio
Debt”), in each case, if the Total Net Leverage Ratio does not exceed 4.75 to
1.00, determined on a Pro Forma Basis; provided, further, however, that the
aggregate amount of outstanding Indebtedness (excluding Acquired Indebtedness
not Incurred in connection with or in contemplation of the applicable merger,
acquisition or other similar transaction) that may be Incurred and Disqualified
Stock or Preferred Stock that may be issued pursuant to this clause (a) by
Restricted Subsidiaries that are not Guarantors, taken together with the amount
of all outstanding Indebtedness Incurred and Disqualified Stock or Preferred
Stock issued by Restricted Subsidiaries that are Non-Guarantor Subsidiaries
pursuant to clauses (b)(vi), (b)(xxii) and (b)(xxx) of this Section 7.2, shall
not exceed, at the time such Indebtedness is Incurred, the greater of
$18,750,000 and 25.0% of Consolidated EBITDA determined on a Pro Forma Basis as
of the most recently ended Test Period.

(b) The limitations set forth in Section 7.2(a) shall not apply to
(collectively, “Permitted Debt”):

(i) Indebtedness Incurred pursuant to this Agreement and any other Loan Document
(including any Indebtedness treated as Designated Acquisition Swingline Loans or
Incurred pursuant to Section 2.25, 2.26 or 2.28);

(ii) [reserved];

(iii) Indebtedness existing on the Closing Date (other than Indebtedness
described in Section 7.2(b)(i)) and, with respect to any such Indebtedness in
excess of $5,000,000 in aggregate principal amount, set forth on Schedule 7.2;

(iv) Permitted First Priority Refinancing Debt and Permitted Junior Priority
Refinancing Debt;

(v) Permitted Unsecured Refinancing Debt;

 

147



--------------------------------------------------------------------------------

(vi) Indebtedness, Disqualified Stock or Preferred Stock in an amount not to
exceed the sum of (x) the Ratio-Based Incremental Amount plus (y) the
Prepayment-Based Incremental Amount plus (z) the Cash-Capped Incremental Amount
(in each case minus amounts Incurred and outstanding under clause (xvi) in
respect of Indebtedness originally incurred under clause (y) and (z) of this
clause (vi)) (provided that, for the avoidance of doubt, the amount available to
the Borrower pursuant to clauses (y) and (z) above shall be available at all
times and shall not be subject to the ratio test described in foregoing
clause (x) above); provided, that:

(1) the amount of Indebtedness that may be Incurred and Disqualified Stock or
Preferred Stock that may be issued pursuant to this clause (vi) by Restricted
Subsidiaries that are Non-Guarantor Subsidiaries shall not exceed, at the time
such Indebtedness is Incurred, taken together with all other outstanding
Indebtedness Incurred and Disqualified Stock and Preferred Stock issued pursuant
to this proviso (1) and amounts Incurred by Restricted Subsidiaries that are
Non-Guarantor Subsidiaries outstanding pursuant to clauses (a), (b)(xxii) and
(b)(xxx) of this Section 7.2, the greater of $18,750,000 and 25.0% of
Consolidated EBITDA determined on a Pro Forma Basis as of the most recently
ended Test Period;

(2) the Applicable Requirements shall have been satisfied;

(3) no Indebtedness under this clause (vi) may be Incurred at any time that
(x) a Default or Event of Default has occurred and is continuing or (y) if such
Indebtedness is used to finance, in whole or in part, a Limited Condition
Transaction, a Default or Event of Default under Section 9.1(a) or (g) has
occurred and is continuing; and

(4) unless the Borrower elects otherwise, any Indebtedness Incurred pursuant to
this clause (vi) shall be deemed Incurred first under clause (x) above, with the
balance Incurred next under clause (y) above and then under clause (z) above,
and, for the avoidance of doubt such Indebtedness may be later reclassified
among such clauses pursuant to the reclassification provisions set forth in
Section 2.25;

(vii) Indebtedness (including Capitalized Lease Obligations, mortgage financings
or purchase money obligations) Incurred by the Borrower or any of the Restricted
Subsidiaries, Disqualified Stock issued by the Borrower or any of the Restricted
Subsidiaries and Preferred Stock issued by any Restricted Subsidiaries to
finance or Refinance, all or any part of the acquisition, purchase, lease,
construction, design, installation, repair, replacement or improvement of
property (real or personal), plant or equipment or other fixed or capital assets
used or useful in the business of the Borrower or the Restricted Subsidiaries
(whether through the direct purchase of assets or the Capital Stock of any
Person owning such assets) in an aggregate principal amount not to exceed, at
the time such Indebtedness is Incurred, together with all outstanding
Indebtedness outstanding under this clause (vii) (and Indebtedness Incurred to
renew, refund, Refinance, replace, defease or discharge any Indebtedness
Incurred pursuant to this clause (vii) (including through Section 7.2(b)(xvi)),
the greater of $18,750,000 and 25.0% of Consolidated EBITDA determined on a Pro
Forma Basis as of the most recently ended Test Period (in each case minus
amounts Incurred and outstanding under clause (xvi) in respect of Indebtedness
originally Incurred under this clause (vii); provided, that Capitalized Lease
Obligations Incurred by the Borrower or any Restricted Subsidiary pursuant to
this clause (vii) in connection with a Sale Leaseback Transaction shall not be
subject to the foregoing limitation so long as the proceeds of such Sale
Leaseback Transaction are used by the Borrower or such Restricted Subsidiary to
permanently repay outstanding loans under any credit agreement, debt facility or
other Indebtedness secured by a Lien on the assets subject to such Sale
Leaseback Transaction;

 

148



--------------------------------------------------------------------------------

(viii) Indebtedness (x) in respect of any bankers’ acceptance, bank guarantees,
discounted bill of exchange or the discounting or factoring of receivables,
warehouse receipt or similar facilities, and reinvestment obligations related
thereto, entered into in the ordinary course of business and (y) constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit (a) in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims and (b) that are fully cash collateralized;

(ix) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, Incurred in connection with the
acquisition or disposition of any business, assets or a Subsidiary of the
Borrower in accordance with the terms of this Agreement;

(x) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Wholly Owned Restricted Subsidiary; provided that any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock;

(xi) Indebtedness or Disqualified Stock of (a) a Restricted Subsidiary to the
Borrower or (b) the Borrower or any Restricted Subsidiary to any Restricted
Subsidiary or the Borrower; provided that if the Borrower or a Guarantor Incurs
such Indebtedness or issues such Disqualified Stock to a Restricted Subsidiary
that is not a Guarantor, such Indebtedness or Disqualified Stock, as applicable,
is either subject to the Global Intercompany Note or subordinated in right of
payment (in a manner similar to the subordination provisions in the Global
Intercompany Note) to the Loans or the Guarantee of such Guarantor, as the case
may be; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event that results in any Restricted Subsidiary
lending such Indebtedness or Disqualified Stock, as applicable, ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
or Disqualified Stock, as applicable (except to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness or Disqualified Stock, as applicable;

(xii) Hedging Obligations that are Incurred not for speculative purposes;

(xiii) obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds or other similar bonds and completion guarantees provided by the Borrower
or any Restricted Subsidiaries;

(xiv) Indebtedness, Disqualified Stock or Preferred Stock in an aggregate
principal amount or liquidation preference that does not exceed, at the time
such Indebtedness, Disqualified Stock or Preferred Stock is Incurred, taken
together with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (xiv), the greater of $18,750,000 and 25.0% of
Consolidated EBITDA determined on a Pro Forma Basis as of the most recently
ended Test Period (in each case minus amounts Incurred and outstanding under
clause (xvi) in respect of Indebtedness originally Incurred under this
clause (xiv));

(xv) any guarantee by the Borrower or any of the Restricted Subsidiaries of
Indebtedness or other obligations of the Borrower or any of the Restricted
Subsidiaries so long as the Incurrence of such Indebtedness or other obligations
by the Borrower or such Restricted Subsidiary is

 

149



--------------------------------------------------------------------------------

permitted under the terms of this Agreement; provided that if such Indebtedness
is by its express terms subordinated in right of payment to the Loans or the
Guarantee of any Guarantor, any such guarantee of such Guarantor with respect to
such Indebtedness shall be subordinated in right of payment to the Loans and the
Guarantees, substantially to the same extent as such Indebtedness is
subordinated to the Loans or any relevant Guarantees, as applicable;

(xvi) the Incurrence by the Borrower or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that serves to refund, Refinance, replace or defease any Indebtedness,
Disqualified Stock or Preferred Stock Incurred as permitted under clause (a) of
this Section 7.2 and clauses (b)(iii), (b)(vi), (b)(vii), (b)(xiv), (b)(xvi),
(b)(xix), (b)(xxii), (b)(xxvii) and (b)(xxx), of this Section 7.2 or any
Indebtedness, Disqualified Stock or Preferred Stock Incurred to so refund or
Refinance such Indebtedness, Disqualified Stock or Preferred Stock, including
any additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to
pay accrued and unpaid interest, fees and expenses, including any premium and
defeasance costs in connection therewith (subject to the following proviso,
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

(1) subject to the Permitted Earlier Maturity Indebtedness Exception, except in
connection with a Qualifying Bridge Facility, has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is Incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness, being
refunded, Refinanced, replaced or defeased;

(2) subject to the Permitted Earlier Maturity Indebtedness Exception, except in
connection with a Qualifying Bridge Facility, has a Stated Maturity Date which
is no earlier than the earlier of the Stated Maturity Date of the Indebtedness
being refunded, Refinanced, replaced or defeased;

(3) to the extent such Refinancing Indebtedness Refinances (x) Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness,
(y) Indebtedness constituting Junior Lien Obligations or unsecured, such
Refinancing Indebtedness constitutes Junior Lien Obligations or is unsecured, as
applicable, or (z) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock;

(4) is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being Refinanced plus (y) the amount necessary to pay accrued and unpaid
interest, fees, underwriting discounts and expenses, including any premium and
defeasance costs Incurred in connection with such Refinancing; and

(5) shall not include Indebtedness, Disqualified Stock or Preferred Stock of a
Subsidiary that is not a Loan Party that Refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Loan Party;

(xvii) Indebtedness arising from (x) Cash Management Services or (y) the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that, in the case of clause (y), such Indebtedness is extinguished
within ten (10) Business Days of its Incurrence;

 

150



--------------------------------------------------------------------------------

(xviii) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to this Agreement, in a
principal amount not in excess of the stated amount of such letter of credit or
bank guarantee;

(xix) Contribution Indebtedness (minus amounts Incurred and outstanding under
clause (xvi) in respect of Indebtedness originally Incurred under this
clause (xix));

(xx) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements;

(xxi) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Borrower or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

(xxii) (x) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower
or any of the Restricted Subsidiaries Incurred to finance an acquisition of any
assets (including Capital Stock), business, product line or Person or
(y) Acquired Indebtedness of the Borrower or any of the Restricted Subsidiaries;
provided that, in either case, after giving effect to the transactions that
result in the Incurrence or issuance thereof, on a Pro Forma Basis, the Borrower
would be permitted to Incur at least $1.00 of additional Indebtedness as Ratio
Debt (with respect to unsecured Indebtedness only) or pursuant to the
Ratio-Based Incremental Facility (with respect to the lien priorities set forth
therein); provided, that (i) the aggregate principal amount of outstanding
Indebtedness Incurred or assumed by Restricted Subsidiaries which are
Non-Guarantor Subsidiaries under this clause (xxii), taken together with amounts
Incurred by Restricted Subsidiaries that are Non-Guarantor Subsidiaries
outstanding under clauses (a), (b)(vi) and (b)(xxx) of this Section 7.2 (and
minus amounts Incurred and outstanding under clause (xvi) in respect of
Indebtedness of Non-Guarantor Subsidiaries originally Incurred under this clause
(xxii)) shall not exceed, at the time such Indebtedness is Incurred, the greater
of $18,750,000 and 25.0% of Consolidated EBITDA determined on a Pro Forma Basis
as of the most recently ended Test Period and (ii) any Indebtedness (other than
MFN Excluded Loans) in the form of term loans denominated in Dollars Incurred
under this clause (xxii) within the first twelve months after the Closing Date
that is secured by a Lien on the Collateral on a pari passu basis with the First
Lien Obligations shall be subject to the “MFN” provisions set forth in
Section 2.25(a)(vii) (as though such Indebtedness were an incremental facility
and only to the extent such MFN provisions would apply to such Indebtedness if
it were an incremental facility);

(xxiii) Indebtedness Incurred by the Borrower or any Restricted Subsidiary to
the extent that the net proceeds thereof are promptly deposited to defease or to
satisfy and discharge any Indebtedness permitted to be Incurred hereunder (and
any exchange notes or refinancing indebtedness with respect thereto);

(xxiv) Guarantees (A) Incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
that, in each case, are non-Affiliates or (B) otherwise constituting Investments
permitted under this Agreement;

(xxv) Indebtedness issued by the Borrower or any of the Restricted Subsidiaries
to current or former employees, directors, managers and consultants thereof,
their respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower, or any direct or
indirect parent company of the Borrower to the extent permitted by
Section 7.3(b)(iv);

 

151



--------------------------------------------------------------------------------

(xxvi) Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions Incurred in the ordinary course of
business of the Borrower and the Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Borrower and the Restricted
Subsidiaries;

(xxvii) Indebtedness Incurred by joint ventures of the Borrower or any of the
Restricted Subsidiaries and Restricted Subsidiaries that are Non-Guarantor
Subsidiaries, in an outstanding aggregate principal amount that does not exceed,
at the time such Indebtedness is Incurred, taken together with all other
Indebtedness Incurred pursuant to this clause (xxvii), the greater of
$22,500,000 and 30.0% of Consolidated EBITDA determined on a Pro Forma Basis as
of the most recently ended Test Period (in each case minus outstanding amounts
Incurred under clause (xvi) in respect of Indebtedness originally Incurred under
this clause (xxvii);

(xxviii) customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;

(xxix) Indebtedness Incurred pursuant to Sale Leaseback Transactions;

(xxx) [Reserved];

(xxxi) to the extent constituting Indebtedness, deferred compensation of the
current and former employees, directors, managers and consultants (or their
respective estates, spouses or former spouses) of the Borrower, any direct or
indirect parent company of the Borrower or any Restricted Subsidiaries Incurred
in the ordinary course of business;

(xxxii) to the extent constituting Indebtedness, advances in respect of transfer
pricing or shared services agreements that are permitted by clause (30) of the
definition of “Permitted Investments”.

(c) For purposes of determining compliance with this Section 7.2, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of more than one of the categories of
Permitted Debt or is entitled to be Incurred as Ratio Debt, the Borrower shall,
in its sole discretion, at the time of Incurrence, divide and/or classify, or at
any later time redivide and/or reclassify, such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) in one or more of
the categories (including in part in one category and in part in another
category set forth in this Section 7.2 (including Ratio Debt)). The Borrower
will also be entitled to divide, classify or reclassify an item of Indebtedness
in more than one of the types of Permitted Debt described in clauses (a) and
(b) of this Section 7.2 without giving pro forma effect to the Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) Incurred as part
of the same transaction or substantially concurrent series of related
transactions pursuant to clause (a) or clause (b) of this Section 7.2 when
calculating the amount of Indebtedness, Disqualified Stock or Preferred Stock
(or any portion thereof) that may be Incurred pursuant to this Section 7.2.
Other than with respect to clauses (b)(i) of this Section 7.2, if at any time
that the Borrower would be entitled to have incurred any then-outstanding item
of Indebtedness as Ratio Debt or pursuant to clause (b)(vi)(x) of this
Section 7.2, such item of Indebtedness shall be automatically reclassified into
an item of Indebtedness incurred as Ratio Debt or pursuant to clause (b)(vi)(x)
of this Section 7.2. For the avoidance of doubt, Indebtedness Incurred under
clauses (b)(i) of this Section 7.2 shall be deemed to have been Incurred solely
pursuant to such clause (even if such Indebtedness has been refinanced pursuant
to Section 7.2(b)(xvi) and shall not be permitted to be reclassified and shall
be deemed to have been Incurred solely pursuant to such specific subclause and
shall not be permitted to be reclassified as Indebtedness Incurred under the
other subclause thereof. For purposes of determining compliance with this
Section 7.2, with respect to Indebtedness Incurred, reborrowings of amounts
previously repaid pursuant to “cash sweep” provisions or any similar provisions
that provide that Indebtedness is deemed to be repaid daily (or otherwise
periodically) shall only be deemed for purposes of this Section 7.2 to have been
Incurred

 

152



--------------------------------------------------------------------------------

on the date such Indebtedness was first Incurred and not on the date of any
subsequent reborrowing thereof. Accrual of interest, the accretion of accreted
value, the amortization of original issue discount, the payment of interest in
the form of additional Indebtedness with the same terms, the payment of
dividends on Disqualified Stock or Preferred Stock in the form of additional
shares of Disqualified Stock or Preferred Stock of the same class, the accretion
of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 7.2 (and, for the
avoidance of doubt, no such amounts count against any “basket” amount under this
Section 7.2). For the avoidance of doubt, the outstanding principal amount of
any particular Indebtedness shall be counted only once. Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness that is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness,
provided that the Incurrence of the Indebtedness represented by such guarantee
or letter of credit, as the case may be, was in compliance with this
Section 7.2.

(d) For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower Dollar-equivalent amount), in the case of
revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
Refinanced plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with such refinancing.

7.3 Limitation on Restricted Payments; Restricted Debt Payments; Investments.

(a) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly:

(i) pay any dividend or make any distribution on account of the Borrower or any
Restricted Subsidiary’s Equity Interests, including any payment made in
connection with any merger or consolidation involving the Borrower (other than
dividends, payments or distributions (A) payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower or to the Borrower and the
Restricted Subsidiaries; or (B) by a Restricted Subsidiary to the Borrower or
another Restricted Subsidiary or any other Person that owns Equity Interests in
a non-Wholly Owned Restricted Subsidiary that is a Subsidiary of the Borrower
(so long as, in the case of any dividend or distribution payable on or in
respect of any class or series of securities issued by a non-Wholly Owned
Restricted Subsidiary, the Borrower, or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower or any other direct or indirect parent of the Borrower;

(all such payments and other actions set forth in clauses (i) and (ii) above,
other than any of the exceptions thereto, being collectively referred to as
“Restricted Payments”).

 

153



--------------------------------------------------------------------------------

(b) The provisions of Section 7.3(a) will not prohibit:

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, repurchase, defeasance, exchange, retirement or other
acquisition of any Equity Interests (“Retired Capital Stock”) of the Borrower or
any direct or indirect parent of the Borrower or any Restricted Subsidiary of
the Borrower or any Restricted Subsidiary, in exchange for, or out of the
proceeds of a sale (other than to the Borrower or a Restricted Subsidiary) of,
Equity Interests of any direct or indirect parent of the Borrower (other than
any Disqualified Stock or any Equity Interests sold to the Borrower or any
Subsidiary of the Borrower or to an employee stock ownership plan or any trust
established by the Borrower or any of its Subsidiaries) (collectively, including
any such contributions, “Refunding Capital Stock”); (B) if immediately prior to
the retirement of Retired Capital Stock, the payment of dividends thereon was
permitted under clause (vi) of this Section 7.3(b), the payment of dividends on
the Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, defease, retire or otherwise acquire any
Equity Interests of any direct or indirect parent company of the Borrower) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Retired Capital Stock immediately
prior to such retirement; and (C) the payment of accrued dividends on the
Retired Capital Stock out of the proceeds of the sale (other than to the
Borrower or a Restricted Subsidiary) (other than to a Subsidiary of the Borrower
or to an employee stock ownership plan or any trust established by the Borrower
or any of its Subsidiaries) of Refunding Capital Stock;

(iii) the declaration and payment of Restricted Payments in an aggregate amount
not to exceed, at the time such dividends are paid and after giving effect
thereto, the Available Amount at such time, so long as no Event of Default has
occurred and is continuing or would result therefrom;

(iv) the purchase, retirement, redemption or other acquisition (or dividends to
the Borrower or any other direct or indirect parent of the Borrower to finance
any such purchase, retirement, redemption or other acquisition) for value of
Equity Interests of any other direct or indirect parent of the Borrower (or to
pay any tax liabilities arising from such actions) held by any future, present
or former employee, director or consultant of the Borrower or any direct or
indirect parent of the Borrower or any Subsidiary of the Borrower or their
estates or the beneficiaries of such estates upon the death, disability,
retirement or termination of employment (or directorship or consulting
arrangement) of such Person or pursuant to any management equity plan, stock
option plan, profits interests plan or any other management or employee benefit
plan or other similar agreement or arrangement (including any separation, stock
subscription, shareholder or partnership agreement); provided, however, that the
aggregate amounts paid under this clause (iv) do not exceed the greater of
$7,500,000 and 10.0% of Consolidated EBITDA determined on a Pro Forma Basis as
of the most recently ended Test Period in any calendar year, which shall
increase to the greater of $11,250,000 and 15.0% of Consolidated EBITDA
determined on a Pro Forma Basis as of the most recently ended Test Period
subsequent to the consummation of a public Equity Offering by the Borrower or
any direct or indirect parent (with unused amounts in any calendar year being
carried over to the next succeeding calendar year and with the amounts in the
next succeeding calendar year being carried back to the preceding calendar year
to the extent of a reduction in the next succeeding calendar year’s availability
by the aggregate amounts being carried back); provided, further, however, that
such amount in any calendar year may be increased by an amount not to exceed:

 

154



--------------------------------------------------------------------------------

(1) the cash proceeds received after the Closing Date by the Borrower, any
direct or indirect parent of the Borrower and the Restricted Subsidiaries from
the sale of Equity Interests (other than Disqualified Stock) to members of
management, directors or consultants of the Borrower and the Restricted
Subsidiaries (provided that the amount of such cash proceeds utilized for any
such repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under the Available Amount); plus

(2) the cash proceeds of key man life insurance policies received after the
Closing Date by the Borrower, any direct or indirect parent of the Borrower and
the Restricted Subsidiaries;

(3) the amount of any cash bonuses or other compensation otherwise payable to
any future, present or former director, employee, consultant or distributor of
the Borrower, a direct or indirect parent thereof, or the Restricted
Subsidiaries that are foregone in return for the receipt of Equity Interests of
the Borrower or a direct or indirect equity holder thereof, or any Restricted
Subsidiary; plus

(4) payments made in respect of withholding or other similar Taxes payable upon
repurchase, retirement or other acquisition or retirement of Equity Interests of
the Borrower or the Restricted Subsidiaries or otherwise pursuant to any
employee or director equity plan, employee or director stock option or profits
interest plan or any other employee or director benefit plan or any agreement;

provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (1) through (4) above in any calendar
year; in addition, cancellation of Indebtedness owing to the Borrower or any of
its Restricted Subsidiaries from any current, former or future officer, director
or employee (or any permitted transferees thereof) of the Borrower or any of the
Restricted Subsidiaries (or any direct or indirect parent company thereof), in
connection with a repurchase of Equity Interests of the Borrower from such
Persons will not be deemed to constitute a Restricted Payment for purposes of
this Section 7.3 or any other provisions of this Agreement;

(v) the payment of dividends or distributions to holders of any class or series
of Disqualified Stock of the Borrower or any of the Restricted Subsidiaries and
any Preferred Stock of any Restricted Subsidiaries issued or Incurred in
accordance with Section 7.2;

(vi) (A) the payment of dividends or distributions to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued
after the Closing Date, (B) the payment of dividends to any direct or indirect
parent of the Borrower, the proceeds of which will be used to fund the payment
of dividends to holders of any class or series of Designated Preferred Stock
(other than Disqualified Stock) of any direct or indirect parent of the Borrower
issued after the Closing Date; and (C) the payment of dividends on Refunding
Capital Stock that is Preferred Stock in excess of the dividends declarable and
payable thereon pursuant to clause (b)(ii) of this Section 7.3; provided,
however, that (x) for the most recently ended Test Period preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance (and the payment of dividends or distributions) on a Pro Forma Basis,
the Fixed Charge Coverage Ratio of the Borrower and the Restricted Subsidiaries
would have been at least 2.00 to 1.00 and (y) the aggregate amount of dividends
declared and paid pursuant to this clause (vi) does not exceed the net cash
proceeds actually received by the Borrower from any such sale of Designated
Preferred Stock (other than Disqualified Stock issued after the Closing Date and
securities issued in connection with the Cure Right);

 

155



--------------------------------------------------------------------------------

(vii) Restricted Payments in an aggregate amount not to exceed an amount equal
to Retained Declined Proceeds (to the extent not otherwise applied);

(viii) [Reserved];

(ix) Restricted Payments in an amount equal to the amount of Excluded
Contributions made;

(x) Restricted Payments in an aggregate amount, at the time such Restricted
Payment is made, taken together with all other Restricted Payments made pursuant
to this clause (x), not to exceed (i) the greater of $15,000,000 and 20.0% of
Consolidated EBITDA determined on a Pro Forma Basis as of the most recently
ended Test Period less (ii) the aggregate amount of Restricted Debt Payments
made pursuant to Section 7.3(d)(iv);

(xi) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or other securities of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries;

(xii) for any taxable period for which the Borrower is a partnership (or
disregarded as separate from a partnership) for U.S. federal income tax
purposes, distributions to enable the owners of the Borrower to pay their tax
liabilities attributable to the taxable income of the Borrower in an amount not
to exceed the product of (A) the taxable income of the Borrower for U.S. federal
income tax purposes for such taxable period, determined without regard to any
adjustments pursuant to Section 704(c), 743 or 754 of the Code, and (B) the
highest marginal tax rate for an individual or a corporation resident in the
State of Florida, as then in effect for such taxable period, taking into account
the character of the taxable income in question and the deductibility of state
and local income taxes for U.S. federal income tax purposes and any limitations
thereon;

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans to, any direct or indirect parent of the Borrower, in the amount
required for such entity to:

(1) pay amounts equal to the amounts required for any direct or indirect parent
of the Borrower to pay fees and expenses (including franchise, capital stock,
minimum and other similar Taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers, employees, directors or consultants of the Borrower or
any direct or indirect parent of the Borrower, if applicable, and general
corporate operating and overhead expenses (including legal, accounting and other
professional fees and expenses) of any direct or indirect parent of the
Borrower, if applicable, in each case to the extent such fees, expenses,
salaries, bonuses, benefits and indemnities are attributable to the ownership or
operation of the Borrower, if applicable, and its Subsidiaries;

(2) so long as no Event of Default has occurred and is continuing under
Section 9.1(a), pay, if applicable, amounts equal to amounts required for any
direct or indirect parent of the Borrower, if applicable, to pay interest and/or
principal on Indebtedness the proceeds of which have been contributed to the
Borrower or any Restricted Subsidiary and that has been guaranteed by, or is
otherwise considered Indebtedness of, the Borrower or any of the Restricted
Subsidiaries Incurred in accordance with Section 7.2; and

 

156



--------------------------------------------------------------------------------

(3) pay fees and expenses Incurred by any direct or indirect parent, other than
to Affiliates of the Borrower, related to any investment, acquisition,
disposition, sale, merger or equity or debt offering or similar transaction of
such parent, whether or not successful but;

(xiv) (i) repurchases of Equity Interests deemed to occur upon exercise of stock
options, warrants, restricted stock units or similar instruments if such Equity
Interests represent a portion of the exercise price of such options, warrants,
restricted stock units or similar instruments and (ii) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the Taxes payable by such director or
employee upon such exercise, grant or award;

(xv) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;

(xvi) any Restricted Payments made in order to permit BRP Group to meet its
obligations under the Tax Receivables Agreement (as in effect on the date
hereof);

(xvii) other Restricted Payments; provided that after giving effect to such
Restricted Payment (i) no Event of Default has occurred or is continuing and
(ii) the Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
most recently ended Test Period, does not exceed 3.75 to 1.00;

(xviii) [reserved];

(xix) any Restricted Payments made in connection with the consummation of the
Transactions;

(xx) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Borrower or upon any dividend, split or combination
thereof, or upon any Permitted Acquisition; and

(xxi) payments or distributions, in the nature of satisfaction of dissenters’
rights, pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with the provisions of this Agreement applicable to
mergers, consolidations and transfers of all or substantially all the property
and assets of the Borrower and its Subsidiaries;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (b)(vi) and (b)(x) of this
Section 7.3, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

(c) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any principal payment on, or
redeem, repurchase, defease or otherwise acquire or retire for value, in each
case prior to any scheduled repayment or scheduled maturity, any Junior
Indebtedness (other than the payment, redemption, repurchase, defeasance,
acquisition or retirement of (A) Junior Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such payment, redemption,
repurchase, defeasance, acquisition or retirement and (B) Indebtedness permitted
under Section 7.2(b)(xi)) (all such payments and other actions set forth above,
other than any of the exceptions thereto, being collectively referred to as
“Restricted Debt Payments”).

 

157



--------------------------------------------------------------------------------

(d) The provisions of Section 7.3(c) will not prohibit:

(i) Restricted Debt Payments in respect of Junior Indebtedness of the Borrower
or any Restricted Subsidiary (x) constituting Acquired Indebtedness not Incurred
in connection with or in contemplation of the applicable merger, acquisition or
other similar transaction or (y) made by exchange for, or out of the proceeds of
the sale of, new Indebtedness of the Borrower or a Restricted Subsidiary that is
Incurred in accordance with Section 7.2 so long as:

(1) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Junior Indebtedness being so redeemed, repurchased, defeased,
exchanged, acquired or retired for value (plus accrued and unpaid interest,
fees, underwriting discounts and expenses, including any premium and defeasance
costs, required to be paid under the terms of the instrument governing the
Junior Indebtedness being so redeemed, repurchased, defeased, exchanged,
acquired or retired plus any fees and expenses Incurred in connection therewith,
including reasonable tender premiums);

(2) subject to the Permitted Earlier Maturity Indebtedness Exception, except in
connection with a Qualifying Bridge Facility, if such original Junior
Indebtedness was subordinated to the Facilities or the related Guarantee, as the
case may be, such new Indebtedness must be subordinated to the Facilities or the
related Guarantee at least to the same extent as such Junior Indebtedness so
purchased, exchanged, redeemed, repurchased, defeased, exchanged, acquired or
retired;

(3) subject to the Permitted Earlier Maturity Indebtedness Exception, except in
connection with a Qualifying Bridge Facility, such Indebtedness has a final
scheduled maturity date no earlier than the earlier of (x) the final scheduled
maturity date of the Junior Indebtedness being so redeemed, repurchased,
defeased, exchanged, acquired or retired or (y) the Latest Maturity Date; and

(4) such Indebtedness has a Weighted Average Life to Maturity that is not less
than the remaining Weighted Average Life to Maturity of the Junior Indebtedness
being so redeemed, repurchased, defeased, acquired or retired;

(ii) Restricted Debt Payments in respect of Junior Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower and the Restricted Subsidiaries in
connection with a “change of control” (as defined in the documentation governing
such Junior Indebtedness, Disqualified Stock or Preferred Stock) or an Asset
Sale that is permitted under Section 7.5 and the other terms of this Agreement;
provided that, prior to such payment, purchase, redemption, defeasance or other
acquisition or retirement for value, (x) in the case of a change of control, no
Event of Default shall have occurred and be continuing under Section 9.1(l) or
the Commitments shall have been terminated and the full amount of all
Obligations (other than contingent indemnification and reimbursement obligations
for which no claim has been made) shall have been indefeasibly paid in full in
cash or (y) in the case of an Asset Sale, the Borrower (or a third party to the
extent permitted by this Agreement) has applied such amounts in accordance with
Section 2.11, as the case may be;

 

158



--------------------------------------------------------------------------------

(iii) the making of Restricted Debt Payments in an aggregate amount not to
exceed, at the time such Restricted Debt Payments are made and after giving
effect thereto, the Available Amount at such time, so long no Event of Default
has occurred and is continuing or would result therefrom;

(iv) Restricted Debt Payments in an aggregate amount, at the time such
Restricted Debt Payment is made, taken together with all other Restricted Debt
Payments made pursuant to this clause (iv), not to exceed (i) the greater of
$15,000,000 and 20.0% of Consolidated EBITDA determined on a Pro Forma Basis as
of the most recently ended Test Period less (ii) the aggregate amount of
Restricted Payments made pursuant to Section 7.3(b)(x);

(v) Restricted Debt Payments in an aggregate amount not to exceed an amount
equal to Retained Declined Proceeds to the extent required to be paid under the
terms of the instrument governing the Junior Indebtedness being so repaid and to
the extend not otherwise applied;

(vi) other Restricted Debt Payments; provided that after giving effect to such
Restricted Debt Payment (i) no Event of Default has occurred or is continuing
and (ii) the Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
most recently ended Test Period, does not exceed 3.75 to 1.00;

(vii) the redemption, repurchase, defeasance, exchange, retirement or other
acquisition of any Junior Indebtedness of the Borrower or any Restricted
Subsidiary, in exchange for, or out of the proceeds of a sale (other than to the
Borrower or a Restricted Subsidiary) of, Equity Interests of any direct or
indirect parent of the Borrower (other Refunding Capital Stock); (B) if
immediately prior to the retirement of such Junior Indebtedness, the redemption
was permitted under clause (vi) of this Section 7.3(b), the payment of dividends
on the Refunding Capital Stock (other than Refunding Capital Stock the proceeds
of which were used to redeem, repurchase, defease, retire or otherwise acquire
any Equity Interests of any direct or indirect parent company of the Borrower)
in an aggregate amount per year no greater than the aggregate amount of
dividends per annum that were declarable and payable on such Retired Capital
Stock immediately prior to such retirement; and (C) the payment of accrued
dividends on the Retired Capital Stock out of the proceeds of the sale (other
than to the Borrower or a Restricted Subsidiary) (other than to a Subsidiary of
the Borrower or to an employee stock ownership plan or any trust established by
the Borrower or any of its Subsidiaries) of Refunding Capital Stock; and

(viii) Restricted Debt Payments to permit the Borrower or any direct or indirect
parent of the Borrower to make cash payments on its Indebtedness at such times
and in such amounts as are necessary so that such Indebtedness will not have
“significant original issue discount” and thus will not be treated as an
“applicable high yield discount obligation” within the meaning of Section 163(i)
of the Code;

provided, however, that at the time of, and after giving effect to, any
Restricted Debt Payment permitted under clauses (d)(ii), (d)(iv) and (d)(vi) of
this Section 7.3, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

(e) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any Investment other than a
Permitted Investment.

7.4 Dividend and Other Payment Restrictions Affecting Subsidiaries. The Borrower
will not, and will not permit any Restricted Subsidiary that is not a Loan Party
to, directly or indirectly create or otherwise cause to become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary that is not a Loan Party to:

 

159



--------------------------------------------------------------------------------

(a) (i) pay dividends or make any other distributions to the Borrower or any of
the Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to any
other interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to the Borrower or any of the Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of the Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to the Borrower or
any of the Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect or entered into or
existing on the Closing Date, including pursuant to this Agreement, Hedging
Obligations and the other documents relating to the Transactions;

(2) this Agreement, the Loan Documents, and, in each case, any guarantees
thereof;

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
or at the time it merges with or into the Borrower or any Restricted Subsidiary
or assumed in connection with the acquisition of assets from such Person (but
not created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person and its
Subsidiaries, other than the Person, or the property or assets of the Person and
its Subsidiaries, so acquired or the property or assets so assumed;

(5) contracts or agreements for the sale of assets, including customary
restrictions (A) with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Capital Stock or assets of such Restricted Subsidiary (B) restricting
assignment of any agreement entered into in the ordinary course of business,
(C) constituting restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business and (D) which
apply by reason of any applicable Law, rule, regulation or order or are required
by any Governmental Authority having jurisdiction over the Borrower or any
Restricted Subsidiary;

(6) Indebtedness secured by a Lien that is otherwise permitted to be Incurred
pursuant to Sections 7.2 and 7.7 that limits the right of the debtor to dispose
of the assets securing such Indebtedness;

(7) restrictions on cash or other deposits or net worth imposed by customers;

(8) customary provisions in joint venture, operating or other similar
agreements, asset sale agreements and stock sale agreements in connection with
the entering into of such transaction;

 

160



--------------------------------------------------------------------------------

(9) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature described in clause (c) of this Section 7.4 on the property so acquired;

(10) customary provisions contained in leases, licenses, contracts and other
similar agreements (including leases or licenses of intellectual property) that
impose restrictions of the type described in clause (c) of this Section 7.4 on
the property subject to such lease, license, contract or agreement;

(11) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, that such
restrictions apply only to such Receivables Subsidiary;

(12) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Restricted Subsidiary that is permitted pursuant to Section 7.2; provided that
either (A) such encumbrances and restrictions contained in any agreement or
instrument will not materially affect the Borrower’s ability to make anticipated
principal or interest payment on the Loans (as determined by the Borrower in
good faith) or (B) such encumbrances and restrictions are not materially more
restrictive, taken as a whole, than those, in the case of encumbrances,
outstanding on the Closing Date, and in the case of restrictions, contained in
this Agreement or any Refinancing Indebtedness with respect thereto;

(13) any Permitted Investment;

(14) arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Borrower or any Restricted
Subsidiary in any manner material to the Borrower or any Restricted Subsidiary;

(15) existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the agreements
governing that Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being Refinanced;

(16) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any of the Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of any other Restricted Subsidiary;

(17) restrictions that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), or that the Borrower shall have determined in good faith will not
affect its obligation or ability to make any payments required hereunder; and

 

161



--------------------------------------------------------------------------------

(18) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) of this Section 7.4 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (1) through (17) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, not materially
more restrictive as a whole with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 7.4, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.

7.5 Asset Sales. the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, cause or make an Asset Sale, unless:

(a) the Borrower, any of the Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value of the Equity Interests issued or assets sold or otherwise disposed
of;

(b) immediately before and after giving effect to such Asset Sale, no Event of
Default has occurred and is continuing; and

(c) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of Cash Equivalents, provided, however, that
the amount of:

(i) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto or, if Incurred, increased or
decreased subsequent to the date of such balance sheet, such liabilities that
would have been reflected in the Borrower’s or such Restricted Subsidiary’s
balance sheet or in the notes thereto if such incurrence, increase or decrease
had taken place on the date of such balance sheet, as reasonably determined in
good faith by the Borrower) of the Borrower or any Restricted Subsidiary (other
than liabilities that are by their terms subordinated to the Obligations) that
are assumed by the transferee (or a third party on behalf of the transferee) of
any such assets or Equity Interests pursuant to an agreement that releases or
indemnifies the Borrower or such Restricted Subsidiary (or a third party on
behalf of the transferee), as the case may be, from further liability;

(ii) any notes or other obligations or other securities or assets received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within 180
days of the receipt thereof (to the extent of the cash received);

(iii) any Designated Non-cash Consideration received by the Borrower or any of
the Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, at the time of the receipt of such Designated Non-cash Consideration
(with the Fair Market Value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of $18,750,000 and 25.0% of Consolidated
EBITDA determined on a Pro Forma Basis as of the most recently ended Test
Period;

 

162



--------------------------------------------------------------------------------

(iv) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that the Borrower and
each other Restricted Subsidiary are released from any Guarantee of such
Indebtedness in connection with such Asset Sale; and

(v) consideration consisting of Indebtedness of the Borrower or any Guarantor
received from Persons who are not the Borrower or a Restricted Subsidiary,

shall each be deemed to be Cash Equivalents for the purposes of this
Section 7.5;

After the Borrower’s or any Restricted Subsidiary’s receipt of the Net Cash
Proceeds of any Asset Sale pursuant to clauses (a) to (c) above, the Borrower or
such Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset
Sale if and to the extent required by Section 2.11(c).

7.6 Transactions with Affiliates.

(a) The Borrower will not, and will not permit any Restricted Subsidiaries to,
directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of the greater of $7,500,000 and 10.0% of Consolidated EBITDA determined
on a Pro Forma Basis as of the most recently ended Test Period, unless such
Affiliate Transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that could have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; provided that (i) any such transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Person entered into or made or
amended prior to the date on which such Person becomes an Affiliate of the
Borrower and (ii) any amendment thereto or renewal or replacement thereof
entered into on or after the date on which such Person becomes an Affiliate of
the Borrower (so long as any such amendment, renewal or replacement is not
materially less favorable to the Borrower and its Restricted Subsidiaries, taken
as a whole, compared to the applicable agreement as in effect on the date on
which such Person becomes an Affiliate of the Borrower (as reasonably determined
by the Borrower in good faith) shall not constitute an Affiliate Transaction.

(b) The foregoing provisions will not apply to the following:

(i) (A) transactions between or among the Borrower and/or any of the Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction), (B) [reserved] and (C) any merger or consolidation between or
among the Borrower and/or any direct parent company of the Borrower, provided
that such parent company shall have no material liabilities and no material
assets other than Cash Equivalents and the Capital Stock of the Borrower and
such merger or consolidation is otherwise in compliance with the terms of this
Agreement; provided, that upon giving effect to such merger or consolidation,
the surviving Person shall be (or shall immediately become) a Loan Party and
otherwise comply with the requirements of Section 6.9, and 100% of the Capital
Stock of such surviving Person shall be pledged to the Administrative Agent in
accordance with the terms of the Loan Documents;

 

163



--------------------------------------------------------------------------------

(ii) (A) Restricted Payments permitted by Section 7.3 (including any payments
that are exceptions to the definition of “Restricted Payments” set forth in
Section 7.3(a)(i) and (ii)) and (B) Permitted Investments;

(iii) transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Borrower (or
any direct or indirect parent thereof) or any of the Restricted Subsidiaries
approved by a majority of the Board of Directors of the Borrower (or the
compensation, nominating or governance committee thereof) in good faith;

(iv) the payment of reasonable and customary fees and reimbursements paid to,
and indemnity and similar arrangements provided on behalf of, former, current or
future officers, directors, managers, employees or consultants of the Borrower
or any Restricted Subsidiary or any direct or indirect parent of the Borrower;

(v) licensing of trademarks, copyrights or other intellectual property to permit
the commercial exploitation of intellectual property between or among the Group
Members;

(vi) transactions in which the Borrower or any of the Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a) of this Section 7.6;

(vii) payments, loans or advances to employees or consultants or guarantees in
respect thereof (or cancellation of loans, advances or guarantees) for bona fide
business purposes in the ordinary course of business;

(viii) any agreement, instrument or arrangement (including, without limitation,
any arrangement with The Villages Invesco, LLC, a Florida limited liability
company) as in effect as of the Closing Date or any transaction contemplated
thereby, or any amendment thereto or renewal or replacement thereof (so long as
any such amendment, renewal or replacement is not materially less favorable to
the Borrower and its Restricted Subsidiaries, taken as a whole, compared to the
applicable agreement as in effect on the Closing Date as reasonably determined
by the Borrower in good faith);

(ix) the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date, and
any amendment thereto or similar transactions, agreements or arrangements which
it may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of the Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Closing Date shall only be permitted by this
clause (ix) to the extent that the terms of any such existing transaction,
agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the Lenders in any material respect when taken as a whole as
compared to the original transaction, agreement or arrangement as in effect on
the Closing Date;

(x) (A) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to the
Borrower and the Restricted Subsidiaries in the reasonable determination of the
Borrower, and are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (B) transactions with joint
ventures or Unrestricted Subsidiaries entered into in the ordinary course of
business;

 

164



--------------------------------------------------------------------------------

(xi) any transaction effected as part of a Qualified Receivables Financing;

(xii) [Reserved];

(xiii) [Reserved];

(xiv) [Reserved];

(xv) any contribution to the capital of the Borrower or any Restricted
Subsidiary and any issuance by the Borrower of its Capital Stock;

(xvi) transactions permitted by, and complying with, the provisions of
Section 7.5 or Section 7.8;

(xvii) [reserved];

(xviii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xix) any employment agreements, option plans and other similar arrangements
entered into by the Borrower or any of the Restricted Subsidiaries with
employees or consultants;

(xx) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or any direct or indirect
parent of the Borrower or of a Restricted Subsidiary, as appropriate, in good
faith;

(xxi) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.3(b)(xii) or, with respect to franchise or
similar Taxes, by Section 7.3(b)(xiii)(1);

(xxii) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions;

(xxiii) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Borrower or any of
the Restricted Subsidiaries with current, former or future officers, employees
and consultants of the Borrower or any of its Restricted Subsidiaries and the
payment of compensation to officers, employees and consultants of the Borrower
or any of its Restricted Subsidiaries (including amounts paid pursuant to
employee benefit plans, employee stock option or similar plans), in each case in
the ordinary course of business;

(xxiv) transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower, directly or indirectly, owns Equity Interests in, or
controls, such Person entered into in the ordinary course of business;

(xxv) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Borrower or any of its Subsidiaries, so
long as such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally;

 

165



--------------------------------------------------------------------------------

(xxvi) any agreement that provides customary registration rights to the equity
holders of the Borrower or any direct or indirect parent of the Borrower and the
performance of such agreements;

(xxvii) payments to and from and transactions with any joint venture in the
ordinary course of business; provided such joint venture is not controlled by an
Affiliate (other than a Restricted Subsidiary) of the Borrower; and

(xxviii) transactions between the Borrower or any of its Restricted Subsidiaries
and any Person that is an Affiliate thereof solely due to the fact that a
director of such Person is also a director of the Borrower or any direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person.

7.7 Liens. The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create or Incur any Lien (other than Permitted Liens) that
secures obligations under any Indebtedness on any asset or property of the
Borrower or any Restricted Subsidiary.

7.8 Fundamental Changes. The Borrower will not, nor will it permit any of the
Restricted Subsidiaries to, directly or indirectly merge, dissolve, liquidate,
amalgamate or consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
except that, (other than in the case of clause (e) below) so long as no Event of
Default would result therefrom:

(a) (i) any Restricted Subsidiary (other than the Borrower) may merge,
amalgamate or consolidate with (1) the Borrower (including a merger, the purpose
of which is to reorganize the Borrower into a new jurisdiction in any State of
the United States); provided that the Borrower shall be the continuing or
surviving Person or the surviving Person shall expressly assume the obligations
of the Borrower pursuant to documents reasonably acceptable to the
Administrative Agent or (2) any one or more other Restricted Subsidiaries;
provided, further, that when any Guarantor is merging with another Restricted
Subsidiary that is not a Loan Party (A) to the extent constituting an
Investment, such Investment must be an Investment permitted hereunder and (B) to
the extent constituting a Disposition, such Disposition must be permitted
hereunder;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, dissolve,
liquidate, amalgamate or consolidate with or into any other Restricted
Subsidiary that is not a Loan Party and (ii) any Restricted Subsidiary may
liquidate or dissolve, or the Borrower or any Restricted Subsidiary may (if the
validity, perfection and priority of the Liens securing the Obligations is not
adversely affected thereby) change its legal form if the Borrower determines in
good faith that such action is in the best interest of the Borrower and its
Subsidiaries and is not disadvantageous to the Lenders in any material respect
(it being understood that in the case of any dissolution of a Restricted
Subsidiary that is a Guarantor, such Subsidiary shall at or before the time of
such dissolution transfer its assets to another Restricted Subsidiary that is a
Guarantor in the same jurisdiction or a different jurisdiction reasonably
satisfactory to the Administrative Agent unless such Investment or Disposition
of assets is permitted hereunder; and in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then to the extent constituting an Investment, such Investment must
be a Permitted Investment and, if applicable, Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Section 7.2,
respectively;

 

166



--------------------------------------------------------------------------------

(d) [reserved];

(e) any Restricted Subsidiary (other than a Borrower) may merge, liquidate,
amalgamate or consolidate with any other Person in order to effect an Investment
permitted hereunder; provided that (i) the continuing or surviving Person shall,
to the extent subject to the terms hereof, have complied with the requirements
of Section 6.9, (ii) to the extent constituting an Investment, such Investment
must be an Investment permitted hereunder and (iii) to the extent constituting a
Disposition, such Disposition must be permitted hereunder;

(f) the Borrower and the other Restricted Subsidiaries may consummate the
Transactions;

(g) subject to clause (a) above, any Restricted Subsidiary may merge, dissolve,
liquidate, amalgamate, consolidate with or into another Person in order to
effect a Disposition permitted pursuant to Section 7.5;

(h) any Investment permitted hereunder may be structured as a merger,
consolidation or amalgamation; and

(i) Borrower may merge, amalgamate or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the laws of the United
States, any state within the United States or the District of Columbia, (B) the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) the Successor Company shall cause such
amendments, supplements or other instruments to be executed, delivered, filed
and recorded (and deliver a copy of same to the Administrative Agent) in such
jurisdictions as may be required by applicable law to preserve and protect the
Lien of the Security Documents on the Collateral owned by or transferred to the
Successor Company, together with such financing statements as may be required to
perfect any security interests in such Collateral which may be perfected by the
filing of a financing statement under the UCC of the relevant states, (D) the
Collateral owned by or transferred to the Successor Company shall (a) continue
to constitute Collateral under the Security Documents, (b) be subject to the
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, and (c) not be subject to any Lien other than Permitted Liens, in each
case except as otherwise permitted by the Loan Documents, the property and
assets of the Person which is merged or consolidated with or into the Successor
Company, to the extent that they are property or assets of the types which would
constitute Collateral under the Security Documents, shall be treated as
after-acquired property and the Successor Company shall take such action as may
be reasonably necessary to cause such property and assets to be made subject to
the Lien of the Security Documents in the manner and to the extent required in
the Security Documents, (E) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantor Obligations
shall apply to the Successor Company’s obligations under the Loan Documents,
(F) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Security Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (G) if
requested by the Administrative Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the

 

167



--------------------------------------------------------------------------------

Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, (H) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and
opinion of counsel, each in form and substance reasonably satisfactory to the
Administrative Agent, and each stating that such merger or consolidation and
such supplement to this Agreement or any Security Document preserves the
enforceability of this Agreement and the Security Documents and the perfection
of the Liens under the Security Documents and (I) the Borrower shall have
delivered to the Administrative Agent any documentation and other information
about the Successor Borrower as may be reasonably requested in writing by the
Administrative Agent or any Lender through the Administrative Agent that the
Administrative Agent or such Lender, as applicable, reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act (and the
results thereof shall have been reasonably satisfactory to the Administrative
Agent or such Lender, as applicable); provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement.

7.9 Use of Proceeds. The Loan Parties will not, directly or, indirectly, use the
proceeds of any Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary (and any joint ventures of the Loan Parties or any of
their Subsidiaries), joint venture partner or other Person, to fund any
activities of or business with any Sanctioned Person, or in any country or
territory, that, at the time of such funding, is itself the subject of Sanctions
Laws, or in any other manner that will result in a violation by any of the Loan
Parties or any other party hereto of Sanctions Laws or applicable
Anti-Corruption Laws.

7.10 Changes in Fiscal Periods. The Borrower will not permit the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters, in each case other than with prior
written notice to the Administrative Agent.

7.11 Negative Pledge Clauses. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than
(a) this Agreement and the other Loan Documents, (b) any agreements evidencing
or governing any purchase money Liens or Capitalized Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and contracts, (d) any agreement in effect at
the time any Person becomes a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (e) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary (or the assets of a
Restricted Subsidiary) pending such sale; provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold (or whose
assets are to be sold) and such sale is permitted hereunder), (f) restrictions
and conditions existing on the Closing Date and any amendments or modifications
thereto so long as such amendment or modification does not expand the scope of
any such restriction or condition in any material respect, (g) restrictions
under agreements evidencing or governing or otherwise relating to Indebtedness
of Non-Guarantor Subsidiaries permitted under Section 7.2; provided that such
Indebtedness is only with respect to the assets of Restricted Subsidiaries that
are Non-Guarantor Subsidiaries and (h) customary provisions in joint venture
agreements, limited liability company operating agreements, partnership
agreements, stockholders agreements and other similar agreements.

 

168



--------------------------------------------------------------------------------

7.12 Lines of Business

. The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, fundamentally and substantively alter the character of the
business of the Borrower and its Subsidiaries, taken as a whole, from the
business conducted by the Borrower and its Subsidiaries, taken as a whole, on
the Closing Date and any other business activities that are extensions thereof
or otherwise incidental, synergistic, reasonably related or ancillary to any of
the foregoing (and businesses acquired in connection with any Permitted
Acquisition or other Investment).

7.13 Amendments to Organizational Documents. The Borrower will not, and will not
permit any Restricted Subsidiary to, terminate or agree to any amendment,
supplement, or other modification of (pursuant to a waiver or otherwise), or
waive any of its rights under, any Organizational Documents of the Borrower or
any Restricted Subsidiary, if, in light of the then-existing circumstances, a
Material Adverse Effect would be reasonably likely to exist or result after
giving effect to such termination, amendment, supplement or other modification
or waiver, except, in each case, as otherwise permitted by the Loan Documents;
provided that in each case, if a certificate of the Borrower shall have been
delivered to the Administrative Agent for posting to the Lenders at least five
(5) Business Days prior to such amendment or other modification, together with a
reasonably detailed description of such amendment or modification, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
such foregoing requirement, and the Required Lenders shall not have notified the
Borrower and the Administrative Agent that they disagree with such determination
(including a statement of the basis upon which each such Lender disagrees)
within such five (5) Business Day period, then such certificate shall be
conclusive evidence that such terms and conditions satisfy such foregoing
requirement.

SECTION 8.

GUARANTEE

8.1 The Guarantee. Each Guarantor hereby jointly and severally guarantees, as a
primary obligor and not as a surety, to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of (1) the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Bankruptcy Code
after any bankruptcy or insolvency petition under the Bankruptcy Code or any
similar law of any other jurisdiction) on (i) the Loans made by the Lenders to
the Borrower, (ii) the Incremental Loans made by the Incremental Term Lenders or
Incremental Revolving Lenders to the Borrower, (iii) the Other Term Loans and
Other Revolving Loans made by any lender thereof, and (iv) the Notes held by
each Lender of the Borrower (2) each Designated Acquisition Swingline Loan and
(3) all other Obligations from time to time owing to the Secured Parties by the
Borrower or the borrower of any Designated Acquisition Swingline Loan (such
obligations under clauses (1) and (2) being herein collectively called the
“Guarantor Obligations”). Each Guarantor hereby jointly and severally agrees
that, if the Borrower or the borrower of any Designated Acquisition Swingline
Loan shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guarantor Obligations, such Guarantor will
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the
Guarantor Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

8.2 Obligations Unconditional.

(a) The obligations of the Guarantors under Section 8.1, respectively, shall
constitute a guaranty of payment (and not of collection) and to the fullest
extent permitted by applicable Requirements of Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value,

 

169



--------------------------------------------------------------------------------

genuineness, validity, regularity or enforceability of the Guarantor Obligations
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guarantor Obligations, and, in
each case, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety by
any Guarantor (except for payment in full). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall, in each case, remain absolute, irrevocable and unconditional under
any and all circumstances as described above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guarantor Obligations shall
be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guarantor Obligations shall be accelerated, or
any of the Guarantor Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guarantor Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, the Issuing
Lenders or any Lender or the Administrative Agent as security for any of the
Guarantor Obligations shall fail to be valid or perfected or entitled to the
expected priority;

(v) the release of any other Guarantor pursuant to Section 8.9, 10.10 or
otherwise; or

(vi) except for the payment in full of the Guarantor Obligations, any other
circumstance whatsoever which may or might in any manner or to any extent vary
the risk of any Guarantor as an obligor in respect of the Guarantor Obligations
or which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower or any Guarantor for the Guarantor Obligations, or of
such Guarantor under the Guarantee or of any security interest granted by any
Guarantor, whether in a proceeding under any Debtor Relief Law or in any other
instance.

(b) Each of the Guarantors hereby expressly waives diligence, presentment,
demand of payment, marshaling, protest and all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guarantor
Obligations. Each of the Guarantors waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guarantor
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee made under this Section 8 (this “Guarantee”) or acceptance of the
Guarantee, and the Guarantor Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon the
Guarantee, and all dealings between the Borrower or the borrower of Designated
Acquisition Swingline Loan, on the one hand, and the Secured Parties, on the
other hand, shall likewise be conclusively presumed to have been had or
consummated in reliance upon the Guarantee. The Guarantee shall be construed as
a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guarantor Obligations
at any time or from time to time held by the Secured Parties and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon

 

170



--------------------------------------------------------------------------------

the pursuit by the Secured Parties or any other person at any time of any right
or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guarantor Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. The Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
applicable Lenders, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guarantor Obligations outstanding.

8.3 Reinstatement. The obligations of the Guarantors under this Section 8 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower or any other Loan Party in respect of the
Guarantor Obligations is rescinded or must be otherwise restored by any holder
of any of the Guarantor Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

8.4 No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guarantor Obligations (other than
(i) contingent indemnification and reimbursement obligations for which no claim
has been made, (ii) Letters of Credit that have been Collateralized or otherwise
backstopped, (iii) Cash Management Obligations as to which arrangements
reasonably satisfactory to the Cash Management Providers have been made and
(iv) obligations under Qualified Hedging Agreements as to which arrangements
reasonably satisfactory to the Qualified Counterparties have been made) and the
expiration and termination of the Commitments under this Agreement, it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its Guarantee, whether by
subrogation, right of contribution or otherwise, against the Borrower, as
applicable, or any other Guarantor of any of the Guarantor Obligations or any
security for any of the Guarantor Obligations.

8.5 Remedies. Each Guarantor jointly and severally agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 9 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 9) for purposes of Section 8.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Guarantor and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable,
or the circumstances occurring where Section 9 provides that such obligations
shall become due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 8.1.

8.6 [Reserved].

8.7 Continuing Guarantee. The Guarantee made by the Guarantors is a continuing
guarantee of payment (and not of collection), and shall apply to all Guarantor
Obligations whenever arising.

8.8 General Limitation on Guarantor Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 8.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 8.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 8.10)
that is valid and

 

171



--------------------------------------------------------------------------------

enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. To effectuate the foregoing, the Administrative
Agent and the Guarantors hereby irrevocably agree that the Guarantor Obligations
of each Guarantor in respect of the Guarantee at any time shall be limited to
the maximum amount as will result in the Guarantor Obligations of such Guarantor
with respect thereto hereof not constituting a fraudulent transfer or conveyance
after giving full effect to the liability under such Guarantee and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor. For purposes of the foregoing, all guarantees
of such Guarantor other than its Guarantee will be deemed to be enforceable and
payable after the Guarantee. To the fullest extent permitted by applicable law,
this Section 8.8 shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any Equity Interest in such Guarantor.

8.9 Release of Guarantors. A Guarantor shall be automatically released from its
obligations hereunder in the event that such Guarantor shall become an Excluded
Subsidiary or that all the Capital Stock of such Guarantor shall be sold,
transferred or otherwise disposed of to a Person other than a Loan Party, in
each case in a transaction permitted by this Agreement; provided that the
release of any Guarantor from its obligations under the Loan Documents solely as
a result of such Guarantor becoming an Excluded Subsidiary of the type described
in clause (i) of the definition thereof shall only be permitted if such
Guarantor becomes such an Excluded Subsidiary pursuant to a transaction with a
third party that is not otherwise an Affiliate of the Borrower and such
transaction was not for the primary purpose of release the Guarantee of such
Guarantor. In connection with any such release of a Guarantor, provided that the
Borrower shall have provided the Administrative Agent with such confirmation or
documents as the Administrative Agent shall reasonably request, the
Administrative Agent shall execute and deliver to the Borrower, at the
Borrower’s expense, all UCC termination statements and other documents that the
Borrower shall reasonably request to evidence such release.

8.10 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment, such Guarantor shall be entitled to
seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment. Each Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 8.4. The provisions of this Section 8.10 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder. Notwithstanding the foregoing, no
Excluded ECP Guarantor shall have any obligations or liabilities to any
Guarantor, the Administrative Agent or any other Secured Party with respect to
Excluded Swap Obligations.

8.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 8.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.11, or otherwise
under the Guarantee, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 8.11 shall remain in full force and effect until the termination and
release of all Obligations in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 8.11 constitute, and this
Section 8.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

172



--------------------------------------------------------------------------------

SECTION 9.

EVENTS OF DEFAULT

9.1 Events of Default. An Event of Default shall occur if any of the following
events shall occur and be continuing; provided that any requirement for the
giving of notice, the lapse of time, or both, has been satisfied (any such
event, an “Event of Default”):

(a) the Borrower shall fail to pay (x) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or (y) any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document within five (5) Business Days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect (except where such representations
and warranties are already qualified by materiality, in which case, in any
respect) on or as of the date made or deemed made (or if any representation or
warranty is expressly stated to have been made as of a specific date, inaccurate
in any material respect as of such specific date); or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a)(i) (in respect of the Borrower),
Section 6.7(a), or Section 7 of this Agreement (other than Section 7.1); or

(d) subject to Section 9.3, the Borrower shall default in the observance or
performance of its agreement contained in Section 7.1; provided that,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, a breach of the requirements of Section 7.1 shall not constitute an
Event of Default for purposes of any Facility other than the Revolving Facility;
or

(e) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (d) of this Section 9.1), and such default
shall continue unremedied for a period of 30 days after notice to the Borrower
from the Administrative Agent or the Required Lenders; or

(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice or
passage of time if required, such Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable or (y) to cause, with the giving of notice or
passage of time if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that a default, event or condition described in clauses (i), (ii) or
(iii) of this Section 9.1(f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this Section 9.1(f) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate the greater of $15,000,000
and 20.0% of

 

173



--------------------------------------------------------------------------------

Consolidated EBITDA calculated on a Pro Forma Basis as of the most recently
ended Test Period; provided, further, that clause (iii) of this Section 9.1(f)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary Disposition of the property or assets securing such Indebtedness, if
such Disposition is permitted hereunder and such Indebtedness that becomes due
is paid upon such Disposition; provided, further, that clause (iii) of this
Section 9.1(f) shall not apply to Indebtedness held exclusively by the Borrower
or any of its Restricted Subsidiaries; provided, further, that this
Section 9.1(f) shall apply only if such default is unremedied and is not waived
by the holders of such Indebtedness prior to the termination of the Commitments
and acceleration of the Loans pursuant to Section 9.2 and excludes termination
events or equivalent events with respect to Swap Agreements; or

(g) (i) the Borrower, any Guarantor (other than any Guarantor that is an
Immaterial Subsidiary) or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, suspension of payments, moratorium or any indebtedness, winding
up, dissolution, administration, scheme of arrangement or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a liquidator,
receiver, administrative receiver, compulsory manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, the Borrower, any Guarantor (other than any Guarantor that is an
Immaterial Subsidiary) or any Significant Subsidiary shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower, any Guarantor (other than any Guarantor that is an
Immaterial Subsidiary) or any Significant Subsidiary any case, proceeding,
analogous procedure, step or other action of a nature referred to in clause (i)
above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against the Borrower,
any Guarantor (other than any Guarantor that is an Immaterial Subsidiary) or any
Significant Subsidiary any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower, any
Guarantor (other than any Guarantor that is an Immaterial Subsidiary) or any
Significant Subsidiary shall take any corporate action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), or (iii) above; (v) the Borrower, any Guarantor
(other than any Guarantor that is an Immaterial Subsidiary) or any Significant
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to generally, pay its debts as they become due; or

(h) (i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any ERISA Event shall occur, or (iii) the Borrower or any Commonly
Controlled Entity shall, or is reasonably likely to incur any liability in
connection with a complete or partial withdrawal from, or the Insolvency of, a
Multiemployer Plan; and in the case of the events described in clauses (i)
through (iii) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) paid or covered by insurance as
to which the relevant insurance company has been notified of the claim and has
not denied coverage or (y) covered by valid third party indemnification
obligation from a third party which is Solvent and which third party has been
notified of the claim under such indemnification obligation and not disputed
that it is liable for such claim) of at least the greater of $16,500,000 and
22.0% of Consolidated EBITDA determined on a Pro Forma Basis as of the most
recently ended Test Period, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or

 

174



--------------------------------------------------------------------------------

(j) any material provision in any of the Security Documents shall cease, for any
reason, to be in full force and effect, other than pursuant to the terms hereof
or thereof, or any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby, except (A) to the extent (x)(i) that
any lack of full force and effect or enforceability or such loss of perfection
or priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under any Security Agreement or from the failure of the Administrative
Agent to file UCC continuation statements or (ii) as the direct and exclusive
result of any action of the Administrative Agent, Collateral Agent or any Lender
or the failure of the Administrative Agent, Collateral Agent, or any Lender to
take any action that is within its control, in each case in a manner otherwise
specifically required to be undertaken (or not undertaken, as the case may be)
by a provision of any Loan Document, on the part of the Administrative Agent,
Collateral Agent or any Lender (other than actions or inactions taken as a
direct result of the advice of or at the direction of a Loan Party), and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has been notified
and has not denied coverage and (y) that the Loan Parties take such action as
the Administrative Agent may reasonably request to remedy such loss of
perfection or priority or (B) where the Fair Market Value of assets affected
thereby does not exceed the greater of $16,500,000 and 22.0% of Consolidated
EBITDA determined on a Pro Forma Basis as of the most recently ended Test
Period.; or

(k) the Guarantee of any Guarantor (other than any Guarantor that is an
Immaterial Subsidiary) shall cease, for any reason, to be in full force and
effect, other than as provided for in Sections 8.9 or 10.10, or any Loan Party
shall so assert in writing (except to the extent solely as a result of acts or
omissions by the Administrative Agent or any Lender); or

(l) a Change of Control shall occur; or

(m) any Intercreditor Agreement shall cease, for any reason, to be in full force
and effect, or any Loan Party shall so assert in writing, in each case unless
such cessation results solely from acts or omissions by the Administrative Agent
or any Lender;

(n) any Loan Party repudiates or rescinds in writing this Agreement or the Loan
Documents in a manner which is materially adverse to the interests of the
Lenders as a whole.

9.2 Action in Event of Default.

(a) (x) Upon any Event of Default specified in Section 9.1(g)(i) or
(ii) occurring and continuing with respect to a Borrower under the Bankruptcy
Code or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief law of the United States from time to
time in effect and affecting the rights of creditors generally, the Commitments
to lend to the Borrower shall immediately terminate automatically and the Loans
(with accrued interest thereon) and all other Obligations owing by the Borrower
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall
automatically immediately become due and payable, and (y) if any other Event of
Default (other than under Section 9.1(g)(i) or (ii) in respect of a Borrower as
set out in clause (x) above) occurs and is continuing, subject to Section 9.2(b)
and (c), either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving

 

175



--------------------------------------------------------------------------------

Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and/or (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other Obligations owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In furtherance of the foregoing, the Administrative Agent may, or upon the
request of the Required Lenders the Administrative Agent shall, exercise any and
all other remedies available under the Loan Documents at law or in equity,
including commencing and prosecuting any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction and collecting the Collateral
or any portion thereof and enforcing any other right in respect of any
Collateral. Notwithstanding the foregoing provisions of this Section 9 or any
other provision of this Agreement, any unfunded Commitments outstanding at any
time in respect of any individual incremental facility pursuant to Section 2.25
established to finance a Limited Condition Transaction may be terminated only by
the lenders holding more than 50% of the aggregate amount of the Commitments in
respect of such incremental facility (or by the Administrative Agent acting at
the request of such Lenders), and not, for the avoidance of doubt, automatically
or by the Required Lenders or any other Lenders (or by the Administrative Agent
acting at the request of the Required Lenders or any other Lenders).

(b) Upon the occurrence of an Event of Default under Section 9.1(d) (a
“Financial Covenant Event of Default”) that is uncured or unwaived and the
expiration of the Cure Period without the receipt of the Cure Amount, the
Majority Revolving Lenders (and, for the avoidance of doubt, not the
Administrative Agent (except acting at the direction of such Majority Revolving
Lenders), the Required Lenders or any other Lenders) may either (x) terminate
the Revolving Commitments and/or (y) take the actions specified in
Section 9.2(a) and (c) in respect of the Revolving Commitments, the Revolving
Loans, Letters of Credit and Designated Acquisition Swingline Loans.

(c) In respect of a Financial Covenant Event of Default that is continuing, the
Required Lenders may take the actions specified in Section 9.2(a) on or after
the date that the Majority Revolving Lenders terminate the Revolving Commitments
and accelerate all Obligations in respect of the Revolving Commitments;
provided, however, that the Required Lenders may not take such actions if either
(i) the Revolving Loans have been repaid in full (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and the Revolving Commitments have been terminated, (ii) the Financial Covenant
Event of Default has been waived by the Majority Revolving Lenders or (iii) a
Cure Amount shall have been received in accordance with Section 9.3.

(d) With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a Cash Collateral Account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such Cash
Collateral Account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other Obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon and all amounts drawn thereunder have been
reimbursed in full and all other Obligations of the Borrower hereunder and under
the other Loan Documents shall have been paid in full (other than (i) contingent
indemnification and reimbursement obligations for which no claim has been made,
(ii) Cash Management Obligations as to which arrangements reasonably
satisfactory to the Cash Management Providers have been made, (iii) Letters of
Credit that have been Collateralized or, to the reasonable satisfaction of the
applicable Issuing Lender, rolled into another credit facility, and
(iv) obligations under Qualified Hedging Agreements as to which arrangements
reasonably satisfactory to the Qualified Counterparties have been made), the

 

176



--------------------------------------------------------------------------------

balance, if any, in such Cash Collateral Account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 9.2, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

9.3 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 9, in the
event that the Borrower fails (or, but for the operation of this Section 9.3,
would fail) to comply with the requirements of Section 7.1, the Borrower shall
have the right after the first day of the applicable fiscal quarter and/or from
the date of delivery of a Notice of Intent to Cure with respect to the fiscal
quarter most recently ended for which financial results have been provided under
Sections 6.1(a) or (b) until ten (10) Business Days after the end of such fiscal
quarter (the “Cure Period”), to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the equity capital of the Borrower, and,
in each case, to contribute any such cash to the equity capital of the Borrower
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by the Borrower of such Cure
Right, the Total First Lien Net Leverage Ratio shall be recalculated by
increasing Consolidated EBITDA (solely for purposes of compliance with
Section 7.1) on a Pro Forma Basis by an amount equal to the Cure Amount
(x) solely for the purpose of measuring the Total First Lien Net Leverage Ratio
and not for any other purpose under this Agreement or any other Loan Document
(including for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Section 7) for
the quarter with respect to which such Cure Right was exercised and (y) there
shall be no reduction in Indebtedness in connection with any Cure Amounts for
determining compliance with Section 7.1 and no Cure Amounts will reduce (or
count towards) the Total First Lien Net Leverage Ratio, Total Secured Net
Leverage Ratio or the Total Net Leverage Ratio for purposes of any calculation
thereof for the fiscal quarter with respect to which such Cure Right was
exercised unless the proceeds are actually applied to prepay Indebtedness
pursuant to Section 2.11.

(b) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of Section 7.1, then the Borrower
shall be deemed to have satisfied the requirements of Section 7.1 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of Section 7.1 that had occurred shall be deemed cured for the purposes of this
Agreement.

(c) To the extent a fiscal quarter ended for which the Total First Lien Net
Leverage Ratio was initially recalculated as a result of a Cure Right and such
fiscal quarter is included in the calculation of the Total First Lien Net
Leverage Ratio in a subsequent fiscal quarter, the Cure Amount shall be included
in Consolidated EBITDA of such initial fiscal quarter.

(d) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised and the Cure Right shall not be exercised in
consecutive fiscal quarters, (ii) for purposes of this Section 9.3, the Cure
Amount shall be no greater than the amount required for purposes of complying
with the Total First Lien Net Leverage Ratio, determined at the time the Cure
Right is exercised with respect to the fiscal quarter ended for which the Total
First Lien Net Leverage Ratio was initially recalculated as a result of a Cure
Right, (iii) the Cure Amount shall be disregarded for all other purposes of this
Agreement, including, determining any baskets with respect to the covenants
contained in Section 7, and shall not result in any adjustment to any amounts
other than the amount of Consolidated EBITDA as described in clause (a) above,
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Cure Amount for the fiscal quarter in respect of which the Cure Right is
exercised for purposes of determining compliance with Section 7.1; provided that
such Cure Amount shall reduce Indebtedness in future fiscal quarters to the
extent used to prepay any applicable Indebtedness, (v) the Borrower shall not
exercise the Cure Right in excess of five

 

177



--------------------------------------------------------------------------------

instances over the term of this Agreement and (vi) no Revolving Lender or
Issuing Lender shall be required to make any Revolving Loans or issue, amend,
modify, renew or extend any Letter of Credit hereunder if a violation of
Section 7.1 has occurred and is continuing until the expiration of the 10
Business Day period during which the Borrower may exercise a Cure Right, unless
and until the Cure Amount is actually received.

9.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 9.2, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral in payment
of the Obligations) in the following order:

(a) First, to the payment to the Administrative Agent of all costs and expenses
of any sale, collection or other realization on the Collateral, including
reimbursement for all costs, expenses, liabilities and advances made or incurred
by the Administrative Agent in connection therewith (including all reasonable
costs and expenses of every kind incurred in connection any action taken
pursuant to any Loan Document or incidental to the care or safekeeping of any of
the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, reasonable
attorneys’ fees and disbursements and any other amount required by any provision
of law (including Section 9-615(a)(3) of the Uniform Commercial Code) (or any
equivalent law in any foreign jurisdiction)), and all amounts for which
Administrative Agent is entitled to indemnification hereunder and under the
other Loan Documents and all advances made by the Administrative Agent hereunder
and thereunder for the account of any Loan Party (excluding principal and
interest in respect of any Loans extended to such Loan Party), and to the
payment of all costs and expenses paid or incurred by the Administrative Agent
in connection with the exercise of any right or remedy hereunder or under this
Agreement or any other Loan Document and to the payment or reimbursement of all
indemnification obligations, fees, costs and expenses owing to the
Administrative Agent hereunder or under this Agreement or any other Loan
Document, all in accordance with the terms hereof or thereof;

(b) Second, for application by it pro rata to (i) repay the Designated
Acquisition Swingline Lender for any then outstanding Designated Acquisition
Swingline Loans to the extent Revolving Lenders have not funded their
obligations to acquire participations therein, (ii) cure any Funding Default
that has occurred and is continuing at such time and (iii) repay the Issuing
Lenders for any amounts not paid by L/C Participants pursuant to Section 3.4;

(c) Third, for application by it towards all other Obligations (including,
without duplication, Guarantor Obligations), pro rata among the Secured Parties
according to the amounts of the Obligations then held by the Secured Parties
(including all Obligations arising under Specified Cash Management Agreements,
Qualified Hedging Agreements and including obligations to provide cash
collateral with respect to Letters of Credit); and

(d) Fourth, any balance of such proceeds remaining after all of the Obligations
shall have been satisfied by payment in full in immediately available funds (or
in the case of Letters of Credit, terminated or Collateralized or (to the
reasonable satisfaction of the applicable Issuing Lender) rolled into another
credit facility) and the Commitments shall have been terminated, be paid over to
or upon the order of the applicable Loan Party or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

178



--------------------------------------------------------------------------------

SECTION 10.

ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders, the Issuing Lenders and the
Designated Acquisition Swingline Lender hereby irrevocably appoints JPMorgan
Chase Bank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10 are solely for the benefit of the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, the Syndication Agents, the Lenders and
the Issuing Lenders, and, except to the extent that any Group Member has any
express rights under this Section 10, no Group Member shall have rights as a
third party beneficiary of any of such provisions. Each Joint Lead Arranger,
Joint Bookrunner and Syndication Agent shall be an intended third party
beneficiary of the provisions set forth in this Agreement that are applicable
thereto.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Qualified Counterparty and a potential Cash Management
Provider) and each of the Issuing Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Lenders (with the full power to appoint and to substitute and to
delegate) on its behalf, or in its own name as joint and several creditor or
creditor of a parallel debt (as the case may be) for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 10.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Section 10 and Section 11, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent on its behalf and/or in its own
name (including under the parallel debt) to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders. Each Lender
agrees that it shall not take or institute any actions or proceedings, judicial
or otherwise, for any right or remedy with respect to any Collateral against the
Borrower or any other Loan Party or any other obligor under any of the Loan
Documents, Qualified Hedging Agreements or any Specified Cash Management
Agreement (including, in each case, the exercise of any right of setoff, rights
on account of any banker’s lien or similar claim or other rights of self-help),
or institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral of the Borrower or any other Loan
Party, without the prior written consent of the Administrative Agent.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

179



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.1 and Section 9.2) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice describing
such Default is given to the Administrative Agent by a Borrower, a Lender or the
applicable Issuing Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders
or Affiliated Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender, (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender or (z) be obligated to ascertain,
monitor or enforce the limitations in connection with any assignment to Debt
Fund Affiliates and Affiliated Lenders or have any liability with respect
thereto or any matter arising thereof. The Administrative Agent shall be
permitted upon request of any Lender or Participant to make available to such
Lender or Participant any list of Disqualified Lenders and any Lender may
provide the list of

 

180



--------------------------------------------------------------------------------

Disqualified Lenders, upon request, to any prospective assignee or Participant
on a confidential basis to such prospective assignee or Participant for the
purpose of making the representation in the Assignment and Assumption or
participation documentation that such prospective assignee or Participant is not
a Disqualified Lender under the Credit Agreement (it being understood that the
identity of Disqualified Lenders will not be posted or distributed to any
Person, other than a distribution by the Administrative Agent to a Lender upon
written request and by a Lender to any prospective assignee or Participant on a
confidential basis).

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the applicable Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received written notice to the contrary from such Lender or such Issuing Lender
prior to the making of such Loan or the issuance such Letter of Credit. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such other number or percentage of Lenders as shall be provided for herein
or in the other Loan Documents) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable decision to have resulted from the gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

 

181



--------------------------------------------------------------------------------

10.6 Resignation and Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right (for so long as
no Event of Default set forth under Section 9.1(a) or (g) has occurred and is
continuing, subject to the approval of the Borrower, not to be unreasonably
withheld) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Lenders, in consultation with the
Borrower, appoint a successor Administrative Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and (for so long as no
Event of Default set forth under Section 9.1(a) or (g) has occurred and is
continuing, subject to the approval of the Borrower, not to be unreasonably
withheld), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after such notice (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lenders directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

(a) Any resignation by JPMCB as Administrative Agent pursuant to this
Section 10.6 shall also constitute its resignation as Designated Acquisition
Swingline Lender. If JPMCB so resigns as a Designated Acquisition Swingline
Lender, it shall retain all the rights, powers, privileges and duties of a
Designated Acquisition Swingline Lender hereunder with respect to all Designated
Acquisition Swingline Loans outstanding as of the effective date of its
resignation as Designated Acquisition Swingline Lender, including the right to
require the Lenders to make Refunded Designated Acquisition Swingline Loans or
fund risk participations in the Outstanding Amount of Designated Acquisition
Swingline Loans pursuant to Section 2.7(b). Upon the appointment by the Borrower
of a successor Designated Acquisition Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the

 

182



--------------------------------------------------------------------------------

retiring Designated Acquisition Swingline Lender, (b) the retiring Designated
Acquisition Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Designated Acquisition Swingline Lender shall issue Designated Acquisition
Swingline loans in substitution for the Designated Acquisition Swingline Loans,
if any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to the applicable Designated Acquisition Swingline
Lender that issued such outstanding Designated Acquisition Swingline Loans to
effectively assume the obligations of the applicable Designated Acquisition
Swingline Lender that issued such outstanding Designated Acquisition Swingline
Loans with respect to such Designated Acquisition Swingline Loans.

10.7 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable and the
conditions are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the

 

183



--------------------------------------------------------------------------------

benefit of the Borrower or any other Loan Party, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).none of the Administrative Agent or any of its
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

10.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Administrative Agent, Joint Bookrunners, Joint Lead Arrangers or
Syndication Agents listed on the cover page hereof (each, an “Agent”) shall
(a) have any powers, obligations, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender hereunder
or (b) be obligated to carry out on behalf of any Lender (i) any “know your
customer” or other checks in relation to any Person or (ii) any check on the
extent to which any transaction contemplated by this Agreement might be unlawful
for any Lender, and each Lender confirms to each Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by any Agent.

10.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.8, 3.3 and 11.5) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the applicable Issuing Lender, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.8 and 11.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.

 

184



--------------------------------------------------------------------------------

10.10 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its capacities as a potential Qualified
Counterparty and a potential Cash Management Provider), the Issuing Lenders and
the Designated Acquisition Swingline Lender irrevocably authorizes the
Administrative Agent (without requirement of notice to or consent of any Lender
except as expressly required by Section 11.1): (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(1) at the time the property subject to such Lien is sold or transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (2) subject to
Section 11.1, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, (3) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
the Guarantee in accordance with this Agreement or (4) that constitutes Excluded
Assets; (ii) to release or subordinate, as expressly permitted hereunder, any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien described in clause 6 (with respect to
Indebtedness permitted by Section 7.2(b)(vii)) of the definition of Permitted
Lien on such property that is permitted by this Agreement to the extent required
by the holder of, or pursuant to the terms of any agreement governing, the
obligations secured by such Liens; (iii) to release any Guarantor from its
obligations under the Guarantee if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder (provided that the release of any Guarantor from
its obligations under the Loan Documents solely as a result of such Guarantor
becoming an Excluded Subsidiary of the type described in clause (i) of the
definition thereof shall only be permitted if such Guarantor becomes such an
Excluded Subsidiary pursuant to a transaction with a third party that is not
otherwise an Affiliate of the Borrower and such transaction was not for the
primary purpose of release the Guarantee of such Guarantor).

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
(pursuant to clause (a) above) any Guarantor from its obligations under the
Guarantee.

(c) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than (i) Contingent Obligations for which no claim has been
made, (ii) Cash Management Obligations as to which arrangements reasonably
satisfactory to the Cash Management Providers have been made and
(iii) obligations under Qualified Hedging Agreements as to which arrangements
reasonably satisfactory to the Qualified Counterparties have been made) shall
have been satisfied by payment in full in immediately available funds, the
Commitments have been terminated and no Letters of Credit shall be outstanding
or all outstanding Letters of Credit have been Collateralized or, to the
reasonable satisfaction of the applicable Issuing Lender, rolled into another
credit facility, the Collateral shall be automatically released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

(d) If (i) a Guarantor was released from its obligations under the Guarantee
(ii) the Collateral was released from the assignment and security interest
granted under the Security Document (or the interest in such item subordinated),
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to) execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guarantee, the release of such
item of Collateral from the assignment and security interest granted under the
Security Documents or to subordinate its interest in such item, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

 

185



--------------------------------------------------------------------------------

(e) If as a result of any transaction permitted by this Agreement (i) any
Guarantor becomes an Excluded Subsidiary (provided that the release of any
Guarantor from its obligations under the Loan Documents solely as a result of
such Guarantor becoming an Excluded Subsidiary of the type described in
clause (i) of the definition thereof shall only be permitted if such Guarantor
becomes such an Excluded Subsidiary pursuant to a transaction with a third party
that is not otherwise an Affiliate of the Borrower and such transaction was not
for the primary purpose of release the Guarantee of such Guarantor) or 100% of
the Equity Interests of a Guarantor is sold to a Person that is not a Loan Party
(or a Guarantor consolidates or merges with a Person that is not a Loan Party),
then (x) such Guarantor’s Guarantee and all Liens granted by such Guarantor that
is released shall be automatically released, and (y) the Capital Stock of such
Guarantor (other than, in the case of a Guarantor that so becomes an Excluded
Subsidiary) shall be automatically released from the security interests created
by the Loan Documents, (ii) [reserved] or (iii) any asset becomes an Excluded
Asset or, then such asset shall be automatically released from any security
interests created by the Loan Documents. In connection with any termination or
release pursuant to this Section 10.10(e), the Administrative Agent and any
applicable Lender shall promptly execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 10.10(e) shall be without recourse to or
warranty by the Administrative Agent or any Lender.

The parties hereto acknowledge and agree that the Administrative Agent may rely
conclusively as to any of the matters described in this 10.10 (including as to
its authority hereunder) on a certificate or similar instrument provided to it
by the Borrower without further inquiry or investigation, which certificate may
be delivered to the Administrative Agent by the Borrower.

10.11 Intercreditor Agreements.

The Lenders hereby authorize the Administrative Agent to enter into any
intercreditor agreement (including any other Intercreditor Agreement) or
arrangement permitted under and expressly contemplated (including with respect
to priority) by this Agreement (and any amendments, amendments and restatements,
restatements or waivers of, or supplements or other modifications to, any such
agreement or arrangement permitted under this Agreement), and any such agreement
or arrangement will be binding upon the Lenders.

Except as otherwise expressly set forth herein or in any Security Document, no
Qualified Counterparty or Cash Management Provider that obtains the benefits of
Section 9.4, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 10 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Qualified Hedging Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Provider or Qualified Counterparty,
as the case may be.

 

186



--------------------------------------------------------------------------------

10.12 Withholding Tax Indemnity. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower or any other Loan Party
pursuant to Sections 2.16 and 2.19 and without limiting or expanding the
obligation of the Borrower or any other Loan Party to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 10.12. The agreements in this Section 10.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, a “Lender”
shall, for purposes of this Section 10.12, include any Issuing Lender and the
Designated Acquisition Swingline Lender.

10.13 Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent and the Joint Lead Arrangers (and their Related Parties) in
their respective capacities as such (to the extent not reimbursed by any Loan
Party and without limiting or expanding the obligation of the Loan Parties to do
so), according to its Aggregate Exposure Percentage in effect on the date on
which indemnification is sought under this Section 10.13 (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, in accordance with its Aggregate
Exposure Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent, the Joint Lead Arrangers or
their Related Parties (the foregoing, the “Lender Indemnitees”) in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or any other Person under or in connection
with any of the foregoing; provided that no Lender shall be liable to any Lender
Indemnitee for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent that they are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Lender Indemnitee. The
agreements in this Section 10.13 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

10.14 Appointment of Incremental Arrangers, Refinancing Arrangers and Loan
Modification Agents. In the event that the Borrower appoints or designates any
Incremental Arranger, Refinancing Arranger or Loan Modification Agent pursuant
to (and subject to) Sections 2.25, 2.26 and 2.28, as applicable, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
an agent or arranger with respect to the Incremental Loans, Permitted Credit
Agreement Refinancing Debt or Loan Modification Agreement, as applicable, shall
be exercisable by and vest in such Incremental Arranger, Refinancing Arranger or
Loan Modification Agent to the extent, and only to the extent, necessary to
enable such Incremental Arranger, Refinancing Arranger or Loan Modification
Agent to exercise such rights, powers

 

187



--------------------------------------------------------------------------------

and privileges with respect to the Incremental Loans, Permitted Credit Agreement
Refinancing Debt or Loan Modification Agreement, as applicable, and to perform
such duties with respect to such Incremental Loans, Permitted Credit Agreement
Refinancing Debt or Loan Modification Agreement, as applicable, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Incremental Arranger, Refinancing
Arranger or Loan Modification Agent shall run to and be enforceable by either
the Administrative Agent or such Incremental Arranger, Refinancing Arranger or
Loan Modification Agent, and (ii) the provisions of this Section 10 and of
Section 11.5 (obligating the Borrower to pay the Administrative Agent’s expenses
and to indemnify the Administrative Agent) that refer to the Administrative
Agent shall inure to the benefit of the Administrative Agent and such
Incremental Arranger, Refinancing Arranger or Loan Modification Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Incremental Arranger, Refinancing
Arranger or Loan Modification Agent, as the context may require. Each Lender and
Issuing Lender hereby irrevocably appoints any Incremental Arranger, Refinancing
Arranger or Loan Modification Agent to act on its behalf hereunder and under the
other Loan Documents pursuant to (and subject to) Sections 2.25, 2.26 and 2.28,
as applicable, and designates and authorizes such Incremental Arranger,
Refinancing Arranger or Loan Modification Agent to take such actions on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
such Incremental Arranger, Refinancing Arranger or Loan Modification Agent by
the terms of this Agreement or any other Loan Document, together with such
actions and powers as are reasonably incidental thereto.

10.15 Credit Bidding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.1 of
this Agreement),

 

188



--------------------------------------------------------------------------------

(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or a sale of any of the Collateral pursuant to
Section 363 of the Bankruptcy Code (or an equivalent process in any foreign
jurisdiction), the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. Notwithstanding that the ratable portion of
the Obligations of each Secured Party are deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Secured Party shall
execute such documents and provide such information regarding the Secured Party
(and/or any designee of the Secured Party which will receive interests in or
debt instruments issued by such acquisition vehicle) as the Administrative Agent
may reasonably request in connection with the formation of any acquisition
vehicle, the formulation or submission of any credit bid or the consummation of
the transactions contemplated by such credit bid.

SECTION 11.

MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Except as otherwise provided in clause (b) below or elsewhere in this
Agreement, neither this Agreement nor any other Loan Document (or any terms
hereof or thereof) may be amended, supplemented or modified other than in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce or forgive any prepayment
premium payable under Section 2.10(b), extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the definition of “Total
First Lien Net Leverage Ratio” in this Agreement shall not constitute a
reduction in the rate of

 

189



--------------------------------------------------------------------------------

interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment or increase such Lender’s Commitment, in each case
without the written consent of each Lender directly and adversely affected
thereby (it being understood that (i) the waiver of or amendment to the terms of
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest and (ii) a waiver of any
condition precedent set forth in Section 5 or the waiver of any Default, Event
of Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);
(B) amend, modify, eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of all Lenders; (C) (x) reduce any
percentage specified in the definition of “Required Lenders”, (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents and (z) release all or
substantially all of the Collateral or release any of the Guarantors from their
obligations under Section 8 of this Agreement or under any Security Agreement,
in each case other than as permitted under this Agreement and the Loan
Documents, without the written consent of all Lenders; (D) amend, modify or
waive any provision of Section 2.17(a) or (b), Section 2.11(g) or Section 9.4
which results in a change to the pro rata application of Loans under any
Facility without the written consent of each Lender directly and adversely
affected thereby in respect of each Facility adversely affected thereby;
(E) reduce the percentage specified in the definition of any of “Majority
Revolving Lenders” or “Majority Term Lenders” without the written consent of all
Lenders under such Facility; (F) amend, modify or waive any provision of
Section 10 without the written consent of the Administrative Agent; (G) amend,
modify or waive any provision of Sections 2.6 or 2.7 without the written consent
of the Designated Acquisition Swingline Lender; (H) [reserved]; (I) forgive the
principal amount or extend the payment date of any Reimbursement Obligation
without the written consent of each Lender directly and adversely affected
thereby; or (J) [reserved]; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the applicable Issuing Lender,
affect its rights or duties under this Agreement or under any Application or
other document, agreement or instrument entered into by such Issuing Lender and
a Borrower (or any Restricted Subsidiary) pertaining to one or more Letters of
Credit issued or to be issued by such Issuing Lender hereunder (except that this
Agreement may be amended (A) to adjust the mechanics related to the issuance of
Letters of Credit, including mechanical changes relating to the existence of
multiple Issuing Lenders, with only the written consent of the Administrative
Agent, the applicable Issuing Lender and the Borrower if the obligations of the
Revolving Lenders, if any, who have not executed such amendment, and if
applicable the other Issuing Lenders, if any, who have not executed such
amendment, are not adversely affected thereby and (B) to adjust the L/C
Sublimits of one or more Issuing Lenders after consultation with the
Administrative Agent and any affected Issuing Lenders in a manner which does not
result in the aggregate L/C Sublimits exceeding the L/C Commitment with only the
written consent (with a copy to the Administrative Agent and any affected
Issuing Lenders) of the Borrower and those Issuing Lenders whose L/C Sublimits
may be increased). Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding anything in this Agreement (including clause (a) above) or
any other Loan Document to the contrary:

(i) this Agreement may be amended (or amended and restated) with the written
consent of the Administrative Agent, the Issuing Lenders (to the extent
affected), the Designated Acquisition Swingline Lender (to the extent affected),
each Lender participating in the additional or extended credit facilities
contemplated under this clause (b)(i) and the Borrower (w) to add one or more

 

190



--------------------------------------------------------------------------------

additional credit facilities to this Agreement or to increase the amount of the
existing facilities under this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof, (x) to permit any such additional
credit facility which is a term loan facility or any such increase in the Term
Facility to share ratably in prepayments with the Term Loans, (y) to permit any
such additional credit facility which is a revolving loan facility or any such
increase in the Revolving Facility to share ratably in prepayments with the
Revolving Facility and (z) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders;

(ii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Repriced Term Loans (as defined below) to permit a (x) any prepayment,
repayment, refinancing, substitution or replacement of all or a portion of the
Term Loans with the proceeds of, or any conversion of Term Loans into, any new
or replacement tranche of syndicated term loans bearing interest with an
“effective yield” (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount paid by a Borrower (amortized over the shorter of (A) the Weighted
Average Life to Maturity of such term loans and (B) four years), but excluding
(i) any arrangement, commitment, structuring, syndication, ticking or other fees
payable in connection therewith that are not shared ratably with all lenders or
holders of such term loans in their capacities as lenders or holders of such
term loans in the primary syndication of such term loans and any bona fide
arrangers, structuring, syndication, commitment, ticking or other similar fees
paid to a Lender or an Affiliate of a Lender in its capacity as a commitment
party or arranger and regardless of whether such indebtedness is syndicated to
third parties and (ii) customary consent fees for any amendment paid generally
to consenting lenders or holders) less than the “effective yield” applicable to
the Term Loans (determined on the same basis as provided in the preceding
parenthetical) and (y) any amendment to the Term Loans or any tranche thereof
which reduces the “effective yield” applicable to such Term Loans, as applicable
(as determined on the same basis as provided in clause (x)) (“Repriced Term
Loans”); provided that the Repriced Term Loans shall otherwise meet the
Applicable Requirements;

(iii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Repricing Indebtedness to permit any Repricing Transaction;

(iv) this Agreement and the other Loan Documents may be amended or amended and
restated as contemplated by Section 2.25 in connection with any Incremental
Amendment and any related increase in Commitments or Loans, with the consent of
the Borrower, the Administrative Agent, the Incremental Arranger and the
Incremental Term Lenders providing such increased Commitments or Loans (provided
that, if any Incremental Term Loans are intended to be Junior Lien Obligations,
then the Administrative Agent may enter into an intercreditor agreement
(including an Intercreditor Agreement) (or amend, supplement or modify any
existing Intercreditor Agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any such
Incremental Term Loans);

(v) this Agreement and the other Loan Documents may be amended in connection
with the Incurrence of any Permitted Credit Agreement Refinancing Debt pursuant
to Section 2.26 to the extent (but only to the extent) necessary to reflect the
existence and terms of such Permitted Credit Agreement Refinancing Debt
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments), with the written consent of the Borrower, the
Refinancing Arranger, the Administrative Agent and each Additional Lender and
Lender that agrees to provide any

 

191



--------------------------------------------------------------------------------

portion of such Permitted Credit Agreement Refinancing Debt (provided that the
Administrative Agent and the Borrower may effect such amendments to this
Agreement, any Intercreditor Agreement (or enter into a replacement thereof) and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the terms of
such Refinancing Amendment);

(vi) this Agreement and the other Loan Documents may be amended in connection
with any Permitted Amendment pursuant to a Loan Modification Offer in accordance
with Section 2.28(b) (and the Administrative Agent and the Borrower may effect
such amendments to this Agreement, any Intercreditor Agreement (or enter into a
replacement thereof) and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of such Permitted Amendment);

(vii) the Administrative Agent may amend any Intercreditor Agreement (or enter
into a replacement thereof), additional Security Documents and/or replacement
Security Documents (including a collateral trust agreement) in connection with
the Incurrence of (x) any Permitted First Priority Refinancing Debt to provide
that a Senior Representative acting on behalf of the holders of such
Indebtedness shall become a party thereto and shall have rights to share in the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, (y) any Permitted Junior Priority Refinancing Debt to
provide that a Senior Representative acting on behalf of the holders of such
Indebtedness shall become a party thereto and shall have rights to share in the
Collateral on a junior lien basis to the Obligations or (z) any Indebtedness
Incurred pursuant to Section 7.2(b)(vi) or any other First Lien Obligations or
Junior Lien Obligations permitted hereunder to provide that an agent, trustee or
other representative acting on behalf of the holders of such Indebtedness shall
become a party thereto and shall have rights to share in the Collateral on a
pari passu or junior lien basis to the Obligations;

(viii) only the consent of the Majority Revolving Lenders shall be necessary to
amend, modify or waive Sections 5.2 (with respect to the making of Revolving
Loans or Designated Acquisition Swingline Loans or the issuance of Letters of
Credit), 7.1, 9.1(d), 9.2(b) and 9.3 (including, for the avoidance of doubt, any
of the defined terms (including “Total First Lien Net Leverage Ratio) used
therein, but solely as used therein);

(ix) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrower to add any terms or conditions for
the benefit of the Lenders;

(x) amendments and waivers of this Agreement and the other Loan Documents that
affect solely the Lenders under any applicable Class under the Term Facility,
Revolving Facility or any Incremental Facility (including waiver or modification
of conditions to extensions of credit under the Term Facility, Revolving
Facility or any Incremental Facility, the availability and conditions to funding
of any Incremental Facility, and pricing and other modifications,) will require
only the consent of Lenders holding more than 50% of the aggregate commitments
or loans, as applicable, under such Class, and, in each case, (x) no other
consents or approvals shall be required and (y) any fees or other consideration
payable to obtain such amendments or waivers need only be offered on a pro rata
basis to the Lenders under the affected Class;

(xi) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrower (A) to correct any mistakes or
ambiguities of a technical nature and (B) to add any terms or conditions for the
benefit of Lenders (or any Class thereof); and

 

192



--------------------------------------------------------------------------------

(xii) in connection with any determination as to whether the Required Lenders
have (A) consented (or not consented) to any amendment or waiver of any
provision of this Agreement or any other Loan Document or any departure by any
Loan Party therefrom, (B) otherwise acted on any matter related to any Loan
Document, or (C) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, any Lender (other than (x) any Lender that is a
Regulated Bank and (y) any Revolving Lender as of the Closing Date) that, as a
result of its interest in any total return swap, total rate of return swap,
credit default swap or other derivative contract (other than any such total
return swap, total rate of return swap, credit default swap or other derivative
contract entered into pursuant to bona fide market making activities), has a net
short position with respect to the Loans and/or Commitments (each, a “Net Short
Lender”) shall have no right to vote any of its Loans and Commitments and shall
be deemed to have voted its interest as a Lender without discretion in the same
proportion as the allocation of voting with respect to such matter by Lenders
who are not Net Short Lenders. For purposes of determining whether a Lender has
a “net short position” on any date of determination: (i) derivative contracts
with respect to the Loans and Commitments and such contracts that are the
functional equivalent thereof shall be counted at the notional amount thereof in
Dollars, (ii) notional amounts in other currencies shall be converted to the
dollar equivalent thereof by such Lender in a commercially reasonable manner
consistent with generally accepted financial practices and based on the
prevailing conversion rate (determined on a mid-market basis) on the date of
determination, (iii) derivative contracts in respect of an index that includes
any of the Borrower or other Loan Parties or any instrument issued or guaranteed
by any of the Borrower or other Loan Parties shall not be deemed to create a
short position with respect to the Loans and/or Commitments, so long as (x) such
index is not created, designed, administered or requested by such Lender and
(y) the Borrower and other Loan Parties and any instrument issued or guaranteed
by any of the Borrower or other Loan Parties, collectively, shall represent less
than 5% of the components of such index, (iv) derivative transactions that are
documented using either the 2014 ISDA Credit Derivatives Definitions or the 2003
ISDA Credit Derivatives Definitions (collectively, the “ISDA CDS Definitions”)
shall be deemed to create a short position with respect to the Loans and/or
Commitments if such Lender is a protection buyer or the equivalent thereof for
such derivative transaction and (x) the Loans or the Commitments are a
“Reference Obligation” under the terms of such derivative transaction (whether
specified by name in the related documentation, included as a “Standard
Reference Obligation” on the most recent list published by Markit, if “Standard
Reference Obligation” is specified as applicable in the relevant documentation
or in any other manner), (y) the Loans or the Commitments would be a
“Deliverable Obligation” under the terms of such derivative transaction or
(z) any of the Borrower or other Loan Parties (or its successor) is designated
as a “Reference Entity” under the terms of such derivative transactions, and
(v) credit derivative transactions or other derivatives transactions not
documented using the ISDA CDS Definitions shall be deemed to create a short
position with respect to the Loans and/or Commitments if such transactions are
functionally equivalent to a transaction that offers the Lender protection in
respect of the Loans or the Commitments, or as to the credit quality of any of
the Borrower or other Loan Parties other than, in each case, as part of an index
so long as (x) such index is not created, designed, administrated or requested
by such Lender and (y) the Borrower and other Loan Parties and any instrument
issued or guaranteed by any of the Borrower or other Loan Parties, collectively,
shall represent less than 5% of the components of such index. In connection with
any such determination, each Lender (other than (x) any Lender that is a
Regulated Bank and (y) any Revolving Lender as of the Closing Date) shall
promptly notify the Administrative Agent in writing that it is a Net Short
Lender, or shall otherwise be deemed to have represented and warranted to the
Borrower and the Administrative Agent that it is not a Net Short Lender (it
being understood and agreed that the Administrative Agent shall be entitled to
rely on each such representation and deemed representation and shall have no
duty to (x) inquire as to or investigate the accuracy of any such representation
or deemed representation or (y) otherwise ascertain or monitor whether any
Lender, Eligible Assignee or Participant or prospective Lender, Eligible
Assignee or Participant is a Net Short Lender or make any calculations,
investigations or determinations with respect to any derivative contracts and/or
net short positions). Without limiting the foregoing, the Administrative Agent
shall not (A) be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to the Net Short Lenders or (B) have any liability with respect
to or arising out of any assignment or participation of Loans to any Net Short
Lender.

 

193



--------------------------------------------------------------------------------

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
email, if applicable), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
facsimile or email notice, when received, addressed as follows in the case of
the Borrower, the Guarantors and the Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

To the Borrower or any Guarantor:   

Baldwin Risk Partners, LLC

4010 W. Boy Scout Blvd., Suite 200

Tampa, Florida 33607

Attn:     Kris Wiebeck, Chief Financial Officer

              Trevor Baldwin, Chief Executive Officer

              Brad Hale, Chief Accounting Officer

              Chris Stephens, General Counsel

Tel. No.: (813) 386-3329

Email: kwiebeck@baldwinriskpartners.com

 

with a copy to (which shall not constitute notice):

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

 

Attention: Joseph P. Hadley

Phone No.: (212) 450-4007

Email: joseph.hadley@davispolk.com

To the Administrative Agent, the Issuing Lenders, the Designated Acquisition
Swingline Lender:    To the addresses listed in Schedule 11.2

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender (“Approved Electronic Communications”). The Administrative
Agent or the Borrower may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent

 

194



--------------------------------------------------------------------------------

otherwise prescribes, (a) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Joint Bookrunners, the Syndication Agents and each Lender harmless from any
losses, associated with, the electronic transmission of information (including
the protection of confidential information), except to the extent caused by the
bad faith, gross negligence or willful misconduct of such Person, as determined
in a final and non-appealable decision of a court of competent jurisdiction.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Loan Party, the Lenders, the Issuing Lenders, the Designated Acquisition
Swingline Lender, the Joint Lead Arrangers, the Joint Bookrunners, the
Syndication Agents and the Administrative Agent agree that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

Each of the Borrower, the other Loan Parties, the Administrative Agent, the
Issuing Lenders and the Designated Acquisition Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile, telephone number or email address for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the Issuing Lenders and the Designated Acquisition Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public

 

195



--------------------------------------------------------------------------------

Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to documents or notices that are not
made available through the “Public Side Information” portion of the Platform and
that may contain Private Lender Information.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5 Payment of Expenses; Indemnity; Limitation of Liability. (a) The Borrower
agrees upon the occurrence of the Closing Date (i) to pay or reimburse the Joint
Lead Arrangers, the Joint Bookrunners, the Syndication Agents, the Issuing
Lenders, the Designated Acquisition Swingline Lender and the Administrative
Agent (without duplication) for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities and the development, preparation, delivery, administration,
enforcement and execution of, amendment, waiver, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one primary outside counsel to the Administrative Agent, the
Issuing Lenders, the Designated Acquisition Swingline Lender, the Joint Lead
Arrangers, the Joint Bookrunners and the Syndication Agents, taken as a whole,
and one local counsel to the foregoing Persons, taken as a whole, in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions) (and additional counsel in the case of actual or
reasonably perceived conflicts where such Person informs the Borrower of such
conflict and retains such counsel, but excluding, in any case the allocated
costs of in-house counsel), and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower on or
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (ii) to pay
or reimburse each Lender, each Issuing Lender, the Designated Acquisition
Swingline Lender and the Administrative Agent for all of their reasonable and
documented out-of-pocket costs and expenses (other than allocated costs of
in-house counsel) incurred in connection with the workout, restructuring,
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and documented
fees and disbursements of one primary counsel to the Lenders, the Issuing
Lenders, the Designated Acquisition Swingline Lender, the Administrative Agent,
the Joint Lead Arrangers, the Joint Bookrunners and the Syndication Agents,
taken as a whole, and one local counsel to the foregoing Persons, taken as a
whole, in each appropriate jurisdiction (which may include one special counsel
acting in multiple jurisdictions) (and in the case of an actual or reasonably
perceived conflict of interest by any of the foregoing Persons, where such
Person informs the Borrower of such conflict and retains such counsel,
additional counsel to such affected Person), (c) to pay, indemnify, and hold
each Lender, each Issuing Lender, the Designated Acquisition Swingline Lender
and the Administrative Agent harmless from, any and all recording and

 

196



--------------------------------------------------------------------------------

filing fees that may be payable or determined to be payable in connection with
the execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (iv) jointly and severally, to pay,
indemnify, and hold each Lender, each Issuing Lender, the Designated Acquisition
Swingline Lender, the Administrative Agent, each Joint Lead Arranger, each Joint
Bookrunner, each Syndication Agent, each of their respective Affiliates that are
providing services in connection with the financing contemplated by this
Agreement and each member, officer, director, partner, trustee, employee, agent,
advisor, controlling person of the foregoing, other representative of the
foregoing, and successor and assign of the foregoing (each, an “Indemnitee”)
harmless from and against any and all other claims, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable and
documented out-of-pocket expenses or disbursements of any kind or nature
whatsoever with respect to or arising out of or in connection with the
Acquisition, the transactions contemplated hereby, any transactions contemplated
in connection therewith and the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents (regardless of whether any Indemnitee is a party hereto and
regardless of whether any such matter is initiated by a third party, the
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law relating to the
Borrower or any Group Member or any of the Properties and the reasonable fees
and expenses of one primary legal counsel to the Indemnitees, taken as a whole
(or in the case of an actual or reasonably perceived conflict of interest by an
Indemnitee, where such Person informs the Borrower of such conflict and retains
such counsel, additional counsel to the affected Indemnitees who are similarly
situated, taken as a whole), and one local counsel in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) to the Indemnitees in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.18, 2.19 and 2.21
(which shall be the sole remedy in respect of the matters set forth therein)),
provided that the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities (A) (I) are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee, (II) are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from a material breach of the Loan Documents by such Indemnitee or (III) result
from any dispute that does not involve an act or omission by the Borrower or any
of its Affiliates and that is brought by any Indemnitee against any other
Indemnitee (other than in its capacity as Administrative Agent, Joint Lead
Arranger, Joint Bookrunner, Syndication Agent, Designated Acquisition Swingline
Lender, Issuing Lender or similar role hereunder), or (B) settlements entered
into by such person without the Borrower’s written consent (such consent to not
be unreasonably withheld, conditioned or delayed). All amounts due under this
Section 11.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 11.5 shall
be submitted to the Borrower at the address of the Borrower set forth in
Section 11.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.    This
Section 11.5 shall not apply with respect to Taxes (other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim). The
agreements in this Section 11.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder. Each
Indemnitee agrees to refund and return any and all Indemnified Liabilities paid
by the Borrower to such Indemnitee pursuant to this Section 11.5(a) if, pursuant
to operation of any of the preceding clause (iv)(A) or (B), such Indemnitee was
not entitled to receipt of such amount.

 

197



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law (i) the Borrower and any Loan
Party shall not assert, and the Borrower and each Loan Party hereby waives, any
claim against any Agent, any Issuing Lender and any Lender, and any Related
Party of any of the foregoing Persons (each such Person being called a
“Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any Liabilities against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (b)(ii) shall relieve the Borrower and each Loan Party of
any obligation it may have to indemnify an Indemnitee, as provided in
Section 11.5(a), against any special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and the Administrative Agent (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with the prior written consent (such consent not to
be unreasonably withheld, conditioned or delayed) of:

 

  (A)

in the case of any Term Lender or any Revolving Lender, the Borrower, which
request for consent (in the case of a Revolving Lender) shall be provided to the
Borrower; provided that, with respect to the Term Facility, such consent shall
be deemed to have been given if the Borrower, as the case may be, has not
responded within ten (10) Business Days after notice by the Administrative
Agent, provided, further, that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 9.1(a) (or, in respect
of the Borrower, Section 9.1(g)) has occurred and is continuing, any other
Eligible Assignee;

 

  (B)

except with respect to an assignment of Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed);

 

  (C)

with respect to any proposed assignment of all or a portion of any Revolving
Loan or Revolving Commitment and each Issuing Lender (such consent not to be
unreasonably withheld, conditioned or delayed); and

 

198



--------------------------------------------------------------------------------

  (D)

in the case of any Issuing Lender, with respect to an assignment of its L/C
Commitment, the Borrower.

(ii) Assignments shall be subject to the following additional conditions:

 

  (A)

except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (i) with respect
to Term Loans, $1,000,000, and (ii) with respect to Revolving Loans and
Revolving Commitments, $5,000,000 (provided that, in each case, that
simultaneous assignments to or by two or more Approved Funds shall be aggregated
for purposes of determining such amount) unless the Administrative Agent and, in
the case of Term Loans, Revolving Commitments or Revolving Loans or Incremental
Term Loans or Incremental Term Commitments, the Borrower otherwise consents;

 

  (B)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which such fee may be waived or
reduced in the sole discretion of the Administrative Agent) for each assignment
or group of affiliated or related assignments; and

 

  (C)

the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire, all applicable Forms and all
documentation and other information requested by the Administrative Agent in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

This paragraph (b) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

199



--------------------------------------------------------------------------------

(iii) Assignments to Permitted Auction Purchasers. Each Lender acknowledges that
each Permitted Auction Purchaser is an Eligible Assignee hereunder and may
purchase or acquire Term Loans hereunder from Lenders from time to time
(x) pursuant to a Dutch Auction in accordance with the terms of this Agreement
(including Section 11.6 hereof), subject to the restrictions set forth in the
definitions of “Eligible Assignee” and “Dutch Auction” or (y) pursuant to open
market purchases (which may be on a non-pro rata basis), in each case, subject
to the following limitations:

 

  (A)

each Permitted Auction Purchaser agrees that, notwithstanding anything herein or
in any of the other Loan Documents to the contrary, with respect to any Auction
Purchase or other acquisition of Term Loans, (1) under no circumstances, whether
or not any Loan Party is subject to a bankruptcy or other insolvency proceeding,
shall such Permitted Auction Purchaser be permitted to exercise any voting
rights or other privileges with respect to any Term Loans and any Term Loans
that are assigned to such Permitted Auction Purchaser shall have no voting
rights or other privileges under this Agreement and the other Loan Documents and
shall not be taken into account in determining any required vote or consent and
(2) such Permitted Auction Purchaser shall not receive information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors; rather, all Loans held by any
Permitted Auction Purchaser shall be automatically Cancelled immediately upon
the purchase or acquisition thereof in accordance with the terms of this
Agreement (including Section 11.6 hereof);

 

  (B)

at the time any Permitted Auction Purchaser is making purchases of Loans it
shall enter into an Assignment and Assumption Agreement;

 

  (C)

immediately upon the effectiveness of each Auction Purchase or other acquisition
of Term Loans, a Cancellation (it being understood that such Cancellation shall
not constitute a voluntary repayment of Loans for purposes of this Agreement)
shall be automatically irrevocably effected with respect to all of the Loans and
related Obligations subject to such Auction Purchase, with the effect that such
Loans and related Obligations shall for all purposes of this Agreement and the
other Loan Documents no longer be outstanding, and the Borrower and the
Guarantors shall no longer have any Obligations relating thereto, it being
understood that such forgiveness and cancellation shall result in the Borrower
and the Guarantors being irrevocably and unconditionally released from all
claims and liabilities relating to such Obligations which have been so cancelled
and forgiven, and the Collateral shall cease to secure any such Obligations
which have been so cancelled and forgiven; and

 

200



--------------------------------------------------------------------------------

  (D)

at the time of such Purchase Notice and Auction Purchase or other acquisition of
Term Loans, (w) no Default or Event of Default shall have occurred and be
continuing, (x) the Borrower or any of its Affiliates shall not be required to
make any representation that it is not in possession of material non-public
information with respect to the Borrower, its subsidiaries or its securities,
and all parties to the relevant assignments shall render customary “big boy”
disclaimer letters or any such disclaimers shall be incorporated into the terms
of the applicable Assignment and Assumption, (y) any Affiliated Lender that is a
Purchaser shall identify itself as such and (z) no proceeds of Revolving Loans
shall be used to consummate the Auction Purchase.

Notwithstanding anything to the contrary herein, this Section 11.6(b)(iii) shall
supersede any provisions in Section 2.17 to the contrary.

(iv) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations with respect to the Term Loans to an
Affiliated Lender through (x) Dutch Auctions open to all Lenders on a pro rata
basis or (y) open market purchases (which may be on a non-pro rata basis), in
each case subject to the following limitations:

 

  (A)

notwithstanding anything in Section 11.1 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Lenders have
(1) consented to any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 11.1), (2) otherwise acted on
any matter related to any Loan Document, (3) directed or required Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, or (4) subject to Section 2.23,
voted on any plan of reorganization pursuant to Title 11 of the United States
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders and any
Non-Debt Fund Affiliate will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter and each Non-Debt
Fund Affiliate each hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to Title 11 of the United
States Code) is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated”

 

201



--------------------------------------------------------------------------------

  pursuant to Section 1126(e) of Title 11 of the United States Code such that
the vote is not counted in determining whether the applicable class has accepted
or rejected such plan in accordance with Section 1126(c) of Title 11 of the
United States Code; provided that, for the avoidance of doubt, Debt Fund
Affiliates shall not be subject to such limitation and shall be entitled to vote
as any other Lender; provided, further, that, notwithstanding the foregoing or
anything herein to the contrary, Debt Fund Affiliates may not in the aggregate
account for more than 49.9% of the amounts set forth in the calculation of
Required Lenders and any amount in excess of 49.9% will be subject to the
limitations set forth in this clause (A);

 

  (B)

the Non-Debt Fund Affiliates shall not receive information provided solely to
Lenders by the Administrative Agent or any Lender and shall not be permitted to
attend or participate in meetings attended solely by Lenders and the
Administrative Agent and their advisors, other than the right to receive notices
of Borrowings, notices of prepayments and other administrative notices in
respect of its Loans or Commitments required to be delivered to Lenders pursuant
to Section 2;

 

  (C)

at the time any Affiliated Lender is making purchases of Loans pursuant to a
Dutch Auction it shall identify itself as an Affiliated Lender and shall enter
into an Assignment and Assumption Agreement;

 

  (D)

no Affiliated Lender shall be required to make any representation that it is not
in possession of material non-public information with respect to the Borrower,
its Subsidiaries or its securities, and all parties to the relevant assignments
shall render customary “big boy” disclaimer letters or any such disclaimers
shall be incorporated into the terms of the applicable Assignment and
Assumption;

 

  (E)

to the extent such remain outstanding, the aggregate principal amount of all
Term Loans which may be purchased by any Non-Debt Fund Affiliate through Dutch
Auctions or assigned to any Non-Debt Fund Affiliate through open market
purchases shall in no event exceed, as calculated at the time of the
consummation of any aforementioned Purchases or assignments, 30% of the
aggregate Outstanding Amount of the Term Loans at such time;

 

  (F)

the Non-Debt Fund Affiliates and their respective Affiliates shall not be
permitted to vote on bankruptcy plans or reorganization; and

 

202



--------------------------------------------------------------------------------

  (G)

notwithstanding anything to the contrary herein, each Affiliated Lender, in its
capacity as a Term Lender, in its sole and absolute discretion, may make one or
more capital contributions or assignments of Term Loans that it acquires
pursuant to this Section 11.6(b)(iv) directly or indirectly to the Borrower
solely in exchange for Capital Stock of the Borrower (other than Disqualified
Stock) or Parent Holding Company or debt securities of a Parent Holding Company,
in each case upon written notice to the Administrative Agent. Immediately upon
the Borrower’s acquisition of Term Loans from an Affiliated Lender, such Term
Loans and all rights and obligations as a Term Lender related thereto shall for
all purposes (including under this Agreement, the other Loan Documents and
otherwise) be deemed to be irrevocably prepaid, terminated, extinguished,
canceled and of no further effect and the Borrower shall neither obtain nor have
any rights as a Lender hereunder or under the other Loan Documents by virtue of
such capital contribution or assignment.

Notwithstanding anything to the contrary herein, this Section 11.6(b)(iv) shall
supersede any provisions in Section 2.17 to the contrary.

(v) Subject to acceptance and recording thereof pursuant to
Section 11.6(b)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.21 and 11.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Other than with
respect to Disqualified Lenders, any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 11.6.

(vi) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
(and any stated interest on) the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. No
assignment shall be effective unless recorded in the Register. The Register
shall be available for inspection by the Borrower, any Issuing Lender and any
Lender at any reasonable time and from time to time upon reasonable prior
notice. For the avoidance of doubt, the language in this Section 11.6(b)(vi) is
intended to ensure that the Commitments, Loans, L/C Obligations or other
obligations under the Loan Documents are in “registered form” under Sections
5f.103-1(c) and 1.871-14(c) of the United States Treasury Regulations Sections
and within the meaning of 163(f), 871(h)(2) and 881(c)(2) of the Code, and such
language shall be interpreted and applied consistently therewith.

 

203



--------------------------------------------------------------------------------

(vii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire and applicable Forms (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and
(y) any written consent to such assignment required by Section 11.6(b), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, a Disqualified Lender, the Borrower or any
Subsidiary of the Borrower) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires, subject to Section 11.1(b), the
consent of each Lender directly affected thereby pursuant to clauses (A) and
(C) of Section 11.1(a) and (2) directly affects such Participant. Subject to
Section 11.6(c)(ii), the Borrower agree that each Participant shall be entitled
to the benefits of Sections 2.18, 2.19 and 2.21 (subject to the requirements and
limitations of those sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.6(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.8(b) as though it were a Lender, provided such Participant shall be
subject to Section 11.8(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the commitment of, and the principal
amounts (and stated interest) of, each Participant’s interest in the Loans, L/C
Obligations or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Obligations or its other obligations under any Loan
Document) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan, L/C Obligation or other obligation is in registered form
under Sections 5f.103-1(c) and 1.871-14(c) of the United States Treasury
Regulations and Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. No
participation shall be effective unless recorded in the Participant Register.
Unless otherwise required by the IRS, any disclosure required by the foregoing
sentence shall be made by the relevant Lender directly and solely to the IRS.
The entries in the Participant Register shall be conclusive, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such greater payment is attributable to a Change in Law after the date
the Participant acquired the applicable participation. No Participant shall be
entitled to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(e) (it being understood that the documentation required thereunder
shall be delivered to the participating Lender).

 

204



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 11.6(d) above.

(f) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in Commitments or Loans, as the case may be, makes, as of the Closing
Date or as of the effective date of the applicable Assignment and Assumption, as
applicable, the representations and warranties contained in Section 10.7.

(g) Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.

11.7 [Reserved].

11.8 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for or permits
payments to be allocated or made to a particular Lender or to the Lenders under
a particular Facility, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it under any Facility, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 9.1(g) or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender under such Facility, such Benefited
Lender shall purchase for cash from the other Lenders under such Facility a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders
under such Facility; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, with the prior consent of the Administrative Agent,
without prior notice to the Borrower or any other Loan Party, any such notice
being expressly waived by the Borrower and each other Loan Party to the extent
permitted by applicable law, upon the occurrence and during the continuance of
any Event of Default, to set off and appropriate and apply against any
Obligations then due, payable and owing any and all deposits (general or
special, time or demand, provisional or final) (other than payroll, trust and
tax accounts described in clause (ix) of the definition of “Excluded Assets”),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower or any such other
Loan Party, as the case may be (but excluding, for the avoidance of doubt, any
Excluded Assets). Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

205



--------------------------------------------------------------------------------

11.9 [Reserved].

11.10 Counterparts; Electronic Execution.

(a) This Agreement any other Loan Document and/or any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 11.2), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page may be executed by one or more of the parties to this Agreement,
any other Loan Document and/or any Ancillary Document, as applicable, on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement, any other Loan
Document and/or any Ancillary Document that is an Electronic Signature
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement, such other Loan
Document or such Ancillary Document, as applicable. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

(b) The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be; provided that nothing herein shall require the Administrative Agent to
accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Administrative Agent has agreed to
accept any Electronic Signature, the Administrative Agent and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the Borrower or any other Loan Party without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic signature and (ii) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by a
manually executed counterpart. Without limiting the generality of the foregoing,
the Borrower and each Loan Party hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders, and the Borrower and the Loan Parties,
Electronic Signatures transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
and/or any electronic images of this Agreement, any other Loan Document and/or
any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such

 

206



--------------------------------------------------------------------------------

Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower and/or any Loan Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

11.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.12 Integration. This Agreement and the other Loan Documents and any separate
letter agreements with respect to fees payable to the Joint Lead Arranger, the
Joint Bookrunners, the Syndication Agents and the Administrative Agent represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

11.13 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

11.14 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the Commercial Division of the
State of New York sitting in the borough of Manhattan in New York City, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, to the extent such courts would have subject matter
jurisdiction with respect thereto, and agrees that notwithstanding the foregoing
(x) a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law and (y) legal actions or proceedings brought by the
Secured Parties in connection with the exercise of rights and remedies with
respect to Collateral may be brought in other jurisdictions where such
Collateral is located or such rights or remedies may be exercised;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court and waives any right to claim that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(c) CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.2; and

 

207



--------------------------------------------------------------------------------

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, any special, exemplary, punitive or
consequential damages against any Indemnitee; provided that nothing contained in
this sentence shall limit the Borrower’s indemnification obligations.

11.15 Acknowledgements. The Borrower and each Guarantor hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower and each Guarantor, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower or the Guarantors and the Lenders.

11.16 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.

Solely to the extent any Lender or Issuing Lender that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Affected Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

208



--------------------------------------------------------------------------------

11.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is not designated by the provider thereof as public
information or non-confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Syndication Agents, any other Lender or any Affiliate thereof (including
prospective lenders) under this Agreement), (b) subject to an agreement to
comply with provisions no less restrictive than this Section 11.17, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Swap Agreement (or any professional advisor to such counterparty) (other than
Disqualified Lenders), (c) to its employees, directors, trustees, agents,
attorneys, accountants and other professional advisors and to the employees,
directors, trustees, agents, attorneys, accountants and other professional
advisors of its Affiliates or of actual or prospective Transferees that, in each
case, have been advised of the provisions of this Section 11.17 and have been
instructed to keep such information confidential, (d) upon the request or demand
or other requirement of any Governmental Authority or any self-regulatory
authority having or asserting jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates), in which case,
to the extent permitted by law, you agree to inform the Borrower promptly
thereof prior to such disclosure to the extent practicable (except with respect
to (I) any audit or examination conducted by bank accountants or any
governmental regulatory authority or self-regulatory authority exercising
examination or regulatory authority or (II) any such notification prohibited by
law, rule or regulation), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, in which case, to the extent permitted by law, you agree to
inform the Borrower promptly thereof to the extent practicable (except with
respect to any audit or examination conducted by bank accountants or any
governmental regulatory authority or self-regulatory authority exercising
examination or regulatory authority), (f) if requested or required to do so in
connection with any litigation or similar proceeding, in which case, to the
extent permitted by law, you agree to inform the Borrower promptly thereof;
provided that unless specifically prohibited by applicable law, reasonable
efforts shall be made to notify the Borrower of any such request prior to
disclosure, (g) that has been publicly disclosed other than as a result of a
breach of this Section 11.17, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided, such
Person has been advised of the provisions of this Section 11.17 and instructed
to keep such information confidential, (i) market data collectors and service
providers to the Administrative Agent or any Lender in connection with the
administration and management of the Facilities, (j) to the extent that such
information is or was received by the Administrative Agent or any Lender from a
third party that is not to the knowledge of the Administrative Agent, such
Lender or any affiliates thereof subject to confidentiality obligations owing to
any Loan Party or any of their respective subsidiaries or (k) in connection with
the exercise of any remedy hereunder or under any other Loan Document. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
extensions of credit hereunder. Notwithstanding anything herein to the contrary,
any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.

The respective obligations of the Administrative Agent and the Lenders under
this Section 11.17 shall survive, to the extent applicable to such Person,
(x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement
and (z) the resignation or removal of the Administrative Agent, in each case for
a period of one (1) year.

 

209



--------------------------------------------------------------------------------

11.18 Waivers Of Jury Trial. EACH OF THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.19 USA Patriot Act Notification; Beneficial Ownership. Each Lender that is
subject to the Patriot Act and the Beneficial Ownership Regulation and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act and
the Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the Patriot Act and the Beneficial Ownership Regulation. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests that is required in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

11.20 Maximum Amount.

(a) It is the intention of the Borrower and the Lenders to conform strictly to
the usury and similar laws relating to interest from time to time in force, and
all agreements between the Loan Parties and their respective Subsidiaries and
the Lenders, whether now existing or hereafter arising and whether oral or
written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid in the aggregate to the Lenders as interest
(whether or not designated as interest, and including any amount otherwise
designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of the Borrower, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of the Borrower evidenced hereby, outstanding from time to time
shall, to the extent permitted by applicable Law, be amortized, pro-rated,
allocated and spread from the date of disbursement of the proceeds of the Loans
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this Section 11.20(a) shall control and supersede every
other provision of all agreements between the Borrower or any endorser of the
Loans and the Lenders.

(b) If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.10 and shall be so applied in accordance
with Section 2.17 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of the Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to the Borrower.

 

210



--------------------------------------------------------------------------------

11.21 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 11.21 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

11.22 No Fiduciary Duty. Each of the Lender-Related Parties may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates. Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender-Related
Party, on the one hand, and such Loan Party, its stockholders or its Affiliates,
on the other, except as otherwise explicitly provided herein. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender-Related
Parties, on the one hand, and the Loan Parties, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender-Related
Party has assumed an advisory or fiduciary responsibility in favor of any Loan
Party, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender-Related Party
has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender-Related Party is acting solely as principal and not as the agent
or fiduciary of any Loan Party, its management, stockholders, creditors or any
other Person, except as otherwise explicitly provided herein. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender-Related Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

11.23 Acknowledgments Regarding any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Obligations or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United

 

211



--------------------------------------------------------------------------------

States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[Signature Pages Follow]

 

212



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BALDWIN RISK PARTNERS, LLC

By: /s/ Brad Hale                    

Name: Brad Hale

Title: Authorized Representative

BRP SPECIALTY WHOLESALE, LLC

BALDWIN KRYSTYN SHERMAN PARTNERS, LLC

BRP COLLEAGUE INC.

BRP INSURANCE INTERMEDIARY HOLDINGS, LLC

BRP MAIN STREET INSURANCE HOLDINGS, LLC

BRP MEDICARE INSURANCE HOLDINGS, LLC

BKS D&M HOLDINGS, LLC

BRP D&M INSURANCE, LLC

BKS PARTNERS PRIVATE RISK GROUP, LLC

AB RISK SPECIALIST, LLC

KB RISK SOLUTIONS, LLC

GUIDED INSURANCE SOLUTIONS, LLC

BRP MEDICARE INSURANCE, LLC

BRP MEDICARE INSURANCE II, LLC

BRP MEDICARE INSURANCE III, LLC

BKS FINANCIAL SERVICES HOLDINGS, LLC

BKS FINANCIAL INVESTMENTS, LLC

BKS SECURITIES, LLC

LEAGUE CITY OFFICE BUILDING, LLC

MILLENNIAL SPECIALTY INSURANCE, LLC

BRP PENDULUM, LLC

By: /s/ Brad Hale                    

Name: Brad Hale

Title: Authorized Representative

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Lender,
Designated Acquisition Swingline Lender and a Lender

By: /s/ Edyn Hengst                    

Name: Edyn Hengst

Title: Authorized Officer

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Lender and a Lender

By: /s/ Jeff Piercy                        

Name: Jeff Piercy

Title: Director

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Lender and a Lender

By: /s/ William Goley                        

Name: William Goley

Title: Managing Director

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as an Issuing Lender and a Lender

By: /s/ Thomas Lawler                        

Name: Thomas Lawler

Title: Senior Vice President

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as an Issuing Lender and a Lender

By: /s/ Leslie Fredericks                        

Name: Leslie Fredericks

Title: Senior Vice President

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

LAKE FOREST BANK & TRUST COMPANY, N.A., a subsidiary of Wintrust Financial
Corporation, as an Issuing Lender and a Lender

By: /s/ Shane Bryant                        

Name: Shane Bryant

Title: VP

[BRP - Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1A-1

Commitments

Revolving Commitments

 

Lender

   Revolving Commitment  

J.P. Morgan Chase Bank, N.A.

   $ 114,000,000.00  

Bank of America, N.A.

   $ 93,000,000.00  

Wells Fargo Bank, N.A.

   $ 93,000,000.00  

Capital One, N.A.

   $ 50,000,000.00  

Cadence Bank, N.A.

   $ 25,000,000.00  

Lake Forest Bank & Trust Company, N.A.

   $ 25,000,000.00     

 

 

 

TOTAL

   $ 400,000,000.00  

Term Commitments

 

Lender

   Term Commitment  

J.P. Morgan Chase Bank, N.A.

   $ 400,000,000.00     

 

 

 

TOTAL

   $ 400,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 1.1A-2

L/C Sublimit

 

Lender

   L/C Sublimit  

J.P. Morgan Chase Bank, N.A.

   $ 1,425,000  

Bank of America, N.A.

   $ 1,162,500  

Wells Fargo Bank, N.A.

   $ 1,162,500  

Capital One, N.A.

   $ 625,000  

Cadence Bank, N.A.

   $ 312,500  

Lake Forest Bank & Trust Company, N.A.

   $ 312,500     

 

 

 

TOTAL

   $ 5,000,000  



--------------------------------------------------------------------------------

SCHEDULE 1.1B

[Reserved]



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Permitted Investments

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1D

Permitted Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1G

Existing Swap Agreements

None.



--------------------------------------------------------------------------------

SCHEDULE 5.1(f)

Local Counsel Opinions

 

  1.

Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel to the Loan Parties

 

  2.

Hill Ward Henderson, Florida counsel to the Loan Parties



--------------------------------------------------------------------------------

SCHEDULE 6.15

Post-Closing Undertakings

1.    Within thirty (30) days of the Closing Date, the Borrower shall deliver to
the Administrative Agent each certificate and endorsement required by
Section 6.5(c), in each case, in form and substance reasonably satisfactory to
the Administrative Agent.

2.    Within thirty (30) days of the Closing Date, the Administrative Agent
shall have received the results of a recent lien search (to the extent such lien
search is available in the relevant jurisdiction) with respect to the
transactions set forth in Schedule 7 to the Security Agreement (it being agreed
and understood that the results of the lien searches conducted in connection
with the execution of such transactions shall satisfy the foregoing
requirement).



--------------------------------------------------------------------------------

SCHEDULE 7.2

Permitted Indebtedness

None.



--------------------------------------------------------------------------------

SCHEDULE 11.2

Notice Addresses for Administrative Agent and Issuing Lenders

 

To the Administrative Agent:   

JPMorgan Chase Bank, N.A:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2300, United States

Attention: Andrew Jeans

Facsimile: 12012443500@tls.ldsprod.com

E-mail address: Andrew.jeans@chase.com

To the Issuing Lenders:   

JPMorgan Chase Bank, N.A:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2300, United States

Attention: Andrew Jeans

Facsimile: 12012443500@tls.ldsprod.com

E-mail address: Andrew.jeans@chase.com

 

Bank of America, N.A.:

 

Bank of America, N.A.

1 Fleet Way

Scranton, PA 18507

Issuance and Amendment Requests

Scranton Standby LC scranton_standby_lc@bofa.com

All inquiries and Investigations

Trade Client Service Team US tradeclientserviceteamus@bofa.com

Telephone: 1-800-370 7519

Fax: 1-800-755-8743

 

Wells Fargo Bank, N.A.:

 

Wells Fargo Bank, N.A.

550 South Tryon Street, 33rd Floor

Charlotte, NC 28202

Attention: Will Goley

Telephone: 704-410-0854

Facsimile: 704-715-1652

Email: Will.goley@wellsfargo.com



--------------------------------------------------------------------------------

  

Capital One N.A.:

 

Capital One, N.A.

802 Delaware Ave

Wilmington DE 19801

Attention: Jacquelyn Peck, Trade Financial Services

Telephone: (877) 225-7309

Email: jacquelyn.peck@capitalone.com

             trade.services@capitalone.com

 

Cadence Bank, N.A.:

 

Cadence Bank

Specialty Loan Services

2800 Post Oak Blvd., Ste 3400

Houston, TX 77056

 

Lake Forest Bank & Trust Company, N.A.:

 

Lake Forest Bank & Trust Co., N.A.

727 N Bank Ln.

Lake Forest, IL 60045

Attention: Lena Dawson

Telephone: (847) 482-8421

Email: ldawson@wintrust.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECURITY AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement (defined below), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

Check the following box if the Assignor or the Assignee is an Affiliated Lender
or a Permitted Auction Purchaser:

 

  ☐

Assignor is an Affiliated Lender

 

  ☐

Assignee is an Affiliated Lender

 

  ☐

Assignee is a Permitted Auction Purchaser

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any participations in any Letters
of Credit, guarantees and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:         ______________________________________________

 

2.

Assignee:         ______________________________________________

[and is an Affiliate of [identify Lender] / Approved Fund of [Identify Lenders]
/ Debt Fund Affiliate / Non-Debt Fund Affiliate1]

 

3.

Borrower:       Baldwin Risk Partners, LLC, a Delaware limited liability company

 

1 

Select as applicable.

 

B-1



--------------------------------------------------------------------------------

4.

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement: The Credit Agreement, dated as of October 14, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

 

6.

Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2      [CUSIP
Number]      $        $          %         $        $          %     

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR     [NAME OF ASSIGNOR] By:            Title: ASSIGNEE     [NAME OF
ASSIGNEE] By:                  Title:



--------------------------------------------------------------------------------

Consented to and Accepted: [BORROWER]3 By:                  Name:   Title:
JPMORGAN CHASE BANK, N.A., as Administrative Agent4 By:       Name:   Title: By:
      Name:   Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By       Name:  
Title:

 

3 

To be completed to the extent consent is required under the Credit Agreement.

4 

To be completed to the extent consent is required under the Credit Agreement.

5 

To be added only if the consent of other parties (e.g. Designated Acquisition
Swingline Lender or Issuing Lender) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, [and] (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; [and (c) acknowledges that the Assignee is an Affiliate of the
Borrower, that the Assignee may have material non-public information with
respect to the Loan Parties and their Subsidiaries that has not been disclosed
to it and that it has independently and, except as provided below, without
reliance on the Assignee made its own analysis and determined to enter into this
Assignment and Assumption and to consummate the transactions contemplated hereby
notwithstanding that the Assignee is an Affiliate of the Borrower.]1

1.2A Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under Section 11.6(b) of the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received, or has been accorded the opportunity to
receive, copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vii) it has
duly completed an administrative questionnaire and applicable Forms, (viii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date (unless such fee has been reduced or waived by the
Administrative Agent), (ix) it is [not] [a [Non-Debt] [Debt] Fund Affiliate] and
(x) attached to the Assignment and Assumption is any

 

1 

Insert only if the Assignee is an Affiliated Lender.



--------------------------------------------------------------------------------

documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee [and (xi) it is [a][an]
[Affiliated Lender][Permitted Auction Purchaser]2 [and] (xii) after giving
effect to its purchase and assumption of the Assigned Interest, the aggregate
principal amount of all Term Loans held by any Non-Debt Fund Affiliate will not
exceed 30% of the aggregate Outstanding Amount of all Term Loans outstanding
under the Credit Agreement]3; [and] (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender [, including, without limitation, the
restrictions and limitations set forth in Section 11.6(b)(iv) of the Credit
Agreement with respect to it as a Lender and an Affiliated Lender and
(c) acknowledges and confirms that it has read and understands the restrictions
and limitations set forth in Section 11.6(b)(iv) of the Credit Agreement with
respect to it as a Lender and an Affiliated Lender, including those set forth in
Section 11.6(b)(iv)(A) with respect to its rights as a Lender while one or more
Loan Parties is subject to any proceeding under any Debtor Relief Law]4 [and
(c) acknowledges that the Assignor is an Affiliate of the Borrower, that the
Assignor may have material non-public information with respect to the Loan
Parties and their subsidiaries that has not been disclosed to it and that it has
independently and, except as provided above, without reliance on the Assignor
made its own analysis and determined to enter into this Assignment and
Assumption and to consummate the transactions contemplated hereby
notwithstanding that the Assignor is an Affiliate of the Borrower.]5

1.2B Assignee. The Assignee makes the representations and warranties contained
in Section 10.7 of the Credit Agreement (to the extent Section 10.7 requires
such representations and warranties to be made).

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS ASSIGNMENT AND ASSUMPTION SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

2 

Insert only if the Assignee is an Affiliated Lender or a Permitted Auction
Purchaser.

3 

Insert only if the Assignee is an Affiliated Lender that is a Non-Debt Fund
Affiliate.

4 

Insert only if the Assignee is an Affiliated Lender.

5 

Insert only if the Assignor is an Affiliated Lender.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE1

This Compliance Certificate (“Compliance Certificate”) is delivered pursuant to
Section 6.2(c) of the Credit Agreement, dated as of October 14, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, terms used and not defined shall have the meaning
assigned thereto in the Credit Agreement.

I am the duly elected, qualified and acting [Insert Title of undersigned
Responsible Officer] of the Borrower and as such, I am authorized to execute and
deliver this Compliance Certificate in the name and on the behalf of the
Borrower.

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). As of the date
hereof, I have obtained no knowledge of the existence of any condition or event
which constitutes a Default or Event of Default [except as specified on
Attachment 3, which includes a description of the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and/or proposes to take with respect thereto].

[The Financial Statements fairly state in all material respects the financial
position of the Borrower and its consolidated Subsidiaries in accordance with
GAAP for the period covered thereby (subject to normal year-end adjustments and
the absence of footnotes).]2

Attached hereto as Attachment 2 are the computations showing (i) calculation of
the Total First Lien Net Leverage Ratio, (ii) calculation of the Debt Service
Coverage Ratio and (iii) compliance with the provisions set forth in Section 7.1
of the Credit Agreement, including a calculation of Consolidated EBITDA on a Pro
Forma Basis.

[Attached hereto as Attachment 4 is a (i) description of any change in the
jurisdiction of organization of any Loan Party, (ii) list of any material
intellectual property registered with, or for which an application for
registration has been made with, the U.S. Patent and Trademark Office or the
U.S. Copyright Office and acquired or developed (and not sold, transferred or
otherwise disposed of) by any Loan Party and (iii) list of any material “intent
to use” trademark applications for which a “Statement of Use” or an “Amendment
to Allege Use” was filed with the U.S. Patent and Trademark Office by any Loan
Party, in each case, since [the Closing Date] [the date of the most recent
report delivered pursuant to Section 6.2 of the Credit Agreement].]

 

1 

The attachments to this Exhibit C shall be updated as necessary to reflect any
amendment, restatement, extension, supplement or other modification to the
Credit Agreement. Notwithstanding the foregoing, in the event of any discrepancy
between the attachments to this Exhibit C and the corresponding terms of the
Credit Agreement, the corresponding terms of the Credit Agreement shall replace
such attachment mutatis mutandis.

2 

Only provided with quarterly financial statements.. Delivery of copies of the
Quarterly Report on Form 10-Q of BRP Group filed with the SEC shall be deemed to
satisfy this requirement; provided that the extent such information relates to
BRP Group, such information is accompanied by information that explains in
reasonable detail any material differences between the information relating to
BRP Group, on the one hand, and the information relating to Borrower and its
consolidated Subsidiaries on a standalone basis, on the other hand which
explanation may be qualitative if appropriate or can indicate that there are no
material differences if accurate.

 

C-1



--------------------------------------------------------------------------------

[Attached hereto as Attachment 5 is a list of names of all Immaterial
Subsidiaries. Each such Subsidiary individually qualifies as an Immaterial
Subsidiary and all such Subsidiaries in the aggregate do not exceed the
limitation set forth in the definition of the term “Immaterial Subsidiary”.]

[Attached hereto as Attachment 6 is a list of names of all Unrestricted
Subsidiaries. [Each such Subsidiary individually qualifies as an Unrestricted
Subsidiary.]]

[Attached hereto as Attachment 7 is a detailed consolidated budget for the
following fiscal year (including projected consolidated quarterly income
statements and projected consolidated annual balance sheet of the Borrower and
its consolidated Subsidiaries).]3

[Attached hereto as Attachment 8 is a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and the Restricted
Subsidiaries for the fiscal year as compared to the previous fiscal year.]4

[Attached hereto as Attachment 9 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, if any.]5

[Signature page follows.]

 

3 

To be delivered concurrently with the delivery of financial statements pursuant
to Section 6.1(a) of the Credit Agreement (commencing with the fiscal year
ending on December 31, 2020).

4 

To be delivered concurrently with the delivery of annual financial statements.
Delivery of copies of the Annual Report on Form 10-K of BRP Group filed with the
SEC shall be deemed to satisfy this requirement; provided that the extent such
information relates to BRP Group, such information is accompanied by information
that explains in reasonable detail any material differences between the
information relating to BRP Group, on the one hand, and the information relating
to Borrower and its consolidated Subsidiaries on a standalone basis, on the
other hand which explanation may be qualitative if appropriate or can indicate
that there are no material differences if accurate.

5 

Commencing with the fiscal year of the Borrower ending December 31, 2021.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this _____ day
of [•], 20[•].

 

BALDWIN RISK PARTNERS, LLC By:                  Name:   Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 21

to Compliance Certificate

($ in 000’s)

For the [Quarter][Year] ended [•], 20[•] (“Statement Date”)

 

I. Total First Lien Net Leverage Ratio A.   Consolidated Total Indebtedness on
Statement Date that is secured by the Collateral and constitutes First Lien
Obligations:    $______ B.   The sum of (x) the Unrestricted Cash Equivalents
and (y) Cash Equivalents restricted in favor of the Administrative Agent (which
may also include Cash Equivalents securing other Indebtedness that are either
(A) First Lien Obligations or (B) Junior Lien Obligations subject to the terms
of an Intercreditor Agreement, in any such case, so long as the holders of such
other Indebtedness do not have the benefit of a control agreement or other
equivalent methods of perfection (unless the Administrative Agent also has the
benefit of a control agreement or other equivalent methods of perfection
(including, for the avoidance of doubt, Restricted Cash that constitutes
Escrowed Proceeds)), in each case of the Borrower and the Restricted
Subsidiaries on Statement Date:    $______ C.   Consolidated EBITDA (calculated
on a Pro Forma Basis for such period, and with such pro form adjustments to
Consolidated Total Indebtedness and Consolidated EBITDA as are appropriate and
consistent with the pro forma adjustments set forth in the definition of “Debt
Service Coverage Ratio”), in each case for the Test Period ending on the
Statement Date (the “Subject Period”):      1.   Consolidated Net Income of the
Borrower and the Restricted Subsidiaries for the Subject Period:      a.   Net
Income for the Subject Period of the Borrower and the Restricted Subsidiaries   
$______   Excluding (without duplication)      b.   any after-Tax effect of
infrequent, non-recurring, non-operating or unusual gains, losses, income or
expenses (including all fees and expenses relating thereto) (including costs and
expenses relating to the Transactions), severance, recruiting and relocation
costs, contract termination costs, system establishment charges, consolidation
and closing costs, integration and facilities opening costs, business
optimization costs, transition costs, restructuring costs, signing, retention,
incentive or completion bonuses or payments and curtailments or modifications to
pension and post-retirement employee benefit plans:    $______

 

1 

Additional attachments to be added as applicable.



--------------------------------------------------------------------------------

  c.   the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies, whether or not
effected through a cumulative effect adjustment or a retroactive application or
otherwise in each case in accordance with GAAP:    $______   d.   any net
after-Tax effect of income or loss from disposed, abandoned or discontinued
operations and any net after-Tax gains or losses on disposal of disposed,
abandoned, transferred, closed or discontinued operations:    $______   e.   any
net after-Tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to business dispositions or asset dispositions or
the sale or other disposition of any Capital Stock of any Person other than in
the ordinary course of business, as determined in good faith by the Borrower:   
$______   f.   the Net Income for the Subject Period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor); provided that the
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of the Subject Period or a prior period to the
extent not previously included:    $______   g.   solely for the purpose of the
definition of Excess Cash Flow and determining the amount available for
Restricted Payments under clause (A) of the “Available Amount”, the Net Income
for the Subject Period of any Restricted Subsidiary (other than any Loan Party)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior Governmental Approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived, provided
that Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in Cash
Equivalents (or to the extent converted into Cash Equivalents) to the Borrower
or any of the Restricted Subsidiaries (to the extent not subject to any such
restriction) in respect of the Subject Period or a prior period, to the extent
not previously included:    $______



--------------------------------------------------------------------------------

  h.   effects of adjustments (including the effects of such adjustments pushed
down to the Restricted Subsidiaries) in any line item in such Person’s
consolidated financial statements (including, but not limited to, any step-ups
or reductions with respect to re-valuing assets and liabilities) pursuant to
GAAP and related authoritative pronouncements resulting from the application in
accordance with GAAP of purchase accounting in relation to the Transactions or
any investment, acquisition, merger or consolidation (or reorganization or
restructuring) that is consummated after the Closing Date or the depreciation,
amortization or write-off of any amounts thereof, net of taxes:    $______   i.
  any net after-Tax income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative
instruments:    $______   j.   any impairment charge or expense, asset write-off
or write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets or investments in debt and
equity securities or as a result of a change in law or regulations, in each
case, pursuant to GAAP and the amortization of intangibles arising pursuant to
GAAP:    $______   k.   losses or gains arising from mark-to market changes in
earn-out and similar obligations:    $______   l.   any fees and expenses or
other charges (including any make-whole premium or penalties) incurred during
the Subject Period, or any amortization thereof for the Subject Period, in
connection with any acquisition, Investment, recapitalization, Asset Sale,
issuance or repayment of Indebtedness, Equity Offering, refinancing transaction
or amendment or modification of any debt instrument (in each case, (i) including
any such transactions consummated prior to the Closing Date, (ii) whether or not
such transaction is undertaken but not completed, (iii) whether or not such
transaction is permitted by this Agreement and (iv) including any such
transaction incurred by any direct or indirect parent company of the Borrower)
and any charges or non-recurring merger costs incurred during the Subject Period
as a result of any such transaction:    $______   m.   accruals and reserves
that are established and not reversed within 12 months after the Closing Date
that are so required to be established as a result of the Transactions (or
within 12 months after the closing of any acquisition that are so required to be
established as a result of such acquisition) in accordance with GAAP:    $______
  n.   [Reserved]:    $______   o.   any charges resulting from the application
of Accounting Standards Codification Topic 805 “Business Combinations,”
Accounting Standards Codification Topic 350 “Intangibles—Goodwill and Other,”
Accounting Standards Codification Topic 360-10-35-15 “Impairment or Disposal of
Long-Lived Assets,” Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” or Accounting
Standards Codification Topic 820 “Fair Value Measurements and Disclosures”:   
$______



--------------------------------------------------------------------------------

  p.   non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition”:    $______   q.   any non-cash rent, non-cash interest
expense and non-cash interest income shall be excluded; provided that, if any
such non-cash item represents an accrual or reserve for potential cash item in
any future period, (i) the Borrower may elect not to exclude such non-cash item
in the Subject Period and (ii) to the extent the Borrower elects to exclude such
non-cash item, the cash payment in respect thereof in such future period shall
reduce or increase, as applicable, Consolidated Net Income in such future period
to the extent paid:    $______   r.   the net after-Tax effect of carve-out
related items (including audit and legal expenses, elimination of duplicative
costs (including with respect to software licensing expenses and fees with
respect to transaction services agreements) and costs and expenses related to
information and technology systems establishment or modification), in each case
in connection with the performance of the rights and obligations under any
transitions services agreement:    $______   s   any non-cash expenses,
accruals, reserves or income related to adjustments to historical tax exposures
or tax asset valuation allowances           $______   t   [Reserved]:    $______
  u.   any net unrealized gain or loss (after any offset) resulting in the
Subject Period from Hedging Obligations and the application of Accounting
Standards Codification Topic 815 “Derivatives and Hedging”:    $______   v.  
any net foreign exchange gains or losses (whether or not realized) resulting
from the impact of foreign currency changes on the valuation of assets and
liabilities on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries (in each case, including any net loss or gain resulting from hedge
arrangements for currency exchange risk) and any net foreign exchange gains or
losses (whether or not realized) from the impact of foreign currency changes on
intercompany accounts and in any event including any foreign exchange
translation or transaction gains or losses:    $______   Consolidated Net Income
(the sum of lines A.1.a through A.1.v)2:    $______

 

2 

The definition of “Consolidated Net Income” in the Credit Agreement contains
three full paragraphs at the end of such definition with additional detail as to
the calculation of Consolidated Net Income.



--------------------------------------------------------------------------------

Increased (without duplication) by:   2.   Provision for Taxes based on income
or profits or capital (or Taxes based on revenue in lieu of Taxes based on
income or profits or capital), including federal, foreign, state, local,
franchise, unitary, property, excise, value added and similar Taxes and foreign
withholding Taxes of such Person paid or accrued during the Subject Period
deducted (and not added back) in computing Consolidated Net Income and payroll
taxes related to stock compensation costs, including (i) an amount equal to the
amount of distributions actually made to the holders of Capital Stock of such
Person or any direct or indirect parent of such Person in respect of the Subject
Period in accordance with Section 7.3(b)(xii) of the Credit Agreement, which
shall be included as though such amounts had been paid as income Taxes directly
by such Person and (ii) penalties and interest related to such taxes or arising
from any tax examinations:    $______   3.   Consolidated Fixed Charges for the
Subject Period (including (x) bank fees and (y) costs of surety bonds in
connection with financing activities and surety bonds outstanding, in each case,
to the extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” in the Credit Agreement pursuant
to clauses (1)(b)(i) through (1)(b)(ix) thereof, in each case, to the extent the
same was deducted (and not added back) in calculating such Consolidated Net
Income:    $______   4.   Consolidated Non-Cash Charges for the Subject Period
to the extent such non-cash charges were deducted (and not added back) in
computing Consolidated Net Income:    $______   5.   Any expenses (including
legal and professional expenses) or charges (other than depreciation or
amortization expense) related to any Equity Offering, Investment, acquisition,
disposition, dividend, distribution, return of capital, recapitalization or the
Incurrence of Indebtedness, including a refinancing thereof, and any amendment
or modification to the terms of any such transaction (in each case,
(i) including any such transactions consummated prior to the Closing Date,
(ii) whether or not such transaction is undertaken but not completed,
(iii) whether or not such transaction is permitted by the Credit Agreement and
(iv) including any such transaction incurred by any direct or indirect parent
company of the Borrower), including such fees, expenses or charges related to
the Transactions, in each case, deducted (and not added back) in computing
Consolidated Net Income:    $______  

6.

  The amount of any restructuring charges, accruals or reserves deducted (and
not added back) in the Subject Period in computing Consolidated Net Income,
including any such costs Incurred in connection with acquisitions before or
after the Closing Date (including entry into new market/channels and new service
or product   



--------------------------------------------------------------------------------

    offerings) and costs related to the closure, reconfiguration and/or
consolidation of facilities and costs to relocate employees, integration and
transaction costs, retention charges, severance (including, for the avoidance of
doubt, any costs and expenses relating to the repurchasing or extinguishing of
any equity interests, or equity-like interests held by severed Persons),
contract termination costs, recruiting and signing bonuses and expenses, future
lease commitments, systems establishment costs, conversion costs and excess
pension charges and consulting fees, expenses attributable to the implementation
of costs savings initiatives, costs associated with tax projects/audits and
costs consisting of professional consulting or other fees relating to any of the
foregoing:    $______   7.   Any salaries and wages earned by employees
classified as a part of the New Producer Program; provided that the aggregate
amount of such net operating costs set forth herein shall not exceed 10% of
Consolidated EBITDA (calculated after taking account of the add-back herein) for
any such period (which calculated pro forma impact will be derived from the
income statement separately maintained for financial reporting purposes for the
New Producer Program and will not include any net operating costs from employees
otherwise excluded or separate from the New Producer Program):    $______   8.  
The amount of any noncontrolling interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary of the Borrower deducted (and not added back) in the
Subject Period in calculating Consolidated Net Income:    $______   9.   The
amount of directors’ fees and expenses, in each case, to the extent deducted
(and not added back) in computing Consolidated Net Income:    $______   10.  
The “run rate” expected cost savings, operating expense reductions, other
operating improvements and initiatives, restructuring charges and expenses and
synergies that are expected in good faith to be realized as a result of actions
with respect to which substantial steps have been, will be, or are expected in
good faith to be, taken within 12 months after the date of any acquisition,
disposition, divestiture, restructuring, other operational changes or the
implementation of a cost savings or other similar initiative, as applicable
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, other operating improvements and initiatives, restructuring charges
and expenses and synergies had been realized on the first day of the Subject
Period as if such cost savings, operating expense reductions, other operating
improvements and initiatives, restructuring charges and expenses and synergies
were realized during the entirety of the Subject Period), net of the amount of
actual benefits realized during the Subject Period from such actions; provided
that (A) such actions or substantial steps have been, will be,   



--------------------------------------------------------------------------------

    or are expected in good faith to be, taken within 12 months after (x) if
such cost savings, expense reductions, charge, expense, acquisition,
divestiture, restructuring or initiative is initiated on or prior to the Closing
Date, the Closing Date or (y) if such cost savings, expense reductions, charge,
expense, acquisition, divestiture, restructuring, other operational changes or
initiative is initiated after the Closing Date, the date on which such cost
savings, expense reductions, charge, expense, acquisition, divestiture,
restructuring, other operational changes or initiative is initiated and (B) no
cost savings, operating expense reductions, restructuring charges and expenses
or synergies shall be added pursuant to this defined term to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for the Subject Period
(which adjustments may be incremental to pro forma adjustments made pursuant to
the definition of “Debt Service Coverage Ratio”); provided that the aggregate
amount of all items added back pursuant to this clause (10) shall not exceed,
together with amounts added back pursuant to clause (11) below, 20% of
Consolidated EBITDA (after giving effect to this clause (10)) for such period:
   $______   11.   The “run rate” expected cost savings, operating expense
reductions, other operating improvements and initiatives, restructuring charges
and expenses and synergies related to the Transactions projected by the Borrower
in good faith to result from actions with respect to which substantial steps
have been, will be or are expected to be, taken (in the good faith determination
of the Borrower) within 12 months after the Closing Date, calculated on a pro
forma basis as though such cost savings, operating expense reductions, other
operating improvements and initiatives, restructuring charges and expenses and
synergies had been realized on the first day of the Subject Period as if such
cost savings, operating expense reductions, restructuring charges and expenses
and synergies were realized during the entirety of the Subject Period, net of
the amount of actual benefits realized during the Subject Period from such
actions and which adjustments may be incremental to pro forma adjustments made
pursuant to the definition of “Debt Service Coverage Ratio”); provided that the
aggregate amount of all items added back pursuant to this clause (11) shall not
exceed, together with amounts added back pursuant to clause (10) above, 20% of
Consolidated EBITDA (after giving effect to this clause (11)) for such period::
   $______   12.   The amount of loss or discount on sale of receivables and
related assets to the Receivables Subsidiary in connection with a Receivables
Financing, to the extent deducted (and not added back) in computing Consolidated
Net Income:    $______



--------------------------------------------------------------------------------

  13.   Any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement or any accelerated vesting of
awards in anticipation of the Transactions, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interest of the Borrower
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation of the Available Amount to the extent deducted
(and not added back) in computing Consolidated Net Income:    $______   14.  
The Tax effect of any items excluded from the calculation of Consolidated Net
Income pursuant to clauses (1), (3), (4) (7), (8) and (17) of the definition
thereof:    $______   15.   [Reserved.]:    $______   16.   all charges
attributable to, and payments of, legal settlements, fines, judgments or orders
   $______   17.   [Reserved.]:    $______   18.  

Losses resulting from the application of FASB Interpretation No. 45

(Guarantees):

   $______ Decreased (without duplication) by:      19.   Non-cash gains
increasing Consolidated Net Income for the Subject Period, excluding any
non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated EBITDA in any prior
period:    $______   20.   Gains resulting from the application of FASB
Interpretation No. 45 (Guarantees):    $______ D.   Consolidated EBITDA (the sum
of Lines I.C.1 through I.C.18 minus the sum of Lines I.C.19 and I.C.20):   
$______        E.   Total First Lien Net Leverage Ratio ((Line I.A ÷ Line I.B) ÷
(Line I.D)):    ____ : 1.00 F.   Maximum permitted:   

 

  Fiscal Quarter Ending    Total First Lien Net Leverage Ratio      December 31,
2020 and each fiscal quarter ending thereafter    5.0 to 1.00   



--------------------------------------------------------------------------------

II.    Debt Service Coverage Ratio    A.    Consolidated EBITDA (the sum of
Lines I.C.1 through I.C.18 minus the sum of Lines I.C.19 and I.C.20):    $____
   Decreased (without duplication) by:    B.    The aggregate of all
expenditures, including payments of Contractual Obligations, by such Person or
any Restricted Subsidiary thereof during such period for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period), or software expenditures that, in conformity with GAAP, are
required to be or may be included as “capital expenditures” in the consolidated
statement of cash flows provided pursuant to Section 6.1 of the Credit
Agreement. For the avoidance of doubt, Capital Expenditures shall exclude costs
incurred in a cloud computing arrangement that are accounted for in accordance
with Financial Accounting Standards Board ASU No. 2018-15.    $____ C.    The
aggregate amount of cash Taxes (including, without any limitation, any
payment(s) made in cash for Tax on net income or any Cash Distributions to
Borrower or its members for purposes of paying income tax liabilities), each for
the most recently completed four fiscal quarter period for which Current
Financials have been (or are required to have been) delivered    $____ D.   
Debt Service Coverage (Line II.A minus the sum of Lines II. B and II.C)    $____
E.    Consolidated Interest Expense       1. Consolidated interest expense for
such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income ((a) including (i) amortization of original
issue discount resulting from the issuance of Indebtedness at less than par,
(ii) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (iv) the interest component of Capitalized Lease Obligations
and (v) net payments and receipts (if any) pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and (b) excluding (i) any prepayment
premium or penalty, (ii) costs associated with obtaining Hedging Obligations and
breakage costs in respect of Hedging Obligations related to interest rates,
(iii) any expense resulting from the discounting of any Indebtedness in
connection with the application of purchase accounting in connection with the
Transactions or any acquisition, (iv) penalties and interest relating to Taxes,
(v) any “additional interest” or “penalty interest” with respect to any
securities, (vi) any accretion or accrued interest of discounted liabilities,
(vii) amortization of deferred financing fees, amendment or consent fees, debt
issuance costs, commissions, discounts, fees and expenses, (viii) any expensing
of bridge, commitment and other financing fees, cost of surety bonds, charges
owed with respect to letters of credit, bankers’ acceptances or similar
facilities and (ix) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Receivables Financing)    $_____



--------------------------------------------------------------------------------

  2. consolidated capitalized interest for such period, whether paid or accrued
   $____   3. interest income for such period    $____ F.   Total Consolidated
Interest Expense ((Line II.E.1 plus Line II.E.2 mius Line II.E.3)    $____ G.  
Total Debt Service Coverage Ratio ((Line II.D ÷ Line II.F))    ____ : 1.00 H  
Maximum permitted:   Fiscal Quarter Ending    Total Debt Service Coverage Ratio
     December 31, 2020 and each fiscal quarter ending thereafter    2.25 to 1.00
  



--------------------------------------------------------------------------------

Attachment 9

to Compliance Certificate

($ in 000’s)

For the year ended [•], 20[•] (“Statement Date”)

Excess Cash Flow

 

I. The sum, without duplication, of:

 

A.

  Consolidated Net Income for such (“Excess Cash Flow Period”)1:    $ ______  

B.

  The amount of Consolidated Non-Cash Charges deducted in arriving at such
Consolidated Net Income, but excluding any such Consolidated Non-Cash Charges
representing an accrual or reserve for a potential cash item in any future
period:    $ ______  

C.

  The Consolidated Working Capital Adjustment for such Excess Cash Flow Period:
   $ ______  

D.

  The aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income:    $ ______  

E.

  Cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income:    $
______  

II. Over, the sum, without duplication of

  

A.

  The amount of all non-cash credits included in arriving at such Consolidated
Net Income (but excluding any non-cash credit to the extent representing a
reversal of an accrual or reserve described in clause (I)(B):    $ ______  

B.

  To the extent not deducted in determining Consolidated Net Income, Permitted
Tax Distributions and Taxes of any Group Member paid or payable with respect to
such Excess Cash Flow Period , and, if payable, for which reserves have been
established to the extent required by GAAP:    $ ______  

C.

  All mandatory prepayments of the Term Loans pursuant to Section 2.11 of the
Credit Agreement made during such Excess Cash Flow Period as a result of any
Asset Sale or Recovery Event, but only to the extent that such Asset Sale or
Recovery Event resulted in a corresponding increase in Consolidated Net Income:
   $ ______  

 

 

1 

To be delivered for each fiscal year of the Borrower, beginning with the fiscal
year ending December 31, 2021.



--------------------------------------------------------------------------------

D.

  The aggregate amount actually paid by the Borrower and the Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Permitted
Acquisitions or other Investments permitted hereunder (including any earn-out
payments, deferred consideration, other contingent consideration, but excluding
(A) the principal amount of Indebtedness Incurred in connection with such
expenditures (other than Indebtedness under any revolving credit facility), (B)
the proceeds of equity contributions to, or equity issuances by, the Borrower or
any Restricted Subsidiary to finance such expenditures and (C) Permitted
Acquisitions and other Investments made in such Excess Cash Flow Period where a
certificate in the form contemplated by the preceding clause (C) was previously
delivered):    $ ______  

E.

  To the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the aggregate amount of all
regularly scheduled principal amortization payments of Funded Debt made on their
due date during such Excess Cash Flow Period (including payments in respect of
Capitalized Lease Obligations to the extent not deducted in the calculation of
Consolidated Net Income):    $ ______  

F.

  To the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the aggregate amount of all
optional prepayments, repurchases and redemptions of Indebtedness (other than
(x) the Loans and (y) in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder) made
during the Excess Cash Flow Period:    $ ______  

G.

  The aggregate net amount of non-cash gains on the Disposition of property by
the Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income:    $ ______  

H.

  To the extent not funded with proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the aggregate amount of all
Restricted Payments made in cash (other than such Restricted Payments made to
the Borrower or any Restricted Subsidiary) during such Excess Cash Flow Period:
   $ ______  

I.

  Any cash payments that are made during such Excess Cash Flow Period and have
the effect of reducing an accrued liability that was not accrued during such
period:    $ ______  

J.

  The amount of Taxes paid in cash during such Excess Cash Flow Period to the
extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period:    $ ______  

K.

  To the extent not deducted in determining Consolidated Net Income for such
period, any amounts paid by the Restricted Subsidiaries during such period that
are reimbursable by the seller, or other unrelated third party, in connection
with a Permitted Acquisition or other permitted Investments (and provided that
once so reimbursed, such amounts shall increase Excess Cash Flow for the period
in which received):    $ ______  



--------------------------------------------------------------------------------

L.

  The aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and any Restricted Subsidiary during such period
that are required to be made in connection with any prepayment or satisfaction
and discharge of Indebtedness:    $ ______  

M.

  Cash expenditures in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not deducted in arriving at such Consolidated Net Income:
   $ ______  

N.

  The amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income:    $ ______  

O.

  The amount of Cash Equivalents subject to cash collateral or other deposit
arrangements made with respect to Letters of Credit or Swap Agreements:2    $
______  

P.

  A reserve established by the Borrower or any Restricted Subsidiary in good
faith in respect of deferred revenue that any Group Member generated during such
Excess Cash Flow Period:3    $ ______  

R.

  To the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility), the amount of cash payments
by the Borrower and the Restricted Subsidiaries in respect of long-term
liabilities to the extent not deducted in arriving at such Consolidated Net
Income.4    $ ______  

S.

  Amounts added to Consolidated Net Income pursuant to clauses (1), (3), (4),
(11), (17) and (18) of the definition of “Consolidated Net Income” in the Credit
Agreement:    $ ______  

Excess Cash Flow for such Excess Cash Flow Period (the sum of clauses (I)(A)
through (I)(E) over the sum of clauses (II)(A) through (II)(S) above):

   $ ______  

ECF Percentage for such Excess Cash Flow Period:5

     ______ %         $______  

 

 

2 

If such Cash Equivalents cease to be subject to those arrangements, such amount
shall be added back to Excess Cash Flow for the subsequent Excess Cash Flow
Period when such arrangements cease.

3 

To the extent all or any portion of such deferred revenue is not returned to
customers during the immediately succeeding Excess Cash Flow Period or otherwise
included in the Consolidated Net Income in the immediately subsequent year, such
deferred revenue shall be added back to Excess Cash Flow for such subsequent
Excess Cash Flow Period.

4 

No such payments are with respect to long-term liabilities with an Affiliate of
the Borrower (or are guaranteed by an Affiliate of the Borrower).

5 

50%; provided that the ECF Percentage shall be reduced to (i) 25% if the Total
First Lien Net Leverage Ratio determined on a Pro Forma Basis as of the last day
of such fiscal year is less than or equal to 4.50 to 1.00 and greater than 4.00
to 1.00 and (ii) 0% if the Total First Lien Net Leverage Ratio determined on a
Pro Forma Basis as of the last day of such fiscal year is less than or equal to
4.00 to 1.00, in each case, based on the most recent financial statements
delivered under Section 6.1(a) of the Credit Agreement.



--------------------------------------------------------------------------------

Excess Cash Flow prepayment amount (the amount set forth in clause (1) below
minus the amounts set forth in clauses (2) and (3) below):

  

 

(1)   (a) ECF Percentage for such Excess Cash Flow Period multiplied by
(b) Excess Cash Flow for such Excess Cash Flow Period.

(2)   $5,000,000

(3)   At the election of the Borrower, to the extent not funded with (x) the
proceeds of Indebtedness constituting “long term indebtedness” (or a comparable
caption) under GAAP (other than Indebtedness in respect of any revolving credit
facility) or (y) the proceeds of Permitted Cure Securities applied pursuant to
Section 9.3 of the Credit Agreement, the aggregate amount of (1) all Purchases
by any Permitted Auction Purchaser (determined by the actual cash purchase price
paid by such Permitted Auction Purchaser for such Purchase and not the par value
of the Loans purchased by such Permitted Auction Purchaser) pursuant to a Dutch
Auction permitted under the Credit Agreement, (2) voluntary prepayments of Term
Loans and Revolving Loans (but, in the case of Revolving Loans, only to the
extent of a concurrent and permanent reduction in the Revolving Commitments)
(including pursuant to Section 2.23 of the Credit Agreement), (3) voluntary
prepayments and repurchases (to the extent of the actual cash purchase price
paid for such loan buyback and not the par value) (including any “yanks” of
non-consenting lenders thereunder) of Indebtedness (other than the Obligations)
that constitutes First Lien Obligations made by Borrower or any of its
Restricted Subsidiaries and (4) the aggregate amount of Additional ECF Reduction
Amounts, in the case of clauses (1) through (4) above, during the Excess Cash
Flow Period or, at the election of the Borrower in its sole discretion and
without duplication with future periods, following such Excess Cash Flow Period
and prior to such Excess Cash Flow Application Date (and including the amount of
any such prepayments and repurchases made in any previous Excess Cash Flow
Period and not applied with respect to such previous Excess Cash Flow Period or
any successive previous Excess Cash Flow Period to reduce Excess Cash Flow
payment obligations).



--------------------------------------------------------------------------------

EXHIBIT D

TERMS OF INTERCREDITOR AGREEMENT (PARI PASSU)

The following summary of terms and conditions is intended to summarize certain
basic terms of an intercreditor agreement (each such definitive intercreditor
agreement that is subject to the terms of this term sheet hereinafter referred
to as the “First Lien Parity Intercreditor Agreement” and each such reference
herein shall refer only to itself and not any other such agreement subject to
the terms of this term sheet). To the extent any terms and conditions of any
First Lien Parity Intercreditor Agreement are not summarized herein, such terms
and conditions shall be as negotiated in good faith at the relevant time between
the parties thereto and shall otherwise be subject to the terms of the Credit
Agreement (as defined below), which, for the avoidance of doubt, permit the
terms of the First Lien Parity Intercreditor Agreement to be materially
different in certain circumstances but otherwise in form and substance
reasonably satisfactory to the Administrative Agent and/or the Credit Agreement
Collateral Agent (as defined below).

 

FINANCING DOCUMENTS:    The Credit Agreement dated as of October 14, 2020 (as
amended, restated, amended and restated, supplemented, extended, restructured,
refinanced, replaced or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in the Credit Agreement), among Baldwin Risk
Partners, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, the Issuing Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, together with its
successors and assigns, the “Credit Agreement Collateral Agent,” it being
understood and agreed that the Credit Agreement Collateral Agent will include
any collateral agent under an agreement that refinances, replaces, restructures,
extends or renews the Credit Agreement in full, as will be further described in
the First Lien Parity Intercreditor Agreement, including in respect of
designation of such agreement and joinder of such collateral agent) and
definitive documentation in respect of the Additional First Lien Obligations (as
defined below) (the “Additional First Lien Documents,” and together with the
Loan Documents, the “Secured Credit Documents”). CREDIT AGREEMENT SECURED
PARTIES:    The Secured Parties, including the Administrative Agent and the
Credit Agreement Collateral Agent (the “Credit Agreement Secured Parties”).
ADDITIONAL FIRST LIEN SECURED PARTIES:    The holders of any Additional First
Lien Obligations and any Authorized Representative (in each case as defined
below) with respect thereto (the “Additional First Lien Secured Parties” and
together with the Credit Agreement Secured Parties, the “First Lien Secured
Parties”). As used herein, “Authorized Representative” means (i) in the case of
any Credit Agreement Obligations (as defined below) or the Credit Agreement
Secured Parties, the Administrative Agent and (ii) in the case of any Additional
First Lien Secured Parties, the relevant authorized representative named in the
First Lien Parity Intercreditor Agreement or any joinder agreement thereto.

 

D-1



--------------------------------------------------------------------------------

CREDIT AGREEMENT OBLIGATIONS:    The Obligations (as defined in the Credit
Agreement and referred to herein as the “Credit Agreement Obligations”).
ADDITIONAL FIRST LIEN OBLIGATIONS:    All amounts owing pursuant to any notes,
indentures, credit agreements, security documents and other operative documents
evidencing or governing “Initial Additional First Lien Obligations” or any
series of “Additional Senior Class Debt” (in each case to be defined in the
First Lien Parity Intercreditor Agreement) permitted to be incurred and secured
under the Credit Agreement (collectively, the “Additional First Lien
Obligations,” and together with the Credit Agreement Obligations, the “First
Lien Obligations”). SHARED COLLATERAL:    “Shared Collateral” shall mean
Collateral over which two or more series of First Lien Obligations have a valid
and perfected lien. LIEN PRIORITIES    So long as the First Lien Obligations are
outstanding, the liens on the Shared Collateral securing any Additional First
Lien Obligations will be pari passu in all respects to the liens on the Shared
Collateral securing the Credit Agreement Obligations; provided that each Pari
Series (as defined below) shall solely bear any Impairment (as defined below) of
such Pari Series. It is the intention of the First Lien Secured Parties of each
series of First Lien Obligations that the holders of the First Lien Obligations
of such series (and not the First Lien Secured Parties of any other series of
First Lien Obligations (a “Pari Series”)) bear the risk (i) of any determination
by a court of competent jurisdiction that (x) any of the First Lien Obligations
of such series are unenforceable or unperfected under applicable law or are
subordinated to any other obligations (other than a Pari Series), (y) the
security interest of such series of First Lien Obligations in any of the Shared
Collateral securing any other series of First Lien Obligations is not
enforceable or unperfected, and/or (z) any intervening security interest exists
securing any other obligations (other than a Pari Series of First Lien
Obligations) on a basis ranking prior to the security interest of such series of
First Lien Obligations but junior to the security interest of any Pari Series of
First Lien Obligations (the holder of such intervening security interest, an
“Intervening Creditor”) or (ii) the existence of any Collateral for any other
series of First Lien Obligations that is not Shared Collateral (any such
determination referred to in the foregoing clauses (x), (y) or (z) with respect
to any series of First Lien Obligations, an “Impairment” of such series). In the
event of any Impairment

 

D-2



--------------------------------------------------------------------------------

   with respect to any series of First Lien Obligations, the results of such
Impairment shall be borne solely by the First Lien Secured Parties of such
series, and the rights of the First Lien Secured Parties of such series
(including the right to receive distributions in respect of such series of First
Lien Obligations pursuant to the First Lien Parity Intercreditor Agreement) set
forth in the First Lien Parity Intercreditor Agreement shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
First Lien Secured Parties holding the series of First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
series are modified pursuant to applicable law (including pursuant to
Section 1129 of the Bankruptcy Code or any equivalent provision of any other
applicable bankruptcy law), any reference to such First Lien Obligations or the
documents governing such First Lien Obligations shall refer to such obligations
or documents as so modified.

CREDIT AGREEMENT COLLATERAL AGENT

AS BAILEE:

   Except as otherwise provided in the First Lien Parity Intercreditor
Agreement, the Credit Agreement Collateral Agent shall act as gratuitous bailee
and agent for the benefit of the Additional First Lien Secured Parties with
respect to any Shared Collateral in the possession, control or otherwise
requiring notation of the Credit Agreement Collateral Agent solely for the
purpose of perfecting (or the equivalent under applicable foreign law) the
security interest of such Additional First Lien Secured Parties in such Shared
Collateral. The duties or responsibilities of the Credit Agreement Collateral
Agent as such gratuitous bailee and agent for perfection shall be limited solely
to holding any Shared Collateral as gratuitous bailee for the benefit of any
Additional First Lien Secured Party for purposes of perfecting the Lien held by
such Additional First Lien Secured Parties therein. PRIORITY OF CLAIMS:    If an
Event of Default (as defined in the Credit Agreement or any Additional First
Lien Document) has occurred and is continuing, and (x) the Controlling
Collateral Agent (as defined below) or (subject to the terms of the First Lien
Parity Intercreditor Agreement) any First Lien Secured Party is taking action to
enforce rights in respect of any Shared Collateral in accordance with the terms
of the applicable Secured Credit Documents, (y) any distribution is made in
respect of any Shared Collateral in any insolvency or liquidation proceeding of
any grantor (including any adequate protection payments) or (z) any First Lien
Secured Party receives any payment pursuant to any intercreditor agreement
(other than the First Lien Parity Intercreditor Agreement) with respect to any
Shared Collateral, then, in each case, the proceeds (i) of any sale, collection
or other liquidation of any such Shared Collateral by any First Lien Secured
Party, (ii) of any distribution received by the Controlling Collateral Agent or
any First Lien Secured Party in any insolvency or liquidation proceedings case
of any grantor with respect to such Shared

 

D-3



--------------------------------------------------------------------------------

            Collateral (including any adequate protection payments) and (iii) of
any such payment to which the First Lien Obligations are entitled under any
intercreditor agreement with respect to the Shared Collateral (other than the
First Lien Parity Intercreditor Agreement) (all payments, distributions,
proceeds of any sale, collection or other liquidation of any Shared Collateral
and all proceeds of any such payment or distribution being collectively referred
to as “Proceeds”), will be applied (i) FIRST, to the payment in full of all
amounts then due and owing to the Credit Agreement Collateral Agent and each
other collateral agent named in the First Lien Parity Intercreditor Agreement or
any joinder agreement thereto (in its capacity as such) in connection with such
collection or sale or otherwise in connection with the First Lien Parity
Intercreditor Agreement or any other Secured Credit Document, (ii) SECOND, to
the payment in full of the First Lien Obligations then due and payable of each
series secured by such Shared Collateral on a ratable basis, with such Proceeds
to be applied to the First Lien Obligations then due and payable of a given
series in accordance with the terms of the applicable Secured Credit Documents;
provided, that following the commencement of any insolvency or liquidation
proceeding with respect to the Borrower or any other grantor, solely as among
the First Lien Secured Parties and solely for purposes of this clause SECOND and
not any other Secured Credit Documents, in the event the value of the Shared
Collateral is not sufficient for the entire amount of post-petition interest,
fees, and expenses on the First Lien Obligations to be allowed under
Section 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other bankruptcy law in such insolvency or liquidation
proceeding, the amount of First Lien Obligations of each series of First Lien
Obligations constituting post-petition interest, fees, or expenses shall include
only the maximum amount of post-petition interest, fees, or expenses on the
First Lien Obligations allowable under Section 506(a) and (b) of the Bankruptcy
Code or any other applicable provision of the Bankruptcy Code or other
bankruptcy law in such insolvency or liquidation proceeding and (iii) THIRD, to
the applicable Loan Parties or to whomever may be lawfully entitled to receive
the same as a court of competent jurisdiction may direct. CONTROLLING COLLATERAL
AGENT:   

The “Controlling Collateral Agent” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations (to be defined in the First Lien
Parity Intercreditor Agreement) and (y) the Non-Controlling Authorized
Representative Enforcement Date (as defined below), the Credit Agreement
Collateral Agent and (ii) from and after the earlier of (x) the Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Additional First Lien Collateral Agent (as
defined below).

 

Pursuant to the terms of the First Lien Parity Intercreditor

 

D-4



--------------------------------------------------------------------------------

           

Agreement, only the Controlling Collateral Agent (acting upon the instructions
of the Applicable Authorized Representative (as defined below)) will act or
refrain from acting with respect to any Shared Collateral. For so long as the
Credit Agreement Collateral Agent is the Controlling Collateral Agent, no
Additional First Lien Secured Party will or will instruct any collateral agent
to, and neither the Additional First Lien Collateral Agent nor any other
collateral agent that is not the Controlling Collateral Agent will, commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral. Notwithstanding the equal priority of the Liens on the Shared
Collateral securing each series of First Lien Obligations, the Controlling
Collateral Agent may deal with the Shared Collateral as if such Controlling
Collateral Agent had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative (as defined below) or Non-Controlling Secured Party
(to be defined in the First Lien Parity Intercreditor Agreement) will contest,
protest or object to any foreclosure proceeding or action brought by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party (to be defined in the First Lien Parity Intercreditor
Agreement) or any other exercise by the Controlling Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party of any
rights and remedies relating to the Shared Collateral, or to cause the
Controlling Collateral Agent to do so.

 

Notwithstanding the foregoing, (i) in any insolvency or liquidation proceeding,
any Collateral Agent or any other First Lien Secured Party may file a proof of
claim or statement of interest with respect to the First Lien Obligations owed
to the First Lien Secured Parties; (ii) any Collateral Agent or any other First
Lien Secured Party may take any action to preserve or protect the validity and
enforceability of the liens granted in favor of First Lien Secured Parties,
provided that no such action is, or could reasonably be expected to be,
(A) adverse to the liens granted in favor of the Controlling Secured Parties or
the rights of the Applicable Authorized Representative or any other Controlling
Secured Parties to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of the First Lien Parity Intercreditor Agreement;
and (iii) any Collateral Agent or any other First Lien Secured Party may file
any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims or liens of such First Lien
Secured Party, including any claims secured by the Shared Collateral, in each
case, to the extent not inconsistent with the terms of the First Lien Parity
Intercreditor Agreement.

 

D-5



--------------------------------------------------------------------------------

            The “Non-Controlling Authorized Representative Enforcement Date”
means, with respect to any Non-Controlling Authorized Representative (as defined
below), the date which is 120 days (throughout which 120 day period such
Non-Controlling Authorized Representative was the Major Non-Controlling
Authorized Representative (as defined below)) after the occurrence of both
(i) an Event of Default (under and as defined in the Additional First Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each collateral agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing, (y) the Additional First Lien
Obligations of the series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First Lien Document, and (z) such
Non-Controlling Authorized Representative intends to exercise its rights and
remedies in accordance with the terms of the applicable Additional First Lien
Documents as a result of the series of Additional First Lien Obligations of such
Non-Controlling Authorized Representative being due and payable in full (as a
result of acceleration or otherwise); provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
at any time the Controlling Collateral Agent has commenced and is diligently
pursuing (or shall have sought or requested relief from or modification of the
automatic stay or any other stay in any insolvency or liquidation proceeding to
enable the commencement or pursuit thereof) the enforcement or exercise of any
of its rights or remedies with respect to all or any material portion of the
Shared Collateral or at any time any grantor or loan party is then a debtor
under or with respect to any insolvency or liquidation proceeding.   
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

 

D-6



--------------------------------------------------------------------------------

   “Additional First Lien Collateral Agent” means (x) for so long as the Initial
Additional First Lien Obligations are the only series of Additional First Lien
Obligations, the collateral agent for the Initial Additional First Lien
Obligations represented by the Initial Additional Authorized Representative (to
be defined in the First Lien Parity Intercreditor Agreement) and (y) if (x) does
not apply, the collateral agent for the series of First Lien Obligations
represented by the Major Non-Controlling Authorized Representative.    “Major
Non-Controlling Authorized Representative” means, with respect to any Shared
Collateral, the Authorized Representative of the series of Additional First Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding series of First Lien Obligations with respect to such Shared
Collateral.    “Non-Controlling Authorized Representative” means, at any time
with respect to any Shared Collateral, any Authorized Representative that is not
the Applicable Authorized Representative at such time with respect to such
Shared Collateral. PROHIBITION ON CONTESTING LIENS:    Each of the First Lien
Secured Parties will not (including in any insolvency or liquidation proceeding)
contest, or support any other person in contesting, the priority, validity,
enforceability, perfection or protection of a lien on Shared Collateral held by
or on behalf of any of the First Lien Secured Parties. TURNOVER OF PROCEEDS:   
If any First Lien Secured Party obtains possession of any Shared Collateral or
realizes any Proceeds or payment in respect of any such Shared Collateral other
than pursuant to the terms of the First Lien Parity Intercreditor Agreement,
then it will hold such Shared Collateral, Proceeds or payment in trust for the
other First Lien Secured Parties and promptly transfer such Shared Collateral,
Proceeds or payment, as the case may be, to the Controlling Collateral Agent, to
be distributed in accordance with the “Priority of Claims” provision above. LIEN
AND GUARANTEE RELEASES:    If at any time the Controlling Collateral Agent
forecloses upon or otherwise exercises remedies against any Shared Collateral in
accordance with the terms of the First Lien Parity Intercreditor Agreement
resulting in a sale or disposition thereof, then the Liens in favor of any other
collateral agent for the benefit of each series of First Lien Secured Parties
upon such Shared Collateral will automatically be released and discharged as and
when, but only to the extent, such Liens of the Controlling Collateral Agent on
such Shared Collateral are released and discharged; provided that any Proceeds
of any Shared Collateral realized therefrom will be (1) to the extent not
applied as specified in clause (2), subjected to

 

D-7



--------------------------------------------------------------------------------

   Liens in favor of all First Lien Secured Parties with the same priority among
such First Lien Secured Parties as set forth in the First Lien Parity
Intercreditor Agreement and/or (2) applied in accordance with the “Priority of
Claims” provision above. If in connection with any such foreclosure or other
exercise of remedies the Controlling Collateral Agent releases any guarantor
from its obligations under a guarantee of the First Lien Obligations for which
it serves as agent, then such guarantor will also be released from its guarantee
of all other First Lien Obligations. Each Collateral Agent and Authorized
Representative will (at the Borrower’s sole expense) execute and deliver such
documents as the Controlling Collateral Agent (or Borrower) may reasonably
request to evidence and confirm any release of Liens on Shared Collateral in
connection with the foregoing.

AMENDMENTS OF ANY

FIRST LIEN OBLIGATIONS:

   The First Lien Obligations of any series may, subject to the limitations set
forth in the Credit Agreement and the other Secured Credit Documents then in
effect, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth above in “Priority
of Claims” or the provisions of the First Lien Parity Intercreditor Agreement
otherwise defining the relative rights of the First Lien Secured Parties of any
series. DIP FINANCING AND USE OF CASH COLLATERAL:    If in connection with any
insolvency proceeding of any grantor, a grantor, as debtor(s)-in-possession,
moves for approval of financing (“DIP Financing”) to be provided by one or more
lenders or a third party (the “DIP Lenders”) and/or the use of cash collateral,
no First Lien Secured Party (other than any Controlling Collateral Agent or the
Authorized Representative of any Controlling Collateral Agent) will raise any
objection to any such financing or to the Liens on the Shared Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Shared Collateral, unless the Applicable Authorized Representative
then opposes or objects to such DIP Financing or such DIP Financing Liens and/or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties (to be defined in the First Lien Parity
Intercreditor Agreement), each Non-Controlling Secured Party (to be defined in
the First Lien Parity Intercreditor Agreement) will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the

 

D-8



--------------------------------------------------------------------------------

            priorities with respect to such Shared Collateral as set forth
herein), in each case so long as (A) the First Lien Secured Parties of each
series retain the benefit of their Liens on all such Shared Collateral pledged
to the DIP Lenders, including Proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-à-vis all the other First Lien
Secured Parties (other than any Liens of the First Lien Secured Parties
constituting DIP Financing Liens that rank senior to the Liens securing the
First Lien Obligations) and subject to a customary carve-out or other carve-out
approved by the Controlling Collateral Agent as existed prior to the
commencement of the applicable insolvency or liquidation proceeding, (B) the
First Lien Secured Parties of each series are granted Liens on any additional or
replacement Collateral pledged to any First Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing and/or use of cash
collateral, with the same priority vis-à-vis the other First Lien Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens that rank senior to the Liens securing the First Lien
Obligations) as set forth in the First Lien Parity Intercreditor Agreement,
(C) if any amount of such DIP Financing and/or cash collateral is applied to
repay any of the First Lien Obligations, such amount is applied in accordance
with “Priority of Claims” above, and (D) if any First Lien Secured Parties are
granted adequate protection payments, including in the form of periodic
payments, in connection with such DIP Financing and/or use of cash collateral,
the Proceeds of such adequate protection payments are applied in accordance with
“Priority of Claims” above; provided that the First Lien Secured Parties of each
series will have a right to object to the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such series or its Authorized Representative that does not
constitute Shared Collateral; and provided, further, that the First Lien Secured
Parties receiving adequate protection will not object to any other First Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First Lien Secured Parties in connection with a DIP
Financing and/or use of cash collateral. If any First Lien Secured Party is
granted adequate protection (A) in the form of Liens on any additional or
replacement Collateral, then each other First Lien Secured Party will be
entitled to seek, and each First Lien Secured Party will consent and not object
to, adequate protection in the form of Liens on such additional or replacement
Collateral with the same priority vis-à-vis the other First Lien Secured Parties
(other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens that rank senior to the Liens securing the First Lien
Obligations) as set forth in the First Lien Parity Intercreditor Agreement,
(B) in the form of a superpriority or other administrative claim, then each
other First Lien Secured Party will be entitled to seek, and each First Lien
Secured Party will consent and not object to, adequate protection in the form of
a pari passu superpriority or administrative claim or (C) in the form of
periodic or other cash payments, then the Proceeds of such adequate protection
must be applied to all First Lien Obligations in accordance with “Priority of
Claims” above.

 

D-9



--------------------------------------------------------------------------------

AMENDMENTS, WAIVERS:    The First Lien Parity Intercreditor Agreement may not be
amended without the written consent of each Authorized Representative, each
collateral agent with respect to which such amendment is to apply and the
Borrower. GOVERNING LAW:    The State of New York.

Any changes to the terms set forth herein shall be subject to the provisions of
Section 11.1 of the Credit Agreement. Any matters with respect to the First Lien
Parity Intercreditor Agreement not described herein or in the Credit Agreement
shall be subject to the provisions of Section 10.11 of the Credit Agreement.

 

D-10



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PREPAYMENT NOTICE

Date:                ,       1

 

To:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2300

Attn: Andrew Jeans

Facsimile: 12012443500@tls.ldsprod.com

E-mail address: Andrew.jeans@chase.com

Ladies and Gentlemen:

Reference is made to that certain the Credit Agreement, dated as October 14,
2020 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors from time to
time party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

This Prepayment Notice is delivered to you pursuant to [Section 2.10(a)]
[Section 2.11(f)] of the Credit Agreement. The Borrower hereby gives notice of a
prepayment of [Term Loans] [Revolving Loans] [Designation Acquisition Swingline
Loans] as follows:

1. (select Type(s) of Loans)

☐ ABR Loans in the aggregate principal amount of $                .2

☐ Eurocurrency Loans with an Interest Period ending                 , 20     in
the aggregate principal amount of $                .

2. On                 , 20     (a Business Day).

[Notwithstanding anything to the contrary herein, this prepayment described
above shall be subject to the occurrence of one or more conditions, which are as
follows:

[•]]

 

1 

In the case of any prepayment made under Section 2.10, notice must be received
by the Administrative Agent no later than 2:00 p.m. (New York City time) three
(3) Business Days prior to the prepayment date, in the case of Eurocurrency
Loans, and no later than 2:00 p.m. (New York City time) on the prepayment date,
in the case of ABR Loans. In the case of any prepayment made under Section 2.11,
such notice must be received by the Administrative Agent not less than three
(3) Business Days (or such shorter time as the Administrative Agent shall
reasonably agree) prior to the date such prepayment shall be made.

2

Partial prepayments of Term Loans and Revolving Loans made under Section 2.10
shall be in an aggregate principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof. Partial prepayments of
Designated Acquisition Swingline Loans made under Section 2.10 shall be in an
2aggregate principal amount of $100,000 or a whole multiple of $10,000 in excess
thereof.

 

E-1



--------------------------------------------------------------------------------

[Attached hereto as Annex I is a reasonably detailed calculation of the amount
of such prepayment].3

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including [Section 2.10] [Section 2.11] of the Credit Agreement.

 

 

3 

Applies only for prepayments made under Section 2.11.

 

E-2



--------------------------------------------------------------------------------

Very truly yours, BALDWIN RISK PARTNERS, LLC By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF REVOLVING LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$____________       New York, New York       ____________, 20_

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to ____________________ (the “Lender”) or its
registered assigns at the funding office specified in Section 2.17(c) of the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, on the Revolving Termination Date, the principal amount of (a)
________________ DOLLARS ($_________), or, if less, (b) the aggregate unpaid
principal amount of all Revolving Loans owing to the Lender under the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurocurrency Loans, the length of each Interest Period with
respect thereto. Each such indorsement shall constitute prima facie evidence of
the accuracy of the information indorsed. The failure to make any such
indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes issued pursuant to the Credit
Agreement, dated as of October 14, 2020 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Baldwin Risk Partners, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors from time to time party thereto, the several banks,
financial institutions, institutional investors and other entities from time to
time party thereto as lenders (the “Lenders”), the Issuing Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), (b) is subject to the provisions of the Credit
Agreement, which are hereby incorporated by reference, (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement and (d) is secured and guaranteed as provided in the Loan Documents.
Reference is hereby made to the Credit Agreement for a statement of all the
terms and conditions under which the Revolving Loans evidenced hereby are to be
repaid. Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof. The principal balance of the
Revolving Loans owing to the Lender, the rates of interest applicable thereto
and the date and amount of each payment made on account of the principal
thereof, shall be recorded by the Lender on its books; provided that the failure
of the Lender to make any such recordation shall not affect the obligation of
the Borrower to make a payment when due of any amount owing under the Credit
Agreement or this Note.

 

F-1-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more Events of
Default, to the extent permitted under the Credit Agreement, all principal and
all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. No failure in exercising any rights hereunder or under the other Loan
Documents on the part of the Lender shall operate as a waiver of such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive
presentment, demand, protest and all other notices or requirements of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The Borrower shall be released from its obligations hereunder in accordance with
the terms set forth in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF THE CREDIT AGREEMENT.

[Signature page follows.]

 

F-1-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

BALDWIN RISK PARTNERS, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Revolving Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR

Loans

  

Amount

Converted to

ABR Loans

  

Amount of
Principal of ABR
Loans Repaid

  

Amount of ABR
Loans

Converted to

Eurocurrency
Loans

  

Unpaid Principal
Balance of

ABR Loans

  

Notation Made
By



--------------------------------------------------------------------------------

Schedule B

to Revolving Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

  

Amount of
Eurocurrency

Loans

  

Amount

Converted to

Eurocurrency Loans

  

Interest Period
and

Eurocurrency
Rate with
Respect
Thereto

  

Amount of
Principal of
Eurocurrency
Loans Repaid

  

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

  

Unpaid
Principal
Balance of
Eurocurrency
Loans

  

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TERM LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$____________       New York, New York       ____________, 20__

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to ____________________ (the “Lender”) or its
registered assigns at the funding office specified in Section 2.17(c) of the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, the principal amount of (a) ____________ DOLLARS
($___________), or, if less, (b) the aggregate unpaid principal amount of all
Term Loans owing to the Lender under the Credit Agreement. The principal amount
shall be paid in the amounts and on the dates specified in Section 2.3 of the
Credit Agreement. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal thereof, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurocurrency Loans,
the length of each Interest Period with respect thereto. Each such indorsement
shall constitute prima facie evidence of the accuracy of the information
indorsed. The failure to make any such indorsement or any error in any such
indorsement shall not affect the obligations of the Borrower in respect of the
Term Loan.

This Note (a) is one of the Term Loan Notes issued pursuant to the Credit
Agreement, dated as of October 14, 2020 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Baldwin Risk Partners, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors from time to time party thereto, the several banks,
financial institutions, institutional investors and other entities from time to
time party thereto as lenders (the “Lenders”), the Issuing Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), (b) is subject to the provisions of the Credit
Agreement, which are hereby incorporated by reference, (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement and (d) is secured and guaranteed as provided in the Loan Documents.
Reference is hereby made to the Credit Agreement for a statement of all the
terms and conditions under which the Term Loans evidenced hereby are to be
repaid. Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof. The principal balance of the Term
Loans owing to the Lender, the rates of interest applicable thereto and the date
and amount of each payment made on account of the principal thereof, shall be
recorded by the Lender on its books; provided that the failure of the Lender to
make any such recordation shall not affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or this
Note.

 

F-2-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more Events of
Default, to the extent permitted under the Credit Agreement, all principal and
all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. No failure in exercising any rights hereunder or under the other Loan
Documents on the part of the Lender shall operate as a waiver of such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive
presentment, demand, protest and all other notices or requirements of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The Borrower shall be released from its obligations hereunder in accordance with
the terms set forth in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF THE CREDIT AGREEMENT.

[Signature page follows.]

 

F-2-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

BALDWIN RISK PARTNERS, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Term Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR

Loans

  

Amount

Converted to

ABR Loans

  

Amount of Principal
of

ABR Loans Repaid

  

Amount of ABR

Loans Converted to

Eurocurrency Loans

  

Unpaid Principal
Balance

of ABR Loans

  

Notation
Made By



--------------------------------------------------------------------------------

Schedule B

to Term Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

  

Amount of
Eurocurrency

Loans

  

Amount

Converted to

Eurocurrency

Loans

  

Interest Period
and

Eurocurrency
Rate with

Respect Thereto

  

Amount of
Principal of

Eurocurrency
Loans Repaid

  

Amount of
Eurocurrency

Loans Converted
to

ABR Loans

  

Unpaid Principal

Balance of
Eurocurrency

Loans

  

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF DESIGNATED ACQUISITION SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$____________       New York, New York       ____________, 20__

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to ____________________ (the “Lender”) or its
registered assigns at the funding office specified in Section 2.17(c) of the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, the principal amount of (a) ____________ DOLLARS
($___________), or, if less, (b) the aggregate unpaid principal amount of all
Designated Acquisition Swingline Loans owing to the Lender under the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Designated
Acquisition Swingline Loan made pursuant to the Credit Agreement and the date
and amount of each payment or prepayment of principal thereof, each conversion
of all or a portion thereof to another Type, each continuation of all or a
portion thereof as the same Type and, in the case of Eurocurrency Loans, the
length of each Interest Period with respect thereto. Each such indorsement shall
constitute prima facie evidence of the accuracy of the information indorsed. The
failure to make any such indorsement or any error in any such indorsement shall
not affect the obligations of the Borrower in respect of any Designated
Acquisition Swingline Loan.

This Note (a) is one of the Designated Acquisition Swingline Loan Notes issued
pursuant to the Credit Agreement, dated as of October 14, 2020 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors from time to time party
thereto, the several banks, financial institutions, institutional investors and
other entities from time to time party thereto as lenders (the “Lenders”), the
Issuing Lenders from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), (b) is subject to the
provisions of the Credit Agreement, which are hereby incorporated by reference,
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement and (d) is secured and guaranteed as provided
in the Loan Documents. Reference is hereby made to the Credit Agreement for a
statement of all the terms and conditions under which the Designated Acquisition
Swingline Loans evidenced hereby are to be repaid. Reference is hereby made to
the Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof. The principal balance of the Designated Acquisition Swingline Loans
owing to the Lender, the rates of interest applicable thereto and the date and
amount of each payment made on account of the principal thereof, shall be
recorded by the Lender on its books; provided that the failure of the Lender to
make any such recordation shall not affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or this
Note.



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more Events of
Default, to the extent permitted under the Credit Agreement, all principal and
all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. No failure in exercising any rights hereunder or under the other Loan
Documents on the part of the Lender shall operate as a waiver of such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive
presentment, demand, protest and all other notices or requirements of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The Borrower shall be released from its obligations hereunder in accordance with
the terms set forth in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF THE CREDIT AGREEMENT.

[Signature page follows.]

 

F-3-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

BALDWIN RISK PARTNERS, LLC By:  

 

  Name:   Title:

 

F-3-3



--------------------------------------------------------------------------------

Schedule A

to Designated Acquisition Swingline Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR

Loans

  

Amount

Converted to

ABR Loans

  

Amount of Principal
of

ABR Loans Repaid

  

Amount of ABR

Loans Converted to

Eurocurrency Loans

  

Unpaid Principal
Balance

of ABR Loans

  

Notation
Made By



--------------------------------------------------------------------------------

Schedule B

to Designated Acquisition Swingline Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

  

Amount of
Eurocurrency

Loans

  

Amount

Converted to

Eurocurrency

Loans

  

Interest Period
and

Eurocurrency
Rate with

Respect Thereto

  

Amount of
Principal of

Eurocurrency
Loans Repaid

  

Amount of
Eurocurrency

Loans Converted

to

ABR Loans

  

Unpaid Principal

Balance of
Eurocurrency

Loans

  

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTOR JOINDER AGREEMENT

Dated: [•], 20[_]

Reference is made to the Credit Agreement, dated as of October 14, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders, the
Issuing Lenders from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement in order to
induce the Lenders to make the Loans and the Issuing Lender to issue Letters of
Credit to or for the benefit of the Borrower;

WHEREAS, pursuant to Section 6.9(c) of the Credit Agreement, the undersigned
Subsidiary (the “New Guarantor”), is required to become a Guarantor under the
Credit Agreement by executing a Joinder Agreement. The New Guarantor is
executing this joinder agreement (“Joinder Agreement”) to the Credit Agreement
in order to induce the Lenders to make additional Revolving Loans and the
Issuing Lender to issue Letters of Credit and as consideration for the Loans
previously made and Letters of Credit previously issued.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

Guarantee. In accordance with Section 6.9(c) of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor and
all references in the Credit Agreement and the other Loan Documents to the term
“Guarantor” shall be deemed to include the New Guarantor.

Representations and Warranties. The New Guarantor hereby (a) agrees to all the
terms, conditions, covenants and other provisions of the Credit Agreement and
the other Loan Documents applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct in all material respects (except
where such representations and warranties are already qualified by materiality,
in which case such representation and warranty shall be accurate in all
respects) on and as of the date hereof as if made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) as of such
earlier date. Each reference to a Guarantor in the Credit Agreement shall be
deemed to include the New Guarantor. The New Guarantor hereby attaches
supplements to the schedules to the Credit Agreement applicable to it.

Loan Document. This Joinder Agreement shall constitute a Loan Document.

Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

G-1



--------------------------------------------------------------------------------

Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement or any document or instrument delivered in connection
herewith by facsimile, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Joinder
Agreement or such other document or instrument, as applicable. The words
“execution,” “signed,” “signature,” and words of like import in this Joinder
Agreement shall be deemed to include electronic signatures or the keeping of
electronic records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

No Waiver. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.

Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of
Section 11.2 of the Credit Agreement.

Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

[Signature pages follow.]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title

[Schedules to be attached.]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING AND CONVERSION/CONTINUATION REQUEST

Date: [•], 20[•]26

 

To:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2300

Attn: Andrew Jeans

Facsimile: 12012443500@tls.ldsprod.com

E-mail address: Andrew.jeans@chase.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 14, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The undersigned hereby requests (select one):

☐ A Borrowing:

1. Proposed Borrowing Date: [____________].

2. Type of Loans:

 

  [    ]

a. Term Loans, in the amount of $[____________].

 

  [    ]

b. Revolving Loans, in the amount of $[____________]

 

26 

In the case of any Borrowing of Revolving Loans, which notice must be received
by the Administrative Agent prior to (a) 11:00 a.m. (New York City time), three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans or (b) 1:00 p.m. (New York City time), on the requested date
of such Borrowing, in the case of ABR Loans (in each case or such shorter period
as the Administrative Agent acting reasonably shall agree). In the case of any
Borrowing of Designated Acquisition Swingline Loans, notice must be received by
the Designated Acquisition Swingline Lender not later than 11:00 a.m., New York
City time, on the three Business Days prior to the Borrowing Date, or such
shorter notice period as is acceptable to the Designated Acquisition Swingline
Lender.

In the case of a conversion of Loans, notice must be received by the
Administrative Agent no later than 12:00 p.m. Local Time, three (3) Business
Days prior to the proposed conversion date.

In the case of a continuation of Eurocurrency Loans, notice must be received by
the Administrative Agent no later than 2:00 p.m. (New York City time) on the
third Business Day preceding the proposed continuation date.

 

H-1



--------------------------------------------------------------------------------

  [    ]

c. Designed Acquisition Swingline Loans, in the amount of $[____________]

3. Interest Rate Option:

 

  [    ]

a. ABR Loans, in the amount of $[____________].

 

  [    ]

b. Eurocurrency Loans, in the amount of $[____________], with an initial
Interest Period of

 

  [[    

] days;] 27

 

  [    ]

one month;

 

  [    ]

two months;

 

  [    ]

three months;

 

  [    ]

six months; or

 

  [[    

] twelve months.] 28

4. Remittance Instructions: [____________]

☐ A conversion or continuation of [Revolving][Term] [Designated Acquisition
Swingline] Loans:

1. On: [____________].

2. Type of Loan:

 

  [    ]

a. Term Loans, in the amount of $[____________].

 

  [    ]

b. Revolving Loans, in the amount of $[____________]

 

  [    ]

c. Designed Acquisition Swingline Loans, in the amount of $[____________]

3. Interest Rate Option:

 

  [    ]

a. ABR Loans, in the amount of $[____________].

 

  [    ]

b. Eurocurrency Loans, in the amount of $[____________], with an initial
Interest Period of

 

  [[    

] days;] 29

 

  [    ]

one month;

 

  [    ]

two months;

 

  [    ]

three months;

 

 

27 

Subject to approval by all Lenders under the relevant Facility

28 

Subject to approval by all Lenders under the relevant Facility

29 

Subject to approval by all Lenders under the relevant Facility

 

H-2



--------------------------------------------------------------------------------

  [    ]

six months; or

 

  [[

] twelve months.] 30

5. Remittance Instructions: [____________]

[The undersigned certifies in his/her capacity as [insert title of the
undersigned Responsible Officer], and not individually, that the conditions
specified in Section [5.1]31 [5.2]32 [2.25]33 of the Credit Agreement shall be
satisfied on and as of the date of the Borrowing set forth above.]

[Notwithstanding anything herein to the contrary, the Borrowing contemplated by
this Borrowing Request shall be subject to and conditioned upon the occurrence
of the Closing Date.]34

The undersigned hereby agrees to indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of the events
described in Section 2.21 of the Credit Agreement, such compensation to be in
the amount, and determined in the manner contemplated by Section 2.21 of the
Credit Agreement.

This [Borrowing][Conversion/Continuation] Request shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to conflict of laws principles that would require application of the laws of
another jurisdiction.

[Signature page follows.]

 

 

30 

Subject to approval by all Lenders under the relevant Facility

31 

Applies only to Borrowings on the Closing Date.

32

Applies only to Borrowings after the Closing Date. Section 5.2 provides:

Each of the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents is true and correct in all material respects (except where
such representations and warranties are already qualified by materiality, in
which case such representation and warranty shall be accurate in all respects)
on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(except where such representations and warranties are already qualified by
materiality, in which case such representation and warranty shall be accurate in
all respects) as of such earlier date; and

No Default or Event of Default has occurred or is continuing on the date hereof
or after giving effect to the extensions of credit requested.

 

33 

Applies only to Incremental Term Loans and Incremental Revolving Loans.

34 

Applies only to Borrowings on the Closing Date.

 

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this
[Borrowing][Conversion/Continuation] Request to be executed and delivered by a
Responsible Officer thereunto duly authorized, as of the date set forth above.

 

BALDWIN RISK PARTNERS, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

Reference is made to the Credit Agreement, dated as of October 14, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

The undersigned hereby certifies as follows:

1. I am the [insert title of undersigned Responsible Officer] of the Borrower.

2. I have reviewed the terms of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto and, in my
opinion, have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify on behalf of the Borrower and its Subsidiaries, on a consolidated basis,
that, as of the date hereof, after giving effect to the Transactions and the
other transactions contemplated by the Credit Agreements:

 

  (i)

each of the amount at which the assets (both tangible and intangible), in their
entirety, of Borrower and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act and the amount that could be obtained
by an independent willing seller from an independent willing buyer if the assets
(both tangible and intangible) of Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated of the assets
of Borrower and its Subsidiaries taken as a whole exceed their recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Borrower and its Subsidiaries taken as a whole, as of
the date hereof after giving effect to the consummation of the Transactions,
determined in accordance with GAAP consistently applied and maximum estimated
amount of liabilities reasonably likely to result from pending litigation and
other contingent liabilities of Borrower and its Subsidiaries taken as a whole
after giving effect to the Transactions (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
recorded liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Borrower and its Subsidiaries taken as a whole, as of
the date hereof after giving effect to the consummation of the Transactions,
determined in accordance with GAAP consistently applied), as identified and
explained in terms of their nature and estimated magnitude by responsible
officers of Borrower.

 

I-1



--------------------------------------------------------------------------------

  (ii)

Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions have sufficient capital to ensure that it is a going concern.

 

  (iii)

Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions have sufficient assets and cash flow to pay their respective
recorded liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Borrower and its Subsidiaries taken as a whole, as of
the date hereof after giving effect to the consummation of the Transactions,
determined in accordance with GAAP consistently applied and maximum estimated
amount of liabilities reasonably likely to result from pending litigation and
other contingent liabilities of Borrower and its Subsidiaries taken as a whole
after giving effect to the Transactions (including all fees and expenses related
thereto but exclusive of such contingent liabilities to the extent reflected in
the recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Borrower and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of Borrower as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable.

For the purposes hereof, it is assumed that the indebtedness and other
obligations incurred on the date hereof will come due on their respective stated
maturities.

The foregoing certifications are made and delivered as of [•].

This certificate is being signed by the undersigned in [his][her] capacity as
[•] of the Borrower and not in [his][her] individual capacity.

[Signature page follows.]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

BALDWIN RISK PARTNERS, LLC By:  

 

  Name: [•]   Title: [•]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GLOBAL INTERCOMPANY NOTE

 

Note Number: [•]

Dated: [•], 20

 

 

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower (each, in
such capacity, a “Payor”) from time to time from any Person listed on Schedule A
attached hereto (each, in such capacity, a “Payee”), hereby promises to pay on
demand to such Person, in lawful money as may be agreed upon from time to time
by the relevant Payor and Payee, in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances heretofore and hereafter made by such Payee to such Payor and
any other Indebtedness now or hereafter owing by such Payor to such Payee as
shown either on Schedule B attached hereto, as may be updated from time to time
(and any continuation thereof) or in the books and records of such Payee. The
failure to show any such Indebtedness or any error in showing such Indebtedness
shall not affect the obligations of any Payor hereunder. Capitalized terms used
in this global intercompany promissory note (this, “Intercompany Note”) but not
otherwise defined herein, shall have the meanings given such terms in the Credit
Agreement, dated as of October 14, 2020 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Baldwin Risk Partners, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors from time to time party thereto , the several banks,
financial institutions, institutional investors and other entities from time to
time party thereto as lenders, the Issuing Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in any lawful currency as may be agreed upon by the relevant Payor
and Payee and in immediately available funds. Interest shall be computed as may
be agreed upon by the relevant Payor and Payee.

Each Payor and any endorser of this Intercompany Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Intercompany Note has been pledged by each Payee that is a Loan Party to
the Administrative Agent, for the benefit of the Secured Parties, as security
for the Obligations. Each Payor acknowledges and agrees that after the
occurrence of and during the continuation of an Event of Default, the
Administrative Agent and the other Secured Parties may exercise all the rights
of the Payee (if the Payee is a Loan Party at such time) under this Intercompany
Note and will not be subject to any abatement, reduction, recoupment, defense,
setoff or counterclaim available to such Payor.

Each Payee agrees that all Indebtedness evidenced by this Intercompany Note and
any and all claims of such Payee against any Payor that is a Loan Party or any
endorser of this Intercompany Note, or against any of their respective
properties, shall be subordinate and subject in right of payment to the
Obligations; provided, that each Payor that is a Loan Party may make payments to
the applicable Payee so long as (a) no Event of Default shall have occurred and
be continuing and (b) the Administrative Agent has not notified the Borrower
that no Payor is to make any payment hereunder; and provided, further, that all
loans and advances made by a Payee pursuant to this Intercompany Note shall be
received by the applicable Payor subject to the provisions of the Loan
Documents. Notwithstanding any right of any Payee to ask, demand, sue for, take
or receive any payment from any Payor, all rights, Liens and security interests
of such

 

J-1



--------------------------------------------------------------------------------

Payee, whether now or hereafter arising and howsoever existing, in any assets of
any Payor constituting part of the Collateral (such assets, the “Specified
Collateral”) shall be and hereby are expressly subordinate to the rights of the
Administrative Agent and the other Secured Parties in the Specified Collateral.
Except as expressly permitted by the Loan Documents, the Payees shall have no
right to possession of any Specified Collateral or to foreclose upon, or
exercise any other remedy in respect of, any Specified Collateral, whether by
judicial action or otherwise, unless the Obligations have been irrevocably paid
in full, all Commitments have terminated and all Letters of Credit have expired
or been terminated (other than Letters of Credit that have been Collateralized)
(the “Payment in Full”).

After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, insolvency, reorganization,
suspension of payments, moratorium of any indebtedness, winding-up, dissolution,
administration, scheme of arrangement or assignment for the benefit of creditors
or any other step, analogous procedure, action or proceeding, or if the business
of any Payor is dissolved or if (except as permitted by the Loan Documents) all
or substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor that is a
Loan Party to any Payee that is not a Loan Party (“Payor Indebtedness”) shall be
paid or delivered directly to the Administrative Agent for application to the
Obligations. If any Event of Default occurs and is continuing after prior
written notice from the Administrative Agent to the Borrower, then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
that is a Loan Party or any other person on its behalf with respect to this
Intercompany Note and no amount may be received by or on behalf of any Payee
that is not a Loan Party with respect to this Intercompany Note. After the
occurrence of and during the continuation of an Event of Default, each Payee (if
the Payee is a Loan Party) irrevocably authorizes, empowers and appoints the
Administrative Agent as such Payee’s attorney-in-fact (which appointment is
coupled with an interest and is irrevocable) to demand, sue for, collect and
receive every such payment or distribution and give acquittance therefor and to
make and present for and on behalf of such Payee such proofs of claim and take
such other action, in the Administrative Agent’s own name or in the name of such
Payee or otherwise, as the Administrative Agent may deem necessary or advisable
for the enforcement of this Intercompany Note. After the occurrence of and
during the continuation of an Event of Default, each Payee also agrees to
execute, verify, deliver and file any such proofs of claim in respect of the
Payor Indebtedness requested by the Administrative Agent. After the occurrence
of and during the continuation of an Event of Default, the Administrative Agent
may vote such proofs of claim in any such proceeding (and the applicable Payee
shall not be entitled to withdraw such vote), receive and collect any and all
dividends or other payments or disbursements made on Payor Indebtedness in
whatever form the same may be paid or issued and apply the same on account of
any of the Obligations in accordance with the Credit Agreement. Should any
payment, distribution, security or other investment property, instrument or
other property or any proceeds thereof be received (despite these subordination
provisions) or in violation of the foregoing before Payment in Full by any Payee
that is not a Loan Party, such Payee shall receive and hold the same for the
benefit of the applicable Secured Parties, and shall forthwith deliver the same
to the Administrative Agent, for the benefit of the Secured Parties, in
precisely the form received (except for the endorsement or assignment of such
Payee where necessary or advisable in the Administrative Agent’s judgment), for
application to any of the Obligations in accordance with the Credit Agreement,
due or not due, and, until so delivered, the same shall be segregated from the
other assets of such Payee for the benefit of the applicable Secured Parties.
Upon the occurrence and during the continuance of an Event of Default, if such
Payee fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers, employees or
representatives are hereby irrevocably authorized to make the same. Each Payee
agrees that until the Payment in Full, such Payee will not (i) assign or
transfer, or agree to assign or transfer, to any Person (other than in favor of
the Administrative Agent) any claim such Payee has or may have against any

 

J-2



--------------------------------------------------------------------------------

Payor, (ii) upon the occurrence and during the continuance of an Event of
Default, discount or extend the time for payment of any Payor Indebtedness, or
(iii) otherwise amend, modify, supplement, waive or fail to enforce any
provision of this Intercompany Note; provided that supplements and amendments
that are not adverse to the Administrative Agent and Secured Parties or to add
additional parties as permitted by the Credit Agreement shall be permitted.

The Administrative Agent and the other Secured Parties shall be express third
party beneficiaries hereof and shall be entitled to enforce the subordination
and other provisions hereof. Each Payee acknowledges and agrees that the
subordination provisions hereof are intended to be and shall be enforceable as a
“subordination agreement” under Section 510(a) of the United States Bankruptcy
Code or any similar provision of any other applicable bankruptcy law.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Intercompany
Note shall be deemed to replace and supersede any promissory note or other
instrument entered into before and after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.

THIS INTERCOMPANY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto by executing a counterpart signature page to this
Intercompany Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and/or
Payee and shall be as fully a party hereto as if such Additional Payor were an
original signatory hereof. Each Payor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Payor hereunder. This Intercompany Note shall be fully effective as
to any Payor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Payor hereunder.

This Intercompany Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Intercompany Note by facsimile, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Intercompany Note.

[Remainder of page intentionally left blank]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Intercompany Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

PAYORS: [         ]

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Schedule A

PAYEES

[        ]



--------------------------------------------------------------------------------

Schedule B

TRANSACTIONS UNDER INTERCOMPANY NOTE

 

Date

   Name of
Payor      Name of
Payee      Amount of
Advance
This Date      Amount of
Principal
Paid This
Date      Outstanding
Principal
Balance
from Payor
to Payee
This Date      Notation
Made By                    



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ______________________________________ all of its right, title and
interest in and to the Global Intercompany Note, dated [    ], 20[ ] (as
amended, supplemented or otherwise modified from time to time, the “Intercompany
Note”), made by each Person that is or becomes a party thereto, and payable to
the undersigned. This endorsement is intended to be attached to the Intercompany
Note and, when so attached, shall constitute an endorsement thereof.

Pay to the order of                                 

The initial undersigned shall be the Payees (as defined in the Intercompany
Note) party to the Loan Documents on the date of the Intercompany Note. From
time to time after the date thereof, additional Subsidiaries of the Borrower may
become parties to the Intercompany Note (each, an “Additional Payee”) and a
signatory to this endorsement by executing a counterpart signature page to the
Intercompany Note and to this endorsement. Upon delivery of such counterpart
signature pages to the holder of the Intercompany Note, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Intercompany Note and a signatory to this
endorsement as if such Additional Payee were an original Payee under the
Intercompany Note and an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Intercompany Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Intercompany Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Intercompany Note or hereunder.

 

Dated:  

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

[LOAN PARTIES] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 14, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By  

 

  Name:   Title:

Date:                         , 20[ ]

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 14, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By  

 

  Name:   Title: Date:                         , 20[ ]

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 14, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (its “Applicable Partners/Members”) is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its Applicable Partners/Members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the conduct of a U.S. trade or business by the undersigned or any
of its Applicable Partners/Members.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, (ii) an
IRS Form W-8BEN, or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or an IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By  

 

  Name:   Title: Date:                         , 20[ ]

 

K-3-1



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 14, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the several banks, financial institutions, institutional
investors and other entities from time to time party thereto as lenders (the
“Lenders”), the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.19(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (its “Applicable Partners/Members”) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its Applicable Partners/Members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
Applicable Partners/Members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the conduct
of a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.

The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E, (ii) an IRS Form W-8BEN, or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

K-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By  

 

  Name:   Title: Date:                          , 20[ ]

 

K-4-2